Exhibit 10.2

EXECUTION VERSION

FIRST AMENDMENT to the SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
August 13, 2019 (this “Amendment”), among UGI ENERGY SERVICES, LLC, a
Pennsylvania limited liability company (the “Borrower”), the LENDERS party
hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

W I T N E S S E T H :

WHEREAS, the parties hereto have entered into that certain Second Amended and
Restated Credit Agreement, dated as of February 29, 2016 (as amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Existing
Credit Agreement”; the Existing Credit Agreement as amended by this Amendment,
the “Amended Credit Agreement”), among the Borrower, the Lenders party thereto,
the Administrative Agent and the other parties thereto;

WHEREAS, the parties hereto desire to amend the Existing Credit Agreement as set
forth herein;

NOW, THEREFORE, the parties hereto agree as follows:

Section 1.    Amendments to the Existing Credit Agreement. In each case with
effect on and after the Amendment Effective Date, the Existing Credit Agreement
(including Schedules 2.01A and 5.09 and Exhibits H, I, J, K and L but excluding
all other Schedules and Exhibits, which shall remain in the original form
delivered) is hereby amended to delete the stricken text (indicated in the same
manner as the following example: stricken text) and to add the double-underlined
text (indicated in the same manner as the following example: double-underlined
text) as set forth in the copy of the Amended Credit Agreement attached as Annex
I hereto.

Section 2.    Conditions to Amendment Effective Date. This Amendment shall
become effective as of the date hereof (the “Amendment Effective Date”) upon
satisfaction of the following conditions precedent:

(a)    the Administrative Agent shall have received, from each of the Borrower,
the Administrative Agent and Lenders under the Existing Credit Agreement as of
the Amendment Effective Date, a counterpart of this Amendment, signed on behalf
of such party;

(b)    the Administrative Agent shall have received the Security Agreement in
the form attached hereto as Annex II attached hereto duly executed by the Loan
Parties and the Collateral Agent;

(c)    the Administrative Agent shall have received the Intellectual Property
Security Agreements (if any) substantially in the forms attached to the Security
Agreement signed on behalf of each party thereto;

(d)    the Administrative Agent shall have received the Intercreditor Agreement,
in the form attached hereto as Annex III, dated as of the Amendment Effective
Date, duly executed by the Administrative Agent and Credit Suisse AG, Cayman
Islands Branch, as administrative agent under the Term Loan Credit Agreement,
and the Consent of Grantors with respect thereto signed by each Loan Party;

(e)    the Administrative Agent shall have received the Third Amended and
Restated Guaranty in the form attached hereto as Annex IV attached hereto duly
executed by the Subsidiary Guarantors;

 

1



--------------------------------------------------------------------------------

(f)    the Administrative Agent shall have received a written opinion (addressed
to the Administrative Agent, the Collateral Agent and the Lenders and dated the
Amendment Effective Date) of (i) Latham & Watkins LLP, counsel for the Loan
Parties and (ii) in-house counsel for the Loan Parties, in each case, in form
and substance reasonably satisfactory to the Administrative Agent and covering
such other matters relating to the Loan Parties, the Loan Documents or the
Transactions as the Administrative Agent shall reasonably request. The Borrower
hereby requests such counsel to deliver such opinions;

(g)    the Administrative Agent shall have received results of a recent
customary search of all tax liens and judgment liens with respect to any
personal or mixed property of any Loan Party in the appropriate jurisdictions,
together with copies of all such filings disclosed by such search;

(h)    subject to Section 5.10 of the Amended Credit Agreement, the Collateral
Agent shall have received each document (including any UCC (or similar)
financing statement) required by the applicable Collateral Documents under law
to be filed, registered or recorded in order to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, a perfected Lien on
the Collateral required to be delivered on the Amendment Effective Date, prior
in right to any other Person (other than with respect to Liens permitted under
the Amended Credit Agreement), each such document shall be in proper form for
filing, registration or recordation and such documents shall include, but are
not limited to a completed Perfection Certificate, dated the Amendment Effective
Date and executed by or on behalf of the Loan Parties;

(i)    the Administrative Agent shall have received (i) resolutions and other
evidence of authority authorizing this Amendment and the other Loan Documents
and the other transactions contemplated hereby, (ii) a good standing certificate
or the equivalent, if any, in the jurisdiction of organization of each Loan
Party and (iii) a certificate of the Secretary or Assistant Secretary of each
Loan Party certifying the names and true signatures of the officers of such Loan
Party authorized to sign the Loan Documents to which it is a party and attaching
such Person’s certificate of incorporation and bylaws or other equivalent
organizational documents

(j)    the Administrative Agent shall have received a solvency certificate, in
form and substance reasonably satisfactory to the Administrative Agent, from a
Financial Officer of the Borrower;

(k)    the Administrative Agent shall have received a copy of Term Loan Credit
Agreement, as in effect on the Amendment Effective Date, certified as true and
correct copies thereof by a Responsible Officer of the Borrower, together with a
certificate of a Responsible Officer of the Borrower (i) stating that such
agreement remain in full force and effect and that none of the Loan Parties has
breached or defaulted in any of its obligations under such agreements in any
material respect and (ii) confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 3;

(l)    to the extent the Borrower qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation, at least five days prior to the Amendment
Effective Date, any Lender that has requested, in a written notice to the
Borrower at least ten (10) days prior to the Amendment Effective Date, a
Beneficial Ownership Certification in relation to the Borrower shall have
received such Beneficial Ownership Certification (provided that, upon the
execution and delivery by such Lender of its signature page to this Amendment,
the condition set forth in this clause (m) shall be deemed to be satisfied); and

(m)    the Administrative Agent shall have received payment of all fees and
other amounts due and payable on or prior to the Amendment Effective Date,
including the Administrative Agent’s and its affiliates’ reasonable
out-of-pocket expenses (including reasonable out-of-pocket fees and expenses of
counsel for the Administrative Agent) in connection with this Amendment.

 

2



--------------------------------------------------------------------------------

Section 3.    Representations and Warranties of the Borrower. The Borrower
hereby represents and warrants as follows:

(a)    The execution of this Amendment is within the Borrower’s organizational
powers and has been duly authorized by all necessary organizational actions and,
if required, actions by equity holders. This Amendment has been duly executed
and delivered by the Borrower and this Amendment and the Existing Credit
Agreement as modified hereby constitute legal, valid and binding obligations of
the Borrower, enforceable in accordance with their terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

(b)    As of the date hereof and after giving effect to the terms of this
Amendment, (i) no Default or Event of Default has occurred and is continuing and
(ii) the representations and warranties contained in Article III of the Existing
Credit Agreement, as amended hereby, are true and correct in all material
respects (except that any such representations and warranties specifically which
are already qualified as to materiality or by reference to Material Adverse
Effect shall be treated as correct in all respects), except to the extent such
representations and warranties expressly relate to any earlier date, in which
case such representations and warranties were true and correct in all material
respects (except that any representation or warranty which is already qualified
as to materiality or by reference to Material Adverse Effect shall be true and
correct in all respects) as of such earlier date.

Section 4.    Reference to and Effect on the Credit Agreement.

(a)    The execution of this Amendment is within the Borrower’s organizational
powers and has been duly authorized by all necessary organizational actions and,
if required, actions by equity holders. This Amendment has been duly executed
and delivered by the Borrower and this Amendment and the Existing Credit
Agreement as modified hereby constitute legal, valid and binding obligations of
the Borrower, enforceable in accordance with their terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

(b)    Except as specifically amended above, each Loan Document and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.

(c)    Except with respect to the subject matter hereof, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of any provision of the Existing Credit Agreement, the Loan Documents or
any other documents, instruments and agreements executed and/or delivered in
connection therewith. This Amendment and the Reaffirmation shall constitute Loan
Documents.

Section 5.    Governing Law. This Amendment shall be construed in accordance
with and governed by the laws of the State of New York.

Section 6.    Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

Section 7.    Counterparts. Delivery of an executed counterpart of a signature
page of this Amendment by telecopy, e-mailed .pdf or any other electronic means
that reproduces an image of the actual executed signature page shall be
effective as delivery of a manually executed counterpart of this Amendment. The
words “execution,” “signed,” “signature,” “delivery,” and words of like import
in or

 

3



--------------------------------------------------------------------------------

relating to any document to be signed in connection with this Amendment and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

[Remainder of Page Intentionally Left Blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

UGI ENERGY SERVICES, LLC, as the Borrower By:  

/s/ Joseph L. Hartz

Name:   Joseph L. Hartz Title:   President

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually as a Lender, as an Issuing Bank, as
Administrative Agent and as Collateral Agent By:  

/s/ Helen D. Davis

Name:   Helen D. Davis Title:   Authorized Officer

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,
individually as a Lender, as an Issuing Bank and as Syndication Agent By  

/s/ Alex Rolfe

Name:   Alex Rolfe Title:   Vice President

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

CITIZENS BANK, N.A. (as successor by merger to Citizens Bank of Pennsylvania),
individually as Lender By  

/s/ William J. O’Meara

Name:   William J. O’Meara Title:   Senior Vice President

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

BANK OF AMERICAN, N.A.,
individually as Lender By  

/s/ Kimberly Miller

Name:   Kimberly Miller Title:   Vice President

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

Wells Fargo Bank, National Association, as a Lender By  

/s/ Patrick Engel

Name:   Patrick Engel Title:   Managing Director

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLAND BRANCH By  

/s/ John D. Toronto

Name:   John D. Toronto Title:   Authorized Signatory By  

/s/ D. Andrew Maletta

Name:   D. Andrew Maletta Title:   Authorized Signatory

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

BMO Harris Bank N.A. By  

/s/ Hill Taylor

Name:   Hill Taylor Title:   Vice President

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

ANNEX I

Amended Credit Agreement

[See attached]



--------------------------------------------------------------------------------

ANNEX I TO FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT DATED

AS OF AUGUST 13, 2019

 

 

 

 

LOGO [g764256g0813105228620.jpg]

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

February 29, 2016

among

UGI ENERGY SERVICES, LLC,

The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

PNC BANK, NATIONAL ASSOCIATION,

as Syndication Agent

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Documentation Agent

J.P. MORGAN SECURITIES LLC, PNC CAPITAL MARKETS LLC and WELLS FARGO SECURITIES,
LLC

as Joint Bookrunners and Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

 

ARTICLE I DEFINITIONS

  

 

 

 

19

 

 

SECTION 1.01.

  Defined Terms      19  

SECTION 1.02.

  Classification of Loans and Borrowings      46  

SECTION 1.03.

  Terms Generally      46  

SECTION 1.04.

  Accounting Terms; GAAP; Pro Forma Calculations      47  

SECTION 1.05.

  Status of Obligations      48  

SECTION 1.06.

  Amendment and Restatement of Existing Credit Agreement      48  

SECTION 1.07.

  Interest Rates; LIBOR Notification      48  

ARTICLE II THE CREDITS

     49  

SECTION 2.01.

  Commitments      49  

SECTION 2.02.

  Loans and Borrowings      49  

SECTION 2.03.

  Requests for Revolving Borrowings      50  

SECTION 2.04.

  Intentionally Omitted      50  

SECTION 2.05.

  Intentionally Omitted      50  

SECTION 2.06.

  Letters of Credit      51  

SECTION 2.07.

  Funding of Borrowings      55  

SECTION 2.08.

  Interest Elections      55  

SECTION 2.09.

  Termination and Reduction of Commitments      56  

SECTION 2.10.

  Repayment of Loans; Evidence of Debt      57  

SECTION 2.11.

  Prepayment of Loans      57  

SECTION 2.12.

  Fees      58  

SECTION 2.13.

  Interest      59  

SECTION 2.14.

  Alternate Rate of Interest      59  

SECTION 2.15.

  Increased Costs      60  

SECTION 2.16.

  Break Funding Payments      62  

SECTION 2.17.

  Taxes      62  

SECTION 2.18.

  Payments Generally; Pro Rata Treatment; Sharing of Set-offs      65  

SECTION 2.19.

  Mitigation Obligations; Replacement of Lenders      67  

SECTION 2.20.

  Expansion Option      68  

SECTION 2.21.

  Defaulting Lenders      69  

ARTICLE III REPRESENTATIONS AND WARRANTIES

     71  

SECTION 3.01.

  Organization; Powers; Subsidiaries      71  

SECTION 3.02.

  Authorization; Enforceability      72  

SECTION 3.03.

  Governmental Approvals; No Conflicts      72  

SECTION 3.04.

  Financial Condition; No Material Adverse Change      72  

SECTION 3.05.

  Properties      72  

SECTION 3.06.

  Litigation, Environmental and Labor Matters      73  

SECTION 3.07.

  Compliance with Laws and Agreements      73  

SECTION 3.08.

  Investment Company Status      73  

SECTION 3.09.

  Taxes      73  

SECTION 3.10.

  ERISA      73  

SECTION 3.11.

  Disclosure      74  

SECTION 3.12.

  Federal Reserve Regulations      74  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

         Page  

 

SECTION 3.13.

  Liens   

 

 

 

74

 

 

SECTION 3.14.

  No Default      74  

SECTION 3.15.

  No Burdensome Restrictions      74  

SECTION 3.16.

  Solvency      74  

SECTION 3.17.

  Anti-Corruption Laws and Sanctions      74  

SECTION 3.18.

  EEA Financial Institutions      75  

SECTION 3.19.

  Plan Assets; Prohibited Transactions      75  

SECTION 3.20.

  Collateral Documents      75  

SECTION 3.21.

  Material Property      75  

SECTION 3.22.

  Patriot Act      75  

SECTION 3.23.

  Beneficial Ownership Certification      75  

SECTION 3.24.

  Designation as Senior Debt      75  

ARTICLE IV CONDITIONS

     76  

SECTION 4.01.

  Restatement Effective Date      76  

SECTION 4.02.

  Each Credit Event      77  

ARTICLE V AFFIRMATIVE COVENANTS

     77  

SECTION 5.01.

  Financial Statements and Other Information      77  

SECTION 5.02.

  Notices of Material Events      79  

SECTION 5.03.

  Existence; Conduct of Business      79  

SECTION 5.04.

  Payment of Obligations      80  

SECTION 5.05.

  Maintenance of Properties; Insurance      80  

SECTION 5.06.

  Books and Records; Inspection Rights      80  

SECTION 5.07.

  Compliance with Laws and Material Contractual Obligations      81  

SECTION 5.08.

  Use of Proceeds      81  

SECTION 5.09.

  Subsidiary Guaranty      81  

SECTION 5.10.

  Post-Amendment Conditions      83  

SECTION 5.11.

  Further Assurances      84  

ARTICLE VI NEGATIVE COVENANTS

     84  

SECTION 6.01.

  Indebtedness      84  

SECTION 6.02.

  Liens      85  

SECTION 6.03.

  Fundamental Changes and Asset Sales      86  

SECTION 6.04.

  Investments, Loans, Advances, Guarantees and Acquisitions      87  

SECTION 6.05.

  Swap Agreements      88  

SECTION 6.06.

  Transactions with Affiliates      88  

SECTION 6.07.

  Restricted Payments      89  

SECTION 6.08.

  Restrictive Agreements      89  

SECTION 6.09.

  [Intentionally Omitted]      90  

SECTION 6.10.

  Sale and Leaseback Transactions      90  

SECTION 6.11.

  Financial Covenants      90  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

         Page  

 

ARTICLE VII EVENTS OF DEFAULT

  

 

 

 

90

 

 

SECTION 7.01.

  Events of Default      90  

SECTION 7.02.

  Application of Payments      93  

ARTICLE VIII THE ADMINISTRATIVE AGENT

     94  

SECTION 8.01.

  Authorization and Action      94  

SECTION 8.02.

  Administrative Agent’s Reliance, Indemnification, Etc.      96  

SECTION 8.03.

  Posting of Communications      97  

SECTION 8.04.

  The Administrative Agent Individually      98  

SECTION 8.05.

  Successor Administrative Agent      99  

SECTION 8.06.

  Acknowledgments of Lenders and Issuing Banks      100  

SECTION 8.07.

  Certain ERISA Matters      100  

SECTION 8.08.

  Collateral Matters      101  

SECTION 8.09.

  Credit Bidding      101  

ARTICLE IX MISCELLANEOUS

     102  

SECTION 9.01.

  Notices      102  

SECTION 9.02.

  Waivers; Amendments      103  

SECTION 9.03.

  Expenses; Indemnity; Damage Waiver      105  

SECTION 9.04.

  Successors and Assigns      107  

SECTION 9.05.

  Survival      110  

SECTION 9.06.

  Counterparts; Integration; Effectiveness; Electronic Execution      110  

SECTION 9.07.

  Severability      111  

SECTION 9.08.

  Right of Setoff      111  

SECTION 9.09.

  Governing Law; Jurisdiction; Consent to Service of Process      111  

SECTION 9.10.

  WAIVER OF JURY TRIAL      112  

SECTION 9.11.

  Headings      112  

SECTION 9.12.

  Confidentiality      112  

SECTION 9.13.

  USA PATRIOT Act      113  

SECTION 9.14.

  Releases of Subsidiary Guarantors and Collateral      113  

SECTION 9.15.

  Interest Rate Limitation      114  

SECTION 9.16.

  No Advisory or Fiduciary Responsibility      115  

SECTION 9.17.

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      115
 

SECTION 9.18.

  Acknowledgement Regarding Any Support QFCs      116  

SECTION 9.19.

  Intercreditor Agreement      117  

SECTION 9.20.

  Appointment for Perfection      117  

SECTION 9.21.

  MIRE Events      117  

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

SCHEDULES:

 

Schedule 2.01A    –    Commitments Schedule 2.01B    –    Letter of Credit
Commitments Schedule 3.01    –    Subsidiaries Schedule 5.09    –    Certain
Mortgaged Properties Schedule 6.02    –    Existing Liens

EXHIBITS:

 

Exhibit A    –    Form of Assignment and Assumption Exhibit B    –   
Subordination Terms Exhibit C    –    Forms of Tax Certificates Exhibit D    –
   Form of Increasing Lender Supplement Exhibit E    –    Form of Augmenting
Lender Supplement Exhibit F    –    Form of Subsidiary Guaranty Exhibit G    –
   List of Closing Documents Exhibit H    –    Form of Borrowing Request Exhibit
I    –    Form of Interest Election Request Exhibit J    –    Form of Security
Agreement Exhibit K    –    Form of Perfection Certificate Exhibit L    –   
Form of Perfection Certificate Supplement

 

 

-iv-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
February 29, 2016 among UGI ENERGY SERVICES, LLC, the LENDERS from time to time
party hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, PNC BANK,
NATIONAL ASSOCIATION, as Syndication Agent and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Documentation Agent.

WHEREAS, the Borrower, the Lenders party thereto and the Administrative Agent
are currently party to that certain Amended and Restated Credit Agreement, dated
as of December 18, 2012 (as amended, supplemented or otherwise modified prior to
the date hereof, the “Existing Credit Agreement”);

WHEREAS, the Borrower, the Lenders and the Administrative Agent have agreed to
enter into this Agreement in order to (i) amend and restate the Existing Credit
Agreement in its entirety; (ii) re-evidence the “Obligations” under, and as
defined in, the Existing Credit Agreement, which shall be repayable in
accordance with the terms of this Agreement; and (iii) set forth the terms and
conditions under which the Lenders will, from time to time, make loans and
extend other financial accommodations to or for the benefit of the Borrower;

WHEREAS, it is the intent of the parties hereto that this Agreement shall not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that this Agreement shall
amend and restate in its entirety the Existing Credit Agreement and re-evidence
the obligations and liabilities of the Borrower outstanding thereunder, which
shall be payable in accordance with the terms hereof; and

WHEREAS, it is also the intent of the Borrower and the Guarantors to confirm
that all obligations under the applicable “Loan Documents” (as referred to and
defined in the Existing Credit Agreement, and including the Existing Credit
Agreement, the “Existing Loan Documents”) shall continue in full force and
effect as modified or restated by the Loan Documents (as referred to and defined
herein) and that, from and after the Restatement Effective Date, all references
to the “Credit Agreement” contained in any such Existing Loan Documents shall be
deemed to refer to this Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree that the Existing Credit
Agreement is hereby amended and restated as follows:

DEFINITIONS

Defined Terms. As used in this Agreement, the following terms have the meanings
specified below:

“A/R Purchase Programs” has the meaning assigned to such term in the definition
of the term “Permitted Encumbrances”.

“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

“Acknowledgment of Grantors” has the meaning assigned to such term in the
Intercreditor Agreement.

 

19



--------------------------------------------------------------------------------

“Acquisition Period” means any period, to the extent elected by the Borrower
with prior written notice to the Administrative Agent, commencing on the date
that any Material Acquisition is consummated through and including the last day
of the second full fiscal quarter following the date on which such Material
Acquisition is consummated; provided that (i) no Acquisition Period shall
commence at any time a Default or Event of Default shall have occurred and be
continuing and (ii) there shall be at least two full fiscal quarters between any
two Acquisition Periods; provided further that for up to three times during the
term of this Agreement, only one full fiscal quarter between any two Acquisition
Periods shall be required.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Party” has the meaning assigned to such term in Section 9.01(d).

“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof. As of the First Amendment Effective Date, the Aggregate
Commitment is $200,000,000.

“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.14, then the Alternate Base
Rate shall be the greater of clauses (a) and (b) above and shall be determined
without reference to clause (c) above. For the avoidance of doubt, if the
Alternate Base Rate as determined pursuant to the foregoing would be less than
1.00%, such rate shall be deemed to be 1.00% for purposes of this Agreement.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment; provided that, in
the case of Section 2.21 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such

 

20



--------------------------------------------------------------------------------

Lender’s Commitment. If the Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Commitments most
recently in effect, giving effect to any assignments and to any Lender’s status
as a Defaulting Lender at the time of such determination.

“Applicable Rate” means, for any day, with respect to any Eurodollar Loan or any
ABR Loan or with respect to the commitment fees payable hereunder, as the case
may be, the applicable rate per annum set forth below under the caption
“Eurodollar Spread”, “ABR Spread” or “Commitment Fee Rate”, as the case may be,
based upon the ratings by Moody’s, S&P, Fitch Ratings (“Fitch”; and together
with Moody’s and S&P, each a “Rating Agency”), respectively, applicable on such
date to the Index Debt:

 

Category

  

Index Debt Ratings

   Eurodollar
Spread     ABR
Spread     Commitment
Fee Rate  

Category 1:

   BBB or Baa2 or higher      1.75 %      0.75 %      0.275 % 

Category 2:

   BBB- or Baa3      2.00 %      1.00 %      0.350 % 

Category 3:

   Unrated or BB+ or Ba1 or lower      2.25 %      1.25 %      0.400 % 

For purposes of the foregoing, (i) at any time commencing on the Restatement
Effective Date and prior to the date the Borrower has a rating of its Index Debt
from two or more Rating Agencies, Category 3 shall apply and (ii) from and after
the date the Borrower has a rating of its Index Debt from two or more Rating
Agencies, (A) at any time that the Borrower has a rating of its Index Debt from
all three Rating Agencies, the Category shall be determined by reference to the
Category in which at least two of such ratings reside unless each of the three
ratings reside in a different Category, in which case Category 2 shall apply;
(B) at any time that the Borrower has a rating of its Index Debt from only two
Rating Agencies, the Category shall be determined (1) by reference to the
Category in which both such ratings reside if such ratings both reside in the
same Category, (2) if such ratings differ by one Category, by reference to the
Category of the higher of the two ratings, or (3) if such ratings differ by two
Categories, by reference to the Category one level above the Category of the
lowest rating; (C) at any time that the Borrower has a rating of its Index Debt
from only one Rating Agency, it shall be deemed that there is a second rating
that is Category 3 and the provisions of clause (B) above shall otherwise apply;
and (D) at any time that the Borrower does not have a rating of its Index Debt
from any Rating Agency, Category 3 shall apply. Each change in the Applicable
Rate shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change. If the rating system of any Rating Agency shall change, or if
any such Rating Agency shall cease to be in the business of rating corporate
debt obligations, the Borrower and the Lenders shall negotiate in good faith to
amend this definition to reflect such changed rating system or the
unavailability of ratings from such Rating Agency and, pending the effectiveness
of any such amendment, the Applicable Rate shall be determined by reference to
the rating most recently in effect prior to such change or cessation.

“Approved Electronic Platform” has the meaning assigned to it in
Section 8.03(a).

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form (including electronic records generated by the use
of an electronic platform) approved by the Administrative Agent.

 

21



--------------------------------------------------------------------------------

“Attributable Receivables Indebtedness” means, at any time, the principal amount
of Indebtedness which (i) if a Permitted Receivables Facility is structured as a
lending agreement or other similar agreement, constitutes the principal amount
of such Indebtedness or (ii) if a Permitted Receivables Facility is structured
as a purchase agreement or other similar agreement, would be outstanding at such
time under the Permitted Receivables Facility if the same were structured as a
lending agreement rather than a purchase agreement or such other similar
agreement (whether such amount is described as “capital” or otherwise).

“Augmenting Lender” has the meaning assigned to such term in Section 2.20.

“Availability Period” means the period from and including the Restatement
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.

“Available Commitment” means, at any time with respect to any Lender, the
Commitment of such Lender then in effect minus the Revolving Credit Exposure of
such Lender at such time.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banking Services” means each and any of the following bank services provided to
the Borrower or any Subsidiary by any Lender or any of its Affiliates:
(a) credit cards for commercial customers (including, without limitation,
commercial credit cards and purchasing cards), (b) stored value cards,
(c) merchant processing services and (d) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, any direct debit scheme or arrangement, overdrafts
and interstate depository network services).

“Banking Services Agreement” means any agreement entered into by the Borrower or
any Subsidiary in connection with Banking Services.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment or has had any order for relief in such proceeding
entered in respect thereof, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
unless such ownership interest results in or provides such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permits such Person (or
such Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

22



--------------------------------------------------------------------------------

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code, or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means UGI Energy Services, LLC, a Pennsylvania limited liability
company.

“Borrowing” means Revolving Loans of the same Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, which shall be substantially in the form attached
hereto as Exhibit H or any other form approved by the Administrative Agent.

“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.08.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
financing leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP; provided, however, that no power purchase agreement with
an independent power producer or a power producer which is not an Affiliate of
the Borrower shall constitute a Capital Lease Obligation.

“Change in Control” means (a) any Person or two or more Persons acting in
concert (other than UGI Corporation or its direct or indirect wholly-owned
Subsidiaries) shall have acquired beneficial ownership (within the meaning of
Rule 13d-3 of the SEC under the Securities Exchange Act of 1934), directly or
indirectly, of Equity Interests of the Borrower (or other securities convertible
into such Equity Interests) representing 30% or more of the combined voting
power of all Equity Interests of the Borrower; or (b) during any period of up to
12 consecutive months, commencing after the Restatement Effective Date, a
majority of the members of the board of directors of the Borrower cease to be
composed of individuals (x) who were members of that board on the first day of
such period, (y) whose election or nomination to that board was approved by
individuals referred to in clause (x) above constituting at the time of such
election or nomination at least a majority of that board or (z) whose election
or nomination to that board was approved by individuals referred to in
clauses (x) and (y) above constituting at the time of such election or
nomination at least a majority of that board; or (c) the Borrower shall cease
for any reason to be directly or indirectly wholly-owned by UGI Corporation.

“Change in Law” means the occurrence, after the Restatement Effective Date (or
with respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any

 

23



--------------------------------------------------------------------------------

Governmental Authority, or (c) compliance by any Lender or Issuing Bank (or, for
purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or Issuing Bank’s holding company, if any) with any request, rules,
guideline, requirement or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the First Amendment Effective
Date; provided that, notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder, or issued in
connection therewith or in the implementation thereof, and (ii) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means (i) the “Collateral” as defined in the Security Agreement,
(ii) all “Collateral” or “Mortgaged Property” as defined in any other Collateral
Document and (iii) any other assets pledged or in which a Lien is granted, in
each case, pursuant to any Collateral Document; provided that at no time shall
this definition or any of the foregoing include any Excluded Property.

“Collateral Agent” means JPMorgan Chase Bank, N.A. , in its capacity as
collateral agent for the Secured Parties under the Collateral Documents.

“Collateral Documents” means, collectively, the Security Agreement, any Security
Agreement Supplements, any Intellectual Property Security Agreements and the
Mortgages delivered to the Collateral Agent on the First Amendment Effective
Date or pursuant to Section 5.09 or 5.11.

“Columbia Acquisition” means the acquisition, indirectly, by the Borrower of all
of the issued and outstanding Equity Interests of Columbia Midstream Group, LLC,
a Delaware limited liability company (“Target”) pursuant to the Columbia
Acquisition Agreement, which acquisition will be effected through the sale by
the Columbia Seller of all of the outstanding equity interests of the Target to
the Borrower.

“Columbia Acquisition Agreement” means that certain Purchase and Sale Agreement,
dated as of July 2, 2019, by and among Columbia Midstream & Minerals Group, LLC,
a Delaware limited liability company (“Columbia Seller”), the Borrower, and
solely for the purposes set forth therein, each of UGI Corporation and
TransCanada PipeLine USA Ltd., a Nevada corporation, as amended from time to
time in accordance with the terms of this Agreement.

“Columbia Seller” has the meaning assigned to such term in the definition of
“Columbia Acquisition Agreement”.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit
hereunder, as such commitment may be (a) reduced or terminated from time to time
pursuant to Section 2.09, (b) increased from time to time pursuant to
Section 2.20 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Commitment is set forth on Schedule 2.01A, or in the Assignment
and Assumption or other documentation contemplated hereby pursuant to which such
Lender shall have assumed its Commitment, as applicable.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1
et seq.), as amended from time to time, and any successor statute.

 

24



--------------------------------------------------------------------------------

“Communications” has the meaning assigned to such term in Section 8.03(c).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Capital Expenditures” means, without duplication, any expenditures
for any purchase or other acquisition of any asset which would be classified as
a fixed or capital asset on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with GAAP (as modified by Section 1.04).

“Consolidated EBITDA” means Consolidated Net Income plus, (a) to the extent
deducted from revenues in determining Consolidated Net Income, and, without
duplication, (i) Consolidated Interest Expense, (ii) expense for taxes paid or
accrued, (iii) depreciation, (iv) amortization, (v) net after-tax extraordinary,
unusual or non-recurring expenses or losses incurred other than in the ordinary
course of business, (vi) non-cash expenses related to stock based compensation,
(vii) transaction costs and expenses incurred in connection with the
consummation of this Agreement, the Columbia Acquisition, acquisitions,
Dispositions, investments, issuances of equity, issuance, repayment,
refinancing, amendment or modification of any Indebtedness, in each case,
whether or not successful, (viii) net after-tax losses attributable to
Dispositions, and (ix) net after-tax losses attributable to the early
extinguishment of Indebtedness, minus, (b) to the extent included in
Consolidated Net Income, (i) interest income, (ii) income tax credits and
refunds (to the extent not netted from tax expense), (iii) any cash payments
made during such period in respect of items described in clauses (a)(v), (vii),
(viii) or (ix) above subsequent to the fiscal quarter in which the relevant
non-cash expenses or losses were incurred, (iv) net after-tax gains attributable
to Dispositions, (v) net after-tax gains attributable to the early
extinguishment of Indebtedness, and (vi) extraordinary, unusual or non-recurring
income or gains realized other than in the ordinary course of business, all
calculated for the Borrower and its Subsidiaries in accordance with GAAP on a
consolidated basis (as modified by Section 1.04). For the purposes of
calculating Consolidated EBITDA for any period of four consecutive fiscal
quarters (each, a “Reference Period”), (i) any unrealized gains or losses on
commodity derivative instruments and realized gains or losses on commodity
derivative instruments not associated with transactions occurring in the
Reference Period which are included in Consolidated Net Income (other than any
realized gains or losses on commodity derivative instruments which are settled
and associated with transactions occurring in such Reference Period) shall be
excluded, (ii) if at any time during such Reference Period the Borrower or any
Subsidiary shall have made any Material Disposition, the Consolidated EBITDA for
such Reference Period shall be reduced by an amount equal to the Consolidated
EBITDA (if positive) attributable to the property that is the subject of such
Material Disposition for such Reference Period or increased by an amount equal
to the Consolidated EBITDA (if negative) attributable thereto for such Reference
Period, and (iii) if during such Reference Period the Borrower or any Subsidiary
shall have made a Material Acquisition, Consolidated EBITDA for such Reference
Period shall be calculated after giving effect thereto on a pro forma basis as
if such Material Acquisition occurred on the first day of such Reference Period.

“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP (as
modified by Section 1.04)) of the Borrower and its Subsidiaries calculated on a
consolidated basis (as modified by Section 1.04) for such period with respect to
(a) all outstanding Indebtedness of the Borrower and its Subsidiaries allocable
to such period in accordance with GAAP (as modified by Section 1.04) (including,
without limitation, all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers’ acceptance financing and net
costs under interest rate Swap Agreements to the extent such net costs are
allocable to such period in accordance with GAAP) and (b) the interest component
of all Attributable Receivable Indebtedness of the Borrower and its
Subsidiaries. In the event that the Borrower or any Subsidiary shall have
completed a Material Acquisition

 

25



--------------------------------------------------------------------------------

or a Material Disposition since the beginning of the relevant period,
Consolidated Interest Expense shall be determined for such period on a pro forma
basis as if such acquisition or Disposition, and any related incurrence or
repayment of Indebtedness, had occurred at the beginning of such period.

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) attributable to the Borrower and its Subsidiaries calculated in
accordance with GAAP on a consolidated basis (as modified by Section 1.04)
(without duplication) for such period; provided that there shall be excluded any
income (or loss) of any Person other than the Borrower or a Subsidiary, but any
such income so excluded may be included in such period or any later period to
the extent of any cash dividends or distributions actually paid in the relevant
period to the Borrower or any wholly-owned Subsidiary of the Borrower.

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis (as modified by Section 1.04) as of such date.

“Consolidated Total Indebtedness” means at any time the sum, without
duplication, of (a) the aggregate Indebtedness of the Borrower and its
Subsidiaries calculated on a consolidated basis as of such time in accordance
with GAAP (as modified by Section 1.04), (b) the aggregate amount of
Indebtedness of the Borrower and its Subsidiaries relating to the maximum
drawing amount of all letters of credit outstanding and bankers’ acceptances and
(c) Indebtedness of the type referred to in clauses (a) or (b) hereof of another
Person guaranteed by the Borrower or any of its Subsidiaries; provided that
Consolidated Total Indebtedness shall be calculated exclusive of contingent
Indebtedness attributable to letters of credit, bankers’ acceptances and surety
bonds at such time in an aggregate amount up to $50,000,000. For the avoidance
of doubt, Consolidated Total Indebtedness includes all Attributable Receivables
Indebtedness.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.

“Credit Party” means the Administrative Agent, the Issuing Banks or any other
Lender.

“Default” means any event or condition which upon notice, lapse of time or both
would, unless cured or waived, become an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or (iii) pay over to any Credit Party any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a Loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good

 

26



--------------------------------------------------------------------------------

faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations (and is financially able to meet
such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit under this Agreement, provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon such
Credit Party’s receipt of such certification in form and substance satisfactory
to it and the Administrative Agent, or (d) has become the subject of (A) a
Bankruptcy Event or (B) a Bail-In Action.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (in one transaction or in a series of transactions and whether
effected pursuant to a Division or otherwise) of any property by any Person
(including any sale and leaseback transaction and any issuance of Equity
Interests by a Subsidiary of such Person), including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.

“Dividing Person” has the meaning assigned to it in the definition of
“Division”.

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

“Documentation Agent” means Wells Fargo Bank, National Association, in its
capacity as documentation agent for the credit facility evidenced by this
Agreement.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

27



--------------------------------------------------------------------------------

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of or relating to the Borrower or any Subsidiary
directly or indirectly resulting from or based upon (a) any violation of
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or Section 4001(14) of ERISA or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of a failure to satisfy the “minimum funding standard” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal of the Borrower
or any of its ERISA Affiliates from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition upon the Borrower or any of its ERISA Affiliates of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent (within the meaning of Section 4245 of ERISA) or in
endangered or critical status, within the meaning of Section 432 of the Code or
Section 305 of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

28



--------------------------------------------------------------------------------

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Excluded Property” means (exclusive of any proceeds of the following to the
extent such proceeds do not otherwise constitute Excluded Property) (a) (i) all
owned real property other than Material Real Property, (ii) all leasehold
interests in real property other than to the extent the leasehold interest is
part of a pipeline system constituting a Material Real Property and (iii) the
real property owned by UGI Texas Creek, LLC as of the First Amendment Effective
Date (including the Texas Creek gathering system); (b) (i) motor vehicles and
other assets subject to certificates of title and (ii) letter of credit rights
in an amount less than $50,000,000 (except, in the case of each of clauses
(i) and (ii), to the extent perfection can be achieved by filing a UCC-1
financing statement), (c) commercial tort claims in an amount less than
$25,000,000; (d) pledges and security interests prohibited by applicable law,
rule or regulation (in each case, except to the extent such prohibition is
unenforceable after giving effect to the applicable anti-assignment provisions
of the UCC or other applicable laws) or which could require governmental
(including regulatory) consent, approval, license or authorization to be pledged
(unless such consent, approval, license or authorization has been received); (e)
all (A) Equity Interests in each non-wholly-owned entity to the extent such
pledge is prohibited by the organizational documents of such entity (except to
the extent such prohibition is unenforceable after giving effect to the
applicable anti-assignment provisions of the UCC or other applicable laws) and
(B) voting Equity Interests in each Foreign Subsidiary or FSHCO in excess of 65%
of the total combined voting power of the Equity Interests of such Subsidiary
directly owned by Loan Parties; (f) rights arising under any contract,
instrument, lease, license or other agreement, or any property subject to a
purchase money security interest, Capital Lease Obligation or other arrangement,
to the extent that a grant of a security interest therein would violate or
invalidate such contract, instrument, lease, license or agreement, or any
documents governing such purchase money security interest, Capital Lease
Obligation or other arrangement, or create a right of termination in favor of
any other party thereto (other than the Borrower and its Subsidiaries), in each
case after giving effect to the applicable anti-assignment provisions of the UCC
or other applicable laws; (g) those assets as to which the cost of obtaining a
security interest therein or perfection thereof would be excessive in relation
to the value afforded to the Lenders thereby, as reasonably agreed by the
Borrower and the Administrative Agent; (h) any governmental licenses or state or
local franchises, charters and authorizations, to the extent security interests
in such licenses, franchises, charters or authorizations are prohibited or
restricted thereby after giving effect to the applicable anti assignment
provisions of the UCC or other applicable laws; (i) “intent-to-use” trademark
applications to the extent that, and solely during the period in which, a grant
of a security interest therein would impair the validity or enforceability of
such intent-to-use trademark applications under applicable federal law; (j) any
property acquired after the First Amendment Effective Date that is subject to a
pre-existing security interest permitted hereunder (provided that such security
interest was not incurred in anticipation of the acquisition of such property)
for so long as the contract or other agreement governing such security interest
prohibits the creation of any other security interest on such property, except
to the extent such prohibition is rendered ineffective after giving effect to
applicable anti-assignment provisions of the UCC or other applicable laws;
(k) property to the extent the granting of a security interest in such property
could reasonably be expected to result in material adverse tax consequences to
the Borrower and its Subsidiaries taken as a whole, as reasonably determined in
good faith by the Borrower and subject to the reasonable consent of the
Administrative Agent; (l) tax, payroll, healthcare, employee wage or benefit,
fiduciary, escrow, defeasance, redemption and trust accounts and all accounts
that are swept to a zero balance on a daily basis; (m) Margin Stock; (n) Equity
Interests of any captive insurance companies; and (o) accounts receivable,
“Related Security” and “Collections” (each as defined in the Permitted
Receivables Facility Documents) (but not the proceeds thereof).

 

29



--------------------------------------------------------------------------------

“Excluded Subsidiary” means Energy Services Funding Corporation, a Delaware
corporation.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the Guarantee of such Loan Party or the
grant of such security interest becomes effective with respect to such Specified
Swap Obligation. If a Specified Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Specified Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.19(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.17, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan, Letter of Credit or Commitment or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.17(f) and (d) any U.S. Federal
withholding Taxes imposed under FATCA.

“Existing Permitted Receivables Facility Documents” has the meaning assigned to
such term in the definition of the term “Permitted Receivables Facility
Documents”.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that, if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

“FERC” means the Federal Energy Regulatory Commission.

 

30



--------------------------------------------------------------------------------

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, controller or senior manager, treasury of the Borrower.

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989.

“First Amendment Effective Date” means August 13, 2019.

“Flood Insurance Laws” means, collectively, (a) the National Flood Insurance Act
of 1968, (b) the Flood Disaster Protection Act of 1973, (c) the National Flood
Insurance Reform Act of 1994, (d) the Flood Insurance Reform Act of 2004 and
(e) the Biggert-Waters Flood Insurance Reform Act of 2012, in each case, as now
or hereafter in effect or any successor statute thereto, and in each case,
together with all statutory and regulatory provisions consolidating, amending,
replacing, supplementing, implementing or interpreting any of the foregoing, as
amended or modified from time to time.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender, with
respect to the Borrower, that is not a U.S. Person, and (b) if the Borrower is
not a U.S. Person, a Lender, with respect to the Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.

“Foreign Plan” means each employee benefit plan (within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA) that is not subject to
U.S. law and is maintained or contributed to by any Loan Party or any ERISA
Affiliate.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FSHCO” means a Domestic Subsidiary substantially all of the assets of which
constitute Equity Interests of Foreign Subsidiaries.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business, but shall include
performance guaranties and guaranties with respect to surety bonds and similar
bonding obligations incurred in the ordinary course of business and guaranties
of Swap Agreements incurred in the ordinary course of business.

 

31



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law
due to their hazardous or deleterious properties.

“Hostile Acquisition” means (a) the acquisition of the Equity Interests of a
Person through a tender offer or similar solicitation of the owners of such
Equity Interests which has not been approved (prior to such acquisition) by the
board of directors (or any other applicable governing body) of such Person or by
similar action if such Person is not a corporation and (b) any such acquisition
as to which such approval has been withdrawn.

“IBA” has the meaning assigned to such term in Section 1.06.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

“Increasing Lender” has the meaning assigned to such term in Section 2.20.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to advances of any kind (other
than advances in the form of customary deposits in the ordinary course of
business), (b) all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person upon which
interest charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (k) all
Attributable Receivables Indebtedness of such Person and (l) all obligations of
such Person under Sale and Leaseback Transactions. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. For the avoidance
of doubt, Indebtedness shall not include performance guarantees of obligations
not constituting Indebtedness.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other person or entity or subject
to any other credit enhancement.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Borrower, any of its Subsidiaries or any of its
Affiliates, or (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof.

 

32



--------------------------------------------------------------------------------

“Information Memorandum” means the Confidential Information Memorandum dated
January 2016 relating to the Borrower and the Transactions.

“Intellectual Property” means any and all intellectual property and proprietary
rights, including any and all (i) patents and patent applications (including all
reissues, divisionals, continuations, continuations-in-part, extensions and
reexaminations thereof), (ii) trademarks, service marks, trade dress, logos,
domain names, rights of publicity, trade names and corporate names (whether or
not registered), including all registrations and applications for registration
of the foregoing and all goodwill associated therewith, (iii) copyrights
(whether or not registered) and registrations and applications for registration
thereof and (iv) trade secrets and know-how.

“Intellectual Property Security Agreements” has the meaning assigned to such
term in the Security Agreement.

“Intercreditor Agreement” means a First Lien/First Lien Intercreditor Agreement
dated as of the First Amendment Effective, or other form reasonably satisfactory
to the Borrower and the Administrative Agent, by and among the Borrower, the
Subsidiary Guarantors, the Administrative Agent, the Collateral Agent and each
other authorized representative and agent from time to time party thereto.

“Interest Coverage Ratio” has the meaning assigned to such term in
Section 6.11(b).

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and the Maturity Date
and (b) with respect to any Eurodollar Loan, the last day of each Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and the Maturity Date.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available for the applicable
currency) that is shorter than the Impacted Interest Period and (b) the LIBO
Screen Rate for the shortest period (for which that LIBO Screen Rate is
available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time.

 

33



--------------------------------------------------------------------------------

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means each of (i) JPMorgan Chase Bank, N.A., (ii) PNC Bank,
National Association and (iii) Wells Fargo Bank, National Association, each in
its capacity as an issuer of Letters of Credit hereunder, and its successors in
such capacity as provided in Section 2.06(i). Any Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate. Each
reference herein to the “Issuing Bank” in connection with a Letter of Credit or
other matter shall be deemed to be a reference to the relevant Issuing Bank with
respect thereto.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Lenders” means the Persons listed on Schedule 2.01A and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Letter of Credit Agreement” has the meaning assigned to it in Section 2.06(b).

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder. The
initial amount of each Issuing Bank’s Letter of Credit Commitment is set forth
on Schedule 2.01B, or if an Issuing Bank has entered into an Assignment and
Assumption, the amount set forth for such Issuing Bank as its Letter of Credit
Commitment in the Register maintained by the Administrative Agent; each Issuing
Bank’s Letter of Credit Commitment may be decreased or increased from time to
time with the written consent of the Borrower, the Administrative Agent and the
Issuing Banks (provided that any increase in the Letter of Credit Commitment
with respect to any Issuing Bank, or any decrease in the Letter of Credit
Commitment to an amount not less than any Issuing Bank’s Letter of Credit
Commitment as of the Restatement Effective Date, shall only require the consent
of the Borrower and such Issuing Bank.

“Leverage Ratio” has the meaning assigned to such term in Section 6.11(a).

“LIBO Rate” means, with respect to any Eurodollar Borrowing and for any
applicable Interest Period, the LIBO Screen Rate at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period; provided that, if the LIBO Screen Rate shall not be available at such
time for such Interest Period (the “Impacted Interest Period”), then the LIBO
Rate for such Interest Period shall be the Interpolated Rate. It is understood
and agreed that all of the terms and conditions of this definition of “LIBO
Rate” shall be subject to Section 2.14.

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing and for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for Dollars

 

34



--------------------------------------------------------------------------------

for a period equal in length to such Interest Period as displayed on such day
and time on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion); provided that if the LIBO Screen Rate as so determined would be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.10(e) of this Agreement, any Letter of Credit applications, the
Subsidiary Guaranty, the Collateral Documents, the Intercreditor Agreement, any
fee letter agreements executed by or on behalf of any Loan Party in connection
with this Agreement, each Borrowing Request delivered pursuant to Section 2.03,
each notice of continuation or conversion delivered pursuant to Section 2.08 and
each certificate delivered pursuant to Section 5.01(c), and all amendments,
supplements and modifications of each of the foregoing. Any reference in the
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to this Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.

“Loan Parties” means, collectively, the Borrower and the Subsidiary Guarantors.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Material Acquisition” means any acquisition (whether by direct purchase, merger
or otherwise and whether in a single transaction or series of related
transactions) of property (a) for purposes of the definition of “Acquisition
Period”, in which the value of the assets acquired is greater than or equal to
$250,000,000, and (b) for all other purposes in this Agreement, that
(i) constitutes (x) assets comprising all or substantially all or any
significant portion of a business or operating unit of a business, or (y) all or
substantially all of the common stock or other Equity Interests of a Person, and
(ii) involves the payment of consideration by the Borrower and its Subsidiaries
in excess of $30,000,000.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition (financial or otherwise) of the Borrower and the
Subsidiaries taken as a whole, (b) the validity or enforceability of this
Agreement or any and all other Loan Documents, (c) the ability of the Borrower
or any Subsidiary Guarantor to perform its obligations hereunder or under any
other Loan Documents or (d) the rights or remedies of the Administrative Agent
and the Lenders hereunder or under any other Loan Document.

“Material Disposition” means any Disposition of property or series of related
Dispositions of property that yields gross proceeds to the Borrower or any of
its Subsidiaries in excess of $30,000,000.

“Material Domestic Subsidiary” means each Receivables Seller and each Domestic
Subsidiary (i) which, as of the most recent fiscal quarter of the Borrower, for
the period of four consecutive fiscal quarters then ended, for which financial
statements have been delivered pursuant to Section 5.01, contributed greater
than ten percent (10.0%) of the Borrower’s Consolidated EBITDA for such period
or

 

35



--------------------------------------------------------------------------------

(ii) which contributed greater than ten percent (10.0%) of the Borrower’s
Consolidated Total Assets as of such date; provided that, if at any time the
aggregate amount of the EBITDA or consolidated total assets of all Domestic
Subsidiaries that are not Material Domestic Subsidiaries exceeds fifteen percent
(15.0%) of the Borrower’s Consolidated EBITDA for any such period or fifteen
percent (15.0%) of the Borrower’s Consolidated Total Assets as of the end of any
such fiscal quarter, the Borrower (or, in the event the Borrower has failed to
do so within ten (10) days, the Administrative Agent) shall designate sufficient
Domestic Subsidiaries as “Material Domestic Subsidiaries” to eliminate such
excess, and such designated Subsidiaries shall for all purposes of this
Agreement constitute Material Domestic Subsidiaries.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $20,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

“Material Real Property” means each pipeline system (including any fee-owned or
leasehold interest that is a part thereof) and each fee-owned real property of
the Loan Parties, in each case with a book value in excess of $75,000,000 (i) as
of the First Amendment Effective Date (with respect to each such real property
owned on the First Amendment Effective Date) or (ii) as of the date of
acquisition of such real property (with respect to any such real property
acquired after the First Amendment Effective Date), including each real property
listed on Schedule 5.09.

“Maturity Date” means March 1, 2021.

“MIRE Event” shall mean if there are any Mortgaged Properties at such time, any
increase, extension or renewal of any of the Aggregate Commitments or Loans
(including any increase of Aggregate Commitments under Section 2.20 of this
Agreement, but excluding (i) any continuation or conversion of Revolving
Borrowings, (ii) the making of any Loan or (iii) the issuance, renewal or
extension of any Letter of Credit).

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage Policy” has the meaning assigned to such term in Section 5.09.

“Mortgaged Property” means each Material Real Property that is required to be
subject to a Mortgage pursuant to Section 5.09 or 5.11.

“Mortgages” means, collectively, the mortgages, deeds of trust, trust deeds, and
deeds to secure debt, as applicable, that are required to be executed and
delivered pursuant to Sections 5.09 and 5.11 in each case substantially in the
form of Exhibit N attached hereto or any other form reasonably approved by the
Administrative Agent and the Borrower, in each case creating and evidencing a
Lien on a Mortgaged Property, with such terms and provisions as may be required
by the applicable laws of the relevant jurisdiction.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

 

36



--------------------------------------------------------------------------------

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined
would be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the
Borrower and its Subsidiaries to any of the Lenders, the Administrative Agent,
the Issuing Banks or any indemnified party, individually or collectively,
existing on the Restatement Effective Date or arising thereafter, direct or
indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising by contract, operation
of law or otherwise, arising or incurred under this Agreement or any of the
other Loan Documents or to the Lenders or any of their Affiliates under any Swap
Agreement or any Banking Services Agreement or in respect of any of the Loans
made or reimbursement or other obligations incurred or any of the Letters of
Credit or other instruments at any time evidencing any thereof; provided that
the definition of “Obligations” shall not create or include any guarantee by any
Loan Party of (or grant of security interest by any Loan Party to support, as
applicable) any Excluded Swap Obligations of such Loan Party for purposes of
determining any obligations of any Loan Party.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Original Closing Date” means August 26, 2010.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.–managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

 

37



--------------------------------------------------------------------------------

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Patriot Act” has the meaning assigned to such term in Section 9.14.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate in the form of Exhibit K hereto, as
the same shall be supplemented from time to time.

“Perfection Certificate Supplement” means a supplement to the Perfection
Certificate substantially in the form of Exhibit L.

“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise but excluding in any event a Hostile Acquisition) or
series of related acquisitions by the Borrower or any Subsidiary of (i) all or
substantially all the assets of or (ii) all or substantially all the Equity
Interests in, a Person or division or line of business of a Person, if, at the
time of and immediately after giving effect thereto, (a) no Default or Event of
Default has occurred and is continuing or would arise after giving effect
(including giving effect on a pro forma basis) thereto, (b) such Person or
division or line of business is engaged in the same or a similar line of
business as the Borrower and the Subsidiaries or a business reasonably related
thereto, (c) all actions required to be taken with respect to such acquired or
newly formed Subsidiary under Section 5.09 shall have been taken, (d) the
Borrower and the Subsidiaries are in compliance, on a pro forma basis after
giving effect to such acquisition, with the covenants contained in Section 6.11
recomputed as of the last day of the most recently ended fiscal quarter of the
Borrower for which financial statements are available (or, if earlier, were
required to be delivered pursuant to Section 5.01), as if such acquisition (and
any related incurrence or repayment of Indebtedness, with any new Indebtedness
being deemed to be amortized over the applicable testing period in accordance
with its terms) had occurred on the first day of each relevant period for
testing such compliance and, if the aggregate consideration paid in respect of
such acquisition exceeds $50,000,000, the Borrower shall have delivered to the
Administrative Agent a certificate of a Financial Officer of the Borrower to
such effect, together with all relevant financial information, statements and
projections requested by the Administrative Agent and (e) in the case of an
acquisition or merger involving the Borrower or a Subsidiary, the Borrower or
such Subsidiary is the surviving entity of such merger and/or consolidation in
accordance with Section 6.03(a).

“Permitted Encumbrances” means:

Liens imposed by law for Taxes that are not yet due or are being contested in
compliance with Section 5.04;

carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, lessor’s,
landlord’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than sixty
(60) days or are being contested in compliance with Section 5.04;

pledges and deposits made in the ordinary course of business in compliance with
workers’ compensation, unemployment insurance and other social security laws or
regulations;

 

38



--------------------------------------------------------------------------------

deposits to secure the performance of bids, trade contracts, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business;

judgment Liens in respect of judgments that do not constitute an Event of
Default under Section 7.01(k);

easements, zoning restrictions, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or interfere with the ordinary conduct of business of
the Borrower or any Subsidiary;

other deposits made to secure liability to insurance carriers under insurance or
self-insurance arrangements, in each case entered into in the ordinary course of
business;

Liens securing reimbursement obligations under commercial letters of credit, in
each case entered into in the ordinary course of business, provided in each case
that such Liens cover only the title documents and related goods (and any
proceeds thereof) covered by the related commercial letter of credit;

Liens arising by virtue of any statutory or common law or customary contractual
provision relating to banker’s liens, rights of setoff or similar rights as to
deposit accounts or other funds maintained with a depository institution, in
each case entered into in the ordinary course of business;

customary protective Liens granted in the ordinary course of business by the
Borrower or any Subsidiary to the extent required pursuant to applicable law or
contract for the management or storage of inventory associated with storage
capacity in relation to utilities or any entity subject to FERC regulations;

customary Liens granted in the ordinary course of business to utilities or any
entity subject to FERC regulations in relation to receivables purchase programs
(“A/R Purchase Programs”);

purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to personal property leased pursuant to operating
leases entered into in the ordinary course of business of the Borrower and its
Subsidiaries; and

any interest or title of a licensor, licensee, sublicensor, lessor, lessee,
sublessor, or sublessee with respect to any assets under any license or lease
agreement entered into in the ordinary course of business; provided that the
same do not interfere in any material respect with the business of the Borrower
or its Subsidiaries or materially detract from the value of the relevant assets
of the Borrower or its Subsidiaries;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means:

(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

 

39



--------------------------------------------------------------------------------

investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

investments in certificates of deposit, banker’s acceptances and time deposits
maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

fully collateralized repurchase agreements with a term of not more than thirty
(30) days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

money market funds that (i) comply with the criteria set forth in SEC Rule 2a-7
under the Investment Company Act of 1940 and (ii) are rated AAA by S&P and Aaa
by Moody’s; and

short-term, highly liquid investments that are readily convertible into cash,
whose original maturity is three (3) months or less and which qualifies for
classification as cash equivalents on the balance sheet or cash flow statement
in accordance with GAAP.

“Permitted Receivables Facility” means the receivables facility or facilities
created under the Permitted Receivables Facility Documents, providing for the
sale or pledge by the Borrower and/or one or more other Receivables Sellers of
Permitted Receivables Facility Assets (thereby providing financing to the
Borrower and the Receivables Sellers) to the Receivables Entity (either directly
or through another Receivables Seller), which in turn shall sell or pledge
interests in the respective Permitted Receivables Facility Assets to third-party
investors pursuant to the Permitted Receivables Facility Documents (with the
Receivables Entity permitted to issue investor certificates, purchased interest
certificates or other similar documentation evidencing interests in the
Permitted Receivables Facility Assets) in return for the cash used by the
Receivables Entity to purchase the Permitted Receivables Facility Assets from
the Borrower and/or the respective Receivables Sellers, in each case as more
fully set forth in the Permitted Receivables Facility Documents.

“Permitted Receivables Facility Assets” means (i) Receivables (whether now
existing or arising in the future) of the Borrower and its Subsidiaries which
are transferred or pledged to the Receivables Entity pursuant to the Permitted
Receivables Facility and any related Permitted Receivables Related Assets which
are also so transferred or pledged to the Receivables Entity and all proceeds
thereof and (ii) loans to the Borrower and its Subsidiaries secured by
Receivables (whether now existing or arising in the future) and any Permitted
Receivables Related Assets of the Borrower and its Subsidiaries which are made
pursuant to the Permitted Receivables Facility.

“Permitted Receivables Facility Documents” means (a) each of the documents and
agreements relating to the receivables facility for the Excluded Subsidiary, and
all amendments thereto, in effect as of the Original Closing Date (the “Existing
Permitted Receivables Facility Documents”), as any of the Existing Permitted
Receivables Facility Documents may be further amended, restated, supplemented or
otherwise modified from time to time so long as any such further amendments,
restatements, supplements or modifications (i) do not impose any conditions or
requirements the result of which would cause the Excluded Subsidiary to fail to
satisfy the requirements of clause (y) of the definition of “Receivables Entity”
(it being understood that the Excluded Subsidiary satisfies clause (y) of the
definition of “Receivables Entity” as of the Original Closing Date) and (ii) do
not eliminate or materially modify any right of the Excluded Subsidiary to
voluntarily terminate the Permitted Receivables Facility evidenced thereby; and

 

40



--------------------------------------------------------------------------------

(b) each of the documents and agreements entered into in connection with any
other Permitted Receivables Facility, including all documents and agreements
relating to the issuance, funding and/or purchase of certificates and purchased
interests, all of which documents and agreements under this clause (b) shall be
in form and substance reasonably satisfactory to the Administrative Agent, in
each case as such documents and agreements described in this clause (b) may be
amended, modified, supplemented, refinanced or replaced from time to time so
long as any such amendments, modifications, supplements, refinancings or
replacements (i) do not impose any conditions or requirements the result of
which would cause the Excluded Subsidiary or other Receivables Entity to fail to
satisfy the requirements of clause (y) of the definition of “Receivables
Entity”, (ii) do not impose any conditions or requirements on the Borrower or
any of its Subsidiaries (other than the applicable Receivables Entity) that,
taken as a whole, are more restrictive in any material respect than those in
existence immediately prior to any such amendment, modification, supplement,
refinancing or replacement, (iii) could not reasonably be expected to impair the
Borrower’s ability to repay the Obligations as and when due (for the avoidance
of doubt, the sale of Receivables and Permitted Receivables Related Assets shall
not in and of itself be deemed in violation of this subclause (iii)), (iv) do
not eliminate or materially modify any right of the Borrower or the applicable
Receivables Entity to voluntarily terminate the Permitted Receivables Facility
evidenced thereby; and (v) are not material and adverse in any way to the
interests of the Lenders; provided, that with respect to any such documents and
agreements described in this clause (b), (x) any extension of maturity, (y) any
change in commitments (subject to the limitations set forth in Section 6.01(c))
or (z) any modification of the advance rates thereunder shall be deemed not to
be in violation of subclauses (i) through (v) above.

“Permitted Receivables Related Assets” means any other assets that are
customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving receivables similar to Receivables and any collections or proceeds of
any of the foregoing; provided, that the other assets included within the
defined term “Pool Assets” as defined in the Existing Permitted Receivables
Facility Documents as of the Original Closing Date are deemed to be “ Permitted
Receivables Related Assets”.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

41



--------------------------------------------------------------------------------

“Receivables” means all accounts receivable (including, without limitation, all
rights to payment created by or arising from time to time from sales of goods,
leases of goods or the rendition of services rendered no matter how evidenced
whether or not earned by performance).

“Receivables Entity” means (x) the Excluded Subsidiary and (y) each other
wholly-owned Subsidiary of the Borrower which engages in no activities other
than in connection with the financing of accounts receivable of the Receivables
Sellers and which is designated (as provided below) as the “Receivables Entity”
(a) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (i) is guaranteed by the Borrower or any other Subsidiary of
the Borrower (excluding guarantees of obligations (other than the principal of,
and interest on, Indebtedness) pursuant to Standard Securitization
Undertakings), (ii) is recourse to or obligates the Borrower or any other
Subsidiary of the Borrower in any way (other than pursuant to Standard
Securitization Undertakings) or (iii) subjects any property or asset of the
Borrower or any other Subsidiary of the Borrower, directly or indirectly,
contingently or otherwise, to the satisfaction thereof (other than pursuant to
Standard Securitization Undertakings), (b) with which neither the Borrower nor
any of its Subsidiaries has any contract, agreement, arrangement or
understanding (other than pursuant to the Permitted Receivables Facility
Documents (including with respect to fees payable in the ordinary course of
business in connection with the servicing of accounts receivable and related
assets)) on terms less favorable to the Borrower or such Subsidiary than those
that might be obtained at the time from persons that are not Affiliates of the
Borrower, and (c) to which neither the Borrower nor any other Subsidiary of the
Borrower has any obligation to maintain or preserve such entity’s financial
condition or cause such entity to achieve certain levels of operating results.
Any such designation shall be evidenced to the Administrative Agent by filing
with the Administrative Agent an officer’s certificate of the Borrower
certifying that, to the best of such officer’s knowledge and belief after
consultation with counsel, such designation complied with the foregoing
conditions.

“Receivables Sellers” means the Borrower and those Subsidiaries that are from
time to time party to the Permitted Receivables Facility Documents.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Register” has the meaning assigned to such term in Section 9.04(b)(iv).

“Regulation D” means Regulation D of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Regulation T” means Regulation T of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Regulation X” means Regulation X of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors
and representatives of such Person and such Person’s Affiliates.

 

42



--------------------------------------------------------------------------------

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than fifty percent (50%) of the sum of
the total Revolving Credit Exposures and unused Commitments at such time.

“Responsible Officer” means the President, a Financial Officer, other executive
officer or senior or executive vice president of the Borrower.

“Restatement Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Borrower or
any Subsidiary.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the
U.S. Department of State, the United Nations Security Council, the European
Union, any European Union member state, Her Majesty’s Treasury of the United
Kingdom, or other relevant sanctions authority, (b) any Person operating,
organized or resident in a Sanctioned Country, (c) any Person owned or
controlled by any such Person or Persons described in the foregoing clauses (a)
or (b) or (d) any Person otherwise the subject of any Sanctions.

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, any European Union member
state, Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.

“SEC” means the Securities and Exchange Commission of the United States of
America.

“Secured Parties” means, collectively, (i) the Administrative Agent, the
Collateral Agent, the Lenders, any of their respective Affiliates under any Swap
Agreement or any Banking Services Agreement, and each sub-agent appointed by the
Administrative Agent from time to time pursuant to Article VIII with matters
relating to any Collateral Document, (ii) each indemnified party under Section
9.03

 

43



--------------------------------------------------------------------------------

in respect of the obligations and liabilities of the Borrower to such Person
hereunder and under the other Loan Documents, and (iii) their respective
successors and (in the case of a Lender, permitted) transferees and assigns.

“Security Agreement” means the Security Agreement substantially in the form of
Exhibit J attached hereto, dated as of the First Amendment Effective Date, among
the Borrower, the Subsidiary Guarantors from time to time party thereto and the
Collateral Agent.

“Security Agreement Supplement” has the meaning assigned to such term in the
Security Agreement.

“Solvent” means, with respect to the Borrower and its Subsidiaries, (i) the fair
value of the assets of the Borrower and its Subsidiaries taken as a whole as a
going concern, at a fair valuation, exceed and will exceed their debts and
liabilities, subordinated, contingent or otherwise; (ii) the present fair
saleable value of the property of the Borrower and its Subsidiaries taken as a
whole as a going concern will be greater than the amount that will be required
to pay the probable liability of their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) the Borrower and its Subsidiaries will be
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (iv) the Borrower
and its Subsidiaries do not and will not have unreasonably small capital with
which to conduct the business in which they are engaged as such business is
presently conducted and is proposed to be conducted in the future.

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary thereof
in connection with the Permitted Receivables Facility which are reasonably
customary in an accounts receivable financing transaction; provided, that the
representations, warranties, covenants and indemnities set forth in the Existing
Permitted Receivables Facility Documents are deemed to be “Standard
Securitization Undertakings”.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D of the
Board. Eurodollar Loans shall be deemed to constitute eurocurrency funding and
to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D of the Board or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Subsidiary the payment of which is subordinated to payment of the obligations
under the Loan Documents.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial

 

44



--------------------------------------------------------------------------------

statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, Controlled or held, or (b) that is, as of such date,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Subsidiary Guarantor” means each of the Subsidiaries of the Borrower party to
the Subsidiary Guaranty as of the Restatement Effective Date and each Material
Domestic Subsidiary other than a Receivables Entity. The Subsidiary Guarantors
on the Restatement Effective Date are identified as such in Schedule 3.01
hereto.

“Subsidiary Guaranty” means that certain Guaranty dated as of the Restatement
Effective Date in the form of Exhibit F (including any and all supplements
thereto) and executed by each Subsidiary Guarantor, as amended, restated,
supplemented or otherwise modified from time to time.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Syndication Agent” means PNC Bank, National Association, in its capacity as
syndication agent for the credit facility evidenced by this Agreement.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), value added taxes, or any other
goods and services, use or sales taxes, assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan Agreement” means that certain Credit Agreement, dated as of
August 13, 2019, and as further amended, restated, amended and restated,
supplemented or otherwise modified from time to time, among the Borrower, the
lenders party thereto, Credit Suisse AG, Cayman Islands Branch, as the
administrative agent and collateral agent, and the other parties thereto.

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the grant by any Loan Party of
the Liens granted by it pursuant to the Collateral Documents, the perfection of
the Liens created under the Collateral Documents, the borrowing of Loans and
other credit extensions, the use of the proceeds thereof and the issuance of
Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

45



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Unliquidated Obligations” means, at any time, any Obligations (or portion
thereof) that are contingent in nature or unliquidated at such time, including
any Secured Obligation that is: (i) an obligation to reimburse a bank for
drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means the Administrative Agent and the Loan Parties.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Classification of Loans and Borrowings. For purposes of this Agreement, Loans
may be classified and referred to by Type (e.g., a “Eurodollar Loan”).
Borrowings also may be classified and referred to by Type (e.g., a “Eurodollar
Borrowing”).

Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. The word
“law” shall be construed as referring to all statutes, rules, regulations, codes
and other laws (including official rulings and interpretations thereunder having
the force of law or with which affected Persons customarily comply), and all
judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

46



--------------------------------------------------------------------------------

Accounting Terms; GAAP; Pro Forma Calculations.

Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, (i) if the Borrower notifies the Administrative
Agent that the Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the Restatement Effective
Date in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies the Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith and (ii) notwithstanding anything to the contrary
contained in Section 1.04(a), only those leases (assuming for purposes hereof
that such leases were in existence on the First Amendment Effective Date) that
would constitute capital leases in conformity with GAAP prior to the
effectiveness of Accounting Standard Codification 842 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect (and related interpretations) shall be considered capital leases, and
all calculations and deliverables under this Agreement or any other Loan
Document shall be made or delivered, as applicable, in accordance therewith.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
(x) any accumulated other comprehensive income or loss, (y) any election under
Accounting Standards Codification 825 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any Subsidiary
at “fair value”, as defined therein or (z) any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.

All pro forma computations required to be made hereunder giving effect to any
acquisition or Disposition, or issuance, incurrence or assumption of
Indebtedness, or other transaction shall in each case be calculated giving pro
forma effect thereto (and, in the case of any pro forma computation made
hereunder to determine whether such acquisition or Disposition, or issuance,
incurrence or assumption of Indebtedness, or other transaction is permitted to
be consummated hereunder, to any other such transaction consummated since the
first day of the period covered by any component of such pro forma computation
and on or prior to the date of such computation) as if such transaction had
occurred on the first day of the period of four consecutive fiscal quarters
ending with the most recent fiscal quarter for which financial statements shall
have been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the
delivery of any such financial statements, ending with the last fiscal quarter
included in the financial statements referred to in Section 3.04(a)), and, to
the extent applicable, to the historical earnings and cash flows associated with
the assets acquired or disposed of (but without giving effect to any synergies
or cost savings) and any related incurrence or reduction of Indebtedness, all in
accordance with Article 11 of Regulation S-X under the Securities Act of 1933.
If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date of determination had been the applicable rate for the
entire period (taking into account any Swap Agreement applicable to such
Indebtedness).

 

47



--------------------------------------------------------------------------------

Status of Obligations. In the event that the Borrower or any other Loan Party
shall at any time issue or have outstanding Subordinated Indebtedness, the
Borrower shall take or cause such other Loan Party to take all such actions as
shall be reasonably necessary to cause the Obligations to constitute senior
indebtedness (however denominated) in respect of such Subordinated Indebtedness
and to enable the Administrative Agent and the Lenders to have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.
Without limiting the foregoing, the Obligations are hereby designated as “senior
indebtedness” and as “designated senior indebtedness” and words of similar
import under and in respect of any indenture or other agreement or instrument
under which such other Subordinated Indebtedness is outstanding and are further
given all such other designations as shall be required under the terms of any
such Subordinated Indebtedness in order that the Lenders may have and exercise
any payment blockage or other remedies available or potentially available to
holders of senior indebtedness under the terms of such Subordinated
Indebtedness.

Amendment and Restatement of Existing Credit Agreement.

No Novation of Existing Credit Agreement. It is the intent of the parties hereto
that, from and after the Restatement Effective Date, this Agreement (i) shall
re-evidence the Borrower’s obligations and indebtedness under the Existing
Credit Agreement, (ii) is entered into in substitution for, and not in payment
of, the obligations and indebtedness of the Borrower under the Existing Credit
Agreement, (iii) is in no way intended to constitute a novation of any of the
Borrower’s obligations and indebtedness which were evidenced by the Existing
Credit Agreement or any of the other Loan Documents (including any fee letters
or Notes delivered in connection therewith); and (iv) the Administrative Agent
shall make such reallocations, sales, assignments or other relevant actions in
respect of each Lender’s credit exposure under the Existing Credit Agreement as
are necessary in order that each such Lender’s Revolving Credit Exposure
hereunder reflects such Lender’s Applicable Percentage of the outstanding
aggregate Revolving Credit Exposures on the Restatement Effective Date (and the
Borrower hereby agrees to compensate each Lender for any and all losses, costs
and expenses incurred by such Lender in connection with the sale and assignment
of any Eurodollar Loans and such reallocation described in this Section 1.06 and
in Section 2.01, in each case on the terms and in the manner set forth in
Section 2.16 hereof). All Revolving Loans made and Obligations incurred under
the Existing Credit Agreement which are outstanding on the Restatement Effective
Date shall continue as Revolving Loans and Obligations under (and shall be
governed by the terms of) this Agreement.

References to This Agreement In Loan Documents. All references herein to
“hereunder,” “hereof,” or words of like import and all references in any other
Loan Document to the “Credit Agreement” or words of like import shall mean and
be a reference to the Existing Credit Agreement as amended and restated hereby
(and any section references in such Loan Documents to the Existing Credit
Agreement shall refer to the applicable equivalent provision set forth herein
although the section number thereof may have changed).

Interest Rates; LIBOR Notification. The interest rate on Eurodollar Loans is
determined by reference to the LIBO Rate, which is derived from the London
interbank offered rate. The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market. In July 2017, the U.K. Financial
Conduct Authority announced that, after the end of 2021, it would no longer
persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans. In light of this eventuality, public and private sector
industry initiatives are

 

48



--------------------------------------------------------------------------------

currently underway to identify new or alternative reference rates to be used in
place of the London interbank offered rate. In the event that the London
interbank offered rate is no longer available or in certain other circumstances
as set forth in Section 2.14(b) of this Agreement, such Section 2.14(b) provides
a mechanism for determining an alternative rate of interest. The Administrative
Agent will notify the Borrower, pursuant to Section 2.14, in advance of any
change to the reference rate upon which the interest rate on Eurodollar Loans is
based. However, the Administrative Agent does not warrant or accept any
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition of “LIBO Rate” or with respect to
any alternative or successor rate thereto, or replacement rate thereof,
including without limitation, whether the composition or characteristics of any
such alternative, successor or replacement reference rate, as it may or may not
be adjusted pursuant to Section 2.14(b), will be similar to, or produce the same
value or economic equivalence of, the LIBO Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability.

THE CREDITS

Commitments. Subject to the terms and conditions set forth herein, each Lender
agrees to make Revolving Loans to the Borrower in Dollars from time to time
during the Availability Period in an aggregate principal amount that will not
result in (a) such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment or (b) the sum of the total Revolving Credit Exposures exceeding the
Aggregate Commitment; provided that it is understood and agreed that, (x) prior
to the Restatement Effective Date, certain revolving loans were previously made
to the Borrower under the Existing Credit Agreement which remain outstanding as
of the Restatement Effective Date (such outstanding loans being hereinafter
referred to as the “Existing Loans”), (y) subject to the terms and conditions
set forth in this Agreement, Borrower and each of the Lenders agree that on the
Restatement Effective Date but subject to the satisfaction of the reallocation
and other transactions described in Section 1.06, the Existing Loans shall be
reevidenced as Revolving Loans under this Agreement, the terms of the Existing
Loans shall be restated in their entirety and shall be evidenced by this
Agreement, and (z) subject to the terms and conditions set forth herein, each
Lender severally and not jointly agrees to the reallocation and other
transactions described in Section 1.06 and (other than any Lender holding
Existing Loans in an amount not less than its Commitment under this Agreement,
which Existing Loans shall constitute Revolving Loans hereunder) agrees to
purchase, on the Restatement Effective Date, from any Lender under the Existing
Credit Agreement such Existing Loans (which, following such purchase, shall be
Revolving Loans hereunder) and to make additional Revolving Loans to Borrower as
is necessary to cause each such Lender’s outstanding Revolving Loans hereunder
to reflect such Lender’s Applicable Percentage of the aggregate Revolving Loans
on the Restatement Effective Date. Within the foregoing limits and subject to
the terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Loans.

Loans and Borrowings.

Each Revolving Loan shall be made as part of a Borrowing consisting of Revolving
Loans made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

Subject to Section 2.14, each Revolving Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith. Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to

 

49



--------------------------------------------------------------------------------

make such Loan (and in the case of an Affiliate, the provisions of
Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate to the same
extent as to, with no greater benefit to, such Lender); provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.

At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $500,000 and not less than $500,000; provided that an
ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the Aggregate Commitment or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.06(e).
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of seven (7) Eurodollar
Revolving Borrowings outstanding.

Notwithstanding any other provision of this Agreement, the Borrower shall not be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

Requests for Revolving Borrowings. To request a Revolving Borrowing, the
Borrower shall notify the Administrative Agent of such request by submitting a
Borrowing Request (a) in the case of a Eurodollar Borrowing, not later than
1:00 p.m., New York City time, three (3) Business Days before the date of the
proposed Borrowing or (b) in the case of an ABR Borrowing, not later than
1:00 p.m., New York City time, on the date of the proposed Borrowing; provided
that any such notice of an ABR Revolving Borrowing to finance the reimbursement
of an LC Disbursement as contemplated by Section 2.06(e) may be given not later
than 1:00 p.m., New York City time, on the date of the proposed Borrowing. Each
such Borrowing Request shall be irrevocable and shall be signed by a Responsible
Officer of the Borrower. Each such written Borrowing Request shall specify the
following information in compliance with Section 2.02:

the aggregate amount of the requested Borrowing;

the date of such Borrowing, which shall be a Business Day;

whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

the location and number of the Borrower’s account to which funds are to be
disbursed.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Revolving Loan to be made as part of
the requested Borrowing.

Intentionally Omitted.

Intentionally Omitted.

 

50



--------------------------------------------------------------------------------

Letters of Credit.

General. Subject to the terms and conditions set forth herein, the Borrower may
request the issuance of Letters of Credit denominated in Dollars for its own
account, in a form reasonably acceptable to the Administrative Agent and the
applicable Issuing Bank, at any time and from time to time during the
Availability Period. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the applicable Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control.
Notwithstanding anything herein to the contrary, no Issuing Bank shall have an
obligation hereunder to issue, and shall not issue, any Letter of Credit the
proceeds of which would be made available to any Person (i) to fund any activity
or business of or with any Sanctioned Person, or in any country or territory
that, at the time of such funding, is the subject of any Sanctions, (ii) in any
manner that would result in a violation of any Sanctions by any party to this
Agreement or (iii) in any manner that would result in a violation of one or more
policies of any Issuing Bank applicable to letters of credit generally.

Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit. If requested by the applicable Issuing Bank, the
Borrower shall enter into a continuing agreement (or other letter of credit
agreement) for the issuance of letters of credit and/or shall submit a letter of
credit application, in each case, as required by the applicable Issuing Bank and
using such Issuing Bank’s standard form (each, a “Letter of Credit Agreement”).
A Letter of Credit shall be issued, amended, renewed or extended only if (and
upon issuance, amendment, renewal or extension of each Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the amount of the LC Exposure
shall not exceed $50,000,000, (ii) (x) the aggregate undrawn amount of all
outstanding Letters of Credit issued by any Issuing Bank at such time plus
(y) the aggregate amount of all LC Disbursements made by such Issuing Bank that
have not yet been reimbursed by or on behalf of the Borrower at such time shall
not exceed such Issuing Bank’s Letter of Credit Commitment, (iii) no Lender’s
Revolving Credit Exposure shall exceed its Commitment and (iv) the sum of the
total Revolving Credit Exposures shall not exceed the Aggregate Commitment. The
Borrower may, at any time and from time to time, reduce the Letter of Credit
Commitment of any Issuing Bank with the consent of such Issuing Bank; provided
that the Borrower shall not reduce the Letter of Credit Commitment of any
Issuing Bank if, after giving effect of such reduction, the conditions set forth
in clauses (i) through (iv) above shall not be satisfied.

Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the applicable Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, one year after such renewal or extension) and
(ii) the date that is five (5) Business Days prior to the Maturity Date.

 

51



--------------------------------------------------------------------------------

Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Banks or the Lenders, each Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of each Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or Event of Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect of
a Letter of Credit, the Borrower shall reimburse such LC Disbursement by paying
to the Administrative Agent in Dollars the amount equal to such LC Disbursement,
calculated as of the date the applicable Issuing Bank made such LC Disbursement
not later than 2:00 p.m., New York City time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 2:00 p.m., New York City time, on the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that,
if such LC Disbursement is not less than $1,000,000, the Borrower may, subject
to the conditions to borrowing set forth herein, request in accordance with
Section 2.03 that such payment be financed with an ABR Revolving Borrowing in an
equivalent amount of such LC Disbursement and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing. If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the applicable
Issuing Bank the amounts so received by it from the Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear. Any payment made by a
Lender pursuant to this paragraph to reimburse any Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans as contemplated
above) shall not constitute a Loan and shall not relieve the Borrower of its
obligation to reimburse such LC Disbursement.

Obligations Absolute. The Borrower’s obligation to reimburse LC Disbursements as
provided in paragraph (e) of this Section shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Agreement or this Agreement, or any term or provision therein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by any Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing,

 

52



--------------------------------------------------------------------------------

that might, but for the provisions of this Section, constitute a legal or
equitable discharge of, or provide a right of setoff against, the Borrower’s
obligations hereunder. Neither the Administrative Agent, the Lenders nor the
Issuing Banks, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Banks; provided that the foregoing
shall not be construed to excuse the Issuing Banks from liability to the
Borrower to the extent of any direct damages (as opposed to special, indirect,
consequential or punitive damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by such Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of any
Issuing Bank (as finally determined by a court of competent jurisdiction), such
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, such
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

Disbursement Procedures. Each Issuing Bank shall, promptly following its receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy or
electronic mail) of such demand for payment and whether such Issuing Bank has
made or will make an LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse such Issuing Bank and the Lenders with respect to any
such LC Disbursement.

Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the reimbursement is due and payable, at the rate per
annum then applicable to ABR Revolving Loans and such interest shall be due and
payable on the date when such reimbursement is payable; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (e) of this Section to reimburse such Issuing
Bank shall be for the account of such Lender to the extent of such payment.

Replacement of Issuing Bank.

Any Issuing Bank may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank. The Administrative Agent shall notify the Lenders of any such
replacement of such Issuing Bank. At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.12(b). From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit to be

 

53



--------------------------------------------------------------------------------

issued thereafter and (ii) references herein to the term “Issuing Bank” shall be
deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require. After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

Subject to the appointment and acceptance of a successor Issuing Bank, an
Issuing Bank may resign as an Issuing Bank at any time upon thirty days’ prior
written notice to the Administrative Agent, the Borrower and the Lenders, in
which case, such resigning Issuing Bank shall be replaced in accordance with
Section 2.06(i)(i) above.

Cash Collateralization. If any Event of Default shall occur and be continuing,
within one (1) Business Day after receipt by the Borrower of notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders and the applicable Issuing Bank (the “LC Collateral Account”), an amount
in cash equal to 105% of the amount of the LC Exposure as of such date plus any
accrued and unpaid interest with respect to LC Disbursements and the Borrower
hereby grants to the Administrative Agent, for itself and on behalf of the
Lenders and such Issuing Bank, a first-priority lien and security interest in
such account and the balances from time to time therein; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in Section 7.01(h) or 7.01(i). Such deposit
shall be held by the Administrative Agent as collateral for the payment and
performance of the Obligations. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the applicable Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
other Obligations. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within one (1) Business Day after all Events of Default have been cured
or waived and the lien and security interest of the Administrative Agent therein
shall be deemed released upon such return.

Issuing Bank Agreements. Unless otherwise requested by the Administrative Agent,
each Issuing Bank shall report in writing to the Administrative Agent
(i) promptly following the end of each calendar month, the aggregate amount of
Letters of Credit issued by it and outstanding at the end of such month, (ii) on
or prior to each Business Day on which such Issuing Bank expects to issue,
amend, renew or extend any Letter of Credit, the date of such issuance,
amendment, renewal or extension, and the aggregate face amount of the Letter of
Credit to be issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension occurred (and
whether the amount thereof changed), it being understood that such Issuing Bank
shall not permit any issuance, renewal, extension or amendment resulting in an
increase in the amount of any Letter of Credit to occur without first obtaining
written confirmation from the Administrative Agent that it is then permitted
under this Agreement, (iii) on

 

54



--------------------------------------------------------------------------------

each Business Day on which such Issuing Bank makes any payment under any Letter
of Credit, the date of such payment under such Letter of Credit and the amount
of such payment, (iv) on any Business Day on which the Borrower fails to
reimburse any payment under any Letter of Credit required to be reimbursed to
such Issuing Bank on such day, the date of such failure and the amount of such
payment and (v) on any other Business Day, such other information as the
Administrative Agent shall reasonably request.

Funding of Borrowings. (a) Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 12:00 noon, (or, in the case of ABR Revolving Loans in respect of which
notice of such Borrowing shall have been received after 10:00 a.m., New York
City Time, on the date of such requested Borrowing, 3:00 p.m.) New York City
time, to the account of the Administrative Agent most recently designated by it
for such purpose by notice to the Lenders in an amount equal to such Lender’s
Applicable Percentage. Except in respect of the provisions of this Agreement
covering the reimbursement of Letters of Credit, the Administrative Agent will
make such Loans available to the Borrower by promptly crediting the amounts so
received, in the aforesaid account of the Administrative Agent on account of the
Borrower; provided that ABR Revolving Loans made to finance the reimbursement of
an LC Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.

(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the NYFRB Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

Interest Elections.

Each Revolving Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Revolving
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Revolving Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by the time that a Borrowing Request would
be required under Section 2.03 if the Borrower were requesting a Revolving
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such Interest Election Request shall be irrevocable
and shall be signed by a Responsible Officer of the Borrower. Notwithstanding
any contrary provision herein, this Section shall not be construed to permit the
Borrower to elect an Interest Period for Eurodollar Loans that does not comply
with Section 2.02(d).

 

55



--------------------------------------------------------------------------------

Each Interest Election Request shall specify the following information in
compliance with Section 2.02:

the Borrowing to which such Interest Election Request applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing);

the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to be
applicable thereto after giving effect to such election, which Interest Period
shall be a period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month duration.

Promptly following receipt of an Interest Election Request, the Administrative
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.

If the Borrower fails to deliver a timely Interest Election Request with respect
to a Eurodollar Revolving Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Revolving Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Revolving Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.

Termination and Reduction of Commitments.

Unless previously terminated, the Commitments shall terminate on the Maturity
Date.

The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the sum of the Revolving Credit Exposures would exceed the
Aggregate Commitment.

The Borrower shall notify the Administrative Agent of any election to terminate
or reduce the Commitments under paragraph (b) of this Section at least three
(3) Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Borrower pursuant to this Section
shall be irrevocable; provided that a notice of termination of the Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities or other transactions specified
therein, in which case such notice may be revoked by the Borrower (by notice to
the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.

 

56



--------------------------------------------------------------------------------

Repayment of Loans; Evidence of Debt.

The Borrower hereby unconditionally promises to pay to the Administrative Agent
for the account of each Lender the then unpaid principal amount of each
Revolving Loan on the Maturity Date.

Each Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

The entries made in the accounts maintained pursuant to paragraph (b) or (c) of
this Section shall be prima facie evidence of the existence and amounts of the
obligations recorded therein absent manifest error; provided that the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.

Any Lender may request that Loans made by it be evidenced by a promissory note.
In such event, the Borrower shall prepare, execute and deliver to such Lender a
promissory note payable to such Lender (or, if requested by such Lender, to such
Lender and its registered assigns) and in a form approved by the Administrative
Agent. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form.

Prepayment of Loans. The Borrower shall have the right at any time and from time
to time to prepay any Borrowing in whole or in part, subject to prior notice in
accordance with the provisions of this Section 2.11. The Borrower shall notify
the Administrative Agent by telephone (confirmed by electronic mail) of any
prepayment hereunder (i) in the case of prepayment of a Eurodollar Revolving
Borrowing, not later than 1:00 p.m., New York City time, three (3) Business Days
before the date of prepayment or (ii) in the case of prepayment of an ABR
Revolving Borrowing, not later than 1:00 p.m., New York City time, on the date
of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by (i) accrued interest to the extent required by Section 2.13 and (ii) break
funding payments pursuant to Section 2.16. If at any time the sum of the
aggregate principal amount of all of the Revolving Credit Exposures exceeds the
Aggregate Commitment, the Borrower shall

 

57



--------------------------------------------------------------------------------

immediately repay Borrowings or cash collateralize LC Exposure in an account
with the Administrative Agent pursuant to Section 2.06(j), as applicable, in an
aggregate principal amount sufficient to cause the aggregate principal amount of
all Revolving Credit Exposures to be less than or equal to the Aggregate
Commitment.

Fees.

The Borrower agrees to pay to the Administrative Agent for the account of each
Revolving Lender a commitment fee, which shall accrue at a rate per annum equal
to the applicable Commitment Fee Rate on the average daily amount of the
Available Commitment of such Lender during the period from and including the
Restatement Effective Date to but excluding the date on which such Commitment
terminates. Accrued commitment fees shall be payable in arrears on the last day
of March, June, September and December of each year and on the date on which the
Commitments terminate, commencing on the first such date to occur after the
Restatement Effective Date. All commitment fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

The Borrower agrees to pay (i) to the Administrative Agent for the account of
each Lender a participation fee with respect to its participations in Letters of
Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurodollar Revolving Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Restatement Effective Date to but excluding the later of the date on which such
Lender’s Commitment terminates and the date on which such Lender ceases to have
any LC Exposure and (ii) to each Issuing Bank for its own account a fronting
fee, which shall accrue at the rate of 0.175% per annum on the average daily
amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) attributable to Letters of Credit issued by such
Issuing Bank during the period from and including the Restatement Effective Date
to but excluding the later of the date of termination of the Commitments and the
date on which there ceases to be any LC Exposure, as well as such Issuing Bank’s
standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Unless otherwise
specified above, participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third (3rd) Business Day following such last day, commencing
on the first such date to occur after the Restatement Effective Date; provided
that all such fees shall be payable on the date on which the Commitments
terminate and any such fees accruing after the date on which the Commitments
terminate shall be payable on demand. Any other fees payable to the Issuing
Banks pursuant to this paragraph shall be payable within ten (10) days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Lenders. Fees paid shall not be refundable
under any circumstances.

 

58



--------------------------------------------------------------------------------

Interest.

The Loans comprising each ABR Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Rate.

The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

Notwithstanding the foregoing clauses (a) and (b), if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% per annum plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2% per annum plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section. Notwithstanding the foregoing, during the
occurrence and continuance of an Event of Default, the Administrative Agent or
the Required Lenders may, at their option, by notice to the Borrower (which
notice may be revoked at the option of the Required Lenders notwithstanding any
provision of Section 9.02 requiring the consent of “each Lender directly
affected thereby” for reductions in interest rates), declare that (i) all Loans
shall bear interest at 2% per annum plus the rate otherwise applicable to such
Loans as provided in the preceding paragraphs of this Section or (ii) in the
case of any other amount outstanding hereunder, such amount shall accrue at 2%
per annum plus the rate applicable to such fee or other obligation as provided
hereunder.

Accrued interest on each Revolving Loan shall be payable in arrears on each
Interest Payment Date for such Revolving Loan and upon termination of the
Commitments; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan prior
to the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurodollar Revolving Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.

All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

Alternate Rate of Interest.

If prior to the commencement of any Interest Period for a Eurodollar Borrowing:

the Administrative Agent determines (which determination shall be conclusive and
binding absent manifest error) that adequate and reasonable means do not exist
for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including, without limitation, because the LIBO Screen Rate is not available or
published on a current basis), for such Interest Period; or

the Administrative Agent is advised by the Required Lenders that the Adjusted
LIBO Rate or the LIBO Rate, as applicable, for such Interest Period will not
adequately and fairly reflect the cost to such Lenders (or Lender) of making or
maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period;

 

59



--------------------------------------------------------------------------------

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Revolving
Borrowing to, or continuation of any Revolving Borrowing as, a Eurodollar
Borrowing shall be ineffective and any such Eurodollar Borrowing shall be repaid
or converted into an ABR Borrowing on the last day of the then current Interest
Period applicable thereto and (ii) if any Borrowing Request requests a
Eurodollar Revolving Borrowing, such Borrowing shall be made as an ABR
Borrowing.

If at any time the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that (i) the circumstances set forth in clause
(a)(i) have arisen and such circumstances are unlikely to be temporary or
(ii) the circumstances set forth in clause (a)(i) have not arisen but either
(w) the supervisor for the administrator of the LIBO Screen Rate has made a
public statement that the administrator of the LIBO Screen Rate is insolvent
(and there is no successor administrator that will continue publication of the
LIBO Screen Rate), (x) the administrator of the LIBO Screen Rate has made a
public statement identifying a specific date after which the LIBO Screen Rate
will permanently or indefinitely cease to be published by it (and there is no
successor administrator that will continue publication of the LIBO Screen Rate),
(y) the supervisor for the administrator of the LIBO Screen Rate has made a
public statement identifying a specific date after which the LIBO Screen Rate
will permanently or indefinitely cease to be published or (z) the supervisor for
the administrator of the LIBO Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Screen Rate may no longer be
used for determining interest rates for loans, then the Administrative Agent and
the Borrower shall endeavor to establish an alternate rate of interest to the
LIBO Rate that gives due consideration to the then prevailing market convention
for determining a rate of interest for syndicated loans in the United States at
such time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other technical, administrative or
operational changes to this Agreement as may be applicable; provided that, if
such alternate rate of interest as so determined would be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.
Notwithstanding anything to the contrary in Section 9.02, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date a copy of such amendment is provided to
the Lenders, a written notice from the Required Lenders of each Class stating
that such Required Lenders object to such amendment. Until an alternate rate of
interest shall be determined in accordance with this clause (b) (but, in the
case of the circumstances described in clause (ii)(w), clause (ii)(x) or clause
(ii)(y) of the first sentence of this Section 2.14(b), only to the extent the
LIBO Screen Rate for such Interest Period is not available or published at such
time on a current basis), (x) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective and any such Eurodollar Borrowing
shall be repaid or converted into an ABR Borrowing on the last day of the then
current Interest Period applicable thereto, and (y) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.

Increased Costs.

If any Change in Law shall:

impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank;

 

60



--------------------------------------------------------------------------------

impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes and
(C) Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by such Lender, such Issuing Bank
or such other Recipient hereunder, whether of principal, interest or otherwise,
then the Borrower will pay to such Lender, such Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

If any Lender or any Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or such Issuing Bank’s capital or on the capital
of such Lender’s or such Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by such Issuing
Bank, to a level below that which such Lender or such Issuing Bank or such
Lender’s or such Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or such Issuing Bank’s
policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender or such Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Bank or such Lender’s or such Issuing Bank’s holding company for any such
reduction suffered.

A certificate of a Lender or an Issuing Bank setting forth the amount or amounts
necessary to compensate such Lender or such Issuing Bank or its holding company,
as the case may be, as specified in paragraph (a) or (b) of this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender or such Issuing Bank, as the case may be, the
amount shown as due on any such certificate within fifteen (15) days after
receipt thereof.

Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

61



--------------------------------------------------------------------------------

Break Funding Payments. In the event of (a) the payment of any principal of any
Eurodollar Loan other than on the last day of an Interest Period applicable
thereto (including as a result of an Event of Default or as a result of any
prepayment pursuant to Section 2.11), (b) the conversion of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto, (c) the
failure to borrow, convert, continue or prepay any Eurodollar Loan on the date
specified in any notice delivered pursuant hereto (regardless of whether such
notice may be revoked under Section 2.11 and is revoked in accordance therewith)
or (d) the assignment of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.19, then, in any such event, the Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event. Such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in Dollars
of a comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within fifteen
(15) days after receipt thereof.

Taxes.

Payments Free of Taxes. Any and all payments by or on account of any obligation
of any Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of a Withholding
Agent) requires the deduction or withholding of any Tax from any such payment by
a Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.

Evidence of Payments. As soon as practicable after any payment of Taxes by any
Loan Party to a Governmental Authority pursuant to this Section 2.17, such Loan
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

Indemnification by the Loan Parties. The Loan Parties shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

 

62



--------------------------------------------------------------------------------

Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

Status of Lenders.

Any Lender that is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

Without limiting the generality of the foregoing, in the event that the Borrower
is a U.S. Person:

any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an executed
copy of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;

any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
whichever of the following is applicable:

 

63



--------------------------------------------------------------------------------

in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, an executed copy of IRS Form W-8BEN-E or IRS Form
W-8BEN establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “interest” article of such tax treaty and (y) with respect
to any other applicable payments under any Loan Document, IRS Form W-8BEN-E or
IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed copy of IRS Form W-8ECI;

in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) an executed copy of IRS Form W-8BEN-E or IRS Form W-8BEN;
or

to the extent a Foreign Lender is not the beneficial owner, an executed copy of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E or IRS Form
W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
C-2 or Exhibit C-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit C-4 on
behalf of each such direct and indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by

 

64



--------------------------------------------------------------------------------

the Borrower or the Administrative Agent as may be necessary for the Borrower
and the Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 2.17 (including by the payment
of additional amounts pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.17 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

FATCA. For purposes of determining withholding Taxes imposed under FATCA, from
and after the Restatement Effective Date, the Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) the Loans as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

Defined Terms. For purposes of this Section 2.17, the term “Lender” includes the
Issuing Banks and the term “applicable law” includes FATCA.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

The Borrower shall make each payment or prepayment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 2:00 p.m., New York City time on the date when due or the
date fixed for any prepayment hereunder, in immediately available funds, without
set-off, recoupment or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes

 

65



--------------------------------------------------------------------------------

of calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at 10 South Dearborn Street, 7th Floor,
Chicago, Illinois 60603, except payments to be made directly to the Issuing
Banks as expressly provided herein and except that payments pursuant to
Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.

If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

During the continuance of an Event of Default, at the election of the
Administrative Agent, all payments of principal, interest, LC Disbursements,
fees, premiums, reimbursable expenses (including, without limitation, all
reimbursement for fees and expenses pursuant to Section 9.03), and other sums
payable under the Loan Documents, may be deducted from any deposit account of
the Borrower maintained with the Administrative Agent; provided, that in the
case of reimbursement for fees and expenses, the Administrative Agent shall have
previously provided the Borrower with an invoice setting forth any such amounts
as provided for under Section 9.03. The Borrower hereby irrevocably authorizes,
during the continuance of an Event of Default, the Administrative Agent to
charge any deposit account of the Borrower maintained with the Administrative
Agent for each payment of principal, interest and fees as it becomes due
hereunder or any other amount due under the Loan Documents.

If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans and participations in LC Disbursements and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

66



--------------------------------------------------------------------------------

Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Banks hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Banks, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Banks, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
NYFRB Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

If any Lender shall fail to make any payment required to be made by it pursuant
to 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then the Administrative Agent
may, in its discretion and notwithstanding any contrary provision hereof,
(i) apply any amounts thereafter received by the Administrative Agent for the
account of such Lender for the benefit of the Administrative Agent or such
Issuing Bank to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid and/or (ii) hold any such amounts in
a segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under any such Section, in the case of each
of clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

Mitigation Obligations; Replacement of Lenders. (a) If any Lender requests
compensation under Section 2.15, or the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b)    If (i) any Lender requests compensation under Section 2.15, (ii) the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17 or (iii) any Lender becomes a Defaulting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.15 or 2.17) and obligations under the Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent (and if a Commitment is being assigned, the Issuing Banks), which consent
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in LC Disbursements, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply. Each party hereto agrees that
(i) an assignment required pursuant to this

 

67



--------------------------------------------------------------------------------

paragraph may be effected pursuant to an Assignment and Assumption executed by
the Borrower, the Administrative Agent and the assignee (or, to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and such parties are participants), and (ii) the Lender required to make such
assignment need not be a party thereto in order for such assignment to be
effective and shall be deemed to have consented to and be bound by the terms
thereof; provided that, following the effectiveness of any such assignment, the
other parties to such assignment agree to execute and deliver such documents
necessary to evidence such assignment as reasonably requested by the applicable
Lender, provided that any such documents shall be without recourse to or
warranty by the parties thereto.

Expansion Option. The Borrower may from time to time elect to increase the
Commitments in minimum increments of $10,000,000 so long as, after giving effect
thereto, the aggregate amount of such increases does not exceed $60,000,000. The
Borrower may arrange for any such increase to be provided by one or more Lenders
(each Lender so agreeing to an increase in its Commitment, an “Increasing
Lender”; it being understood that no Lender shall be obligated to agree to an
increase in its Commitment), or by one or more new banks, financial institutions
or other entities (each such new bank, financial institution or other entity, an
“Augmenting Lender”), to increase their existing Commitments or extend
Commitments, as the case may be; provided that (i) each Augmenting Lender, shall
be subject to the approval of the Borrower, the Administrative Agent and the
Issuing Banks and (ii) (x) in the case of an Increasing Lender, the Borrower and
such Increasing Lender execute an agreement substantially in the form of
Exhibit D hereto, and (y) in the case of an Augmenting Lender, the Borrower and
such Augmenting Lender execute an agreement substantially in the form of
Exhibit E hereto. No consent of any Lender (other than the Lenders participating
in the increase) shall be required for any increase in Commitments to this
Section 2.20. Increases and new Commitments created pursuant to this
Section 2.20 shall become effective on the date agreed by the Borrower, the
Administrative Agent and the relevant Increasing Lenders or Augmenting Lenders,
and the Administrative Agent shall notify each Lender thereof. Notwithstanding
the foregoing, no increase in the Commitments (or in the Commitment of any
Lender) shall become effective under this Section 2.20 unless, (i) on the
proposed date of the effectiveness of such increase, (A) the conditions set
forth in paragraphs (a) and (b) of Section 4.02 shall be satisfied or waived by
the Required Lenders and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Financial Officer
of the Borrower and (B) the Borrower shall be in compliance (on a pro forma
basis reasonably acceptable to the Administrative Agent) with the covenants
contained in Section 6.11 and (ii) the Administrative Agent shall have received
opinion letters consistent with those delivered on the Restatement Effective
Date as to the limited liability company power and authority of the Borrower to
borrow hereunder after giving effect to such increase. On the effective date of
any increase in the Commitments, (i) each relevant Increasing Lender and
Augmenting Lender shall make available to the Administrative Agent such amounts
in immediately available funds as the Administrative Agent shall determine, for
the benefit of the other Lenders, as being required in order to cause, after
giving effect to such increase and the use of such amounts to make payments to
such other Lenders, each Lender’s portion of the outstanding Revolving Loans of
all the Lenders to equal its Applicable Percentage of such outstanding Revolving
Loans, and (ii) the Borrower shall be deemed to have repaid and reborrowed all
outstanding Revolving Loans as of the date of any increase in the Commitments
(with such reborrowing to consist of the Types of Revolving Loans, with related
Interest Periods if applicable, specified in a notice delivered by the Borrower,
in accordance with the requirements of Section 2.03). The deemed payments made
pursuant to clause (ii) of the immediately preceding sentence shall be
accompanied by payment of all accrued interest on the amount prepaid and, in
respect of each Eurodollar Loan, shall be subject to indemnification by the
Borrower pursuant to the provisions of Section 2.16 if the deemed payment occurs
other than on the last day of the related Interest Periods.

 

68



--------------------------------------------------------------------------------

Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a);

any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 7.02 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Issuing Banks hereunder; third, to cash collateralize the Issuing Banks’ LC
Exposure with respect to such Defaulting Lender in accordance with this Section;
fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) cash collateralize the Issuing Banks’ future LC Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with this Section; sixth, to the payment of any
amounts owing to the Lenders or the Issuing Banks as a result of any judgment of
a court of competent jurisdiction obtained by any Lender or any Issuing Bank
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement or under any other Loan Document; seventh,
so long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement or
under any other Loan Document; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.05 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure are held by the Lenders pro rata in accordance with the
Commitments without giving effect to clause (d) below. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post cash collateral
pursuant to this Section shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto;

the Commitment and Revolving Credit Exposure of such Defaulting Lender shall not
be included in determining whether the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided, that, except as otherwise
provided in Section 9.02, this clause (b) shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender directly affected thereby;

 

69



--------------------------------------------------------------------------------

if any LC Exposure exists at the time a Lender becomes a Defaulting Lender then:

all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent that (x) such reallocation does
not, as to any non-Defaulting Lender, cause such non-Defaulting Lender’s
Revolving Credit Exposure to exceed its Commitment and (y) no Default or Event
of Default has occurred and is continuing;

if the reallocation described in clause (i) above cannot, or can only partially,
be effected, the Borrower shall within three (3) Business Days following notice
by the Administrative Agent, cash collateralize for the benefit of the Issuing
Banks only the Borrower’s obligations corresponding to such Defaulting Lender’s
LC Exposure (after giving effect to any partial reallocation pursuant to
clause (i) above) in accordance with the procedures set forth in Section 2.06(j)
for so long as such LC Exposure is outstanding;

if the Borrower cash collateralizes any portion of such Defaulting Lender’s LC
Exposure pursuant to clause (ii) above, the Borrower shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 2.12(b) with respect
to such Defaulting Lender’s LC Exposure during the period such Defaulting
Lender’s LC Exposure is cash collateralized;

if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Sections 2.12(a) and 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; or

if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all commitment fees that would otherwise have been payable to
such Defaulting Lender (solely with respect to that portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and all letter of
credit fees payable under Section 2.12(b) with respect to such Defaulting
Lender’s LC Exposure shall be payable to the Issuing Banks until such LC
Exposure is cash collateralized and/or reallocated;

so long as any Lender is a Defaulting Lender, no Issuing Bank shall be required
to issue, amend or increase any Letter of Credit, unless such Issuing Bank is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.21(c), and participating interests in any such newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.21(c)(i) (and Defaulting Lenders shall not
participate therein);

upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, in its sole discretion and in lieu of distributing
such amounts to such Defaulting Lender, apply amounts which would otherwise be
payable to a Defaulting Lender to satisfy in full or in part the Obligations
owing to the Administrative Agent, the Issuing Banks and the non-Defaulting
Lenders in accordance with the other provisions of this Agreement with the
balance, if any, being applied to satisfy in full or in part to the Obligations
owing to such Defaulting Lender;

 

70



--------------------------------------------------------------------------------

neither the provisions of this Section 2.21, nor the provisions of any other
Section of this Agreement relating to a Defaulting Lender, are intended by the
parties hereto to constitute liquidated damages and, subject to the limitations
contained in Section 9.03 regarding special, indirect, consequential and
punitive damages, each of the Administrative Agent, each Issuing Bank, each
non-Defaulting Lender and each Loan Party hereby reserves its respective rights
to proceed against any Defaulting Lender for any damages incurred as a result of
it becoming a Defaulting Lender hereunder; and

for the avoidance of doubt, the Borrower shall not be liable to any Defaulting
Lender as a result of any action taken by the Administrative Agent in accordance
with the terms of this Section 2.21.

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Parent of any
Lender shall occur following the date hereof and for so long as such event shall
continue or (ii) the applicable Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, such Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
such Issuing Bank shall have entered into arrangements with the Borrower or such
Lender, satisfactory to such Issuing Bank to defease any risk to it in respect
of such Lender hereunder.

In the event that the Administrative Agent, the Borrower and the Issuing Banks
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage and any amounts required to be on deposit pursuant to Section 2.21(c)
shall be immediately remitted to the Borrower or as otherwise required pursuant
to applicable law, rule or order.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

Organization; Powers; Subsidiaries. Each of the Borrower and its Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required. As of the
Restatement Effective Date, Schedule 3.01 hereto identifies each Subsidiary,
noting whether such Subsidiary is a Material Domestic Subsidiary, the
jurisdiction of its incorporation or organization, as the case may be, the
percentage of issued and outstanding shares of each class of its capital stock
or other equity interests owned by the Borrower and the other Subsidiaries and,
if such percentage is not 100% (excluding directors’ qualifying shares as
required by law), a description of each class issued and outstanding. As of the
Restatement Effective Date, all of the outstanding shares of capital stock and
other equity interests of each Subsidiary are validly issued and outstanding and
fully paid and nonassessable and all such shares and other equity interests
indicated on Schedule 3.01 as owned by the Borrower or another Subsidiary are
owned, beneficially and of record, by the Borrower or any Subsidiary free and
clear of all Liens. As of the Restatement Effective Date, there are no
outstanding commitments or other obligations of the Borrower or any Subsidiary
to issue, and no options, warrants or other rights of any Person to acquire, any
shares of any class of capital stock or other equity interests of the Borrower
or any Subsidiary.

 

71



--------------------------------------------------------------------------------

Authorization; Enforceability. The Transactions are within each Loan Party’s
organizational powers and have been duly authorized by all necessary
organizational actions and, if required, actions by equity holders. The Loan
Documents to which each Loan Party is a party have been duly executed and
delivered by such Loan Party and constitute a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to (x) applicable bankruptcy, insolvency, reorganization, moratorium or other
laws affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law and
(y) the need for filings and registrations necessary to perfect the Liens on the
Collateral, if any, granted by the Loan Parties in favor of the Secured Parties.

Governmental Approvals; No Conflicts. The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) filings and registrations necessary to
perfect the Liens on the Collateral, if any, granted by the Loan Parties in
favor of the Administrative Agent for the benefit of the Secured Parties and
(ii) such as have been obtained or made and are in full force and effect,
(b) will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of the Borrower or any of its Subsidiaries or any
order of any Governmental Authority, (c) will not violate or result in a default
under any indenture, material agreement or other material instrument binding
upon the Borrower or any of its Subsidiaries or its assets, or give rise to a
right thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any of its Subsidiaries, other than Liens
securing the Obligations and the “Obligations” under (and as defined in) the
Term Loan Agreement.

Financial Condition; No Material Adverse Change. (a) The Borrower has heretofore
furnished to the Lenders its consolidated balance sheet and statements of
income, stockholders equity and cash flows as of and for the fiscal year ended
September 30, 2015 reported on by PricewaterhouseCoopers LLP, independent public
accountants. Such financial statements present fairly, in all material respects,
the financial position and results of operations and cash flows of the Borrower
and its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP.

Since September 30, 2015, there has been no material adverse change in the
business, assets, operations or condition (financial or otherwise) of the
Borrower and its Subsidiaries, taken as a whole.

Properties. (a) Each of the Borrower and its Subsidiaries has good title to, or
valid leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere in any
material respect with its ability to conduct its business as currently conducted
or to utilize such properties for their intended purposes.

Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
Intellectual Property used or held for use in or necessary for the conduct of
their respective business, and to the knowledge of the Borrower, neither the use
thereof by the Borrower and its Subsidiaries, nor the conduct of the Borrower’s
or any of its Subsidiaries’ respective business, infringe upon, misappropriate
or violate the rights of any other Person, except for any such infringements,
misappropriations or violations that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.

 

72



--------------------------------------------------------------------------------

Litigation, Environmental and Labor Matters. (a) There are no actions, suits,
proceedings or investigations by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any of its Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions.

Except with respect to any other matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, neither
the Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability or (iii) has received notice of any claim with
respect to any Environmental Liability.

There are no strikes, lockouts or slowdowns against the Borrower or any of its
Subsidiaries pending or, to their knowledge, threatened that could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect. The hours worked by and payments made to employees of the Borrower and
its Subsidiaries have not been in violation of the Fair Labor Standards Act or
any other applicable Federal, state, local or foreign law relating to such
matters that could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect. All material payments due from the Borrower
or any of its Subsidiaries, or for which any claim may be made against the
Borrower or any of its Subsidiaries, on account of wages and employee health and
welfare insurance and other benefits, have been paid or accrued as liabilities
on the books of the Borrower or such Subsidiary. The consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
under which the Borrower or any of its Subsidiaries is bound.

Compliance with Laws and Agreements. Each of the Borrower and its Subsidiaries
is in compliance with all laws, regulations and orders of any Governmental
Authority applicable to it or its property and all indentures, agreements and
other instruments binding upon it or its property, except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

Investment Company Status. Neither the Borrower nor any Subsidiary Guarantor is
an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

Taxes. Each of the Borrower and its Subsidiaries has timely filed or caused to
be filed all Tax returns and reports required to have been filed and has paid or
caused to be paid all Taxes required to have been paid by it, except (a) Taxes
that are being contested in good faith by appropriate proceedings and for which
the Borrower or such Subsidiary, as applicable, has set aside on its books
adequate reserves to the extent required by GAAP or (b) to the extent that the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.

ERISA. No ERISA Event, or similar event with respect to a Foreign Plan, has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events or similar events for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect. The present value of all accumulated benefit obligations under each Plan
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $250,000,000 the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $250,000,000 the fair market value
of the assets of all such underfunded Plans.

 

73



--------------------------------------------------------------------------------

Disclosure. The Borrower has disclosed to the Lenders all agreements,
instruments and corporate or other restrictions to which it or any of its
Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. Neither the Information Memorandum nor any of the other reports,
financial statements, certificates or other written information furnished by or
on behalf of the Borrower or any Subsidiary to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished) when
taken as a whole contains any material misstatement of fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, the
foregoing is hereby qualified to the extent of any projections or other “forward
looking statements”, which include statements that are predictive in nature,
depend upon or refer to future events or conditions, and usually include words
such as “expects”, “anticipates”, “intends”, “plans”, “believes”, “projects”,
“estimates”, or similar expressions; and provided, further, that any statements
concerning future financial performance, ongoing business strategies or
prospects or possible future actions are also future looking statements; it
being expressly understood and agreed that (i) forward looking statements are
based on current expectations and projections about future events and are
subject to risks, uncertainties and the accuracy of assumptions concerning the
Borrower and its Subsidiaries, the performance of the industries in which they
do business and economic and market factors, among other things, and (ii) such
forward looking statements are not guarantees of future performance. As of the
First Amendment Effective Date, to the best knowledge of the Borrower, the
information included in the Beneficial Ownership Certification provided on or
prior to the First Amendment Effective Date to any Lender in connection with
this Agreement is true and correct in all material respects.

Federal Reserve Regulations. No part of the proceeds of any Loan have been used
or will be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X.

Liens. There are no Liens on any of the real or personal properties of the
Borrower or any Subsidiary except for Liens permitted by Section 6.02.

No Default. No Default or Event of Default has occurred and is continuing.

No Burdensome Restrictions. The Borrower is not subject to any Burdensome
Restrictions except Burdensome Restrictions permitted under Section 6.08.

Solvency.

Immediately after giving effect to any Borrowing, the Borrower and its
Subsidiaries, taken as a whole, are and will be Solvent as of the date of such
Borrowing.

The Borrower does not intend to, nor does it intend to permit any of its
Subsidiaries to, and the Borrower does not believe that it or any of its
Subsidiaries will, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing of and amounts of cash to be received by
it or any such Subsidiary and the timing of the amounts of cash to be payable on
or in respect of its Indebtedness or the Indebtedness of any such Subsidiary.

Anti-Corruption Laws and Sanctions. The Borrower has implemented and maintains
in effect policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions, and the Borrower, its
Subsidiaries and their respective officers and employees and to the knowledge of
the Borrower its directors and agents, are in compliance with Anti-Corruption
Laws and applicable Sanctions

 

74



--------------------------------------------------------------------------------

in all material respects. None of (a) the Borrower, any Subsidiary or, to the
knowledge of the Borrower or such Subsidiary, any of their respective directors,
officers or employees, or (b) to the knowledge of the Borrower, any agent of the
Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person. No
Borrowing or Letter of Credit, use of proceeds or other Transactions will
violate any Anti-Corruption Law or applicable Sanctions.

EEA Financial Institutions. The Borrower is not an EEA Financial Institution.

Plan Assets; Prohibited Transactions. None of the Borrower or any of its
Subsidiaries is an entity deemed to hold “plan assets” (within the meaning of
the Plan Asset Regulations), and neither the execution, delivery nor performance
of the Transactions, including the making of any Loan and the issuance of any
Letter of Credit hereunder, will give rise to a non-exempt prohibited
transaction under Section 406 of ERISA or Section 4975 of the Code.

Collateral Documents. (b) Subject to Sections 5.09 and 5.11 and the other
limitations, exceptions and filing requirements otherwise set forth in this
Agreement and the other Loan Documents, the Collateral Documents are effective
to create in favor of the Collateral Agent, for the benefit of the Secured
Parties, legal, valid and enforceable Liens on, and security interests in, the
Collateral described therein to the extent required thereby, subject to Liens
permitted under the Loan Documents.

Subject to Sections 5.09 and 5.11, upon recording thereof in the appropriate
recording office, each Mortgage shall be effective to create, in favor of the
Collateral Agent, for its benefit and the benefit of the Secured Parties, legal,
valid and enforceable perfected Liens on, and security interest in, all of the
Loan Parties’ right, title and interest in and to the Mortgaged Properties
thereunder, subject only to Liens permitted under the Loan Documents, and when
the Mortgages are filed in the offices specified on Schedule 5(a) to the
Perfection Certificate (or, in the case of any Mortgage executed and delivered
after the date thereof in accordance with the provisions of Sections 5.09 and
5.11, when such Mortgage is filed in the offices specified in the local counsel
opinion delivered with respect thereto in accordance with the provisions of
Sections 5.09 and 5.11), the Mortgages shall constitute fully perfected Liens
on, and security interests in, all right, title and interest of the Loan Parties
in the Mortgaged Properties, in each case prior in right to any other Person,
other than Liens permitted under the Loan Documents.

Material Property. As of the First Amendment Effective Date, Schedule 5.09 sets
forth all the real property of the Loan Parties described in clause (i) of the
definition of “Material Real Property” as of such date.

Patriot Act. The Borrower is in compliance in all material respects with
applicable provisions of the Patriot Act.

Beneficial Ownership Certification. The information included in the Beneficial
Ownership Certification (if any) is true and correct in all material respects.

Designation as Senior Debt. The Obligations constitute “Designated Senior Debt”,
or any similar term under and as defined in the agreements relating to any
Indebtedness of the Borrower or any Subsidiary Guarantor, including any
subordinated Indebtedness, which contains such designation.

 

75



--------------------------------------------------------------------------------

CONDITIONS

Restatement Effective Date. Notwithstanding the execution and delivery of this
Agreement on the date hereof, this Agreement shall not become effective, the
Existing Credit Agreement shall not be superseded as provided in Section 1.06,
no commitment to make Credit Extensions shall arise and no Lender shall be
required to make the initial Credit Extension hereunder each of the following
conditions has been satisfied (or waived in accordance with Section 9.02):

The Administrative Agent (or its counsel) shall have received from (i) each
party hereto either (A) a counterpart of this Agreement signed on behalf of such
party or (B) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement and
(ii) each initial Subsidiary Guarantor either (A) a counterpart of the
Subsidiary Guaranty signed on behalf of such Subsidiary Guarantor or (B) written
evidence satisfactory to the Administrative Agent (which may include telecopy or
electronic transmission of a signed signature page of the Subsidiary Guaranty)
that such Subsidiary Guarantor has signed a counterpart of the Subsidiary
Guaranty.

The Administrative Agent shall have received a written opinion (addressed to the
Administrative Agent and the Lenders and dated the Restatement Effective Date)
of Morgan, Lewis & Bockius LLP, counsel for the Loan Parties, in form and
substance reasonably satisfactory to the Administrative Agent and covering such
other matters relating to the Loan Parties, the Loan Documents or the
Transactions as the Administrative Agent shall reasonably request. The Borrower
hereby requests such counsel to deliver such opinion.

The Lenders shall have received satisfactory financial statement projections
through and including the Borrower’s 2019 fiscal year, together with such
information as the Administrative Agent and the Lenders shall reasonably request
(including, without limitation, a detailed description of the assumptions used
in preparing such projections).

The Administrative Agent shall have received (i) such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the initial Loan Parties, the
authorization of the Transactions and any other legal matters relating to such
Loan Parties, the Loan Documents or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel and as
further described in the list of closing documents attached as Exhibit G and
(ii) to the extent requested by any of the Lenders, all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act.

The Administrative Agent shall have received a certificate, dated the
Restatement Effective Date and signed by the President, a Vice President or a
Financial Officer of the Borrower, confirming compliance with the conditions set
forth in paragraphs (a) and (b) of Section 4.02.

The Administrative Agent shall have received evidence satisfactory to it of the
payment, prior to or simultaneously with the initial Loans hereunder, of all
interest, fees and premiums, if any, on all loans and other extensions of credit
outstanding under the Existing Credit Agreement (other than contingent indemnity
obligations).

 

76



--------------------------------------------------------------------------------

The Administrative Agent shall have received all fees and other amounts due and
payable on or prior to the Restatement Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.

The Administrative Agent shall notify the Borrower and the Lenders of the
Restatement Effective Date, and such notice shall be conclusive and binding.

Each Credit Event. The obligation of each Lender to make a Loan on the occasion
of any Borrowing (other than the continuation or conversion of Eurodollar
Loans), and of each Issuing Bank to issue, amend, renew or extend any Letter of
Credit, is subject to the satisfaction of the following conditions:

The representations and warranties of the Borrower set forth in this Agreement
shall be true and correct in all material respects (except that any
representation or warranty which is already qualified as to materiality or by
reference to Material Adverse Effect shall be true and correct in all respects)
on and as of the date of such Borrowing or the date of issuance, amendment,
renewal or extension of such Letter of Credit, as applicable, except to the
extent such representations and warranties expressly relate to any earlier date,
in which case such representations and warranties were true and correct in all
material respects (except that any representation or warranty which is already
qualified as to materiality or by reference to Material Adverse Effect shall be
true and correct in all respects) as of such earlier date.

At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case
without any pending draw, and all LC Disbursements shall have been reimbursed,
the Borrower covenants and agrees with the Lenders that:

Financial Statements and Other Information. The Borrower will furnish to the
Administrative Agent (and the Administrative Agent shall promptly provide the
same to the Lenders):

within one hundred five (105) days after the end of each fiscal year of the
Borrower (or, if earlier, by the date that the Annual Report on Form 10-K of the
Borrower for such fiscal year would be required to be filed under the rules and
regulations of the SEC, giving effect to any automatic extension available
thereunder for the filing of such form), its audited consolidated balance sheet
and related statements of operations, stockholders’ equity and cash flows as of
the end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by Ernst & Young LLP or
other independent public accountants of recognized national standing (without a
“going concern” or like qualification or exception (other than a “going concern”
qualification resulting solely from (i) an upcoming maturity date under any
Indebtedness occurring within one year from the time such opinion is delivered
or (ii) a breach or anticipated breach of financial covenants) and without any
qualification or exception as to the scope of such audit) to the

 

77



--------------------------------------------------------------------------------

effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied except for inconsistencies resulting from changes
in accounting principles and methods agreed to by the Borrower’s independent
public accountants, together with a customary management discussion and
analysis;

within fifty (50) days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower (or, if earlier, by the date that the
Quarterly Report on Form 10-Q of the Borrower for such fiscal quarter would be
required to be filed under the rules and regulations of the SEC, giving effect
to any automatic extension available thereunder for the filing of such form),
its consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for the then elapsed
portion of the fiscal year and, with respect to the statement of operations
only, for such fiscal quarter, setting forth in each case in comparative form
the figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes except for inconsistencies resulting from changes in
accounting principles and methods agreed to by the Borrower’s independent public
accountants, together with a customary management discussion and analysis;

concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default or Event of Default has occurred and, if a Default or
Event of Default has occurred, specifying the details thereof and any action
taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Section 6.11 and
(iii) stating whether any material change in GAAP or in the application thereof
has occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;

[reserved];

as soon as available, but in any event not more than fifteen (15) days after
being approved by the board of directors of the Borrower, and in no event later
than November 15th of each fiscal year of the Borrower, a copy of the plan and
forecast (including a projected consolidated balance sheet, income statement and
funds flow statement) of the Borrower for the upcoming fiscal year in form
previously delivered to the Administrative Agent;

promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by the Borrower or any
Subsidiary with the SEC, or any Governmental Authority succeeding to any or all
of the functions of the SEC, if any, or with any national securities exchange,
or distributed by the Borrower to its shareholders generally, if any, as the
case may be;

concurrently with any delivery of financial statements under clause (a) above, a
Perfection Certificate Supplement; and

promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

 

78



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 5.01(a), (b) or (f) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date (i) on which such materials are publicly
available as posted on the Electronic Data Gathering, Analysis and Retrieval
system (EDGAR); or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether made available by the Administrative Agent); provided that: (A) upon
written request by the Administrative Agent (or any Lender through the
Administrative Agent) to the Borrower, the Borrower shall deliver paper copies
of such documents to the Administrative Agent or such Lender until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (B) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for timely accessing
posted documents or requesting delivery of paper copies of such document to it
and maintaining its copies of such documents Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the compliance certificates required by clause (c) of this Section 5.01 to
the Administrative Agent.

Notices of Material Events. The Borrower will furnish to the Administrative
Agent and each Lender as soon as reasonably practicable, and in any event no
later than five (5) Business Days, after a Financial Officer obtains knowledge
thereof written notice of the following:

the occurrence of any Default or Event of Default;

the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting the Borrower or any
Subsidiary that, if adversely determined, could reasonably be expected to result
in a Material Adverse Effect;

the occurrence of any ERISA Event, or similar event with respect to a Foreign
Plan, that, alone or together with any other such ERISA Events or similar events
that have occurred, could reasonably be expected to result in a Material Adverse
Effect;

any other development that results in, or could reasonably be expected to result
in, a Material Adverse Effect; and

any change in the information provided in the Beneficial Ownership Certification
delivered to such Lender that would result in a change to the list of beneficial
owners identified in such certification.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

Existence; Conduct of Business. The Borrower will, and will cause each of its
Subsidiaries to, do or cause to be done all things necessary to (i) preserve,
renew and keep in full force and effect its legal existence, (ii) preserve,
renew and keep in full force and effect the rights, qualifications, licenses,
permits, privileges, franchises, governmental authorizations and Intellectual
Property rights material to the conduct of its business, and (iii) maintain all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted, except where the failure to do so under clause (ii) or
(iii) could not

 

79



--------------------------------------------------------------------------------

reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation, Division or dissolution permitted under
Section 6.03.

Payment of Obligations. The Borrower will, and will cause each of its
Subsidiaries to, pay its obligations, including Tax liabilities, that, if not
paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with and as required by GAAP and (c) the failure to make
payment pending such contest could not reasonably be expected to result in a
Material Adverse Effect.

Maintenance of Properties; Insurance. The Borrower will, and will cause each of
its Subsidiaries to:

keep and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted; provided, however,
that nothing shall prevent the Borrower or any Subsidiary from discontinuing the
operation or maintenance of any property if such discontinuance is, in the
reasonable business judgment of the Borrower or such Subsidiary, desirable in
the conduct of the business of the Borrower or such Subsidiary and such
discontinuance could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect;

maintain, with financially sound and reputable insurance companies, insurance in
such amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses;

subject to Section 5.11, following the First Amendment Effective Date, ensure
that any third-party liability (other than directors and officers liability
insurance; insurance policies relating to employment practices liability or
workers’ compensation; crime; fiduciary duties; kidnap and ransom; flood (except
as required by clause (d) below); fraud, errors and omissions; marine and
aircraft liability and excess liability; and construction programs) and property
insurance policies of the Loan Parties described in Section 5.05(b) with respect
to the Collateral shall name the Collateral Agent as an additional insured
(solely in the case of liability insurance) or loss payee (solely in the case of
property insurance with respect to the Collateral), as applicable; and

subject to Sections 5.09 and 5.11, so long as a Mortgage in respect of Mortgaged
Property with improvements that are located in a special flood hazard area is
then in effect, with respect to each Mortgaged Property located in a special
flood hazard area:

(i)    obtain flood insurance in compliance with the Flood Insurance Laws and
the National Flood Insurance Program as set forth in the Flood Disaster
Protection Act of 1973, as amended from time to time, as reasonably determined
by the Administrative Agent; and

(ii)    deliver to the Administrative Agent annual renewals of each flood
insurance policy or annual renewals of each force-placed flood insurance policy,
as applicable.

Books and Records; Inspection Rights. The Borrower will, and will cause each of
its Subsidiaries to, keep proper books of record and account in which full, true
and correct entries are made of all dealings and transactions in relation to its
business and activities. The Borrower will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from

 

80



--------------------------------------------------------------------------------

its books and records, and to discuss its affairs, finances and condition with
its financial officers and, during the continuance of an Event of Default, its
independent accountants, all at such reasonable times and as often as reasonably
requested. The Borrower acknowledges that the Administrative Agent, after
exercising its rights of inspection, may prepare and distribute to the Lenders
certain reports pertaining to the Borrower and its Subsidiaries’ assets for
internal use by the Administrative Agent and the Lenders.

Compliance with Laws and Material Contractual Obligations. The Borrower will,
and will cause each of its Subsidiaries to, (i) comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property (including without limitation Environmental Laws), (ii) perform in all
material respects its obligations under agreements to which it is a party and
(iii) to the extent required by Environmental Laws, conduct any investigation,
remedial or other corrective action necessary to address the presence of
Hazardous Materials at any property or facility in accordance with Environmental
Laws, in each case except where the failure to do so under clause (i), (ii) and
(iii), individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. The Borrower will maintain in effect and
enforce policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions.

Use of Proceeds. The proceeds of the Loans will be used only (x) to finance the
working capital needs, and for general corporate purposes, of the Borrower and
its Subsidiaries in the ordinary course of business and (y) to fund dividends by
the Borrower to the extent permitted hereunder. No part of the proceeds of any
Loan will be used, whether directly or indirectly, for any purpose that entails
a violation of any of the Regulations of the Board, including Regulations T, U
and X. The Borrower will not request any Borrowing or Letter of Credit, and the
Borrower shall not use, and shall ensure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing or Letter of Credit (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (ii) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, to
the extent such activities, businesses or transaction would be prohibited by
Sanctions if conducted by a corporation incorporated in the United States or in
a European Union member state or (iii) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.

Subsidiary Guaranty.

(a)    As promptly as possible but in any event within thirty (30) days (or such
later date as may be agreed upon by the Administrative Agent) after any Person
becomes a Subsidiary or any Subsidiary qualifies independently as, or is
designated by the Borrower or the Administrative Agent as, a Subsidiary
Guarantor pursuant to the definition of “Material Domestic Subsidiary”, the
Borrower shall provide the Administrative Agent with written notice thereof
setting forth information in reasonable detail describing the material assets of
such Person and shall cause each such Subsidiary which also qualifies as a
Material Domestic Subsidiary to deliver to the Administrative Agent a joinder to
the Subsidiary Guaranty (in the form contemplated thereby) pursuant to which
such Subsidiary agrees to be bound by the terms and provisions thereof, such
Subsidiary Guaranty to be accompanied by appropriate corporate or limited
liability company resolutions, other corporate or limited liability company
documentation and legal opinions (if requested) in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.

(b)    Subject to Section 5.11, with respect to any Subsidiary required to
become a Subsidiary Guarantor hereunder pursuant to Section 5.09(a), the
Borrower shall, no later than the date on which such Domestic Subsidiary becomes
a Subsidiary Guarantor hereunder pursuant to Section 5.09(a)

 

81



--------------------------------------------------------------------------------

(or such longer time period if agreed to by the Collateral Agent in its
reasonable discretion), cause such Subsidiary to execute and deliver a Security
Agreement Supplement, an Acknowledgment of Grantors with respect to each
Intercreditor Agreement in effect and a Perfection Certificate and take such
additional actions (including the filing of UCC financing statements and, if
applicable and required pursuant to the terms of the Loan Documents, delivering
executed Intellectual Property Security Agreements and certificates, instruments
of transfer and stock powers in respect of certificated Equity Interests), in
each case as the Collateral Agent shall reasonably request for purposes of
granting and perfecting a Lien on the assets of such Subsidiary (other than
Excluded Property) in favor of the Collateral Agent under the Collateral
Documents, subject to Liens permitted under the Loan Documents and otherwise
subject to the limitations and exceptions of this Agreement and the other Loan
Documents. If requested by the Collateral Agent, the Collateral Agent shall
receive an opinion or opinions of counsel for the applicable Loan Parties in
form and substance reasonably satisfactory to the Collateral Agent in respect of
matters reasonably requested by the Collateral Agent relating to any Security
Agreement Supplement, Intellectual Property Security Agreement or other
Collateral Document delivered pursuant to this Section 5.09(b), dated as of the
date of such Security Agreement Supplement, Intellectual Property Security
Agreement or other Collateral Document, as applicable.

(c)    Subject to Section 5.11, with respect to each Loan Party that owns
Material Real Property, such Loan Party shall:

no later than thirty (30) days (or such longer period as the Collateral Agent
may agree in its sole discretion) after the later of (x) the date such Person
becomes a Loan Party and (y) the date that any Material Real Property is
acquired by such Loan Party, deliver to the Collateral Agent a legal description
with respect any fee-owned real property that constitutes Material Real
Property, information identifying any pipeline system that constitutes Material
Real Property, and the relevant recording offices for Mortgages with respect to
such Material Real Property; and

no later than one hundred and twenty (120) days (or such longer period as the
Administrative Agent may agree in its sole discretion) after the later of
(x) the date such Person becomes a Loan Party and (y) the date that any Material
Real Property is acquired by such Loan Party, execute and deliver
(A) counterparts of a Mortgage, duly executed and delivered by the record owner
of such property, together with evidence such Mortgage has been duly executed
and delivered by a duly authorized officer of each party thereto, in form
suitable for filing or recording in the jurisdiction where such Material Real
Property is located subject only to Liens permitted pursuant to Section 6.02 and
other Liens reasonably acceptable to the Collateral Agent on the property and/or
rights described therein in favor of the Collateral Agent for the benefit of the
Secured Parties, and evidence that all filing and recording taxes and fees have
been paid or will be paid in connection with such recording or filing or
otherwise provided for in a manner reasonably satisfactory to the Collateral
Agent, (B) for any Material Real Property other than a pipeline system, a marked
commitment for a standard policy of title insurance on such Mortgaged Property
naming the Collateral Agent as the insured for its benefit and that of the
Secured Parties and their respective successors and assigns subject to the terms
of the policy jacket with the final title policy to be delivered after recording
of the Mortgage (a “Mortgage Policy”) issued by a nationally recognized title
insurance company reasonably acceptable to the Collateral Agent in form and
substance and in an amount reasonably acceptable to the Collateral Agent,
insuring the Mortgages to be valid Liens on the property described therein, free
and clear of all Liens other than Liens permitted pursuant to Section 6.02 and
other Liens reasonably acceptable to the Collateral Agent, each of which shall
(A) contain a “tie-in” or “cluster” endorsement, if available in the applicable
jurisdiction at commercially reasonable rates (i.e., policies which insure
against

 

82



--------------------------------------------------------------------------------

losses regardless of location or allocated value of the insured property up to a
stated maximum coverage amount) and (B) have been supplemented by such
endorsements as shall be reasonably requested by the Collateral Agent
(including, if requested, endorsements on matters relating to usury, first loss,
last dollar, zoning, contiguity, doing business, public road access, variable
rate, environmental lien, subdivision, mortgage recording tax, separate tax lot,
revolving credit, same as survey and so-called comprehensive coverage over
covenants and restrictions, to the extent such endorsements are available in the
applicable jurisdiction at commercially reasonable rates), together with
evidence of payment of all premiums, (C) for any Material Real Property other
than a pipeline system, a survey (which may take the form of an ALTA survey,
aerial survey, ExpressMap or equivalent photographic depiction) in form and
substance sufficient to obtain the Mortgage Policy without the standard survey
exception and otherwise reasonably satisfactory to the Collateral Agent, (D) an
opinion of local counsel to the Loan Parties in the state in which such
Mortgaged Property is located, with respect to the enforceability of such
Mortgage and any related fixture filings, in form and substance reasonably
satisfactory to the Collateral Agent and (E) to the extent not previously
delivered, a completed “life of the loan” Federal Emergency Management Agency
Standard Flood Hazard Determination with respect to such Mortgaged Property on
which any “building” (as defined in the Flood Insurance Laws) is located, and if
such property is in a special flood hazard area, duly executed and acknowledged
by the appropriate Loan Party, together with evidence of flood insurance as and
to the extent required under Section 5.05 hereof.

Notwithstanding anything herein or in any other Loan Document to the contrary,
with respect to any Material Real Property on which any “building” (as defined
in the Flood Insurance Laws) is located, the Loan Parties shall not be required
to comply with Section 5.09(c)(ii) or 5.11(a), unless and until (i) the
Administrative Agent and Collateral Agent shall have provided at least
forty-five (45) days’ prior notice to the Lenders that a Mortgage is expected to
be entered into with respect to such Material Real Property (which notice
requirement may, in the case of any Mortgage required to be entered into
pursuant to Section 5.11, be satisfied by the posting by the Administrative
Agent of Schedule 5.09 to the Platform), (ii) each Lender shall have advised the
Administrative Agent in writing that it has completed its due diligence with
respect to any applicable flood insurance requirements relating to such Material
Real Property and (iii) the Administrative Agent shall have provided the
Borrower with written notice of the satisfaction of the requirements in the
foregoing clause (ii) and shall have requested, in a writing delivered to the
Borrower, that such Loan Parties comply with the applicable requirements of
Section 5.09(c)(ii) or 5.11(a), which compliance shall not be required until the
later of (x) the dates provided for in Section 5.09(c) or 5.11(a), as
applicable, and (y) the date that is ten (10) Business Days (or such longer
period as the Administrative Agent may agree in its sole discretion) after such
written notice is delivered to the Borrower pursuant to this clause (iii).

Post-Amendment Conditions.

(a)    Notwithstanding anything to the contrary in any Loan Document, no later
than one hundred and eighty (180) days after the First Amendment Effective Date
(or such longer period as the Administrative Agent may agree in its sole
discretion), the Borrower shall, subject to satisfaction of each of the
conditions set forth in the last paragraph of Section 5.09(c), cause to be
delivered to the Administrative Agent each item described in Section 5.09(c) for
each Material Real Property described in clause (i) of the definition of
“Material Real Property”.

(b)    Notwithstanding anything to the contrary in any Loan Document, no later
than thirty (30) days after the First Amendment Effective Date (or such longer
period as the Administrative Agent may agree in its sole discretion), the
Borrower shall deliver to the Administrative Agent insurance

 

83



--------------------------------------------------------------------------------

certificates evidencing that each policy of insurance described in
Section 5.05(c) names the Administrative Agent as an additional insured (solely
in the case of liability insurance) or loss payee (solely in the case of
property insurance), as applicable.

Further Assurances. The Borrower shall, or shall cause each applicable Loan
Party to, promptly upon reasonable request by the Administrative Agent or the
Collateral Agent, (i) correct any material defect or error that may be
discovered in the execution, acknowledgment, filing or recordation of any
Collateral Document or other document or instrument relating to any Collateral,
and (ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent or the Collateral
Agent may reasonably request from time to time in order to carry out more
effectively the purposes of the Intercreditor Agreement (if in effect) or the
Collateral Documents, to the extent required pursuant to the Collateral
Documents. If the Collateral Agent reasonably determines that it is required by
applicable law to have appraisals prepared in respect of the Mortgaged Property
of any Loan Party, the Borrower shall cooperate with the Administrative Agent to
obtain appraisals that satisfy the applicable requirements of the Real Estate
Appraisal Reform Amendments of FIRREA.

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated, in each case without any
pending draw, and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:

Indebtedness. The Borrower will not, and will not permit any Subsidiary to,
create, incur, assume or permit to exist any Indebtedness, except:

the Obligations;

Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that (i) such Indebtedness is incurred prior to or within
ninety (90) days after such acquisition or the completion of such construction
or improvement and (ii) the aggregate principal amount of Indebtedness permitted
by this clause (b) shall not exceed $50,000,000 at any time outstanding;

Indebtedness of the Borrower or any Subsidiary incurred pursuant to Permitted
Receivables Facilities; provided that the Attributable Receivables Indebtedness
thereunder shall not exceed an aggregate amount of $400,000,000 at any time
outstanding;

unsecured Indebtedness so long as upon the creation, incurrence or assumption
thereof (i) no Default or Event of Default shall be continuing and (ii) the
Borrower shall be in compliance on a pro forma basis with each of the financial
covenants set forth in Section 6.11;

 

84



--------------------------------------------------------------------------------

Indebtedness of the Borrower and its Subsidiaries incurred pursuant to the Term
Loan Agreement; provided that the aggregate outstanding principal amount
thereunder shall not exceed $700,000,000; and

unsecured Indebtedness of the Borrower or any Subsidiary owing to any Affiliate
which is subordinated to the payment of the Obligations in accordance with the
terms set forth on Exhibit B hereto or on terms and conditions otherwise
acceptable to the Administrative Agent.

Liens. The Borrower will not, and will not permit any Subsidiary to, create,
incur, assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except:

Permitted Encumbrances;

any Lien on any property or asset of the Borrower or any Subsidiary existing on
the Restatement Effective Date and set forth in Schedule 6.02; provided that
(i) such Lien shall not apply to any other property or asset of the Borrower or
any Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the Restatement Effective Date and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

any Lien existing on any property or asset prior to the acquisition thereof by
the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the Restatement Effective Date prior to
the time such Person becomes a Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not apply
to any other property or assets of the Borrower or any Subsidiary and (iii) such
Lien shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be,
and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (b) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
ninety (90) days after such acquisition or the completion of such construction
or improvement, (iii) the Indebtedness secured thereby does not exceed the cost
of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
the Borrower or any Subsidiary;

Liens arising under Permitted Receivables Facilities;

Liens on assets of the Borrower and its Subsidiaries not otherwise permitted
hereunder which secure obligations not constituting Indebtedness so long as the
aggregate amount of the obligations secured thereby does not at any time exceed
$30,000,000;

any Lien on deposits made on account of Swap Agreements from time to time in the
ordinary course of the business of the Borrower and its Subsidiaries consistent
with past practice;

Liens securing the Obligations; and

Liens on the Collateral securing the Indebtedness incurred pursuant to
Section 6.01(e) (and subject to the term thereof) and the other “Obligations”
(as defined in the Term Loan Agreement as in effect on the date hereof);
provided that such Liens shall be subject to the Intercreditor Agreement.

 

85



--------------------------------------------------------------------------------

Fundamental Changes and Asset Sales.

The Borrower will not, and will not permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, consummate a Division as the Dividing Person, or otherwise
Dispose of any of its assets (including pursuant to a Sale and Leaseback
Transaction), or any of the Equity Interests of any of its Subsidiaries (in each
case, whether now owned or hereafter acquired), or liquidate or dissolve, except
that, (x) the Borrower or any Subsidiary may sell Receivables under
(i) Permitted Receivables Facilities (subject to the limitation set forth in
Section 6.01(c)) and (ii) A/R Purchase Programs; and (y) if at the time thereof
and immediately after giving effect thereto no Default or Event of Default shall
have occurred and be continuing:

any Person may merge into the Borrower in a transaction in which the Borrower is
the surviving corporation;

any Subsidiary may merge into a Loan Party in a transaction in which the
surviving entity is such Loan Party (provided that any such merger involving the
Borrower must result in the Borrower as the surviving entity);

any Subsidiary may sell, transfer, lease or otherwise dispose of its assets to a
Loan Party;

the Borrower and its Subsidiaries may (A) sell inventory in the ordinary course
of business, (B) sell or lease storage or pipeline capacity in the ordinary
course of business, (C) effect sales, trade-ins or dispositions of used
equipment for value in the ordinary course of business consistent with past
practice, (D) enter into licenses of technology in the ordinary course of
business, and (E) in addition to clauses (A) through (D) above, make any other
sales, transfers, leases or dispositions that, together with all other property
of the Borrower and its Subsidiaries previously leased, sold or disposed of as
permitted by this clause (E) at any time after the Restatement Effective Date,
does not exceed $150,000,000;

any Subsidiary that is not a Loan Party may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders;

any Subsidiary that is not a Loan Party may merge into any Subsidiary (provided
that any such merger involving a Subsidiary that is a Loan Party must result in
such Loan Party being the surviving entity);

the Borrower and the Subsidiaries may engage in any transactions constituting
Restricted Payments to the extent permitted under Section 6.07 and Investments
to the extent permitted under Section 6.04; and

any Subsidiary may (A) Dispose of investments in cash and Permitted Investments
in the ordinary course of business, (B) effect Dispositions in connection with
any theft, loss, physical destruction or damage, taking or similar event with
respect to any of their respective properties; and (C) effect the write-off of
good will or other intangibles in the ordinary course of business.

 

86



--------------------------------------------------------------------------------

Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent, at the request of the Required Lenders, shall by notice to
the Borrower direct the Borrower to cause any Receivables Entity to exercise any
voluntary option available to such Receivables Entity under the applicable
Permitted Receivables Facility to terminate such Permitted Receivables Facility
and the Borrower shall, upon receipt of such direction, cause such Receivables
Entity to exercise such option and cause the Receivables Entity to, to the
extent required thereunder in connection with the exercise of such option,
repurchase all purchase interests in any Receivables or take such other actions,
in each case, in accordance with the terms of the Permitted Receivables Facility
Document. The Administrative Agent shall provide concurrent notice to the
administrative agent under the applicable Permitted Receivables Facility of any
direction delivered to the Borrower pursuant to the foregoing sentence (provided
that the Administrative Agent shall not be liable to such administrative agent
or any securitization lender or purchaser for failure to provide such notice).

The Borrower will not, and will not permit any of its Subsidiaries to, engage to
any material extent in any business other than businesses of the type conducted
by the Borrower and its Subsidiaries on the date of execution of this Agreement
and businesses reasonably related thereto.

The Borrower will not, nor will it permit any of its Subsidiaries to, change its
fiscal year from the basis in effect on the Restatement Effective Date.

Investments, Loans, Advances, Guarantees and Acquisitions. The Borrower will
not, and will not permit any of its Subsidiaries to, purchase, hold or acquire
(including pursuant to any merger or consolidation with, or as a Division
Successor pursuant to the Division of, any Person that was not a wholly owned
Subsidiary prior to such merger or consolidation or Division) any capital stock,
evidences of indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, Guarantee any obligations of, or make or permit to exist
any investment or any other interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any Person or
any assets of any other Person constituting a business unit, except:

Permitted Investments;

Permitted Acquisitions;

investments by the Borrower and its Subsidiaries existing on the Restatement
Effective Date in the capital stock of its Subsidiaries;

investments, loans or advances made by the Borrower in or to any Subsidiary and
made by any Subsidiary in or to the Borrower or any other Subsidiary (provided
that not more than an aggregate amount of $10,000,000 in investments, loans or
advances or capital contributions may be made and remain outstanding pursuant to
this Section 6.04(d), at any time, by Loan Parties to Subsidiaries which are not
Loan Parties);

Guarantees constituting Indebtedness permitted by Section 6.01;

investments acquired by reason of the exercise of customary creditor’s rights
upon default or pursuant to the bankruptcy, insolvency or reorganization of an
account debtor of the Borrower or any Subsidiary;

investments by the Borrower or any Subsidiary pursuant to any Swap Agreements to
the extent permitted under Section 6.05;

 

87



--------------------------------------------------------------------------------

investments by the Borrower or any Subsidiary in equity interests of Persons
(other than Subsidiaries) engaged in lines of business of the type conducted by
the Borrower and its Subsidiaries as of the Restatement Effective Date and
businesses reasonably related thereto; provided that no investment shall be made
under this clause (h) if, together with all other investments under this clause
(h) (calculated as of the date made and without giving effect to any increase or
decrease in the value thereof), the aggregate amount of all investments under
this clause (h) shall exceed 10% of Consolidated Total Assets (calculated as of
the last day of the most recent fiscal year);

investments by UGI PennEast, LLC, a Delaware limited liability company, pursuant
to that certain Amended and Restated Limited Liability Company Agreement of
PennEast Pipeline Company, LLC, dated as of October 13, 2014, as amended by that
certain Amendment Number 1 to Amended and Restated Limited Liability Company
Agreement, dated as of November 24, 2014 and as further amended by that certain
Amendment Number 2 to Amended and Restated Limited Liability Company Agreement,
dated as of July 29, 2015, not in the excess of $250,000,000 during the term of
this Agreement;

other investments by the Borrower or any Subsidiary not in excess of 7.50% of
Consolidated Total Assets (calculated as of the last day of the most recent
fiscal year); and

payment or performance Guarantees of Affiliates (other than any Subsidiaries of
the Borrower) not constituting Indebtedness in an amount not to exceed
$20,000,000 at any time outstanding.

Swap Agreements. The Borrower will not, and will not permit any of its
Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Borrower or any Subsidiary
has actual exposure (other than those in respect of Equity Interests of the
Borrower or any of its Subsidiaries), and (b) Swap Agreements entered into in
order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Subsidiary.

Transactions with Affiliates. The Borrower will not, and will not permit any of
its Subsidiaries to, sell, lease or otherwise transfer any property or assets
to, or purchase, lease or otherwise acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) in the ordinary course of business at prices and on terms and conditions not
less favorable to the Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among the Borrower and its wholly owned Subsidiaries not involving any other
Affiliate, (c) in the ordinary course of business consistent with past practices
for the provision of general and customary corporate services, (d) any
Restricted Payment permitted by Section 6.07, (e) transactions pursuant to
agreements, instruments or arrangements in existence on the First Amendment
Effective Date and set forth in Schedule 6.06 or any amendment thereto to the
extent such an amendment is not adverse to the Lenders in any material respect
or could otherwise reasonably be expected to have a Material Adverse Effect,
(f) any Investment permitted under Section 6.04, (g) payments to or from, and
transactions with, joint ventures (to the extent any such joint venture is an
Affiliate solely as a result of Investments by the Borrower or any Subsidiary in
such joint venture) in the ordinary course of business to the extent otherwise
permitted under Section 6.04, (h) Permitted Receivables Facilities with
Receivables Entities, (i) employment and severance arrangements (including stock
option plans, restricted stock agreements and employee benefit plans and
arrangements) with their respective officers and employees in the ordinary
course of business, (j) payment of customary fees and reasonable out of pocket
costs to, and indemnities for the benefit of, directors, officers and employees
of the Borrower and its Subsidiaries in the ordinary

 

88



--------------------------------------------------------------------------------

course of business to the extent attributable to the ownership or operation of
the Borrower and its Subsidiaries, (k) any transaction that is approved by a
majority of the disinterested directors of the board of directors of the
Borrower or such Subsidiary, as applicable, and (l) transactions in the ordinary
course of business in connection with reinsuring the self-insurance programs or
other similar forms of retained insurable risks of the business operated by the
Borrower, its Subsidiaries and its Affiliates.

Restricted Payments. The Borrower will not, and will not permit any of its
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except (a) the Borrower may declare and pay
dividends with respect to its Equity Interests payable solely in additional
shares of its common stock, (b) (i) wholly-owned Subsidiaries may declare and
pay dividends ratably with respect to their Equity Interests and
(ii) Subsidiaries which are not wholly-owned may declare and pay dividends
ratably with respect to their Equity Interests so long as no Default or Event of
Default has occurred and is continuing prior to making such Restricted Payment
or would arise after giving effect (including giving effect on a pro forma
basis) thereto, (c) the Borrower may make Restricted Payments pursuant to and in
accordance with stock option plans or other benefit plans for management or
employees of the Borrower and its Subsidiaries, (d) the Borrower may declare and
pay dividends with respect to taxes ratably allocated by UGI Corporation to the
business of the Borrower and its Subsidiaries, (e) distributions of property by
a Subsidiary to the Borrower in connection with a transaction permitted by
Section 6.04(h), (f) the Borrower and its Subsidiaries may make any other
Restricted Payment so long as (i) no Default or Event of Default has occurred
and is continuing prior to making such Restricted Payment or would arise after
giving effect (including giving effect on a pro forma basis) thereto and
(ii) the aggregate amount of Restricted Payments under this clause (f) shall not
exceed, during any four (4) consecutive fiscal quarters, $25,000,000 plus 50% of
the Consolidated Net Income for such four (4) consecutive fiscal quarters unless
(x) the Leverage Ratio as of the last day of the most recently ended fiscal
quarter of the Borrower immediately prior to the date such Restricted Payment is
made was no greater than 3.00 to 1.0 and (y) the Leverage Ratio is no greater
than 3.00 to 1.0 calculated on a pro forma basis giving effect to such
Restricted Payment and (g) the Borrower may make a Restricted Payment with the
proceeds of the Term Loan Agreement on the First Amendment Effective Date so
long as such Restricted Payment is used to repay interim financing incurred by
the Borrower and its Subsidiaries in connection with closing the Columbia
Acquisition.

Restrictive Agreements. The Borrower will not, and will not permit any of its
Subsidiaries to, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to holders of its Equity Interests or to make or repay loans or advances to the
Borrower or any other Subsidiary or to Guarantee Indebtedness of the Borrower or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law, regulation or any regulatory body or
by any Loan Document, (ii) the foregoing shall not apply to restrictions or
conditions contained in the Permitted Receivables Facility Documents or in
agreements relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold in a
sale permitted hereunder, (iii) clause (a) of the foregoing shall not apply to
(A) restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, (B) customary
provisions in leases and other contracts restricting the assignment thereof,
(C) customary security requirements imposed by any agreement related to
Indebtedness permitted by this Agreement and (D) restrictions and
conditions contained in any agreements previously disclosed to the Lenders as
of, and existing on, the Restatement Effective Date.

 

89



--------------------------------------------------------------------------------

[Intentionally Omitted].

Sale and Leaseback Transactions. The Borrower shall not, nor shall it permit any
Subsidiary to, enter into any Sale and Leaseback Transaction.

Financial Covenants.

Maximum Leverage Ratio. The Borrower will not permit the ratio (the “Leverage
Ratio”), determined as of the end of each of its fiscal quarters ending on and
after December 31, 2015, of (i) Consolidated Total Indebtedness to
(ii) Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending with the end of such fiscal quarter, all calculated for the Borrower and
its Subsidiaries on a consolidated basis, to be greater than 3.50 to 1.00 or,
during an Acquisition Period, to be greater than 4.00 to 1.00.

Minimum Interest Coverage Ratio. The Borrower will not permit the ratio (the
“Interest Coverage Ratio”), determined as of the end of each of its fiscal
quarters ending on and after December 31, 2015, of (i) Consolidated EBITDA to
(ii) Consolidated Interest Expense, in each case for the period of four
(4) consecutive fiscal quarters ending with the end of such fiscal quarter, all
calculated for the Borrower and its Subsidiaries on a consolidated basis, to be
less than 3.50 to 1.00.

EVENTS OF DEFAULT

SECTION 1.01.    Events of Default. If any of the following events (“Events of
Default”) shall occur:

any Loan Party shall fail to pay any principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;

any Loan Party shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five (5) Business Days;

any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect (or any
representation or warranty which is already qualified as to materiality or by
reference to Material Adverse Effect shall prove to have been incorrect in any
respect) when made or deemed made;

the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence), 5.08 or 5.09 or in Article VI;

the Borrower or any Subsidiary Guarantor, as applicable, shall fail to observe
or perform any covenant, condition or agreement contained in this Agreement
(other than those specified in clause (a), (b) or (d) of this Article) or any
other Loan Document, and such failure shall continue unremedied for a period of
thirty (30) days after notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of any Lender);

 

90



--------------------------------------------------------------------------------

the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable and such failure
to pay shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Material Indebtedness;

any event or condition occurs that results in any Material Indebtedness becoming
due prior to its scheduled maturity or that enables or permits after the
expiration of any applicable grace or cure period (with or without the giving of
notice, the lapse of time or both) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (g) shall not apply to (x) secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness or (y) Indebtedness constituting obligations in respect of a
Swap Agreement;

an involuntary proceeding shall be commenced or an involuntary petition shall be
filed seeking (i) liquidation, reorganization or other relief in respect of the
Borrower or any Subsidiary or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any Subsidiary or for a substantial part of its assets, and, in any
such case, such proceeding or petition shall continue undismissed for sixty
(60) days or an order or decree approving or ordering any of the foregoing shall
be entered;

the Borrower or any Subsidiary shall (i) voluntarily commence any proceeding or
file any petition seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

the Borrower or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

one or more judgments for the payment of money in an aggregate amount in excess
of $20,000,000 (net of any amount covered by insurance by an insurance company
that has not disclaimed coverage therefor) shall be rendered against the
Borrower, any Subsidiary or any combination thereof and the same shall remain
undischarged for a period of sixty (60) consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of the Borrower or any
Subsidiary to enforce any such judgment;

an ERISA Event or similar event with regard to a Foreign Plan shall have
occurred that, when taken together with all other such ERISA Events or similar
events that have occurred, could reasonably be expected to result in a Material
Adverse Effect;

 

91



--------------------------------------------------------------------------------

a Change in Control shall occur;

any material provision of any Loan Document for any reason (other than as a
result of an act or failure to act by any Credit Party) ceases to be valid,
binding and enforceable in accordance with its terms (or the Borrower or any
Subsidiary shall challenge the enforceability of any Loan Document or shall
assert in writing, or engage in any action or inaction based on any such
assertion, that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms);
or

subject to Sections 5.09 and 5.11, and except as released in accordance with
Section 9.15, any Collateral Document after the delivery and effectiveness
thereof shall cease to create a valid and perfected Lien, to the extent and in
the manner required under such Collateral Document and, with the priority
required by such Collateral Document, on and security interest in any material
portion of the Collateral taken as a whole, subject to Liens permitted under
Section 6.02 (except to the extent that any such loss of perfection or priority
results from the failure of the Administrative Agent to maintain possession of
certificates actually delivered to it representing Equity Interests or
promissory notes pledged under the Collateral Documents or to file UCC financing
statements or continuation statements);

then, and in every such event (other than an event with respect to the Borrower
described in Sections 7.01(h) or 7.01(i)), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times, and any other remedies
available to the Administrative Agent under this Agreement: (i) terminate the
Commitments (including the Letter of Credit Commitments), and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
Obligations of the Borrower accrued hereunder and under the other Loan
Documents, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
Section 7.01(h) or 7.01(i), the Commitments shall automatically terminate and
the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other Obligations accrued hereunder and under the other
Loan Documents, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

In addition to any other rights and remedies granted to the Administrative
Agent, the Collateral Agent and the Lenders in the Loan Documents, the
Collateral Agent on behalf of the Secured Parties may exercise all rights and
remedies of a secured party under the UCC or any other applicable law. Without
limiting the generality of the foregoing, the Collateral Agent, without demand
of performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
Loan Party or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived by the Borrower on behalf of itself
and its Subsidiaries), may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, or consent to
the use by any Loan Party of any cash collateral arising in respect of the
Collateral on such terms as the Collateral Agent deems reasonable, and/or may
forthwith sell, lease, assign give an option or options to purchase or otherwise
dispose of and deliver, or acquire by credit bid on behalf of the Lenders, the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of the Administrative Agent, the Collateral Agent or any Lender
or elsewhere, upon such terms and conditions as it may deem advisable and at
such prices as it may deem best, for cash or on credit or for future delivery,
all without assumption of

 

92



--------------------------------------------------------------------------------

any credit risk. The Administrative Agent, the Collateral Agent or any Lender
shall have the right upon any such public sale or sales, and, to the extent
permitted by law, upon any such private sale or sales, to purchase the whole or
any part of the Collateral so sold, free of any right or equity of redemption in
any Loan Party, which right or equity is hereby waived and released by the
Borrower on behalf of itself and its Subsidiaries. The Borrower further agrees
on behalf of itself and its Subsidiaries, at the Collateral Agent’s request, to
assemble the Collateral and make it available to the Collateral Agent at places
which the Collateral Agent shall reasonably select, whether at the premises of
the Borrower, another Loan Party or elsewhere. The Administrative Agent shall
apply the net proceeds of any action taken by it pursuant to this Article VII,
after deducting all reasonable costs and expenses of every kind incurred in
connection therewith or incidental to the care or safekeeping of any of the
Collateral or in any other way relating to the Collateral or the rights of the
Collateral Agent and the Lenders hereunder, including reasonable attorneys’ fees
and disbursements, to the payment in whole or in part of the obligations of the
Loan Parties under the Loan Documents, in such order as the Administrative Agent
may elect, and only after such application and after the payment by the
Administrative Agent of any other amount required by any provision of law,
including Section 9-615(a)(3) of the UCC, need the Collateral Agent account for
the surplus, if any, to any Loan Party. To the extent permitted by applicable
law, the Borrower on behalf of itself and its Subsidiaries waives all claims,
damages and demands it may acquire against the Administrative Agent, the
Collateral Agent or any Lender arising out of the exercise by them of any rights
hereunder. If any notice of a proposed sale or other disposition of Collateral
shall be required by law, such notice shall be deemed reasonable and proper if
given at least 10 days before such sale or other disposition.

Application of Payments. Notwithstanding anything herein to the contrary,
following the occurrence and during the continuance of an Event of Default, and
notice thereof to the Administrative Agent by the Borrower or the Required
Lenders:all payments received on account of the Obligations shall, subject to
Section 2.21, be applied by the Administrative Agent as follows.

first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts payable to the Administrative Agent
(including fees and disbursements and other charges of counsel to the
Administrative Agent payable under Section 9.03 and amounts pursuant to
Section 2.12(c) payable to the Administrative Agent in its capacity as such);

second, to payment of that portion of the Obligations constituting fees,
expenses, indemnities and other amounts (other than principal, reimbursement
obligations in respect of LC Disbursements, interest and Letter of Credit fees)
payable to the Lenders and the Issuing Bank (including fees and disbursements
and other charges of counsel to the Lenders and the Issuing Bank payable under
Section 9.03) arising under the Loan Documents, ratably among them in proportion
to the respective amounts described in this clause (ii) payable to them;

third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit fees and charges and interest on the Loans and
unreimbursed LC Disbursements, ratably among the Lenders and the Issuing Bank in
proportion to the respective amounts described in this clause (iii) payable to
them;

fourth, (A) to payment of that portion of the Obligations constituting unpaid
principal of the Loans and unreimbursed LC Disbursements and (B) to cash
collateralize that portion of LC Exposure comprising the undrawn amount of
Letters of Credit to the extent not otherwise cash collateralized by the
Borrower pursuant to Section 2.06 or 2.21, ratably among the Lenders and the
Issuing Bank in proportion to the respective amounts described in this
clause (iv) payable to them; provided that (x) any such amounts applied pursuant
to subclause (B) above shall be paid to the Administrative Agent for the ratable
account of the applicable Issuing Bank to cash collateralize Obligations in
respect of Letters of Credit, (y) subject to Section 2.06 or 2.21, amounts

 

93



--------------------------------------------------------------------------------

used to cash collateralize the aggregate amount of Letters of Credit pursuant to
this clause (iv) shall be used to satisfy drawings under such Letters of Credit
as they occur and (z) upon the expiration of any Letter of Credit (without any
pending drawings), the pro rata share of cash collateral shall be distributed to
the other Obligations, if any, in the order set forth in this Section 7.02;

fifth, to the payment in full of all other Obligations, in each case ratably
among the Administrative Agent, the Lenders and the Issuing Bank based upon the
respective aggregate amounts of all such Obligations owing to them in accordance
with the respective amounts thereof then due and payable; and

finally, the balance, if any, after all Obligations have been indefeasibly paid
in full, to the Borrower or as otherwise required by law; and

(b)    if any amount remains on deposit as cash collateral after all Letters of
Credit have either been fully drawn or expired (without any pending drawings),
such remaining amount shall be applied to the other Obligations, if any, in the
order set forth above.

THE ADMINISTRATIVE AGENT

Authorization and Action. (a) Each Lender and each Issuing Bank hereby
irrevocably appoints the entity named as Administrative Agent in the heading of
this Agreement and its successors and assigns to serve as the administrative
agent under the Loan Documents and each Lender and each Issuing Bank authorizes
the Administrative Agent to take such actions as agent on its behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
delegated to the Administrative Agent under such agreements and to exercise such
powers as are reasonably incidental thereto. Without limiting the foregoing,
each Lender and each Issuing Bank hereby authorizes the Administrative Agent to
execute and deliver, and to perform its obligations under, each of the Loan
Documents to which the Administrative Agent is a party, and to exercise all
rights, powers and remedies that the Administrative Agent may have under such
Loan Documents.

As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender and each
Issuing Bank; provided, however, that the Administrative Agent shall not be
required to take any action that (i) the Administrative Agent in good faith
believes exposes it to liability unless the Administrative Agent receives an
indemnification and is exculpated in a manner satisfactory to it from the
Lenders and the Issuing Banks with respect to such action or (ii) is contrary to
this Agreement or any other Loan Document or applicable law, including any
action that may be in violation of the automatic stay under any requirement of
law relating to bankruptcy, insolvency or reorganization or relief of debtors or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any requirement of law relating to bankruptcy,
insolvency or reorganization or relief of debtors; provided, further, that the
Administrative Agent may seek clarification or direction from the Required
Lenders prior to the exercise of any such instructed action and may refrain from
acting until such clarification or direction has been provided. Except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to

 

94



--------------------------------------------------------------------------------

the Borrower, any Subsidiary or any Affiliate of any of the foregoing that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity. Nothing in this Agreement shall require the
Administrative Agent to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder or in the
exercise of any of its rights or powers if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it. The Lenders and each other Secured
Party (by becoming a party hereto or otherwise obtaining the benefit of any
Subsidiary Guaranty or any Collateral) irrevocably authorize and direct the
Collateral Agent to act as agent with respect to the Collateral under each of
the Collateral Documents and to enter into the Loan Documents relating to the
Collateral for the benefit of the Lenders and the other Secured Parties. For
purposes of this Article VIII, unless the context otherwise requires, each
reference to the Administrative Agent shall mean and be a reference to the
Administrative Agent as well as the Collateral Agent.

In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuing Banks (except in limited circumstances expressly provided for
herein relating to the maintenance of the Register), and its duties are entirely
mechanical and administrative in nature. Without limiting the generality of the
foregoing:

 

  (i)

the Administrative Agent does not assume and shall not be deemed to have assumed
any obligation or duty or any other relationship as the agent, fiduciary or
trustee of or for any Lender, any Issuing Bank or holder of any other obligation
other than as expressly set forth herein and in the other Loan Documents,
regardless of whether a Default or an Event of Default has occurred and is
continuing (and it is understood and agreed that the use of the term “agent” (or
any similar term) herein or in any other Loan Document with reference to the
Administrative Agent is not intended to connote any fiduciary duty or other
implied (or express) obligations arising under agency doctrine of any applicable
law, and that such term is used as a matter of market custom and is intended to
create or reflect only an administrative relationship between contracting
parties); additionally, each Lender agrees that it will not assert any claim
against the Administrative Agent based on an alleged breach of fiduciary duty by
the Administrative Agent in connection with this Agreement and the transactions
contemplated hereby;

 

  (ii)

nothing in this Agreement or any Loan Document shall require the Administrative
Agent to account to any Lender for any sum or the profit element of any sum
received by the Administrative Agent for its own account;

The Administrative Agent may perform any of its duties and exercise its rights
and powers hereunder or under any other Loan Document by or through any one or
more sub-agents appointed by the Administrative Agent. The Administrative Agent
and any such sub-agent may perform any of their respective duties and exercise
their respective rights and powers through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities pursuant to this Agreement. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agent except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agent.

None of any syndication agent, any documentation agent or any arranger shall
have obligations or duties whatsoever in such capacity under this Agreement or
any other Loan Document and shall incur no liability hereunder or thereunder in
such capacity, but all such persons shall have the benefit of the indemnities
provided for hereunder.

 

95



--------------------------------------------------------------------------------

In case of the pendency of any proceeding with respect to the Borrower under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, the Administrative Agent (irrespective of whether
the principal of any Loan or any other obligation shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

 

  (i)

to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Disbursements and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent (including any claim under Sections 2.12,
2.13, 2.15, 2.17 and 9.03) allowed in such judicial proceeding; and

 

  (ii)

to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each other Secured Party to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders or other Secured Parties, to pay
to the Administrative Agent any amount due to it, in its capacity as the
Administrative Agent, under the Loan Documents (including under Section 9.03).
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or Issuing Bank or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or Issuing Bank in any such proceeding.

The provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Banks, and, except solely to the extent of
the Borrower’s rights to consent pursuant to and subject to the conditions set
forth in this Article, none of the Borrower or any Subsidiary, or any of their
respective Affiliates, shall have any rights as a third party beneficiary under
any such provisions. Each Secured Party, whether or not a party hereto, will be
deemed, by its acceptance of the benefits of the Collateral and of the
Guarantees of the Obligations provided under the Loan Documents, to have agreed
to the provisions of this Article.

Administrative Agent’s Reliance, Indemnification, Etc. i. Neither the
Administrative Agent nor any of its Related Parties shall be (i) liable for any
action taken or omitted to be taken by such party, the Administrative Agent or
any of its Related Parties under or in connection with this Agreement or the
other Loan Documents (x) with the consent of or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in the Loan Documents) or (y) in
the absence of its own gross negligence or willful misconduct (such absence to
be presumed unless otherwise determined by a court of competent jurisdiction by
a final and non-appealable judgment) or (ii) responsible in any manner to any of
the Lenders for any recitals, statements, representations or warranties made by
any Loan Party or any officer thereof contained in this Agreement or any other
Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Loan Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document or for any failure of any Loan Party to
perform its obligations hereunder or thereunder.

 

96



--------------------------------------------------------------------------------

The Administrative Agent shall be deemed not to have knowledge of any Default
unless and until written notice thereof (stating that it is a “notice of
default”) is given to the Administrative Agent by the Borrower, a Lender or an
Issuing Bank, and the Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items (which on their face purport to be such items) expressly
required to be delivered to the Administrative Agent or satisfaction of any
condition that expressly refers to the matters described therein being
acceptable or satisfactory to the Administrative Agent , or (vi) the creation,
perfection or priority of Liens on the Collateral.

Without limiting the foregoing, the Administrative Agent (i) may treat the payee
of any promissory note as its holder until such promissory note has been
assigned in accordance with Section 9.04, (ii) may rely on the Register to the
extent set forth in Section 9.04(b), (iii) may consult with legal counsel
(including counsel to the Borrower), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
or Issuing Bank and shall not be responsible to any Lender or Issuing Bank for
any statements, warranties or representations made by or on behalf of any Loan
Party in connection with this Agreement or any other Loan Document, (v) in
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, may presume that such condition is
satisfactory to such Lender or Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or Issuing Bank
sufficiently in advance of the making of such Loan or the issuance of such
Letter of Credit and (vi) shall be entitled to rely on, and shall incur no
liability under or in respect of this Agreement or any other Loan Document by
acting upon, any notice, consent, certificate or other instrument or writing
(which writing may be a fax, any electronic message, Internet or intranet
website posting or other distribution) or any statement made to it orally or by
telephone and believed by it to be genuine and signed or sent or otherwise
authenticated by the proper party or parties (whether or not such Person in fact
meets the requirements set forth in the Loan Documents for being the maker
thereof).

Posting of Communications. ii. The Borrower agrees that the Administrative Agent
may, but shall not be obligated to, make any Communications available to the
Lenders and the Issuing Banks by posting the Communications on IntraLinks™,
DebtDomain, SyndTrak, ClearPar or any other electronic platform chosen by the
Administrative Agent to be its electronic transmission system (the “Approved
Electronic Platform”).

Although the Approved Electronic Platform and its primary web portal are secured
with generally-applicable security procedures and policies implemented or
modified by the Administrative Agent from time to time (including, as of the
First Amendment Effective Date, a user ID/password authorization system) and the
Approved Electronic Platform is secured through a per-deal authorization method
whereby each user may access the Approved Electronic Platform only on a
deal-by-deal basis, each of the Lenders, the Issuing Banks and the Borrower
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure, that the Administrative Agent is not
responsible for approving or vetting the representatives or contacts of any
Lender that are added to the Approved Electronic Platform, and that there may be
confidentiality and other risks associated with such distribution. Each of the
Lenders, the Issuing Banks and the Borrower hereby approves distribution of the
Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution.

 

97



--------------------------------------------------------------------------------

THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS” AND
“AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER, ANY CO-DOCUMENTATION AGENT,
ANY SYNDICATION AGENT OR ANY OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY,
“APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER, ANY
ISSUING BANK OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET OR THE APPROVED ELECTRONIC PLATFORM.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to this Section, including
through the Approved Electronic Platform.

Each Lender and Issuing Bank agrees that notice to it (as provided in the next
sentence) specifying that Communications have been posted to the Approved
Electronic Platform shall constitute effective delivery of the Communications to
such Lender for purposes of the Loan Documents. Each Lender and Issuing Bank
agrees (i) to notify the Administrative Agent in writing (which could be in the
form of electronic communication) from time to time of such Lender’s or Issuing
Bank’s (as applicable) email address to which the foregoing notice may be sent
by electronic transmission and (ii) that the foregoing notice may be sent to
such email address.

Each of the Lenders, the Issuing Banks and the Borrower agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.

Nothing herein shall prejudice the right of the Administrative Agent, any Lender
or any Issuing Bank to give any notice or other communication pursuant to any
Loan Document in any other manner specified in such Loan Document.

The Administrative Agent Individually. With respect to its Commitment, Loans,
Letter of Credit Commitments and Letters of Credit, the Person serving as the
Administrative Agent shall have and may exercise the same rights and powers
hereunder and is subject to the same obligations and liabilities as and to the
extent set forth herein for any other Lender or Issuing Bank, as the case may
be. The terms “Issuing Bank”, “Lenders”, “Required Lenders” and any similar
terms shall, unless the context clearly

 

98



--------------------------------------------------------------------------------

otherwise indicates, include the Administrative Agent in its individual capacity
as a Lender, Issuing Bank or as one of the Required Lenders, as applicable. The
Person serving as the Administrative Agent and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of banking,
trust or other business with, the Borrower, any Subsidiary or any Affiliate of
any of the foregoing as if such Person was not acting as the Administrative
Agent and without any duty to account therefor to the Lenders or the Issuing
Banks.

Successor Administrative Agent. iii. The Administrative Agent may resign at any
time by giving 30 days’ prior written notice thereof to the Lenders, the Issuing
Banks and the Borrower, whether or not a successor Administrative Agent has been
appointed. Upon any such resignation, the Required Lenders shall have the right
to appoint a successor Administrative Agent. If no successor Administrative
Agent shall have been so appointed by the Required Lenders, and shall have
accepted such appointment, within 30 days after the retiring Administrative
Agent’s giving of notice of resignation, then the retiring Administrative Agent
may, on behalf of the Lenders and the Issuing Banks, appoint a successor
Administrative Agent, which shall be a bank with an office in New York, New York
or an Affiliate of any such bank. In either case, such appointment shall be
subject to the prior written approval of the Borrower (which approval may not be
unreasonably withheld and shall not be required while an Event of Default has
occurred and is continuing). Upon the acceptance of any appointment as
Administrative Agent by a successor Administrative Agent, such successor
Administrative Agent shall succeed to, and become vested with, all the rights,
powers, privileges and duties of the retiring Administrative Agent. Upon the
acceptance of appointment as Administrative Agent by a successor Administrative
Agent, the retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement and the other Loan Documents. Prior to any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents.

Notwithstanding paragraph (a) of this Section, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders, the Issuing Banks and the
Borrower, whereupon, on the date of effectiveness of such resignation stated in
such notice, (i) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents; provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Collateral Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties, and continue to be entitled to the rights set forth in such Collateral
Document and Loan Document, and, in the case of any Collateral in the possession
of the Administrative Agent, shall continue to hold such Collateral, in each
case until such time as a successor Administrative Agent is appointed and
accepts such appointment in accordance with this Section (it being understood
and agreed that the retiring Administrative Agent shall have no duty or
obligation to take any further action under any Collateral Document, including
any action required to maintain the perfection of any such security interest);
and (ii) the Required Lenders shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent;
provided that (A) all payments required to be made hereunder or under any other
Loan Document to the Administrative Agent for the account of any Person other
than the Administrative Agent shall be made directly to such Person and (B) all
notices and other communications required or contemplated to be given or made to
the Administrative Agent shall directly be given or made to each Lender and each
Issuing Bank. Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article and
Section 9.03, as well as any exculpatory, reimbursement and indemnification
provisions set forth in any other Loan Document, shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent and in respect of the matters referred to in the proviso
under clause (i) above.

 

99



--------------------------------------------------------------------------------

Acknowledgments of Lenders and Issuing Banks. iv. Each Lender represents that it
is engaged in making, acquiring or holding commercial loans in the ordinary
course of its business and that it has, independently and without reliance upon
the Administrative Agent, any arranger, any syndication agent, any documentation
agent or any other Lender, or any of the Related Parties of any of the
foregoing, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, any arranger, any syndication agent, any documentation
agent or any other Lender, or any of the Related Parties of any of the
foregoing, and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

Each Lender, by delivering its signature page to the First Amendment on the
First Amendment Effective Date, or delivering its signature page to an
Assignment and Assumption or any other Loan Document pursuant to which it shall
become a Lender hereunder, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Loan Document and each other document required
to be delivered to, or be approved by or satisfactory to, the Administrative
Agent or the Lenders on the First Amendment Effective Date.

Certain ERISA Matters. v. Each Lender (x) represents and warrants, as of the
date such Person became a Lender party hereto, to, and (y) covenants, from the
date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Administrative Agent and
its respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower, that at least one of the following is and will be true:

such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments,

the transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a
class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(A) such Lender is an investment fund managed by a “Qualified Professional Asset
Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of

 

100



--------------------------------------------------------------------------------

subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement, or

such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of the Borrower, that none of the Administrative
Agent, or any arranger, any syndication agent, any documentation agent or any of
their respective Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related hereto or thereto).

Collateral Matters. vi. Except with respect to the exercise of setoff rights in
accordance with Section 9.08 or with respect to a Secured Party’s right to file
a proof of claim in an insolvency proceeding, no Secured Party shall have any
right individually to realize upon any of the Collateral or to enforce any
Guarantee of the Obligations, it being understood and agreed that all powers,
rights and remedies under the Loan Documents may be exercised solely by the
Administrative Agent on behalf of the Secured Parties in accordance with the
terms thereof.

The Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion, to subordinate any Lien on any property granted to
or held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 6.02(a). The Administrative
Agent shall not be responsible for or have a duty to ascertain or inquire into
any representation or warranty regarding the existence, value or collectability
of the Collateral, the existence, priority or perfection of the Administrative
Agent’s Lien thereon or any certificate prepared by any Loan Party in connection
therewith, nor shall the Administrative Agent be responsible or liable to the
Lenders or any other Secured Party for any failure to monitor or maintain any
portion of the Collateral.

Credit Bidding. The Secured Parties hereby irrevocably authorize the
Administrative Agent, at the direction of the Required Lenders, to credit bid
all or any portion of the Obligations (including by accepting some or all of the
Collateral in satisfaction of some or all of the Obligations pursuant to a deed
in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Loan Party is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law. In connection with any such credit bid and purchase,
the Obligations owed to the Secured Parties shall be entitled to be, and shall
be, credit bid by the Administrative Agent at the direction of the Required
Lenders on a ratable basis (with Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase). In connection with
any such bid, (i) the Administrative Agent shall be authorized to form one or
more acquisition vehicles and

 

101



--------------------------------------------------------------------------------

to assign any successful credit bid to such acquisition vehicle or vehicles,
(ii) each of the Secured Parties’ ratable interests in the Obligations which
were credit bid shall be deemed without any further action under this Agreement
to be assigned to such vehicle or vehicles for the purpose of closing such sale,
(iii) the Administrative Agent shall be authorized to adopt documents providing
for the governance of the acquisition vehicle or vehicles (provided that any
actions by the Administrative Agent with respect to such acquisition vehicle or
vehicles, including any disposition of the assets or equity interests thereof,
shall be governed, directly or indirectly, by, and the governing documents shall
provide for, control by the vote of the Required Lenders or their permitted
assignees under the terms of this Agreement or the governing documents of the
applicable acquisition vehicle or vehicles, as the case may be, irrespective of
the termination of this Agreement and without giving effect to the limitations
on actions by the Required Lenders contained in Section 9.02 of this Agreement),
(iv) the Administrative Agent on behalf of such acquisition vehicle or vehicles
shall be authorized to issue to each of the Secured Parties, ratably on account
of the relevant Obligations which were credit bid, interests, whether as equity,
partnership, limited partnership interests or membership interests, in any such
acquisition vehicle and/or debt instruments issued by such acquisition vehicle,
all without the need for any Secured Party or acquisition vehicle to take any
further action, and (v) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of Obligations credit bid
by the acquisition vehicle or otherwise), such Obligations shall automatically
be reassigned to the Secured Parties pro rata with their original interest in
such Obligations and the equity interests and/or debt instruments issued by any
acquisition vehicle on account of such Obligations shall automatically be
cancelled, without the need for any Secured Party or any acquisition vehicle to
take any further action. Notwithstanding that the ratable portion of the
Obligations of each Secured Party are deemed assigned to the acquisition vehicle
or vehicles as set forth in clause (ii) above, each Secured Party shall execute
such documents and provide such information regarding the Secured Party (and/or
any designee of the Secured Party which will receive interests in or debt
instruments issued by such acquisition vehicle) as the Administrative Agent may
reasonably request in connection with the formation of any acquisition vehicle,
the formulation or submission of any credit bid or the consummation of the
transactions contemplated by such credit bid.

MISCELLANEOUS

Notices. vii. Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by electronic communication (return receipt requested),
as follows:

if to the Borrower, to it at 460 North Gulph Road, King of Prussia, Pennsylvania
19406, Attention: Treasurer (Facsimile No. (610) 992-3259; Telephone
No. (610) 337-1000; Email Address: UGI-TREASURY@ugicorp.com) with a copy to 835
Knitting Mills Way, Wyomissing, PA 19610, Attention: Chief Financial Officer
(Facsimile No. (610) 374-4288; Telephone No. (610) 373-7999; Email Address:
adoerries@ugies.com);

if to the Administrative Agent for any credit-related matters, to JPMorgan Chase
Bank, N.A., 10 South Dearborn, 9th Floor, Mail Code IL1-0364, Chicago, IL 60603,
Attention of Helen D. Davis (Facsimile No. (312) 732-1762; Email Address:
helen.d.davis@jpmorgan.com), with a copy to JPMorgan Chase Bank, N.A., 10 S.
Dearborn St., 9th Floor, Chicago, IL 60603, Attention: Diana Rukavina (Telephone
No. (312) 325-3117; Email Address: diana.rukavina@jpmorgan.com);

 

102



--------------------------------------------------------------------------------

if to any Issuing Bank, to the applicable Issuing Bank at (A) JPMorgan Chase
Bank, N.A., 300 S. Riverside Plaza, Mail Code: IL 1-0236, Chicago, IL
60606-0236, Attention of Global Trade Services (Email Address:
GTS.Client.Services@jpmchase.com), with a copy to JPMorgan Chase Bank, N.A., 10
South Dearborn, 9th Floor, Mail Code IL1-0090, Chicago, IL 60603, Attention of
Helen D. Davis (Facsimile No. (312) 732-1762; Email Address:
helen.d.davis@jpmorgan.com), (B) PNC Bank, National Association, International
Client Care (Telephone No. (800) 682-4689; Email Address:
internationalclientcare@pnc.com) or (C) Wells Fargo Bank, National Association,
301 South College Street, 11th Floor MAC: D1053-115 Charlotte, NC 28202,
Attention of Frederick W. Price, Large Corporate Energy and Power (Facsimile No.
(704) 410-0331; Email Address: rick.price@wellsfargo.com);

if to the Administrative Agent for any loan-related matters, to it at JPMorgan
Chase Bank, N.A., 10 S. Dearborn St., L2 Floor, Chicago, IL 60603, Attention:
Leonida Mischke (Facsimile No. (888) 292-9533; Telephone No. (312) 383-7055
Email Address: Leonida.G.Mischke@jpmorgan.com and/or
JPM.Agency.Servicing.1@jpmorgan.com); and

if to any other Lender, to it at its address (or facsimile number) set forth in
its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Approved Electronic Platforms, to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

Notices and other communications to the Lenders and the Issuing Banks hereunder
may be delivered or furnished by using the Approved Electronic Platform pursuant
to procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

Any party hereto may change its address or facsimile number or email address for
notices and other communications hereunder by notice to the other parties
hereto.

Waivers; Amendments. (a) No failure or delay by the Administrative Agent, any
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any

 

103



--------------------------------------------------------------------------------

abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by the Borrower therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default or Event of Default, regardless of whether the
Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default or Event of Default at the time.

Subject to Section 2.14(b), neither this Agreement nor any provision hereof may
be waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Borrower and the Required Lenders or by the Borrower
and the Administrative Agent with the consent of the Required Lenders; provided
that no such agreement shall (i) increase the Commitment of any Lender without
the written consent of such Lender, (ii) reduce the principal amount of any Loan
or LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby (except that (A) any amendment or modification of the financial
covenants in this Agreement (or defined terms used in the financial covenants in
this Agreement) shall not constitute a reduction in the rate of interest or fees
for purposes of this clause (ii)) and (B) only the consent of the Required
Lenders shall be necessary to waive any obligation of the Borrower to pay
interest at the rate set forth in Section 2.13(c) during the continuance of an
Event of Default), (iii) postpone the scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby, (iv) change Section 2.18(b) or
(d) in a manner that would alter the ratable reduction of Commitments or
pro rata sharing of payments required thereby, without the written consent of
each Lender, (v) change the payment waterfall provisions of Section 2.21(b) or
7.02 without the written consent of each Lender, (vi) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender or
(vii) release all or substantially all of the Subsidiary Guarantors from their
obligations under the Subsidiary Guaranty, or all or substantially all of the
Collateral, without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent or any Issuing Bank hereunder without the prior written
consent of the Administrative Agent or such Issuing Bank, as the case may be (it
being understood that any change to Section 2.21 shall require the consent of
the Administrative Agent and each Issuing Bank); provided further, that no such
agreement shall amend or modify the provisions of Section 2.06 or any letter of
credit application and any bilateral agreement between the Borrower and an
Issuing Bank regarding such Issuing Bank’s Letter of Credit Commitment or the
respective rights and obligations between the Borrower and the Issuing Bank in
connection with the issuance of Letters of Credit without the prior written
consent of the Administrative Agent and each Issuing Bank, respectively.
Notwithstanding the foregoing, no consent with respect to any amendment, waiver
or other modification of this Agreement shall be required of any Defaulting
Lender, except with respect to any amendment, waiver or other modification
referred to in clause (i), (ii) or (iii) of the first proviso of this paragraph
and then only in the event such Defaulting Lender shall be directly affected by
such amendment, waiver or other modification.

If, in connection with any proposed amendment, waiver or consent requiring the
consent of “each Lender” or “each Lender directly affected thereby,” the consent
of the Required Lenders is obtained, but the consent of other necessary Lenders
is not obtained (any such Lender whose consent is necessary but not obtained
being referred to herein as a “Non-Consenting Lender”), then the Borrower may

 

104



--------------------------------------------------------------------------------

elect to replace a Non-Consenting Lender as a Lender party to this Agreement,
provided that, concurrently with such replacement, (i) another bank or other
entity which is reasonably satisfactory to the Borrower and the Administrative
Agent shall agree, as of such date, to purchase for cash the Loans and other
Obligations due to the Non-Consenting Lender pursuant to an Assignment and
Assumption and to become a Lender for all purposes under this Agreement and to
assume all obligations of the Non-Consenting Lender to be terminated as of such
date and to comply with the requirements of clause (b) of Section 9.04, and
(ii) the Borrower shall pay to such Non-Consenting Lender in same day funds on
the day of such replacement (1) all interest, fees and other amounts then
accrued but unpaid to such Non-Consenting Lender by the Borrower hereunder to
and including the date of termination, including without limitation payments due
to such Non-Consenting Lender under Sections 2.15 and 2.17, and (2) an amount,
if any, equal to the payment which would have been due to such Lender on the day
of such replacement under Section 2.16 had the Loans of such Non-Consenting
Lender been prepaid on such date rather than sold to the replacement Lender.

The Lenders hereby irrevocably authorize the Collateral Agent, at its option and
in its sole discretion, to release any Liens granted to the Collateral Agent by
the Loan Parties on any Collateral (i) upon the termination of all the
Commitments, payment and satisfaction in full in cash of all Obligations (other
than Unliquidated Obligations), and the cash collateralization of all
Unliquidated Obligations in a manner satisfactory to the Collateral Agent,
(ii) constituting property being sold or disposed of if the Borrower certifies
to the Collateral Agent that the sale or disposition is made in compliance with
the terms of this Agreement (and the Collateral Agent may rely conclusively on
any such certificate, without further inquiry), (iii) constituting property
leased to the Borrower or any Subsidiary under a lease which has expired or been
terminated in a transaction permitted under this Agreement, or (iv) as required
to effect any sale or other disposition of such Collateral in connection with
any exercise of remedies of the Administrative Agent, the Collateral Agent and
the Lenders pursuant to Article VII. Any such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of the Loan Parties in respect
of) all interests retained by the Loan Parties, including the proceeds of any
sale, all of which shall continue to constitute part of the Collateral. In
addition, each of the Lenders, on behalf of itself and any of its Affiliates
that are Secured Parties, irrevocably authorizes the Collateral Agent, at its
option and in its discretion, (i) to subordinate any Lien on any assets granted
to or held by the Collateral Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 6.02(e) or (ii) in the event
that the Borrower shall have advised the Collateral Agent that, notwithstanding
the use by the Borrower of commercially reasonable efforts to obtain the consent
of such holder (but without the requirement to pay any sums to obtain such
consent) to permit the Collateral Agent to retain its liens (on a subordinated
basis as contemplated by clause (i) above), the holder of such other
Indebtedness requires, as a condition to the extension of such credit, that the
Liens on such assets granted to or held by the Collateral Agent under any Loan
Document be released, to release the Collateral Agent’s Liens on such assets.

If the Administrative Agent and the Borrower acting together identify any
ambiguity, omission, mistake, typographical error or other defect in any
provision of this Agreement or any other Loan Document, then the Administrative
Agent and the Borrower shall be permitted to amend, modify or supplement such
provision to cure such ambiguity, omission, mistake, typographical error or
other defect, and such amendment shall become effective without any further
action or consent of any other party to this Agreement.

Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay (i) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent, the Collateral Agent and their respective Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, the Collateral Agent and their respective Affiliates in connection with
the syndication and distribution (including, without limitation, via the
internet or through a service such as

 

105



--------------------------------------------------------------------------------

Intralinks) of the credit facilities provided for herein, the preparation and
administration of this Agreement and the other Loan Documents (including with
respect to the Collateral) or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the Issuing Banks in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all documented out-of-pocket expenses incurred by
the Administrative Agent, , the Collateral Agent, any Issuing Bank or any
Lender, including the documented fees, charges and disbursements of any counsel
for the Administrative Agent, , the Collateral Agent, any Issuing Bank or any
Lender, in connection with the enforcement of its rights in connection with this
Agreement and any other Loan Document, including its rights under this Section.

The Borrower shall indemnify the Administrative Agent, each Issuing Bank, the
Collateral Agent and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, penalties, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by any Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation, arbitration or proceeding relating to any of the
foregoing, whether or not such claim, litigation, investigation, arbitration or
proceeding is brought by the Borrower or its respective equity holders,
Affiliates, creditors or any other third Person and whether based on contract,
tort or any other theory and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) arise from a dispute that does not involve any action or
omission by the Borrower or any of its Affiliates and is solely among the
Indemnitees (other than any claims against an Indemnitee in its capacity as
Administrative Agent or lead arranger) or (y) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or, pursuant to a
claim brought by the Borrower against such Indemnitee, for breach in bad faith
of such Indemnitee’s material obligations hereunder. The Borrower shall not be
liable for any settlement of any claim, litigation, investigation, arbitration
or proceeding if such settlement is effected without its consent (which consent
shall not be unreasonably withheld, conditioned or delayed), but if settled with
the Borrower’s written consent or if there is a final judgment in any such
claim, litigation, investigation, arbitration or proceeding, the Borrower agrees
to indemnify and hold harmless each Indemnitee from and against all losses,
claims, damages, liabilities and related expenses, including the fees, charges
and disbursements of any counsel by reason of such settlement or judgment in
accordance with the foregoing. This Section 9.03(b) shall not apply with respect
to Taxes other than any Taxes that represent losses or damages arising from any
non-Tax claim.

To the extent that the Borrower fails to pay any amount required to be paid by
it to the Administrative Agent, the Collateral Agent or the Issuing Banks under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, the Collateral Agent or the Issuing Banks, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount (it being understood that the Borrower’s failure to pay any such amount
shall not relieve the Borrower of any default in the payment thereof); provided
that the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Collateral Agent or any Issuing Bank in its capacity
as such.

 

106



--------------------------------------------------------------------------------

To the extent permitted by applicable law, the Borrower shall not assert, and
hereby waives, any claim against any Indemnitee (i) for any damages arising from
the use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet), or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

All amounts due under this Section shall be payable not later than fifteen
(15) days after written demand therefor, including in all cases reasonably
detailed invoices relating thereto.

Successors and Assigns.    (a) The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

Subject to the conditions set forth in paragraph (b)(ii) below, any Lender may
assign to one or more Persons (other than an Ineligible Institution) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:

the Borrower (provided, that the Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof); provided, further, that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender (other than an Approved
Fund) or, if an Event of Default has occurred and is continuing, any other
assignee:

the Administrative Agent; provided, that no consent of the Administrative Agent
shall be required for an assignment of any Commitment to an assignee that is a
Lender (other than a Defaulting Lender) with a Commitment immediately prior to
giving effect to such assignment; and

the Issuing Banks.

Assignments shall be subject to the following additional conditions:

except in the case of an assignment to a Lender or an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning

 

107



--------------------------------------------------------------------------------

Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent to a lesser amount,
provided that no such consent of the Borrower shall be required if an Event of
Default has occurred and is continuing;

each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Lender’s rights and obligations under this Agreement;

the parties to each assignment shall execute and deliver to the Administrative
Agent (x) an Assignment and Assumption or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to
the Approved Electronic Platform as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants, together with a
processing and recordation fee of $3,500, such fee to be paid by either the
assigning Lender or the assignee Lender or shared between such Lenders;

the assignee, if it shall not be a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire in which the assignee designates one or
more credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Borrower and its Affiliates and their
Related Parties or their respective securities, subject to Section 9.12) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws; and

without the prior written consent of the Administrative Agent, no assignment
shall be made to a prospective assignee that bears a relationship to the
Borrower described in Section 108(e)(4) of the Code.

Subject to acceptance and recording thereof pursuant to paragraph (b)(iv) of
this Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

The Administrative Agent, acting for this purpose as a non-fiduciary agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Banks and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower, the Issuing Banks and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

108



--------------------------------------------------------------------------------

Upon its receipt of (x) a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to
the Approved Electronic Platform as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to 2.06(d) or
(e), 2.07(b), 2.18(e) or 9.03(c), the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

Any Lender may, without the consent of, or notice to, the Borrower, the
Administrative Agent or the Issuing Banks, sell participations to one or more
banks or other entities (a “Participant”), other than an Ineligible Institution,
in all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged; (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations; (C) the Borrower, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement; and (D) without the prior written
consent of the Administrative Agent, no participation shall be sold to a
prospective participant that bears a relationship to the Borrower described in
Section 108(e)(4) of the Code. Any agreement or instrument pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) shall be subject to the requirements and
limitations therein, including the requirements under Section 2.17(f) (it being
understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender); (B) agrees to be subject to the
provisions of Sections 2.18 and 2.19 as if it were an assignee under
paragraph (b) of this Section; and (C) shall not be entitled to receive any
greater payment under Sections 2.15 or 2.17, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.18(c) as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any

 

109



--------------------------------------------------------------------------------

Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

Survival. All covenants, agreements, representations and warranties made by the
Loan Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, any Issuing Bank or any Lender may have had
notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.

Counterparts; Integration; Effectiveness; Electronic Execution. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to (i) fees
payable to the Administrative Agent and (ii) the reductions of the Letter of
Credit Commitment of any Issuing Bank constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy, e-mailed.pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York

 

110



--------------------------------------------------------------------------------

State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that nothing herein
shall require the Administrative Agent to accept electronic signatures in any
form or format without its prior written consent.

Severability. Any provision of any Loan Document held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Right of Setoff. If an Event of Default shall have occurred and be continuing,
each Lender, each Issuing Bank, and each of their respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to setoff and apply any and all deposits (general or special,
time or demand, provisional or final and in whatever currency denominated) at
any time held, and other obligations at any time owing, by such Lender, such
Issuing Bank or any such Affiliate, to or for the credit or the account of the
Borrower or any Subsidiary Guarantor against any and all of the Obligations now
or hereafter existing under this Agreement or any other Loan Document to such
Lender or such Issuing Bank or their respective Affiliates, irrespective of
whether or not such Lender, such Issuing Bank or Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations may be contingent or unmatured or are owed to a branch office or
Affiliate of such Lender or such Issuing Bank different from the branch office
or Affiliate holding such deposit or obligated on such indebtedness; provided
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so setoff shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.21 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Issuing Banks, and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, each
Issuing Bank and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such
Lender, such Issuing Bank or their respective Affiliates may have. Each Lender
and each Issuing Bank agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

Governing Law; Jurisdiction; Consent to Service of Process. (a) This Agreement
and the other Loan Documents shall be construed in accordance with and governed
by the law of the State of New York.

Each of the Lenders and the Administrative Agent hereby irrevocably and
unconditionally agrees that, notwithstanding the governing law provisions of any
applicable Loan Document, any claims brought against the Administrative Agent by
any Lender or the Issuing Bank relating to this Agreement, any other Loan
Document, the Collateral or the consummation or administration of the
transactions contemplated hereby or thereby shall be construed in accordance
with and governed by the law of the State of New York.

Each of the parties hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York sitting in the Borough of
Manhattan (or if such court lacks subject matter jurisdiction, the Supreme Court
of the State of New York sitting in the Borough of Manhattan), and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any other Loan Document or the transactions relating hereto
or thereto, or for recognition or enforcement of any judgment, and each

 

111



--------------------------------------------------------------------------------

of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may (and any such claims,
cross-claims or third party claims brought against the Administrative Agent or
any of its Related Parties may only) be heard and determined in such Federal (to
the extent permitted by law) or New York State court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or in any other
Loan Document shall affect any right that the Administrative Agent, any Issuing
Bank or any Lender may otherwise have to bring any action or proceeding relating
to this Agreement or any other Loan Document against any Loan Party or its
properties in the courts of any jurisdiction.

The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

Each party to this Agreement irrevocably consents to service of process in the
manner provided for notices in Section 9.01. Nothing in this Agreement or any
other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

Headings. Article and Section headings and the Table of Contents used herein are
for convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

Confidentiality. Each of the Administrative Agent, the Issuing Banks and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors who are directly involved with the Transactions (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any Governmental
Authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies under this Agreement or any other Loan Document or any suit, action
or proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative

 

112



--------------------------------------------------------------------------------

transaction relating to the Borrower and its obligations, (g) on a confidential
basis to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided for herein or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of identification numbers with respect to the credit facilities
provided for herein, (h) with the consent of the Borrower or (i) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Administrative Agent,
the Issuing Bank or any Lender on a nonconfidential basis from a source other
than the Borrower. For the purposes of this Section, “Information” means all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Administrative Agent,
the Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by
the Borrower and other than information pertaining to this Agreement routinely
provided by arrangers to data service providers, including league table
providers, that serve the lending industry; provided that, in the case of
information received from the Borrower after the Restatement Effective Date,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER AND ITS AFFILIATES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.

USA PATRIOT Act. Each Lender that is subject to the requirements of the USA
PATRIOT Act of 2001 (the “Patriot Act”) hereby notifies each Loan Party that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies such Loan Party, which information
includes the name, address and tax identification number of such Loan Party and
other information that will allow such Lender to identify such Loan Party in
accordance with the Patriot Act.

Releases of Subsidiary Guarantors and Collateral.

A Subsidiary Guarantor shall automatically be released from its obligations
under the Subsidiary Guaranty and the other Loan Documents to which it is a
party (including its obligations to pledge and grant any Collateral owned by it
pursuant to the Collateral Documents) and any pledge of Equity Interests in such
Subsidiary Guarantor and the Collateral owned by such Subsidiary Guarantor, in
each case

 

113



--------------------------------------------------------------------------------

pursuant to the Collateral Documents, shall automatically be released, upon the
consummation of any transaction permitted by this Agreement as a result of which
such Subsidiary Guarantor ceases to be a Subsidiary; provided that, if so
required by this Agreement, the Required Lenders shall have consented to such
transaction and the terms of such consent shall not have provided otherwise. In
connection with any termination or release pursuant to this Section, the
Administrative Agent shall (and is hereby irrevocably authorized by each Lender
to) execute and deliver to any Loan Party, at such Loan Party’s expense, all
documents that such Loan Party shall reasonably request to evidence such
termination or release. Any execution and delivery of documents pursuant to this
Section shall be without recourse to or warranty by the Administrative Agent.

Further, the Administrative Agent may (and is hereby irrevocably authorized by
each Lender to), upon the request of the Borrower, release any Subsidiary
Guarantor from its obligations under the Subsidiary Guaranty and the other Loan
Documents to which it is a party (including its obligations to pledge and grant
any Collateral owned by it pursuant to the Collateral Documents) if such
Subsidiary Guarantor is no longer a Material Domestic Subsidiary.

At such time as the principal and interest on the Loans, all LC Disbursements,
the fees, expenses and other amounts payable under the Loan Documents and the
other Obligations (other than obligations under any Swap Agreement or any
Banking Services Agreement, and other Obligations expressly stated to survive
such payment and termination) shall have been paid in full in cash, the
Commitments shall have been terminated and no Letters of Credit shall be
outstanding, the Subsidiary Guaranty and all obligations (other than those
expressly stated to survive such termination) of each Subsidiary Guarantor
thereunder shall automatically terminate, all without delivery of any instrument
or performance of any act by any Person.

Notwithstanding anything to the contrary in any Loan Document, the Collateral
and any other collateral security for the Obligations shall automatically be
released, and the Administrative Agent shall direct the Collateral Agent to
release such Collateral or other collateral security, from any security interest
or Lien created by the Loan Documents (i) upon the Disposition of such
Collateral to any Person other than a Loan Party pursuant to a transaction not
restricted by this Agreement (or permitted pursuant to a waiver or consent of a
transaction otherwise prohibited hereby) (and the Administrative Agent may rely
conclusively on a certificate to that effect provided to it by any Loan Party
upon its reasonable request without further inquiry), (ii) if the release of
such Lien is approved, authorized or ratified in writing by the Required Lenders
(except in the case of a release of all or substantially all of the Collateral
(other than in connection with a transaction not restricted by Sections 6.03),
which release shall require the written consent of all Lenders), (iii) if the
property subject to such Lien is owned by a Subsidiary Guarantor, upon release
of such Subsidiary Guarantor from its obligations under its Subsidiary Guaranty
pursuant to this Section 9.15, or (iv) as expressly provided in any Collateral
Document; and the Administrative Agent shall then deliver to the Loan Parties
all Collateral and any other collateral held under the Loan Documents and
related documents in the custody or possession of such Person and, if reasonably
requested by any Loan Party, shall execute and deliver (to the extent
applicable) to such Loan Party for filing in each office in which any financing
statement relative to such collateral, or any part thereof, shall have been
filed, a termination statement under the UCC or like statute in any other
jurisdiction releasing or evidencing the release of the Administrative Agent’s
interest therein, and such other documents and instruments as any Loan Party may
reasonably request at the cost and expense of the Borrower. The Administrative
Agent shall not be liable for any action taken by it at the reasonable request
of a Loan Party pursuant to this Section 9.15(d).

Interest Rate Limitation. Notwithstanding anything herein to the contrary, if at
any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts which are treated as interest on such Loan under
applicable law (collectively the “Charges”), shall exceed the maximum

 

114



--------------------------------------------------------------------------------

lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the NYFRB Rate to the date of repayment, shall have
been received by such Lender.

No Advisory or Fiduciary Responsibility. viii. The Borrower acknowledges and
agrees, and acknowledges its Subsidiaries’ understanding, that no Credit Party
will have any obligations except those obligations expressly set forth herein
and in the other Loan Documents and each Credit Party is acting solely in the
capacity of an arm’s length contractual counterparty to the Borrower with
respect to the Loan Documents and the transactions contemplated herein and
therein and not as a financial advisor or a fiduciary to, or an agent of, the
Borrower or any other person. The Borrower agrees that it will not assert any
claim against any Credit Party based on an alleged breach of fiduciary duty by
such Credit Party in connection with this Agreement and the transactions
contemplated hereby. Additionally, the Borrower acknowledges and agrees that no
Credit Party is advising the Borrower as to any legal, tax, investment,
accounting, regulatory or any other matters in any jurisdiction. The Borrower
shall consult with its own advisors concerning such matters and shall be
responsible for making its own independent investigation and appraisal of the
transactions contemplated herein or in the other Loan Documents, and the Credit
Parties shall have no responsibility or liability to the Borrower with respect
thereto.

(a)    The Borrower further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party, together with its
Affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services. In the ordinary course of business, any Credit Party
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of, the Borrower and other companies with which it may have
commercial or other relationships. With respect to any securities and/or
financial instruments so held by any Credit Party or any of its customers, all
rights in respect of such securities and financial instruments, including any
voting rights, will be exercised by the holder of the rights, in its sole
discretion.

In addition, the Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which the Borrower or its
Subsidiaries may have conflicting interests regarding the transactions described
herein and otherwise. No Credit Party will use confidential information obtained
from the Borrower by virtue of the transactions contemplated by the Loan
Documents or its other relationships with the Borrower in connection with the
performance by such Credit Party of services for other companies, and no Credit
Party will furnish any such information to other companies. The Borrower also
acknowledges that no Credit Party has any obligation to use in connection with
the transactions contemplated by the Loan Documents, or to furnish to the
Borrower, confidential information obtained from other companies.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

115



--------------------------------------------------------------------------------

the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

the effects of any Bail-In Action on any such liability, including, if
applicable:

a reduction in full or in part or cancellation of any such liability;

a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

the variation of the terms of such liability in connection with the exercise of
the Write-Down and Conversion Powers of any EEA Resolution Authority.

Acknowledgement Regarding Any Support QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for Swap Agreements
or any other agreement or instrument that is a QFC (such support, “QFC Credit
Support” and each such QFC a “Supported QFC”), the parties acknowledge and agree
as follows with respect to the resolution power of the Federal Deposit Insurance
Corporation under the Federal Deposit Insurance Act and Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC and such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

As used in this Section 9.18, the following terms have the following meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

116



--------------------------------------------------------------------------------

“Covered Entity” means any of the following:

a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or

a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

Intercreditor Agreement. The Lenders hereby authorize the Administrative Agent
and the Collateral Agent to enter into the Intercreditor Agreement and any other
intercreditor agreement or arrangement permitted under this Agreement and the
Lenders acknowledge that any such intercreditor agreement shall be binding upon
the Lenders. Notwithstanding anything herein to the contrary, (i) the Liens
granted to the Administrative Agent and Collateral Agent pursuant to the
Collateral Documents are expressly subject to each Intercreditor Agreement (if
in effect) and any other intercreditor agreement entered into pursuant hereto
and (ii) the exercise of any right or remedy by the Administrative Agent and/or
the Collateral Agent hereunder or under each Intercreditor Agreement (if in
effect) and any other intercreditor agreement entered into pursuant hereto is
subject to the limitations and provisions of the Intercreditor Agreement (if in
effect) and any other intercreditor agreement entered into pursuant hereto. In
the event of any conflict between the terms of any Intercreditor Agreement (if
in effect) or any other such intercreditor agreement and the terms of this
Agreement, the terms of such Intercreditor Agreement (if in effect) or such
other intercreditor agreement, as applicable, shall govern.

Appointment for Perfection. Each Lender hereby appoints each other Lender as its
agent for the purpose of perfecting Liens, for the benefit of the Collateral
Agent and the Secured Parties, in assets which, in accordance with Article 9 of
the UCC or any other applicable law can be perfected only by possession or
control. Should any Lender (other than the Collateral Agent) obtain possession
or control of any such Collateral, such Lender shall notify the Collateral Agent
thereof, and, promptly upon the Collateral Agent’s request therefor shall
deliver such Collateral to the Collateral Agent or otherwise deal with such
Collateral in accordance with the Collateral Agent’s instructions.

MIRE Events. Notwithstanding anything else to the contrary in the Agreement, no
MIRE Event may be closed until the Administrative Agent shall have received
written confirmation from the Lenders that flood insurance due diligence and
flood insurance compliance has been completed by the Lenders (such written
confirmation not to be unreasonably conditioned, withheld or delayed). If the
Lenders have not informed the Administrative Agent and the Borrower of any
outstanding flood diligence requirements by the date that is thirty (30) days
(or 5 Business Days if no pledged real estate is in an SFHA Zone) after the date
on which the Administrative Agent made available to the Lenders (which may be
delivered electronically) the following documents with respect to each pledged
real property: (i) a completed flood hazard determination from a third party
vendor; (ii) for each real property located in a “special flood hazard area”,
(A) a notification to the applicable Loan Party of that fact and (if applicable)
notification to the applicable Loan Party flood insurance coverage is not
available and (B) evidence of the receipt by the applicable Loan Party of such
notice; and (iii) if such notice is required to be provided to the applicable
Loan Party and flood insurance is available in the community in which such real
property is located, evidence of required flood insurance with respect to such
Mortgage, Lenders will be deemed to have completed its flood insurance due
diligence and flood insurance compliance and to have consented to such Mortgage.

[REMAINDER OF PAGE IS LEFT INTENTIONALLY BLANK]

 

117



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF BORROWING REQUEST

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

10 South Dearborn

Chicago, Illinois 60603

Attention: Leonida Mischke

Facsimile: (888) 292-9533

Re: UGI Energy Services, LLC

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of February 29, 2016 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among UGI Energy Services, LLC (the “Borrower”), the Lenders from time to time
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”). Capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
The Borrower hereby gives you notice pursuant to Section 2.03 of the Credit
Agreement that it requests a Revolving Borrowing under the Credit Agreement, and
in that connection the Borrower specifies the following information with respect
to such Revolving Borrowing requested hereby:

 

1.

Aggregate principal amount of Revolving Borrowing:1                     

 

2.

Date of Revolving Borrowing (which shall be a Business Day):
                    

 

3.

Type of Revolving Borrowing (ABR or Eurodollar):                     

 

4.

Interest Period and the last day thereof (if a Eurodollar Borrowing):2
                    

 

5.

Location and number of the Borrower’s account or any other account agreed upon
by the Administrative Agent and the Borrower to which proceeds of Revolving
Borrowing are to be disbursed:                     

[Signature Page Follows]

 

1 

Not less than applicable amounts specified in Section 2.02(c).

2 

Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.

 

118



--------------------------------------------------------------------------------

The undersigned hereby represents and warrants that the conditions to lending
specified in Section 4.02 of the Credit Agreement are satisfied as of the date
hereof.

 

Very truly yours, UGI ENERGY SERVICES, LLC,as the Borrower

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF INTEREST ELECTION REQUEST

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

10 South Dearborn

Chicago, Illinois 60603

Attention: Leonida Mischke

Facsimile: (888) 292-9533

Re: UGI Energy Services, LLC

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of February 29, 2016 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among UGI Energy Services, LLC (the “Borrower”), the Lenders from time to time
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”). Capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
The Borrower hereby gives you notice pursuant to Section 2.08 of the Credit
Agreement that it requests to [convert][continue] an existing Revolving
Borrowing under the Credit Agreement, and in that connection the Borrower
specifies the following information with respect to such
[conversion][continuation] requested hereby:

 

1.

List date, Type, principal amount and Interest Period (if applicable) of
existing Revolving Borrowing:                     

 

2.

Aggregate principal amount of resulting Borrowing:                     

 

3.

Effective date of interest election (which shall be a Business Day):
                    

 

4.

Type of Borrowing (ABR or Eurodollar):                     

 

5.

Interest Period and the last day thereof (if a Eurodollar Borrowing):1
                    

[Signature Page Follows]

 

1 

Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.

 

120



--------------------------------------------------------------------------------

Very truly yours, UGI ENERGY SERVICES, LLC,as Borrower

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF SECURITY AGREEMENT

[Attached]



--------------------------------------------------------------------------------

 

 

SECURITY AGREEMENT

dated as of

August 13, 2019

among

UGI ENERGY SERVICES, LLC,

as the Company,

and

THE OTHER GRANTORS PARTY HERETO

and

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

         PAGE     ARTICLE 1      DEFINITIONS    Section 1.01.   Certain
Definitions; Rules of Construction      1   Section 1.02.   Other Defined Terms
     1     ARTICLE 2      PLEDGE OF SECURITIES    Section 2.01.   Pledge      3
  Section 2.02.   Delivery of the Pledged Collateral      4   Section 2.03.  
Representations, Warranties and Covenants      5   Section 2.04.   Actions with
Respect to Certain Pledged Collateral      6   Section 2.05.   Registration in
Nominee Name; Denominations      6   Section 2.06.   Voting Rights; Dividends
and Interest      6     ARTICLE 3      SECURITY INTERESTS IN PERSONAL PROPERTY
   Section 3.01.   Security Interest      8   Section 3.02.   Representations
and Warranties      10   Section 3.03.   Covenants      12     ARTICLE 4     
REMEDIES    Section 4.01.   Remedies upon Default      14   Section 4.02.  
Application of Proceeds      15   Section 4.03.   Grant of License to Use
Intellectual Property; Power of Attorney      16     ARTICLE 5     
MISCELLANEOUS    Section 5.01.   Notices      17   Section 5.02.   Waivers;
Amendment; Several Agreement      17   Section 5.03.   Collateral Agent’s Fees
and Expenses      18   Section 5.04.   Successors and Assigns      18  
Section 5.05.   Survival of Agreement      18   Section 5.06.   Counterparts;
Effectiveness; Successors and Assigns      18   Section 5.07.   Severability   
  19   Section 5.08.   Governing Law; Jurisdiction; Venue; Waiver of Jury Trial;
Consent to Service of Process      19   Section 5.09.   Headings      19  
Section 5.10.   Security Interest Absolute      19   Section 5.11.  
Intercreditor Agreement Governs      20   Section 5.12.   Termination or Release
     20   Section 5.13.   Additional Grantors      21  



--------------------------------------------------------------------------------

Section 5.14.   Collateral Agent Appointed Attorney-in-Fact      21  
Section 5.15.   General Authority of the Collateral Agent      22  
Section 5.16.   Reasonable Care      22   Section 5.17.   Mortgages      22  
Section 5.18.   Reinstatement      22   Section 5.19.   Miscellaneous      22  
SCHEDULES      Schedule I   Pledged Equity; Pledged Debt    EXHIBITS     
Exhibit I   Form of Security Agreement Supplement    Exhibit II   Form of Patent
Security Agreement    Exhibit III   Form of Trademark Security Agreement   
Exhibit IV   Form of Copyright Security Agreement   



--------------------------------------------------------------------------------

SECURITY AGREEMENT dated as of August 13, 2019, among UGI ENERGY SERVICES, LLC,
a Pennsylvania limited liability company (the “Company”) and each other entity
identified as a “Grantor” on the signature pages hereof or who from time to time
becomes a party hereto (together with the Company, the “Grantors” and each a
“Grantor”) and JPMORGAN CHASE BANK, N.A., as collateral agent for the Secured
Parties (together with its successors and assigns in such capacity, the
“Collateral Agent”).

Reference is made to (i) the Second Amended and Restated Credit Agreement dated
as of February 29, 2016 (as amended by the First Amendment (as defined below)
and as otherwise amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; except as provided
in Article 1.01(a) below, capitalized terms used in this Agreement but not
defined in this Agreement having the respective meanings given to them in the
Credit Agreement), among the Company, the lenders from time to time party
thereto (collectively, the “Lenders” and each, a “Lender”), JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”),
the Collateral Agent and the other parties from time to time party thereto, and
(ii) the First Amendment to the Second Amended and Restated Credit Agreement,
dated as of August 13, 2019 (the “First Amendment”) among the Company, the
Lenders, the Administrative Agent and the Collateral Agent. The Secured Parties
have agreed to extend credit to the Company subject to the terms and conditions
set forth in the Credit Agreement and the other Loan Documents and each Person
that is a counterparty to a Swap Agreement with a Loan Party or any Subsidiary
and that is a Lender, the Administrative Agent or any of their Affiliates (each,
a “Hedge Bank” and collectively, the “Hedge Banks”) agreed that they may perform
certain obligations under one or more Swap Agreements. In connection with the
execution and delivery of the First Amendment, the Company and each initial
Grantor agreed to grant a security interest to the Collateral Agent to secure
the Obligations. The obligations of (i) the Lenders and the Issuing Banks to
continue extending such credit and (ii) the Hedge Banks to perform such
obligations under the Swap Agreements are conditioned upon, among other things,
the execution and delivery of this Agreement. The Grantors (other than the
Company) are subsidiaries of the Company, will derive substantial benefits from
such extension of credit by the Lenders and the Issuing Banks and the
performance by the Hedge Banks of their respective obligations and are willing
to execute and deliver this Agreement in order to induce the Lenders to continue
extending such credit and the Hedge Banks to continue performing their
obligations under the Swap Agreements. Accordingly, the parties hereto agree as
follows:

ARTICLE 1

DEFINITIONS

Section 1.01.    Certain Definitions; Rules of Construction. (a) All terms
defined in the New York UCC (as defined herein) and not otherwise defined in
this Agreement have the meanings specified in the New York UCC.

(b)    The rules of construction specified in Article I of the Credit Agreement
also apply to this Agreement.

Section 1.02.    Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.



--------------------------------------------------------------------------------

“Administrative Agent” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Agreement” means this Security Agreement, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).

“Collateral” means the Article 9 Collateral and the Pledged Collateral.

“Collateral Agent” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Company” has the meaning assigned to such term in the preliminary statement of
this Agreement.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any Copyright now or hereafter owned by
any third party, and all rights of such Grantor under any such agreement.

“Copyrights” means all of the following: (a) all copyright rights in any work
subject to and under the copyright laws of the United States or any other
jurisdiction (whether or not the underlying works of authorship have been
published), whether as author, assignee, transferee, exclusive licensee or
otherwise, (b) all registrations and applications for registration of any such
copyright, including registrations, recordings, supplemental registrations and
pending applications for registration in the USCO or in any similar office and
(c) all renewals of any of the foregoing.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Grantor” and “Grantors” have the meanings assigned to such terms in the
preliminary statement of this Agreement.

“Intellectual Property” means all intellectual property of every kind and
nature, including inventions, designs, Patents, Copyrights, Licenses,
Trademarks, trade secrets, confidential or proprietary technical and business
information, know-how, show-how or other data or information, the intellectual
property rights in software and databases and related documentation, all
additions, improvements and accessions to any of the foregoing, and all goodwill
associated therewith.

“Intellectual Property Security Agreements” means the Patent Security Agreement,
Trademark Security Agreement, and Copyright Security Agreement, each
substantially in the form attached hereto as Exhibits II, III and IV,
respectively.

“Lender” and “Lenders” have the meanings assigned to such terms in the
preliminary statement of this Agreement.

“License” means any Patent License, Trademark License, Copyright License or
other Intellectual Property license or sublicense agreement to which any Grantor
is a party, together with any and all renewals, extensions, amendments and
supplements thereof.

 

2



--------------------------------------------------------------------------------

“New York UCC” means the Uniform Commercial Code as in effect from time to time
in the State of New York.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention covered
by a Patent, now or hereafter owned by any Grantor or that any Grantor otherwise
has the right to license or granting to any Grantor any right to make, use or
sell any invention covered by a Patent, now or hereafter owned by any third
party and all rights of any Grantor under any such agreement.

“Patents” means all of the following: (a) all letters patent, all registrations
and recordings thereof, and all applications for letters patent, including
applications in the USPTO or in any similar office or agency and (b) all
reissues, re-examinations, continuations, divisions, continuations-in-part,
renewals, or extensions thereof, and the inventions or improvements disclosed or
claimed therein.

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

“Pledged Debt” has the meaning assigned to such term in Section 2.01.

“Pledged Equity” has the meaning assigned to such term in Section 2.01.

“Pledged Securities” means any promissory notes, stock certificates, limited or
unlimited liability membership certificates or other certificated securities
representing the Pledged Collateral, including all certificates, instruments or
other documents representing or evidencing any Pledged Collateral; provided that
the Pledged Securities shall not include any Excluded Property.

“Security Agreement Supplement” means an instrument in the form of Exhibit I
hereto.

“Security Interest” has the meaning assigned to such term in Section 3.01(a).

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any Trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

“Trademarks” means all of the following: (a) all trademarks, service marks,
trade names, corporate names, trade dress, logos, designs, business names,
fictitious business names and all other source or business identifiers, and all
general intangibles of like nature, (b) all goodwill symbolized thereby or
associated with each of them, (c) all registrations and recordings in connection
therewith, including all registration and recording applications filed in the
USPTO or any similar offices and (d) all renewals of any of the foregoing.

“USCO” means the United States Copyright Office.

“USPTO” means the United States Patent and Trademark Office.

ARTICLE 2

PLEDGE OF SECURITIES

Section 2.01.    Pledge. As security for the payment or performance in full when
due of the Obligations, including its Guarantee of the Obligations, each Grantor
hereby pledges to the

 

3



--------------------------------------------------------------------------------

Collateral Agent and its successors and assigns, for the benefit of the Secured
Parties, and hereby grants to the Collateral Agent and its successors and
assigns, for the benefit of the Secured Parties, a security interest in all of
such Grantor’s right, title and interest in, to and under (a) all Equity
Interests now or hereafter held by such Grantor in each Subsidiary (other than
any such Equity Interests constituting Excluded Property), including the Equity
Interests listed on Schedule I, and the certificates, if any, representing all
such Equity Interests (the “Pledged Equity”); (b) any promissory note(s),
Tangible Chattel Paper and Instrument(s) evidencing Indebtedness owed to such
Grantor and listed opposite the name of such Grantor on Schedule I and any
promissory note(s), Tangible Chattel Paper and Instrument(s) evidencing
Indebtedness (including, without limitation, any intercompany notes) directly
owing to such Grantor in the future (other than any such promissory note(s),
Tangible Chattel Paper and Instrument(s) constituting Excluded Property) (the
“Pledged Debt”); (c) all payments of principal or interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Proceeds received in respect of, the Pledged Equity and Pledged
Debt; (d) subject to Section 2.06, all rights and privileges of such Grantor
with respect to the securities and other property referred to in clauses (a),
(b), and (c) above; and (e) subject to Section 2.06, all Proceeds of any of the
foregoing (the items referred to in clauses (a) through (e) above being
collectively referred to as the “Pledged Collateral”); provided that
notwithstanding anything in this Agreement or any other Loan Document to the
contrary, nothing in this Agreement shall constitute or be deemed to constitute
a grant of a security interest in, and none of the Pledged Collateral shall
include, any Excluded Property.

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, forever, subject, however, to the terms, covenants and
conditions hereinafter set forth.

Section 2.02.    Delivery of the Pledged Collateral. (a) Each Grantor agrees to
deliver to the Collateral Agent on the First Amendment Effective Date (or such
later date as may be specified pursuant to the Credit Agreement) all Pledged
Securities directly owned by it on such date and with respect to any Pledged
Securities issued or acquired after such date, it agrees to deliver or cause to
be delivered as promptly as practicable (and in any event, no later than the
next date on which a compliance certificate is required to be delivered pursuant
to Section 5.01(c) of the Credit Agreement (or, if earlier, the date on which
such compliance certificate is actually delivered to the Administrative Agent)
or such later date as to which the Administrative Agent may agree in its
reasonable discretion) to the Collateral Agent, for the benefit of the Secured
Parties, any and all such Pledged Securities. If any Pledged Equity consisting
of uncertificated securities subsequently becomes certificated such that it
constitutes Pledged Securities, the applicable Grantor agrees to deliver or
cause to be delivered as promptly as practicable (and in any event, no later
than the next date on which a compliance certificate is required to be delivered
pursuant to Section 5.01(c) of the Credit Agreement (or, if earlier, the date on
which such compliance certificate is actually delivered to the Administrative
Agent) or such later date as to which the Administrative Agent may agree in its
reasonable discretion) to the Collateral Agent, for the benefit of the Secured
Parties, any and all such certificates.

(b)    The Grantors will cause (or, with respect to Indebtedness owed to any
Grantor by any Person other than the Company or any of its Subsidiaries, will
use reasonable best efforts to cause) any Pledged Debt (other than such as may
arise from ordinary course intercompany cash management obligations)
constituting Indebtedness for borrowed money owed to any Grantor by any Person
that is not a Grantor having a principal amount in excess of $25 million
individually to be evidenced by a duly executed promissory note that is pledged
and delivered to the Collateral Agent, for the benefit of the Secured Parties,
pursuant to the terms hereof.

 

4



--------------------------------------------------------------------------------

(c)    Upon delivery to the Collateral Agent, any Pledged Securities required to
be delivered pursuant to the foregoing paragraphs (a) and (b) of this
Section 2.02 shall be accompanied by undated stock or note powers, as
applicable, duly executed in blank or other instruments of transfer reasonably
satisfactory to the Collateral Agent.

Section 2.03.    Representations, Warranties and Covenants. Each Grantor
represents, warrants and covenants to the Collateral Agent, for the benefit of
the Secured Parties, that:

(a)    Schedule I correctly sets forth, as of the First Amendment Effective
Date, a true and complete list, with respect to each Grantor, of (i) all the
Pledged Equity owned by such Grantor and (ii) all the Pledged Debt having an
aggregate value or face amount in excess of $25,000,000 owed to such Grantor;

(b)    (i) the Pledged Equity constituting an Equity Interest issued by a
Grantor or a wholly owned Subsidiary of a Grantor has been (to the extent such
concepts are relevant with respect to such Pledged Equity) duly and validly
authorized and issued by the issuers thereof and is fully paid and
nonassessable, and (ii) to the best of its knowledge, the Pledged Debt has been
duly and validly authorized and issued by the issuers thereof and is the legal,
valid and binding obligation of each issuer thereof, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding at law or in equity)
and an implied covenant of good faith and fair dealing;

(c)    as of the First Amendment Effective Date, each of the Grantors (i) is the
direct owner, beneficially and of record, of the Pledged Securities indicated on
Schedule I as held by such Grantor and (ii) holds the same free and clear of all
Liens, other than Liens not prohibited by Section 6.02 of the Credit Agreement;

(d)    except for restrictions and limitations imposed by the Loan Documents or
securities laws generally or not prohibited by the terms of the Credit
Agreement, the Pledged Collateral is and will continue to be freely transferable
and assignable, and none of the Pledged Collateral is or will be subject to any
option, right of first refusal, shareholders agreement, charter or by-law
provision or contractual restriction of any nature that might prohibit, impair,
delay or otherwise affect in any manner material and adverse to the Secured
Parties the pledge of such Pledged Collateral hereunder, the sale or disposition
thereof pursuant hereto or the exercise by the Collateral Agent of rights and
remedies hereunder;

(e)    each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;

(f)    no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect); and

(g)    the execution and delivery by each Grantor of this Agreement and the
pledge of the Pledged Collateral pledged by such Grantor pursuant hereto create
a legal, valid and enforceable (subject to Liens not prohibited by Section 6.02
of the Credit Agreement) security interest in such Pledged Collateral and (i) in
the case of Pledged Securities, upon the earlier of (x) delivery of such

 

5



--------------------------------------------------------------------------------

Pledged Securities to the Collateral Agent in accordance with this Agreement and
(y) the filing of the applicable Uniform Commercial Code financing statements
described in Section 3.01(b) and (ii) in the case of all other Pledged
Collateral, upon the filing of the applicable Uniform Commercial Code financing
statements described in Section 3.01(b), shall create a perfected security
interest in favor of the Collateral Agent (for the benefit of the Secured
Parties) in respect of such Pledged Collateral.

Section 2.04.    Actions with Respect to Certain Pledged Collateral. (a) Any
limited liability company and any limited partnership whose Equity Interests are
pledged by any Grantor shall either (i) not include in its operative documents
any provision that any Equity Interests in such limited liability company or
such limited partnership be a “security” as defined under Article 8 of the
Uniform Commercial Code or (ii) certificate any Equity Interests in any such
limited liability company or such limited partnership or otherwise grant
“control” under Section 8-106 of the Uniform Commercial Code. To the extent an
interest in any limited liability company or limited partnership controlled by
any Grantor and pledged under Section 2.01 is certificated or becomes
certificated and is a “security” as defined under Article 8 of the Uniform
Commercial Code, (A) each such certificate shall be delivered to the Collateral
Agent pursuant to Section 2.02(a), and (B) such Grantor shall fulfill all other
requirements under Section 2.02 applicable in respect thereof.

(b)    Each Grantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default, it will, with respect to any Pledged Equity
issued by such Grantor constituting “uncertificated securities”, comply with
instructions of the Collateral Agent without further consent by the applicable
owner or holder of such Equity Interests.

Section 2.05.    Registration in Nominee Name; Denominations. If an Event of
Default shall occur and be continuing, (a) the Collateral Agent, on behalf of
the Secured Parties, shall have the right (in its sole and absolute discretion)
to hold the Pledged Securities in its own name as pledgee, the name of its
nominee (as pledgee or as sub-agent) or the name of the applicable Grantor,
endorsed or assigned in blank or in favor of the Collateral Agent, and each
Grantor will, upon the request of the Collateral Agent, promptly give to the
Collateral Agent copies of any notices or other communications received by it
with respect to Pledged Securities registered in the name of such Grantor and
(b) the Collateral Agent, on behalf of the Secured Parties, shall have the right
to exchange certificates representing any Pledged Securities for certificates of
smaller or larger denominations for any purpose consistent with this Agreement
(subject, with respect to Pledged Securities issued by any Person other than a
wholly-owned Subsidiary of the Company, to the organizational documents or any
other agreement binding on such issuer); provided, in each case, that the
Collateral Agent shall give the Company prior written notice of its intent to
exercise such rights.

Section 2.06.    Voting Rights; Dividends and Interest. (a) Unless and until an
Event of Default shall have occurred and be continuing and the Collateral Agent
shall have notified the Company in writing that it is exercising its rights
under Article 4 hereof and that the rights of the Grantors under this
Section 2.06 are being suspended:

(i)    Subject to Section 2.06(c), each Grantor shall be entitled to exercise
any and all voting and/or other consensual rights and powers inuring to an owner
of Pledged Securities or any part thereof for any purpose that would not violate
the terms of this Agreement, the Credit Agreement and the other Loan Documents.

(ii)    Subject to Section 2.06(b) below, the Collateral Agent shall be deemed
without further action or formality to have granted to each Grantor all
necessary consents

 

6



--------------------------------------------------------------------------------

relating to voting rights and/or consensual rights and powers it is entitled to
exercise pursuant to subparagraph (i) above and shall promptly execute and
deliver to each Grantor, or cause to be executed and delivered to each Grantor,
all such proxies, powers of attorney and other instruments as each Grantor may
reasonably request for the purpose of enabling such Grantor to exercise the
voting and/or consensual rights and powers it is entitled to exercise pursuant
to subparagraph (i) above.

(iii)    Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are not prohibited by the
Credit Agreement or the other Loan Documents; provided that any noncash
dividends, interest, principal or other distributions that would constitute
Pledged Equity or Pledged Debt, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests of the
issuer of any Pledged Securities or received in exchange for Pledged Securities
or any part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Pledged Collateral,
and, if received by any Grantor, shall be held in trust for the benefit of the
Collateral Agent and the other Secured Parties and shall be promptly (and in any
event no later than the next date on which a compliance certificate is required
to be delivered pursuant to Section 5.01(c) of the Credit Agreement (or, if
earlier, the date on which such compliance certificate is actually delivered to
the Collateral Agent) or such later date as to which the Collateral Agent may
agree in its discretion) delivered to the Collateral Agent in the same form as
so received (with any necessary endorsement reasonably requested by the
Collateral Agent).

(b)    Upon the occurrence and during the continuance of an Event of Default and
after the Collateral Agent shall have notified the Company in writing that it is
exercising its rights under Article 4 hereof and that the rights of the Grantors
under this Section 2.06 are being suspended, subject to applicable law, and so
long as any Borrowing is outstanding, all rights of any Grantor to receive
dividends, interest, principal or other distributions that such Grantor is
authorized to receive pursuant to paragraph (a)(iii) of this Section 2.06 shall
cease, and all such rights shall thereupon become vested, for the benefit of the
Secured Parties, in the Collateral Agent, which shall have the sole and
exclusive right and authority to receive and retain such dividends, interest,
principal or other distributions. All dividends, interest, principal or other
distributions received by any Grantor contrary to the provisions of this
Section 2.06 shall be held in trust for the benefit of the Collateral Agent and
the other Secured Parties, and shall be promptly (and in any event within thirty
(30) days or such longer period as to which the Collateral Agent may agree in
its reasonable discretion) delivered to the Collateral Agent upon demand in the
same form as so received (with any necessary endorsement reasonably requested by
the Collateral Agent). Any and all money and other property paid over to or
received by the Collateral Agent pursuant to the provisions of this paragraph
(b) shall be retained by the Collateral Agent in an account to be established by
the Collateral Agent upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 4.02 hereof. After all
Events of Default have been cured or waived, the Collateral Agent shall promptly
repay to each Grantor (without interest) all dividends, interest, principal or
other distributions that such Grantor would otherwise be permitted to retain
pursuant to the terms of paragraph (a)(iii) of this Section 2.06 that have not
been applied in accordance with the provisions of Section 4.02 hereof pursuant
to this Section 2.06(b).

(c)    Upon the occurrence and during the continuance of an Event of Default and
after the Collateral Agent shall have notified the Company in writing that it is
exercising its rights under

 

7



--------------------------------------------------------------------------------

Article 4 hereof and that the rights of the Grantors under this Section 2.06 are
being suspended, subject to applicable law, all rights of any Grantor to
exercise the voting and consensual rights and powers it is entitled to exercise
pursuant to paragraph (a)(i) of this Section 2.06, and the obligations of the
Collateral Agent under paragraph (a)(ii) of this Section 2.06, shall cease, and
all such rights shall thereupon become vested in the Collateral Agent, which
shall have the sole and exclusive right and authority to exercise such voting
and consensual rights and powers; provided that, unless otherwise directed by
the Required Lenders, the Collateral Agent shall have the right from time to
time during the continuance of an Event of Default to permit the Grantors to
exercise such rights at the discretion of the Collateral Agent. After all Events
of Default have been cured or waived, (i) each Grantor shall have the exclusive
right to exercise the voting and/or consensual rights and powers that such
Grantor would otherwise be entitled to exercise pursuant to the terms of
paragraph (a)(i) of this Section 2.06 and (ii) the obligations of the Collateral
Agent pursuant to the terms of paragraph (a)(i) of this Section 2.06 shall be
reinstated.

(d)    Any notice given by the Collateral Agent to the Company suspending the
rights of the Grantors under paragraph (b) of this Section 2.06 (i) shall be
given in writing, (ii) may be given with respect to one or more of the Grantors
at the same or different times and (iii) may suspend the rights of the Grantors
under paragraph (a)(i) or paragraph (a)(iii) of this Section 2.06 in part
without suspending all such rights (as specified by the Collateral Agent in its
sole and absolute discretion) and without waiving or otherwise affecting the
Collateral Agent’s rights to give additional written notices from time to time
suspending other rights so long as an Event of Default has occurred and is
continuing.

ARTICLE 3

SECURITY INTERESTS IN PERSONAL PROPERTY

Section 3.01.    Security Interest. (a) As security for the payment or
performance in full when due of the Obligations, including each Guarantee of the
Obligations, each Grantor hereby pledges to the Collateral Agent, for the
benefit of the Secured Parties, and hereby grants to the Collateral Agent, for
the benefit of the Secured Parties, a continuing security interest (the
“Security Interest”) in all of its right, title and interest in or to any and
all of the following assets and properties, whether now owned, or hereafter
acquired by or arising in favor of such Grantor, and regardless of where located
(collectively, the “Article 9 Collateral”):

(i)       all Accounts;

(ii)      all Chattel Paper;

(iii)     all Deposit Accounts;

(iv)      all Documents;

(v)       all Equipment;

(vi)      all Fixtures;

(vii)     all General Intangibles;

(viii)    all Intellectual Property, including all claims for, and rights to sue
for, past, present or future infringements, misappropriations or other
violations of Intellectual Property, and all income, royalties, damages and
payments now or hereafter due or payable with respect to Intellectual Property;

 

8



--------------------------------------------------------------------------------

(ix)       all Goods;

(x)        all Instruments;

(xi)       all Inventory, including goods that are returned, repossessed,
stopped in transit or which are otherwise owned by any Grantor;

(xii)      all Investment Property, Pledged Equity and other Pledged Collateral;

(xiii)     all books and records pertaining to the Article 9 Collateral;

(xiv)     all Letters of Credit and Letter of Credit Rights;

(xv)      all Money, cash and cash equivalents;

(xvi)     all Commercial Tort Claims described on Schedule 10 to the Perfection
Certificate or any Perfection Certificate Supplement; and

(xvii)    all Proceeds and products of any and all of the foregoing and all
Supporting Obligations, collateral security and guarantees given by any Person
with respect to any of the foregoing;

provided that notwithstanding anything to the contrary in this Agreement, this
Agreement shall not constitute a grant of a security interest in (and the terms
“Collateral” and “Article 9 Collateral” shall not include) any Excluded
Property.

(b)    Each Grantor hereby irrevocably authorizes the Collateral Agent for the
benefit of the Secured Parties at any time and from time to time to file in any
relevant jurisdiction any financing statements (including Fixture filings with
respect to any Fixtures associated with Material Real Property that is subject
to a Mortgage) with respect to the Article 9 Collateral or any part thereof and
amendments thereto that (i) indicate the Collateral as “all assets of the
Debtor, whether now owned or existing or hereafter acquired or arising and
wheresoever located, including all accessions thereto and products and proceeds
thereof” or words of similar effect as being of an equal or lesser scope or with
greater detail, and (ii) contain the information required by Article 9 of the
Uniform Commercial Code or the analogous legislation of each applicable
jurisdiction for the filing of any financing statement or amendment, including
(x) whether such Grantor is an organization, the type of organization and, if
required, any organizational identification number issued to such Grantor and
(y) in the case of a financing statement filed as a Fixture filing, a sufficient
description of the Material Real Property subject to a Mortgage to which such
Article 9 Collateral relates. Each Grantor agrees to provide such information to
the Collateral Agent promptly upon any reasonable request. The Collateral Agent
shall provide reasonable written notice to the Company of all such filings made
by the Collateral Agent on or about the First Amendment Effective Date, and,
reasonably promptly thereafter, any subsequent filings or amendments,
supplements or terminations of existing filings, made from time to time
thereafter and, in each case, shall, upon the reasonable request of the Company,
provide to the Company file-stamped copies thereof within a reasonable time
following receipt thereof.

 

9



--------------------------------------------------------------------------------

(c)    The Security Interest is granted as security only and shall not subject
the Collateral Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Grantor with respect to or arising
out of the Article 9 Collateral.

(d)    The Collateral Agent is authorized to file with the USPTO or the USCO (or
any successor office) such documents as may be necessary or advisable for the
purpose of perfecting, confirming, continuing, enforcing or protecting the
Security Interest in United States Intellectual Property granted by each
Grantor, without the signature of any Grantor, and naming the applicable Grantor
or Grantors as debtors and the Collateral Agent as secured party. The Collateral
Agent shall provide reasonable written notice to the Company of all such filings
made by the Collateral Agent on or about the First Amendment Effective Date and,
reasonably promptly thereafter, any subsequent filings or amendments,
supplements or terminations of existing filings, made from time to time
thereafter.

(e)    Notwithstanding anything to the contrary in the Loan Documents, none of
the Grantors shall be required to perfect the Security Interests granted by this
Agreement (including Security Interests in Investment Property and Fixtures) by
any means other than by (i) filings pursuant to the Uniform Commercial Code of
the relevant State(s), (ii) filings at the USPTO or the USCO, as applicable,
with respect to Intellectual Property as expressly provided for elsewhere
herein, (iii) delivery to the Collateral Agent to be held in its possession of
all Collateral consisting of Pledged Securities as expressly required elsewhere
herein or in the Credit Agreement and (iv) Fixture filings in the applicable
real estate records with respect to any Fixtures associated with Material Real
Property that is subject to a Mortgage. No Grantor shall be required to
establish the Collateral Agent’s “control” over any Collateral other than the
Collateral consisting of Pledged Securities as provided in Section 2.02.

(f)    Each Grantor (or the Company, in place of any Grantor) shall pay any
applicable filing fees, recordation fees and related expenses relating to its
Article 9 Collateral or any Fixture filings with respect to any Fixtures
associated with Material Real Property that is subject to a Mortgage, in each
case, in accordance with Section 5.09(c) of the Credit Agreement.

Section 3.02.    Representations and Warranties. Each Grantor represents,
warrants and covenants to the Collateral Agent, for the benefit of the Secured
Parties, that:

(a)    Subject to Liens not prohibited by Section 6.02 of the Credit Agreement,
such Grantor has good and valid rights in and title to the Article 9 Collateral
with respect to which it has purported to grant a Security Interest hereunder.

(b)    This Agreement has been duly executed and delivered by each Grantor that
is party hereto and constitutes a legal, valid and binding obligation of such
Grantor, enforceable against such Grantor in accordance with its terms, subject
to the effects of bankruptcy, insolvency, fraudulent conveyance, reorganization
and other similar laws relating to or affecting creditors’ rights generally and
by general principles of equity (whether considered in a proceeding in equity or
law).

(c)    The Uniform Commercial Code financing statements or other appropriate
filings, recordings or registrations prepared by the Collateral Agent based upon
the information provided to the Collateral Agent in the Perfection Certificate
for filing in each governmental, municipal or other office specified in Schedule
4 to the Perfection Certificate (or specified by written notice from the Company
to the Collateral Agent after the First Amendment Effective Date in the case of
filings,

 

10



--------------------------------------------------------------------------------

recordings or registrations required by the Credit Agreement after the First
Amendment Effective Date), are all the filings, recordings and registrations
(other than the Intellectual Property Security Agreements to be filed at the
USPTO and the USCO in order to perfect the Security Interest in Article 9
Collateral consisting of United States Patents, Trademarks, Copyrights and
Copyright Licenses) that are necessary to establish a legal, valid and perfected
security interest in favor of the Collateral Agent (for the benefit of the
Secured Parties) in respect of all Article 9 Collateral in which the Security
Interest may be perfected by filing, recording or registration of a Uniform
Commercial Code financing statement or Intellectual Property filing in the
United States (or any political subdivision thereof), and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements and
amendments.

(d)    Each Grantor represents and warrants on the First Amendment Effective
Date that Intellectual Property Security Agreements containing a description of
all Article 9 Collateral consisting of United States Patents, United States
registered Trademarks (and Trademarks for which United States registration
applications are pending, unless it constitutes Excluded Property), United
States registered Copyrights and exclusive Copyright Licenses in respect of
United States registered Copyrights, respectively, have been or on or promptly
after the First Amendment Effective Date shall be executed and delivered to the
Collateral Agent for recording by the USPTO and the USCO pursuant to 35 U.S.C. §
261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the regulations thereunder, as
applicable, as may be necessary or reasonably requested to establish a legal,
valid and perfected security interest in favor of the Collateral Agent (for the
benefit of the Secured Parties) in respect of all Article 9 Collateral
consisting of registrations and applications for United States Patents,
Trademarks (except pending Trademark applications that constitute Excluded
Property), Copyrights and exclusive Copyright Licenses in respect of United
States registered Copyrights, to the extent a security interest may be perfected
by filing, recording or registration in the USPTO or the USCO, and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary (other than (i) such filings and actions as are
necessary to perfect the Security Interest with respect to any Article 9
Collateral consisting of registrations and applications for United States
Patents, Trademarks and Copyrights or exclusive Copyright Licenses in respect of
United States registered Copyrights acquired or developed by any Grantor after
the date hereof, and (ii) the UCC financing and continuation statements and
amendments contemplated in Section 3.02(c)).

(e)    The Security Interest constitutes a valid security interest in the
Article 9 Collateral, and (i) when all appropriate filings, recordings,
registrations and/or notifications are made (and all other actions are taken as
may be necessary in connection therewith (including payment of any applicable
filing and recording taxes)) as may be required under applicable law to perfect
the Security Interest and (ii) upon the taking of possession or control by the
Collateral Agent of such Article 9 Collateral with respect to which a security
interest may be perfected only by possession or control (which possession or
control shall be given to the Collateral Agent to the extent required by this
Agreement (except, for the avoidance of doubt, to the extent otherwise required
by the Intercreditor Agreement)), the Security Interest in such Article 9
Collateral with respect to which such actions have been taken shall be perfected
and shall be prior to any other Lien on any of the Article 9 Collateral, other
than Liens not prohibited by Section 6.02 of the Credit Agreement and subject to
any limitations or exclusions from the requirement to perfect the security
interests and Liens on the Collateral described herein or in the Credit
Agreement.

(f)    The Grantors own, and have rights in, the Article 9 Collateral free and
clear of any Lien, except for Liens not prohibited by Section 6.02 of the Credit
Agreement. Subject to the Intercreditor Agreement, none of the Grantors has
filed or consented to the filing of (i) any

 

11



--------------------------------------------------------------------------------

financing statement or analogous document under the New York UCC or any other
applicable laws covering any Article 9 Collateral, (ii) any assignment in which
any Grantor assigns any Article 9 Collateral or any security agreement or
similar instrument covering any Article 9 Collateral with the USPTO or the USCO
or (iii) any assignment in which any Grantor assigns any Article 9 Collateral or
any security agreement or similar instrument covering any Article 9 Collateral
with any foreign governmental, municipal or other office, which financing
statement or analogous document, assignment, security agreement or similar
instrument is still in effect, except, in each case to the extent the Lien or
security interest evidenced thereby is not prohibited by the Credit Agreement.

Section 3.03.    Covenants.

(a)    Each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Collateral Agent may from time to time reasonably
request to assure, preserve, protect and perfect the Security Interest and the
rights and remedies created hereby, including the payment of any fees and taxes
required in connection with the execution and delivery of this Agreement, the
granting of the Security Interest and the filing of any financing statements
(including Fixture filings with respect to Fixtures associated with any Material
Real Property that is subject to a Mortgage) or other documents in connection
herewith or therewith, all in accordance with the terms of this Agreement and
the Credit Agreement.

(b)    At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not permitted pursuant
to Section 6.02 of the Credit Agreement, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Grantor fails to do
so as required by the Credit Agreement, this Agreement or any other Loan
Document and within a reasonable period of time after the Collateral Agent has
requested in writing that the Company do so. Any and all reasonable amounts so
expended by the Collateral Agent shall be reimbursed by the Grantors within
fifteen (15) days after demand for any payment made in respect of such amounts
that are due and payable or any reasonable expense incurred by the Collateral
Agent pursuant to the foregoing authorization in accordance with Section 5.03;
provided, however, that the Grantors shall not be obligated to reimburse the
Collateral Agent with respect to any Intellectual Property included in the
Collateral which any Grantor has abandoned or failed to maintain or pursue, or
otherwise allowed to lapse, terminate or be put into the public domain, in
accordance with Section 3.03(c)(iii). Nothing in this paragraph shall be
interpreted as excusing any Grantor from the performance of, or imposing any
obligation on the Collateral Agent or any Secured Party to cure or perform, any
covenants or other promises of any Grantor with respect to taxes, assessments,
charges, fees, Liens, security interests or other encumbrances and maintenance
as set forth herein or in the other Loan Documents.

(c)    Intellectual Property Covenants.

(i)    In the event that any Grantor, either directly or through any agent,
employee, licensee or designee, (A) files an application for the registration of
(or otherwise becomes the owner of) any United States Patent, Trademark,
Copyright or Copyright License with the USPTO or the USCO or (B) acquires any
registration or application for registration of any United States Patent,
Trademark, or Copyright or any Copyright License, such Grantor will, no later
than the next date on which a compliance certificate is required to be delivered
pursuant to Section 5.01(c) of the Credit Agreement (or, if earlier, the date on
which such compliance certificate is actually delivered to the Collateral Agent)

 

12



--------------------------------------------------------------------------------

or such later date as to which the Collateral Agent may agree in its reasonable
discretion), provide the Collateral Agent written notice thereof, and, upon
request of the Collateral Agent, such Grantor shall promptly execute and deliver
any and all Intellectual Property Security Agreements as the Collateral Agent
may reasonably request to evidence the Collateral Agent’s security interest (for
the benefit of the Secured Parties) in such United States Patent, Trademark,
Copyright or Copyright License, and the general intangibles of such Grantor
relating thereto or represented thereby (other than, in each case, to the extent
constituting Excluded Property).

(ii)    Other than to the extent permitted herein or in the Credit Agreement or
with respect to registrations and applications no longer material, used or
useful, and except to the extent failure to act would not, as deemed by the
Company in its reasonable business judgment, reasonably be expected to have a
Material Adverse Effect, with respect to registration or pending application of
each item of its Intellectual Property included in the Article 9 Collateral for
which such Grantor has standing to do so, each Grantor agrees to take, at its
expense, all reasonable steps, including, without limitation, in the USPTO, the
USCO and any other Governmental Authority located in the United States, to
pursue the registration and maintenance of each Patent, Trademark or Copyright
registration or application or Copyright License, now or hereafter included in
such Article 9 Collateral of such Grantor.

(iii)    Other than to the extent permitted herein or in the Credit Agreement,
or with respect to registrations and applications no longer material, used or
useful, or except as would not, as deemed by the Company in its reasonable
business judgment, reasonably be expected to have a Material Adverse Effect, no
Grantor shall do or permit any act or knowingly omit to do any act whereby any
of its Intellectual Property included in the Article 9 Collateral may lapse, be
terminated, or become invalid or unenforceable or placed in the public domain
(or in the case of a trade secret, becomes publicly known).

(iv)    Other than as excluded or as permitted herein or in the Credit
Agreement, or with respect to Patents, Copyrights or Trademarks which are no
longer material, used or useful in the Grantor’s business operations or except
where failure to do so would not, as deemed by the Company in its reasonable
business judgment, reasonably be expected to have a Material Adverse Effect,
each Grantor shall take all reasonable steps to preserve and protect each item
of its Intellectual Property included in the Article 9 Collateral, including,
without limitation, maintaining the quality of any and all products or services
used or provided in connection with any of its Trademarks, consistent with the
quality of the products and services as of the date hereof, and taking all
reasonable steps necessary to ensure that all licensed users of any of its
Trademarks abide by the applicable license’s terms with respect to standards of
quality.

(v)    Notwithstanding clauses (i) through (iv) above, nothing in this Agreement
or any other Loan Document prevents any Grantor from Disposing of, discontinuing
the use or maintenance of, failing to pursue, or otherwise allowing to lapse,
terminate or be put into the public domain, any of its Intellectual Property
included in the Article 9 Collateral to the extent permitted by the Credit
Agreement.

(d)    Except to the extent permitted under the Credit Agreement, each Grantor
shall, upon request of the Collateral Agent, at its own expense, take any and
all commercially reasonable actions necessary to defend title and rights to the
Article 9 Collateral against all Persons and to defend the Security Interest of
the Collateral Agent in the Article 9 Collateral and the priority

 

13



--------------------------------------------------------------------------------

thereof against any Lien not permitted pursuant to Section 6.02 of the Credit
Agreement. Each Grantor (rather than the Collateral Agent or any Secured Party)
shall remain liable (as between itself and any relevant counterparty) to observe
and perform all the conditions and obligations to be observed and performed by
it under each contract, agreement or instrument relating to the Article 9
Collateral, all in accordance with the terms and conditions thereof.

ARTICLE 4

REMEDIES

Section 4.01.    Remedies upon Default. Upon the occurrence and during the
continuance of an Event of Default, it is agreed that the Collateral Agent shall
have the right to exercise any and all rights afforded to a secured party with
respect to the Obligations under the Uniform Commercial Code or other applicable
law and also may (a) require each Grantor to, and each Grantor agrees that it
will at its expense and upon request of the Collateral Agent promptly, assemble
all or part of the Collateral as directed by the Collateral Agent and make it
available to the Collateral Agent at a place and time to be reasonably
designated by the Collateral Agent; (b) enter into any premises owned or, to the
extent lawful and permitted, leased by any of the Grantors where the Collateral
or any part thereof is assembled or located in order to effectuate its rights
and remedies hereunder or under law, without obligation to such Grantor in
respect of such occupation; provided that the Collateral Agent shall provide the
applicable Grantor with written notice thereof prior to such occupancy; (c) with
respect to any of the Article 9 Collateral consisting of Intellectual Property,
exercise the remedies set forth in Section 4.03; (d) exercise any and all rights
and remedies of any of the Grantors under or in connection with the Collateral,
or otherwise in respect of the Collateral; provided that the Collateral Agent
shall provide the applicable Grantor with written notice thereof prior to such
exercise; and (e) subject to the mandatory requirements of applicable law and
the notice requirements described below, sell or otherwise dispose of all or any
part of the Collateral securing the Obligations at a public or private sale or
at any broker’s board or on any securities exchange, for cash, upon credit or
for future delivery as the Collateral Agent shall deem appropriate. The
Collateral Agent shall be authorized at any such sale of securities (if it deems
it advisable to do so) to restrict the prospective bidders or purchasers to
Persons who will represent and agree that they are purchasing the Collateral for
their own account for investment and not with a view to the distribution or sale
thereof, and upon consummation of any such sale the Collateral Agent shall have
the right to assign, transfer and deliver to the purchaser or purchasers thereof
the Collateral so sold. Each such purchaser at any sale of Collateral shall hold
the property sold absolutely, free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by law) all
rights of redemption, stay and appraisal which such Grantor now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted.

The Collateral Agent shall give the applicable Grantors and the Company ten
(10) Business Days’ written notice (which each Grantor agrees is reasonable
notice within the meaning of Section 9-611 of the New York UCC or its equivalent
in other jurisdictions) of the Collateral Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or a portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Collateral Agent may fix and state in the notice (if any) of such sale.
At any such sale, the Collateral, or a portion thereof, to be sold may be sold
in one lot as an entirety or in separate parcels, as the Collateral Agent may
(in its sole and absolute discretion) determine. The Collateral Agent shall not
be obligated to make any sale of any Collateral if it shall determine not to do
so,

 

14



--------------------------------------------------------------------------------

regardless of the fact that notice of sale of such Collateral shall have been
given. The Collateral Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In the case of any sale of all or any part of the Collateral made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent shall not incur any liability in the event
that any such purchaser or purchasers shall fail to take up and pay for the
Collateral so sold and, in case of any such failure, such Collateral may be sold
again upon like notice. At any public (or, to the extent permitted by law,
private) sale made pursuant to this Agreement, any Secured Party may bid for or
purchase, free (to the extent permitted by law) from any right of redemption,
stay, valuation or appraisal on the part of any Grantor (all said rights being
also hereby waived and released to the extent permitted by law), the Collateral
or any part thereof offered for sale and may make payment on account thereof by
using any claim then due and payable to such Secured Party from any Grantor as a
credit against the purchase price, and such Secured Party may, upon compliance
with the terms of sale, hold, retain and dispose of such property without
further accountability to any Grantor therefor. For purposes hereof, a written
agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof; the Collateral Agent shall be free to carry out such sale
pursuant to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Collateral Agent shall have entered into such an agreement all Events
of Default shall have been remedied and the Obligations paid in full. As an
alternative to exercising the power of sale herein conferred upon it, the
Collateral Agent may proceed by a suit or suits at law or in equity to foreclose
this Agreement and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court appointed receiver. Any sale pursuant to the
provisions of this Section 4.01 shall be deemed to be commercially reasonable as
provided in Section 9-610(b) of the New York UCC or its equivalent in other
jurisdictions.

Section 4.02.    Application of Proceeds.

(a)    Upon the exercise of remedies as set forth in Section 7.01 of the Credit
Agreement and subject to the Intercreditor Agreement, the Collateral Agent shall
apply the proceeds of any collection or sale of Collateral, including any
Collateral consisting of cash, in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including amounts payable under Sections 2.15, 2.16, 2.17 and 9.03 of the Credit
Agreement) payable under the Loan Documents to the Administrative Agent in its
capacity as such and the Collateral Agent in its capacity as such, ratably in
proportion to the respective amounts owing to them;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest, but including
amounts payable under Sections 2.15, 2.16, 2.17 and 9.03 of the Credit
Agreement) payable to the Lenders, ratably among them in proportion to the
amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and Borrowings, any fees, premiums and scheduled
periodic payments due under Swap Agreements or Banking Services Agreements,
ratably among the Secured Parties in proportion to the respective amounts
described in this clause Third held by them;

 

15



--------------------------------------------------------------------------------

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Borrowings, unreimbursed LC Disbursements and to cash
collateralize that portion of LC Exposure consisting of the aggregate undrawn
amount of Letters of Credit and any breakage, termination or other payments
under Swap Agreements or Banking Services Agreements, ratably among the Secured
Parties in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Collateral Agent and the other Secured Parties on such date,
ratably based upon the respective aggregate amounts of all such Obligations
owing to the Collateral Agent and the other Secured Parties on such date; and

Last, the balance, if any, after all of the Obligations have been paid in full,
as directed by the Company or as otherwise required by law.

(b)    Subject to the Intercreditor Agreement and the Credit Agreement, the
Collateral Agent shall have absolute discretion as to the time of application of
any such proceeds, monies or balances in accordance with this Agreement. Upon
any sale of Collateral by the Collateral Agent (including pursuant to a power of
sale granted by statute or under a judicial proceeding), the receipt of the
Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof.

(c)    In making the determinations and allocations required by this
Section 4.02, the Collateral Agent may rely conclusively upon information
supplied to or by the Collateral Agent as to the amounts of unpaid principal and
interest and other amounts outstanding with respect to the Obligations, and the
Collateral Agent shall have no liability to any of the Secured Parties for
actions taken in reliance on such information, provided that nothing in this
sentence shall prevent any Grantor from contesting any amounts claimed by any
Secured Party in any information so supplied. All distributions made by the
Collateral Agent pursuant to this Section 4.02 shall be (subject to any decree
of any court of competent jurisdiction) final (absent manifest error), and the
Collateral Agent shall have no duty to inquire as to the application by the
Collateral Agent of any amounts distributed to it.

Section 4.03.    Grant of License to Use Intellectual Property; Power of
Attorney. For the exclusive purpose of enabling the Collateral Agent to exercise
rights and remedies under this Agreement at such time as the Collateral Agent
shall be lawfully entitled to exercise such rights and remedies at any time
after and during the continuance of an Event of Default, each Grantor hereby
grants to the Collateral Agent a non-exclusive, royalty-free, limited license
(until the termination or cure of the Event of Default) to use, license or, to
the extent permitted under the terms of the relevant license, sublicense any of
the Intellectual Property included in the Article 9 Collateral now owned or
hereafter acquired by such Grantor, and including in such license reasonable
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof; provided, however, that all of the foregoing rights of the Collateral
Agent to operate such license, sublicense and other rights shall expire
immediately upon the termination or cure of all Events of Default and shall be
exercised by the Collateral Agent solely during the continuance of an Event of
Default and upon ten (10) Business Days’ prior written notice to the Company,
and nothing in this Section 4.03 shall require Grantors to grant any license
that is prohibited by any applicable law, or is prohibited by, or constitutes a
breach or default under or results in the termination of any contract, license,

 

16



--------------------------------------------------------------------------------

agreement, instrument or other document evidencing, giving rise to or
theretofore granted, to the extent not prohibited by the Credit Agreement, with
respect to such property or otherwise unreasonably prejudices the value thereof
to the relevant Grantor; provided, further, that such licenses granted hereunder
with respect to Trademarks shall be subject to the maintenance of quality
standards with respect to the goods and services on which such Trademarks are
used sufficient to preserve the validity of such Trademarks (it being understood
that, notwithstanding anything herein to the contrary, any license, sublicense
or other transaction entered into by the Collateral Agent in accordance herewith
shall be binding upon each Grantor notwithstanding any subsequent cure of an
Event of Default). Furthermore, each Grantor hereby grants to the Collateral
Agent an absolute power of attorney to sign, subject only to the giving of ten
(10) days’ written notice to such Grantor and the Company, upon the occurrence
and during the continuance of any Event of Default, any document which may be
required by the USPTO or the USCO in order to effect an absolute assignment of
all right, title and interest in each registration and application for a United
States Patent, Trademark or Copyright or Copyright License, and to record the
same.

ARTICLE 5

MISCELLANEOUS

Section 5.01.    Notices. All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Grantor other than the Company shall be given to it in care of the
Company as provided in Section 9.01 of the Credit Agreement.

Section 5.02.    Waivers; Amendment; Several Agreement. (a) No failure or delay
by the Collateral Agent, any Issuing Bank or any Lender in exercising any right
or power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Collateral Agent, the Issuing
Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Grantor therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section 5.02, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Collateral Agent, any Issuing
Bank or any Lender may have had notice or knowledge of such Default at the time.
No notice or demand on any Grantor in any case shall entitle any Grantor to any
other or further notice or demand in similar or other circumstances.

(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Grantor or Grantors with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 9.02 of the Credit Agreement; provided that the
Collateral Agent in its reasonable discretion may grant extensions of time for
the creation or perfection of security interests in, or taking other actions
with respect to, particular assets or any other compliance with the requirements
of this Agreement where it reasonably determines in writing, in consultation
with the Company, that the creation or perfection of security interests in or
taking other actions, or any other compliance with the requirements of this
definition cannot be accomplished without undue delay, burden or expense by the
time or times at which it would otherwise be required by this Agreement.

 

17



--------------------------------------------------------------------------------

(c)    This Agreement shall be construed as a separate agreement with respect to
each Grantor and may be amended, modified, supplemented (including by the
addition of a Grantor pursuant to a Security Agreement Supplement), waived or
released with respect to any Grantor without the approval of any other Grantor
and without affecting the obligations of any other Grantor hereunder.

Section 5.03.    Collateral Agent’s Fees and Expenses. (a) The parties hereto
agree that the Collateral Agent shall be entitled to reimbursement of its
expenses incurred hereunder (including without limitation disbursements of the
Collateral Agent pursuant to Section 5.14) and indemnity for its actions in
connection herewith to the extent provided in Sections 9.03 of the Credit
Agreement.

(b)    Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Collateral Documents. The provisions
of this Section 5.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Collateral Agent or any other Secured Party.

Section 5.04.    Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns, to the extent permitted under Section 9.04 of
the Credit Agreement.

Section 5.05.    Survival of Agreement. All covenants, agreements,
representations and warranties made by the Grantors in this Agreement and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement shall be considered to have been relied upon by the
Lenders and shall survive the execution and delivery of the Loan Documents and
the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any Lender or on its behalf, and shall continue in full
force and effect until the termination of this Agreement in accordance with
Section 5.12(a).

Section 5.06.    Counterparts; Effectiveness; Successors and Assigns. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Delivery by facsimile or other electronic communication of an
executed counterpart of a signature page to this Agreement shall be effective as
delivery of an original executed counterpart of this Agreement. This Agreement
shall become effective as to any Grantor when a counterpart hereof executed on
behalf of such Grantor shall have been delivered to the Collateral Agent and a
counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding, without the consent of any other party, upon
such Grantor and the Collateral Agent and their respective successors and
assigns permitted thereby, and shall inure to the benefit of such Grantor, the
Collateral Agent and the other Secured Parties and their respective successors
and assigns permitted thereby, except that no Grantor shall have the right to
assign or transfer its rights or obligations hereunder or any interest herein or
in the Collateral (and any such assignment or transfer shall be void) except as
permitted by this Agreement or the other Loan Documents (it being understood
that a merger or consolidation not prohibited by the Credit Agreement shall not
constitute an assignment or transfer).

 

18



--------------------------------------------------------------------------------

Section 5.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

Section 5.08.    Governing Law; Jurisdiction; Venue; Waiver of Jury Trial;
Consent to Service of Process. (a) THE TERMS OF SECTION 9.09 OF THE CREDIT
AGREEMENT WITH RESPECT TO GOVERNING LAW, SUBMISSION OF JURISDICTION AND VENUE
ARE INCORPORATED HEREIN BY REFERENCE, MUTATIS MUTANDIS, AND THE PARTIES HERETO
AGREE TO SUCH TERMS.

(b)    EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 5.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

Section 5.09.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 5.10.    Security Interest Absolute. To the extent permitted by
applicable law, all rights of the Collateral Agent hereunder, the Security
Interest, the grant of a security interest in the Collateral and all obligations
of each Grantor hereunder shall be absolute and unconditional irrespective of
(a) any lack of validity or enforceability of the Credit Agreement, any other
Loan Document, any agreement with respect to any of the Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Credit Agreement, any other Loan Document or any other agreement or
instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the
Obligations or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Grantor in respect of the
Obligations or this Agreement.

 

19



--------------------------------------------------------------------------------

Section 5.11.    Intercreditor Agreement Governs.

(a)    Notwithstanding anything herein to the contrary, (i) the priority of the
liens and security interests granted to the Collateral Agent pursuant to this
Agreement are expressly subject to the Intercreditor Agreement and (ii) the
exercise of any right or remedy by the Collateral Agent hereunder is subject to
the limitations and provisions of the Intercreditor Agreement. In the event of
any conflict between the terms of the Intercreditor Agreement and the terms of
this Agreement regarding the priority of the liens and the security interests
granted to the Collateral Agent or exercise of any rights or remedies by the
Collateral Agent, the terms of the Intercreditor Agreement shall govern.

(b)    Notwithstanding anything herein to the contrary, to the extent any
Grantor is required hereunder to deliver Collateral to, or the possession or
control by, the Collateral Agent for purposes of possession and/or “control” (as
such term is used herein) and is unable to do so as a result of having
previously delivered such Collateral to the Controlling Authorized
Representative (as defined in the Intercreditor Agreement) in accordance with
the terms of the Intercreditor Agreement, such Grantor’s obligations hereunder
with respect to such delivery shall be deemed complied with and satisfied by the
delivery to the Controlling Authorized Representative (as defined in the
Intercreditor Agreement), as gratuitous bailee and/or gratuitous agent for the
benefit of each other First-Priority Secured Party (as defined in the
Intercreditor Agreement).

Section 5.12.    Termination or Release.

(a)    This Agreement, the Security Interest and all other security interests
granted hereby shall automatically terminate with respect to all Obligations
upon termination of the Commitments and payment in full of all Obligations
(other than (i) indemnities and contingent obligations with respect to which no
claim for reimbursement has been made in writing, (ii) Swap Agreements, and
(iii) Banking Services, other than Letters of Credit that have been cash
collateralized pursuant to arrangements mutually agreed between the applicable
Issuing Bank and the Company or with respect to which other arrangements have
been made that are satisfactory to the applicable Issuing Bank).

(b)    A Grantor (other than the Company) shall automatically be released from
its obligations hereunder in accordance with, and to the extent provided by,
Section 9.14 of the Credit Agreement.

(c)    The security interest granted hereunder by any Grantor in any Collateral
shall be automatically released and the license granted in Section 4.03 shall be
automatically terminated with respect to such Collateral (i) at the time the
property subject to such security interest is transferred or to be transferred
as part of or in connection with any transfer not prohibited by the Credit
Agreement (and the Collateral Agent may rely conclusively on a certificate to
that effect provided to it by such Grantor upon its reasonable request without
further inquiry) to any person other than a Grantor, (ii) subject to
Section 9.02 of the Credit Agreement, if the release of such security interest
is approved, authorized or ratified in writing by the Required Lenders or
(iii) upon release of such Grantor from its obligations hereunder pursuant to
Section 5.12(b) above.

(d)    In connection with any termination or release pursuant to paragraph (a),
(b) or (c) of this Section 5.12, the Collateral Agent shall execute and deliver
to any Grantor, at such Grantor’s expense, all documents and take all such
further actions that such Grantor shall reasonably request to evidence such
termination or release, in each case in accordance with the terms of Article
VIII and Section 9.14 of the Credit Agreement. Any execution and delivery of
documents pursuant to this Section 5.12 shall be without recourse to or warranty
by the Collateral Agent.

 

20



--------------------------------------------------------------------------------

(e)    Notwithstanding anything to the contrary set forth in this Agreement,
each Secured Party by the acceptance of the benefits under this Agreement hereby
acknowledges and agrees that (i) the obligations of the Company or any of its
Subsidiaries under any Loan Document shall be secured pursuant to this Agreement
only to the extent that, and for so long as, the other Obligations are so
secured and (ii) any release of Collateral effected in the manner permitted by
this Agreement shall not require the consent of any Secured Party.

Section 5.13.    Additional Grantors. Each direct or indirect Domestic
Subsidiary of the Company that is required to enter into this Agreement as a
Grantor pursuant to Section 5.09(b) of the Credit Agreement shall, and any
Subsidiary of the Company may, execute and deliver a Security Agreement
Supplement and thereupon such Subsidiary shall become a Grantor hereunder with
the same force and effect as if originally named as a Grantor herein. The
execution and delivery of any such instrument shall not require the consent of
any other Grantor hereunder or of any other Person. The rights and obligations
of each Grantor hereunder shall remain in full force and effect notwithstanding
the addition of any new Grantor as a party to this Agreement.

Section 5.14.    Collateral Agent Appointed Attorney-in-Fact. Each Grantor
hereby appoints the Collateral Agent the attorney-in-fact of such Grantor for
the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Collateral Agent may deem necessary
or advisable and consistent with the terms of this Agreement and the Credit
Agreement to accomplish the purposes hereof at any time after and during the
continuance of an Event of Default, which appointment is irrevocable for the
term hereof and coupled with an interest. The foregoing appointment shall
terminate upon termination of this Agreement (or, with respect to any Grantor
released from its obligations hereunder in accordance with Section 5.12 before
termination of this Agreement, upon such release of such Grantor) and the
Security Interest granted hereunder pursuant to Section 5.12(a). Without
limiting the generality of the foregoing, the Collateral Agent shall have the
right, upon the occurrence and during the continuance of an Event of Default and
written notice by the Collateral Agent to the Company of its intent to exercise
such rights, with full power of substitution either in the Collateral Agent’s
name or in the name of such Grantor, (a) to receive, endorse, assign and/or
deliver any and all notes, acceptances, checks, drafts, money orders or other
evidences of payment relating to the Collateral or any part thereof; (b) to
demand, collect, receive payment of, give receipt for and give discharges and
releases of all or any of the Collateral; (c) to sign the name of any Grantor on
any invoice or bill of lading relating to any of the Collateral; (d) to send
verifications of Accounts to any Account Debtor; (e) to commence and prosecute
any and all suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect or otherwise realize on all or any of the
Collateral or to enforce any rights in respect of any Collateral; (f) to settle,
compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral; (g) to notify, or to require any
Grantor to notify, Account Debtors to make payment directly to the Collateral
Agent; (h) to make, settle and adjust claims in respect of Article 9 Collateral
under policies of insurance, including endorsing the name of any Grantor on any
check, draft, instrument or other item of payment for the proceeds of such
policies of insurance, making all determinations and decisions with respect
thereto and obtaining or maintaining the policies of insurance required by
Section 5.05 of the Credit Agreement or paying any premium in whole or in part
relating thereto; and (i) to use, sell, assign, transfer, pledge, make any
agreement with respect to or otherwise deal with all or any of the Collateral,
and to do all other acts and things necessary to carry out the purposes of this
Agreement, as fully and completely as though the Collateral Agent were the
absolute owner of the Collateral for all purposes; provided that nothing herein
contained shall be construed as requiring

 

21



--------------------------------------------------------------------------------

or obligating the Collateral Agent to make any commitment or to make any inquiry
as to the nature or sufficiency of any payment received by the Collateral Agent,
or to present or file any claim or notice, or to take any action with respect to
the Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby. Anything in this Section 5.14 to the
contrary notwithstanding, the Collateral Agent agrees that it will not exercise
any rights under the appointment provided for in this Section 5.14 unless an
Event of Default shall have occurred and be continuing. The Collateral Agent and
the other Secured Parties shall be accountable only for amounts actually
received as a result of the exercise of the powers granted to them herein. The
Collateral Agent shall not be liable in the absence of its own gross negligence
or willful misconduct, as determined by a final judgment of a court of competent
jurisdiction.

Section 5.15.    General Authority of the Collateral Agent. By acceptance of the
benefits of this Agreement and any other Collateral Documents, each Secured
Party (whether or not a signatory hereto) shall be deemed irrevocably (a) to
consent to the appointment of the Collateral Agent as its agent hereunder and
under such other Collateral Documents, (b) to confirm that the Collateral Agent
shall have the authority to act as the exclusive agent of such Secured Party for
the enforcement of any provisions of this Agreement and such other Collateral
Documents against any Grantor, the exercise of remedies hereunder or thereunder
and the giving or withholding of any consent or approval hereunder or thereunder
relating to any Collateral or any Grantor’s obligations with respect thereto,
(c) to agree that it shall not take any action to enforce any provisions of this
Agreement or any other Collateral Document against any Grantor, to exercise any
remedy hereunder or thereunder or to give any consents or approvals hereunder or
thereunder except as expressly provided in this Agreement or any other
Collateral Document and (d) to agree to be bound by the terms of this Agreement
and any other Collateral Documents.

Section 5.16.    Reasonable Care. The Collateral Agent is required to exercise
reasonable care in the custody and preservation of any of the Collateral in its
possession; provided that the Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any of the Collateral, if
such Collateral is accorded treatment substantially similar to that which the
Collateral Agent accords its own property.

Section 5.17.    Mortgages. In the event that any of the Collateral hereunder is
also subject to a valid and enforceable Lien under the terms of a Mortgage and
the terms thereof are inconsistent with the terms of this Agreement, then with
respect to such Collateral, the terms of such Mortgage shall control in the case
of Fixtures, and the terms of this Agreement shall control in the case of all
other Collateral.

Section 5.18.    Reinstatement. This Agreement shall continue to be effective,
or be reinstated, as the case may be, if at any time payment, or any part
thereof, of any of the Obligations is rescinded or must otherwise be restored or
returned by the Collateral Agent or any other Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Company or any
other Loan Party, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, the Company or
any other Loan Party or any substantial part of its property, or otherwise, all
as though such payments had not been made.

Section 5.19.    Miscellaneous. (a) The Collateral Agent may execute any of the
powers granted under this Agreement and perform any duty hereunder either
directly or by or through agents or attorneys-in-fact.

(b)    The Collateral Agent shall not be deemed to have actual, constructive,
direct or indirect notice or knowledge of the occurrence of any Event of Default
unless and until the

 

22



--------------------------------------------------------------------------------

Collateral Agent shall have received a notice of Event of Default or a notice
from a Grantor or the Secured Parties to the Collateral Agent in its capacity as
Collateral Agent indicating that an Event of Default has occurred. The
Collateral Agent shall have no obligation either prior to or after receiving
such notice to inquire whether an Event of Default has, in fact, occurred and
shall be entitled to rely conclusively, and shall be fully protected in so
relying, on any notice so furnished to it.

[Signature pages follow]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

UGI ENERGY SERVICES, LLC,

as a Grantor

By:  

 

  Name:   Title:

UGI ASSET MANAGEMENT, INC.,

as a Grantor

By  

 

  Name:   Title:

HELLERTOWN PIPELINE COMPANY,

as a Grantor

By  

 

  Name:   Title:

HOMESTEAD HOLDING COMPANY,

as a Grantor

By  

 

  Name:   Title:

UGI LNG, INC.,

as a Grantor

By  

 

  Name:   Title:

UGI STORAGE COMPANY,

as a Grantor

By  

 

  Name:   Title:

Signature Page to Security Agreement



--------------------------------------------------------------------------------

UGI DEVELOPMENT COMPANY,

as a Grantor

By  

 

  Name:   Title:

UGI MARCELLUS, LLC,

as a Grantor

By  

 

  Name:   Title:

UGI MT. BETHEL PIPELINE COMPANY, LLC

as a Grantor

By  

 

  Name:   Title:

UGI SUNBURY, LLC

as a Grantor

By  

 

  Name:   Title:

UGID HOLDING COMPANY,

as a Grantor

By  

 

  Name:   Title:

UGI HUNLOCK DEVELOPMENT COMPANY,

as a Grantor

By  

 

  Name:   Title:

Signature Page to Security Agreement



--------------------------------------------------------------------------------

UGI APPALACHIA, LLC,

as a Grantor

By      

 

  Name:   Title:

UGI PENNANT, LLC,

as a Grantor

By      

 

  Name:   Title:

UGI GIBRALTAR GATHERING, LLC,

as a Grantor

By      

 

  Name:   Title: UGI PENNEAST, LLC By:   UGI Energy Services, LLC, its sole
member By      

 

  Name:   Title:

Signature Page to Security Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent

 

Name: Title:

Signature Page to Security Agreement



--------------------------------------------------------------------------------

EXHIBIT I TO THE

SECURITY AGREEMENT

SUPPLEMENT NO. [    ] dated as of [    ], to the Security Agreement (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement”) dated as of August 13, 2019 among UGI ENERGY
SERVICES, LLC (“the Company”), as a Grantor, the other Grantors party thereto
and JPMORGAN CHASE BANK, N.A., as collateral agent (in such capacity, the
“Collateral Agent”) for the Secured Parties.

A.    Reference is made to the Second Amended and Restated Credit Agreement
dated as of February 29, 2016 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Company, the lenders from time to time party thereto (collectively,
the “Lenders” and each, a “Lender”), JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), the
Collateral Agent and the other parties from time to time party thereto.

B.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Security Agreement.

C.    The Grantors have entered into the Security Agreement in order to induce
the Lenders to continue making Loans, the Issuing Banks to continue issuing
Letters of Credit and the Hedge Banks to continue entering into the Swap
Agreements. Section 5.13 of the Security Agreement provides that certain
additional Subsidiaries of the Company may become Grantors under the Security
Agreement by execution and delivery of an instrument in the form of this
Supplement. The undersigned (the “New Subsidiary”) is executing this Supplement
in accordance with the requirements of the Credit Agreement to become a Grantor
under the Security Agreement in order to induce the Lenders to make additional
Loans, the Issuing Banks to issue additional Letters of Credit and the Hedge
Banks to continue entering into Swap Agreements and as consideration for Loans
previously made and Letters of Credit previously issued.

Accordingly, the Collateral Agent and the New Subsidiary agree as follows:

SECTION 1.    In accordance with Section 5.13 of the Security Agreement, the New
Subsidiary by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
the New Subsidiary hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, the New Subsidiary, as security for the payment and performance
in full of the Obligations does hereby create and grant to the Collateral Agent,
its successors and assigns, for the benefit of the Secured Parties, their
successors and assigns, a security interest in and lien on all of the New
Subsidiary’s right, title and interest in and to the Collateral (as defined in
the Security Agreement) of the New Subsidiary. Each reference to a “Grantor” in
the Security Agreement shall be deemed to include the New Subsidiary. The
Security Agreement is hereby incorporated herein by reference. The New
Subsidiary hereby irrevocably authorizes the Collateral Agent for the benefit of
the Secured Parties at any time and from time to time to file in any relevant
jurisdiction any financing statements (including Fixture filings with respect to
any Fixtures associated with Material Real Property that is subject to a
Mortgage) with respect to the Article 9 Collateral or any part thereof and
amendments thereto that (i) indicate the Collateral as “all assets of the
Debtor, whether now owned or existing or hereafter acquired or arising and
wheresoever located, including all accessions thereto and products and proceeds
thereof” or words of similar effect as being of an equal or lesser

 

Exhibit II-1



--------------------------------------------------------------------------------

scope or with greater detail, and (ii) contain the information required by
Article 9 of the Uniform Commercial Code or the analogous legislation of each
applicable jurisdiction for the filing of any financing statement or amendment,
including (x) whether such Grantor is an organization, the type of organization
and, if required, any organizational identification number issued to such
Grantor and (y) in the case of a financing statement filed as a Fixture filing,
a sufficient description of the Material Real Property subject to a Mortgage to
which such Article 9 Collateral relates. The New Subsidiary agrees to provide
such information to the Collateral Agent promptly upon any reasonable request.

SECTION 2.    The New Subsidiary represents and warrants to the Collateral Agent
for the benefit of the Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as such enforceability may be limited by laws affecting creditors’ rights
generally and by general principles of equity.

SECTION 3.    This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received a counterpart of this Supplement that bears the signature of the
New Subsidiary, and the Collateral Agent has executed a counterpart hereof.
Delivery of an executed signature page to this Supplement by facsimile
transmission or other electronic communication shall be as effective as delivery
of a manually signed counterpart of this Supplement.

SECTION 4.    The New Subsidiary hereby represents and warrants that (a) set
forth under its signature hereto is the true and correct legal name of the New
Subsidiary, its jurisdiction of formation and the location of its chief
executive office and (b) Schedule I attached hereto sets forth a true and
complete list, with respect to the New Subsidiary, of (i) all the Pledged Equity
owned by the New Subsidiary and (ii) all the Pledged Debt owed to the New
Subsidiary.

SECTION 5.    Except as supplemented hereby, the Security Agreement shall remain
in full force and effect.

SECTION 6.    THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY CONFLICTS
OF LAWS PROVISIONS THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

SECTION 7.    If any provision of this Supplement is held to be illegal, invalid
or unenforceable, the legality, validity and enforceability of the remaining
provisions of this Supplement and the other Loan Documents shall not be affected
or impaired thereby. The invalidity of a provision in a particular jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.

SECTION 8.    All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Security Agreement.

[Signatures on following page]

 

Exhibit II-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.

 

[NAME OF NEW SUBSIDIARY]

By:  

 

 

Name:

 

Title:

Jurisdiction of Formation:

Address of Chief Executive Office:

JPMORGAN CHASE BANK, N.A.,
as Collateral Agent

By:  

 

  Name:   Title:

 

Exhibit II-3



--------------------------------------------------------------------------------

EXHIBIT II

FORM OF

PATENT SECURITY AGREEMENT

PATENT SECURITY AGREEMENT, dated as of [    ] (this “Agreement”) among the
Persons listed on the signature pages hereof, as Grantors, and JPMORGAN CHASE
BANK, N.A., as collateral agent (in such capacity, the “Collateral Agent”) for
the Secured Parties.

Reference is made to the Security Agreement (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”) dated as of August 13, 2019, among UGI Energy Services, LLC (“the
Company”), as a Grantor, the other Grantors party thereto and the Collateral
Agent. The Secured Parties’ agreements in respect of extensions of credit to the
Borrower are set forth in the Second Amended and Restated Credit Agreement dated
as of February 29, 2016 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Company, the lenders from time to time party thereto (collectively,
the “Lenders” and each, a “Lender”), JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), the
Collateral Agent and the other parties from time to time party thereto. The
Grantors are subsidiaries of the Company, will derive substantial benefits from
the extension of credit to the Company pursuant to the Credit Agreement and the
undersigned Grantors are willing to execute and deliver this Agreement in order
to induce the Lenders and the Issuing Bank to continue extending such credit and
the Hedge Banks to continue entering into the Swap Agreements. Accordingly, the
parties hereto agree as follows:

Section 1.    Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings assigned to such terms in the Security
Agreement. The rules of construction specified in Article I of the Credit
Agreement also apply to this Agreement. For purposes of this Agreement,
“Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States, all registrations and
recordings thereof, and all applications for letters patent of the United
States, including applications in the USPTO or in any similar office or agency
of the United States, (b) all reissues, re-examinations, continuations,
divisions, continuations-in-part, renewals, or extensions thereof, and the
inventions or improvements disclosed or claimed therein, (c) all claims for, and
rights to sue for, past, present or future infringements or other violations of
any of the foregoing, and (d) all income, royalties, damages and payments now or
hereafter due or payable with respect to any of the foregoing, including damages
and payments for past, present or future infringements or other violations
thereof.

Section 2.    Grant of Security Interest. As security for the payment or
performance in full when due of the Obligations, including each Guarantee of the
Obligations, each Grantor hereby pledges to the Collateral Agent, for the
benefit of the Secured Parties, and hereby grants to the Collateral Agent, for
the benefit of the Secured Parties, a continuing security interest in all of its
right, title and interest in or to any and all of the following assets and
properties, whether now owned, or at any time hereafter acquired by or arising
in favor of such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest (collectively, the “Patent
Collateral”):

(a) All Patents, including those listed on Schedule I hereto; and

 

Exhibit II-4



--------------------------------------------------------------------------------

(b) to the extent not included in the foregoing, all Proceeds and products of
any and all of the foregoing and all Supporting Obligations, collateral security
and guarantees given by any Person with respect to any of the foregoing.

Notwithstanding anything to the contrary in (a) or (b) above, this Agreement
shall not constitute a grant of a security interest in any Excluded Property.

Section 3.    Termination. This Patent Security Agreement and the security
interest granted hereby shall automatically terminate with respect to all of a
Grantor’s Obligations and any Lien arising therefrom shall be automatically
released upon termination of the Security Agreement or release of such Grantor’s
obligations thereunder. The Collateral Agent shall, in connection with any
termination or release herein or under the Security Agreement, execute and
deliver to any Grantor as such Grantor may request, an instrument in writing
releasing the security interest in the Patent Collateral acquired under this
Agreement. Additionally, upon such termination or release, the Collateral Agent
shall reasonably cooperate with any efforts made by a Grantor to make of record
or otherwise confirm such satisfaction including, but not limited to, the
release and/or termination of this Agreement and any security interest in, to or
under the Patent Collateral.

Section 4.    Supplement to the Security Agreement. The security interests
granted to the Collateral Agent herein are granted in furtherance, and not in
limitation of, the security interests granted to the Collateral Agent pursuant
to the Security Agreement. Each Grantor hereby acknowledges and affirms that the
rights and remedies of the Collateral Agent with respect to the Patent
Collateral are more fully set forth in the Security Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein. In the event of any conflict between the terms of this Agreement
and the Security Agreement, the terms of the Security Agreement shall govern.

Section 5.    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
ANY CONFLICTS OF LAWS PROVISIONS THAT WOULD RESULT IN THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION.

Section 6.    Intercreditor Agreement Governs. Notwithstanding anything herein
to the contrary, (i) the liens and security interests granted to the Collateral
Agent pursuant to this Agreement are expressly subject to the Intercreditor
Agreement and (ii) the exercise of any right or remedy by the Collateral Agent
hereunder is subject to the limitations and provisions of the Intercreditor
Agreement. In the event of any conflict between the terms of the Intercreditor
Agreement and the terms of this Agreement, the terms of the Intercreditor
Agreement shall govern.

 

Exhibit II-5



--------------------------------------------------------------------------------

Section 7.    Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement shall become effective when it shall have been
executed by the Collateral Agent and when the Collateral Agent shall have
received counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means (including in .pdf
format) shall be effective as delivery of a manually executed counterpart of
this Agreement.

[Signatures on following page]

 

Exhibit II-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[GRANTOR],   as a Grantor By:  

 

  Name:   Title:

 

Signature Page for Patent Security Agreement

Exhibit II-7



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,   as Collateral Agent By:  

 

  Name:   Title:

 

Signature Page for Patent Security Agreement

Exhibit II-8



--------------------------------------------------------------------------------

EXHIBIT III

FORM OF

TRADEMARK SECURITY AGREEMENT

TRADEMARK SECURITY AGREEMENT, dated as of [    ] (this “Agreement”) among the
Persons listed on the signature pages hereof, as Grantors, and JPMORGAN CHASE
BANK, N.A., as collateral agent (in such capacity, the “Collateral Agent”) for
the Secured Parties.

Reference is made to the Security Agreement (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”) dated as of August 13, 2019, among UGI Energy Services, LLC (“the
Company”), as a Grantor, the other Grantors party thereto and the Collateral
Agent. The Secured Parties’ agreements in respect of extensions of credit to the
Borrower are set forth in the Second Amended and Restated Credit Agreement dated
as of February 29, 2016 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Company, the lenders from time to time party thereto (collectively,
the “Lenders” and each, a “Lender”), JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), the
Collateral Agent and the other parties from time to time party thereto. The
Grantors are subsidiaries of the Company, will derive substantial benefits from
the extension of credit to the Company pursuant to the Credit Agreement and the
undersigned Grantors are willing to execute and deliver this Agreement in order
to induce the Lenders and the Issuing Bank to continue extending such credit and
the Hedge Banks to continue entering into the Swap Agreements. Accordingly, the
parties hereto agree as follows:

Section 1.    Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings assigned to such terms in the Security
Agreement. The rules of construction specified in Article I of the Credit
Agreement also apply to this Agreement. For purposes of this Agreement,
“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, trade names, corporate names, trade
dress, logos, designs, business names, fictitious business names and all other
source or business identifiers, and all general intangibles of like nature,
protected under the laws of the United States or any state or political
subdivision thereof, as well as any unregistered trademarks and service marks
used by a Grantor, (b) all goodwill symbolized thereby or associated with each
of them, (c) all registrations and recordings in connection therewith, including
all registration and recording applications filed in the USPTO or any similar
offices in any state of the United States or any political subdivision thereof,
(d) all renewals of any of the foregoing, (e) all claims for, and rights to sue
for, past, present or future infringements or other violations of any of the
foregoing, and (f) all income, royalties, damages and payments now or hereafter
due or payable with respect to any of the foregoing, including damages and
payments for past, present or future infringements or other violations thereof.

Section 2.    Grant of Security Interest. As security for the payment or
performance in full when due of the Obligations, including each Guarantee of the
Obligations, each Grantor hereby pledges to the Collateral Agent, for the
benefit of the Secured Parties, and hereby grants to the Collateral Agent, for
the benefit of the Secured Parties, a continuing security interest in all of its
right, title and interest in or to any and all of the following assets and
properties, whether now owned, or at any time hereafter acquired by or arising
in favor of such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest (collectively, the “Trademark
Collateral”):

(a) All Trademarks, including those listed on Schedule I hereto; and

 

Exhibit III-1



--------------------------------------------------------------------------------

(b) to the extent not included in the foregoing, all Proceeds and products of
any and all of the foregoing and all Supporting Obligations, collateral security
and guarantees given by any Person with respect to any of the foregoing.

Notwithstanding anything to the contrary in (a) or (b) above, this Agreement
shall not constitute a grant of a security interest in any Excluded Property,
including any “intent-to-use” trademark applications prior to the filing and
acceptance of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act or
an “Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto to the extent that, and solely during the period in which, a
grant of a security interest therein would impair the validity or enforceability
of such intent-to-use trademark applications under applicable federal law.

Section 3.    Termination. This Trademark Security Agreement and the security
interest granted hereby shall automatically terminate with respect to all of a
Grantor’s Obligations and any Lien arising therefrom shall be automatically
released upon termination of the Security Agreement or release of such Grantor’s
obligations thereunder. The Collateral Agent shall, in connection with any
termination or release herein or under the Security Agreement, execute and
deliver to any Grantor as such Grantor may request, an instrument in writing
releasing the security interest in the Trademark Collateral acquired under this
Agreement. Additionally, upon such termination or release, the Collateral Agent
shall reasonably cooperate with any efforts made by a Grantor to make of record
or otherwise confirm such satisfaction including, but not limited to, the
release and/or termination of this Agreement and any security interest in, to or
under the Trademark Collateral.

Section 4.    Supplement to the Security Agreement. The security interests
granted to the Collateral Agent herein are granted in furtherance, and not in
limitation of, the security interests granted to the Collateral Agent pursuant
to the Security Agreement. Each Grantor hereby acknowledges and affirms that the
rights and remedies of the Collateral Agent with respect to the Trademark
Collateral are more fully set forth in the Security Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein. In the event of any conflict between the terms of this Agreement
and the Security Agreement, the terms of the Security Agreement shall govern.

Section 5.    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
ANY CONFLICTS OF LAWS PROVISIONS THAT WOULD RESULT IN THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION.

Section 6.    Intercreditor Agreement Governs. Notwithstanding anything herein
to the contrary, (i) the liens and security interests granted to the Collateral
Agent pursuant to this Agreement are expressly subject to the Intercreditor
Agreement and (ii) the exercise of any right or remedy by the Collateral Agent
hereunder is subject to the limitations and provisions of the Intercreditor
Agreement. In the event of any conflict between the terms of the Intercreditor
Agreement and the terms of this Agreement, the terms of the Intercreditor
Agreement shall govern.

 

Exhibit III-2



--------------------------------------------------------------------------------

Section 7.    Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement shall become effective when it shall have been
executed by the Collateral Agent and when the Collateral Agent shall have
received counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means (including in .pdf
format) shall be effective as delivery of a manually executed counterpart of
this Agreement.

[Signatures on following page]

 

Exhibit III-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[GRANTOR],

      as a Grantor

By:  

 

  Name:   Title:

Signature Page for Trademark Security Agreement

 

Exhibit III-4



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

      as Collateral Agent

By:  

 

  Name:   Title:

Signature Page for Trademark Security Agreement

 

Exhibit III-5



--------------------------------------------------------------------------------

EXHIBIT IV

FORM OF

COPYRIGHT SECURITY AGREEMENT

COPYRIGHT SECURITY AGREEMENT, dated as of [            ] (this “Agreement”)
among the Persons listed on the signature pages hereof, as Grantors, and
JPMORGAN CHASE BANK, N.A., as collateral agent (in such capacity, the
“Collateral Agent”) for the Secured Parties.

Reference is made to the Security Agreement (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”) dated as of August 13, 2019, among UGI Energy Services, LLC (“the
Company”), as a Grantor, the other Grantors party thereto and the Collateral
Agent. The Secured Parties’ agreements in respect of extensions of credit to the
Borrower are set forth in the Second Amended and Restated Credit Agreement dated
as of February 29, 2016 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Company, the lenders from time to time party thereto (collectively,
the “Lenders” and each, a “Lender”), JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), the
Collateral Agent and the other parties from time to time party thereto. The
Grantors are subsidiaries of the Company, will derive substantial benefits from
the extension of credit to the Company pursuant to the Credit Agreement and the
undersigned Grantors are willing to execute and deliver this Agreement in order
to induce the Lenders and the Issuing Bank to continue extending such credit and
the Hedge Banks to continue entering into the Swap Agreements. Accordingly, the
parties hereto agree as follows:

Section 1.    Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings assigned to such terms in the Security
Agreement. The rules of construction specified in Article I of the Credit
Agreement also apply to this Agreement. For purposes of this Agreement, (A)
“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor: (a) all copyright rights in any work subject to and under the copyright
laws of the United States (whether or not the underlying works of authorship
have been published), whether as author, assignee, transferee, exclusive
licensee or otherwise, (b) all registrations and applications for registration
of any such copyright in the United States, including registrations, recordings,
supplemental registrations and pending applications for registration in the USCO
or in any similar office or agency of the United States, (c) all renewals of any
of the foregoing, (d) all claims for, and rights to sue for, past, present or
future infringements or other violations of any of the foregoing, and (e) all
income, royalties, damages and payments now or hereafter due or payable with
respect to any of the foregoing, including damages and payments for past,
present or future infringements or other violations thereof and (B) “Copyright
License” means any written agreement, now or hereafter in effect, granting any
right to any third party under any Copyright now or hereafter owned by any
Grantor or that such Grantor otherwise has the right to license, or granting any
right to any Grantor under any Copyright now or hereafter owned by any third
party, and all rights of such Grantor under any such agreement.

Section 2.    Grant of Security Interest. As security for the payment or
performance in full when due of the Obligations, including each Guarantee of the
Obligations, each Grantor hereby pledges to the Collateral Agent, for the
benefit of the Secured Parties, and hereby grants to the Collateral Agent, for
the benefit of the Secured Parties, a continuing security interest in all of its
right, title and interest in or to any and all of the following assets and
properties, whether now owned, or at any time hereafter acquired by or arising
in favor of such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest (collectively, the “Copyright
Collateral”):

(a) All Copyrights, including those listed on Schedule I hereto;

 

Exhibit IV-1



--------------------------------------------------------------------------------

(b) all exclusive Copyright Licenses with respect to registered United States
Copyrights under which any Grantor is the licensee, including those listed on
Schedule I hereto; and

(c) to the extent not included in the foregoing, all Proceeds and products of
any and all of the foregoing and all Supporting Obligations, collateral security
and guarantees given by any Person with respect to any of the foregoing.

Notwithstanding anything to the contrary in (a) through (c) above, this
Agreement shall not constitute a grant of a security interest in any Excluded
Property.

Section 3.    Termination. This Copyright Security Agreement and the security
interest granted hereby shall automatically terminate with respect to all of a
Grantor’s Obligations and any Lien arising therefrom shall be automatically
released upon termination of the Security Agreement or release of such Grantor’s
obligations thereunder. The Collateral Agent shall, in connection with any
termination or release herein or under the Security Agreement, execute and
deliver to any Grantor as such Grantor may request, an instrument in writing
releasing the security interest in the Copyright Collateral acquired under this
Agreement. Additionally, upon such termination or release, the Collateral Agent
shall reasonably cooperate with any efforts made by a Grantor to make of record
or otherwise confirm such satisfaction including, but not limited to, the
release and/or termination of this Agreement and any security interest in, to or
under the Copyright Collateral.

Section 4.    Supplement to the Security Agreement. The security interests
granted to the Collateral Agent herein are granted in furtherance, and not in
limitation of, the security interests granted to the Collateral Agent pursuant
to the Security Agreement. Each Grantor hereby acknowledges and affirms that the
rights and remedies of the Collateral Agent with respect to the Copyright
Collateral are more fully set forth in the Security Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein. In the event of any conflict between the terms of this Agreement
and the Security Agreement, the terms of the Security Agreement shall govern.

Section 5.    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
ANY CONFLICTS OF LAWS PROVISIONS THAT WOULD RESULT IN THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION.

Section 6.    Intercreditor Agreement Governs. Notwithstanding anything herein
to the contrary, (i) the liens and security interests granted to the Collateral
Agent pursuant to this Agreement are expressly subject to the Intercreditor
Agreement and (ii) the exercise of any right or remedy by the Collateral Agent
hereunder is subject to the limitations and provisions of the Intercreditor
Agreement. In the event of any conflict between the terms of the Intercreditor
Agreement and the terms of this Agreement, the terms of the Intercreditor
Agreement shall govern.

 

Exhibit IV-2



--------------------------------------------------------------------------------

Section 7.    Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement shall become effective when it shall have been
executed by the Collateral Agent and when the Collateral Agent shall have
received counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means (including in .pdf
format) shall be effective as delivery of a manually executed counterpart of
this Agreement.

[Signatures on following page]

 

Exhibit IV-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[GRANTOR],
as a Grantor

By:  

 

  Name:   Title:

 

Signature Page for Copyright Security Agreement

Exhibit IV-4



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,
as Collateral Agent

By:  

 

  Name:   Title:

 

Signature Page for Copyright Security Agreement

Exhibit IV-5



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF PERFECTION CERTIFICATE

[Attached]



--------------------------------------------------------------------------------

PERFECTION CERTIFICATE

August 13, 2019

Reference is hereby made to that certain Security Agreement, dated as of the
date hereof (the “Security Agreement”), among UGI Energy Services, LLC (the
“Borrower”), the other Grantors from time to time party thereto (collectively
with the Borrower, the “Companies” and each, a “Company”) and JPMorgan Chase
Bank, N.A., as collateral agent (the “Collateral Agent”). Capitalized terms used
but not defined herein have the meanings assigned in the Security Agreement.

I, an undersigned officer of each Company, do hereby certify on behalf of each
Company, solely in my capacity as an officer of each Company and not in my
individual capacity, as follows:

Names. 1. The exact legal name of each Company, as such name appears in its
respective certificate of incorporation or comparable organizational document,
is set forth in Schedule 1(a). Each Company is the type of entity disclosed next
to its name in Schedule 1(a). Also set forth in Schedule 1(a) is the
organizational identification number, if any, Federal Taxpayer Identification
Number of each Company and the jurisdiction of formation of each Company.

Set forth in Schedule 1(b) hereto are any other corporate or organizational
names that any Company, or any business or organization to which any Company
became the successor by merger, consolidation, acquisition, change in form,
nature or jurisdiction of organization or otherwise at any time in the past five
years, has had in the past five years, together with the date of the relevant
change.

Set forth in Schedule 1(c) is a list of all other names (including trade names
or similar appellations) currently used by any Company. Also set forth in
Schedule 1(c) is the information required by Section 1 of this certificate for
any other business or organization to which each Company became the successor by
merger, consolidation, acquisition, change in form, nature or jurisdiction of
organization or otherwise, at any time in the past five years. Except as set
forth in Schedule 1(c), no Company has changed its jurisdiction of organization
at any time during the past four months.

Current Locations. 2. The chief executive office of each Company is located at
the address set forth in Schedule 2(a) hereto.

Set forth in Schedule 2(b) are all locations where each Company maintains any
material books or records relating to any Collateral.

Set forth in Schedule 2(c) hereto are all the other material places of business
of each Company.

Set forth in Schedule 2(d) hereto are all other material locations where each
Company maintains any of the Collateral consisting of inventory or equipment not
identified above.

UCC Filings. Financing statements (duly authorized by each Company constituting
the debtor therein), including the indications of the collateral, attached as
Schedule 3 have been prepared for filing in the proper Uniform Commercial Code
filing offices in the jurisdictions identified in Schedule 4 hereof.



--------------------------------------------------------------------------------

Schedule of Filings. Attached hereto as Schedule 4 is a schedule of the
appropriate filing offices for the financing statements attached hereto as
Schedule 3.

Real Property. Attached hereto (a) as Schedule 5(a) is a list of all real
property owned by each Company constituting Material Real Property as of the
Effective Date and filing offices for Mortgages as of the Effective Date and
(b) as Schedule 5(b) is a list of all leases, subleases, tenancies, franchise
agreements, licenses or other occupancy arrangements to which any Company is
party as owner, lessor, sublessor, licensor, franchisor or grantor with respect
to any of the real property described on Schedule 5(a).

Termination Statements. Attached hereto as Schedule 6(a) are the duly authorized
termination statements in the appropriate form for filing in each applicable
jurisdiction identified in Schedule 6(b) hereto with respect to each Lien
described therein.

Stock Ownership and Other Equity Interests. Attached hereto as Schedule 7(a) is
a true and correct list of each of all of the authorized, and the issued and
outstanding, stock, partnership interests, limited liability company membership
interests or other equity interest of each Company and its Subsidiaries and the
record and beneficial owners of such stock, partnership interests, membership
interests or other equity interests. Also set forth on Schedule 7(b) is each
equity investment of each Company (other than the equity interest set forth on
Schedule 7(a)) setting for the percentage of such equity interest pledged under
the Security Agreement.

Instruments and Tangible Chattel Paper. Attached hereto as Schedule 8 is a true
and correct list of all promissory notes, instruments (other than checks to be
deposited in the ordinary course of business), tangible chattel paper,
electronic chattel paper and other evidence of indebtedness held by each Company
as of the Effective Date having an aggregate value or face amount in excess of
$25,000,000, including all intercompany notes between or among any two or more
Companies.

Intellectual Property. Attached hereto as Schedule 9(a) is a schedule setting
forth all of each Company’s Patents, Patent Licenses, Trademarks and Trademark
Licenses (each as defined in the Security Agreement) registered with the United
States Patent and Trademark Office, and all other Patents, Patent Licenses,
Trademarks and Trademark Licenses, including the name of the registered owner
and the registration number of each Patent, Patent License, Trademark and
Trademark License owned by each Company. Attached hereto as Schedule 9(b) is a
schedule setting forth all of each Company’s United States Copyrights and
Copyright Licenses (each as defined in the Security Agreements), and all other
Copyrights and Copyright Licenses, including the name of the registered owner
and the registration number of each Copyright or Copyright License owned by each
Company.

Commercial Tort Claims. Attached hereto as Schedule 10 is a true and correct
list of all Commercial Tort Claims (as defined in the Security Agreement) held
by each Company in excess of $25,000,000, including a brief description thereof.

Letter-of-Credit Rights. Attached hereto as Schedule 11 is a true and correct
list of all Letters of Credit issued in favor of each Company, as beneficiary
thereunder, having an aggregate value or face amount in excess of $25,000,000.



--------------------------------------------------------------------------------

Deposit Accounts, Securities Accounts and Commodity Accounts. Attached hereto as
Schedule 12 is a true and complete list of all Deposit Accounts, Securities
Accounts and Commodity Accounts (each as defined in the Security Agreement)
maintained by each Company, including the name of each institution where each
such account is held, the name of each such account and the name of each entity
that holds each account.

[The Remainder of this Page has been intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto signed this Perfection Certificate as of the
date first above written.

 

UGI Energy Services, LLC, as the Borrower By:  

 

  Name:   Joseph J. Hartz   Title:   President UGI Asset Management, Inc.
Hellertown Pipeline Company Homestead Holding Company UGI LNG, Inc. UGI Storage
Company UGI Development Company UGI Marcellus, LLC UGI Mt. Bethel Pipeline
Company, LLC UGI Sunbury, LLC UGID Holding Company UGI Hunlock Development
Company UGI Appalachia, LLC UGI Pennant, LLC UGI Gibraltar Gathering, LLC, each
as a Grantor By:  

 

  Name:   Joseph L. Hartz   Title:   President UGI PennEast, LLC, as a Grantor
By: UGI Energy Services, LLC, its sole member By:  

 

  Name:   Joseph L. Hartz   Title:   President

[Signature Page to Perfection Certificate]



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF PERFECTION CERTIFICATE SUPPLEMENT

Reference is hereby made to (a) that certain Second Amended and Restated Credit
Agreement, dated as of February 29, 2016 (as amended by that certain First
Amendment to Second Amended and Restated Credit Agreement, dated as of
August 13, 2019, and as the same may be further amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among UGI Energy Services, LLC (the “Borrower”), the lenders from
time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent and (b) that certain Security Agreement dated as August 13, 2019, among
the Borrower, the other Grantors from time to time party thereto (collectively
with the Borrower, the “Companies” and each, a “Company”) and JPMorgan Chase
Bank, N.A., as collateral agent (the “Collateral Agent”). Capitalized terms used
but not defined herein have the meanings assigned in the Security Agreement.

I, an undersigned officer of each Company, do hereby certify on behalf of each
Company, solely in my capacity as an officer of each Company and not in my
individual capacity, as follows:

1.    Names. (a) The exact legal name of each Company, as such name appears in
its respective certificate of incorporation or comparable organizational
document, is set forth in Schedule 1(a). Each Company is the type of entity
disclosed next to its name in Schedule 1(a). Also set forth in Schedule 1(a) is
the organizational identification number, if any, Federal Taxpayer
Identification Number of each Company and the jurisdiction of formation of each
Company.

Set forth in Schedule 1(b) hereto are any other corporate or organizational
names that any Company, or any business or organization to which any Company
became the successor by merger, consolidation, acquisition, change in form,
nature or jurisdiction of organization or otherwise at any time in the past five
years, has had in the past five years, together with the date of the relevant
change.

Set forth in Schedule 1(c) is a list of all other names (including trade names
or similar appellations) currently used by any Company. Also set forth in
Schedule 1(c) is the information required by Section 1 of this certificate for
any other business or organization to which each Company became the successor by
merger, consolidation, acquisition, change in form, nature or jurisdiction of
organization or otherwise, at any time in the past five years. Except as set
forth in Schedule 1(c), no Company has changed its jurisdiction of organization
at any time during the past four months.

Current Locations. 2. The chief executive office of each Company is located at
the address set forth in Schedule 2(a) hereto.

Set forth in Schedule 2(b) are all locations where each Company maintains any
material books or records relating to any Collateral.

Set forth in Schedule 2(c) hereto are all the other material places of business
of each Company.

Set forth in Schedule 2(d) hereto are all other material locations where each
Company maintains any of the Collateral consisting of inventory or equipment not
identified above.

[Signature Page to Perfection Certificate Supplement]



--------------------------------------------------------------------------------

UCC Filings. Financing statements (duly authorized by each Company constituting
the debtor therein), including the indications of the collateral, attached as
Schedule 3 have been prepared for filing in the proper Uniform Commercial Code
filing offices in the jurisdictions identified in Schedule 4 hereof.

Schedule of Filings. Attached hereto as Schedule 4 is a schedule of the
appropriate filing offices for the financing statements attached hereto as
Schedule 3.

Real Property. Attached hereto (a) as Schedule 5(a) is a list of all real
property owned by each Company constituting Material Real Property as of the
Effective Date and filing offices for Mortgages as of the Effective Date and
(b) as Schedule 5(b) is a list of all leases, subleases, tenancies, franchise
agreements, licenses or other occupancy arrangements to which any Company is
party as owner, lessor, sublessor, licensor, franchisor or grantor with respect
to any of the real property described on Schedule 5(a).

Termination Statements. Attached hereto as Schedule 6(a) are the duly authorized
termination statements in the appropriate form for filing in each applicable
jurisdiction identified in Schedule 6(b) hereto with respect to each Lien
described therein.

Stock Ownership and Other Equity Interests. Attached hereto as Schedule 7(a) is
a true and correct list of each of all of the authorized, and the issued and
outstanding, stock, partnership interests, limited liability company membership
interests or other equity interest of each Company and its Subsidiaries and the
record and beneficial owners of such stock, partnership interests, membership
interests or other equity interests. Also set forth on Schedule 7(b) is each
equity investment of each Company (other than the equity interest set forth on
Schedule 7(a)) setting for the percentage of such equity interest pledged under
the Security Agreement.

Instruments and Tangible Chattel Paper. Attached hereto as Schedule 8 is a true
and correct list of all promissory notes, instruments (other than checks to be
deposited in the ordinary course of business), tangible chattel paper,
electronic chattel paper and other evidence of indebtedness held by each Company
as of the Effective Date having an aggregate value or face amount in excess of
$25,000,000, including all intercompany notes between or among any two or more
Companies.

Intellectual Property. Attached hereto as Schedule 9(a) is a schedule setting
forth all of each Company’s Patents, Patent Licenses, Trademarks and Trademark
Licenses (each as defined in the Security Agreement) registered with the United
States Patent and Trademark Office, and all other Patents, Patent Licenses,
Trademarks and Trademark Licenses, including the name of the registered owner
and the registration number of each Patent, Patent License, Trademark and
Trademark License owned by each Company. Attached hereto as Schedule 9(b) is a
schedule setting forth all of each Company’s United States Copyrights and
Copyright Licenses (each as defined in the Security Agreements), and all other
Copyrights and Copyright Licenses, including the name of the registered owner
and the registration number of each Copyright or Copyright License owned by each
Company.

Commercial Tort Claims. Attached hereto as Schedule 10 is a true and correct
list of all Commercial Tort Claims (as defined in the Security Agreement) held
by each Company in excess of $25,000,000, including a brief description thereof.

Letter-of-Credit Rights. Attached hereto as Schedule 11 is a true and correct
list of all Letters of Credit issued in favor of each Company, as beneficiary
thereunder, having an aggregate value or face amount in excess of $25,000,000.



--------------------------------------------------------------------------------

Deposit Accounts, Securities Accounts and Commodity Accounts. Attached hereto as
Schedule 12 is a true and complete list of all Deposit Accounts, Securities
Accounts and Commodity Accounts (each as defined in the Security Agreement)
maintained by each Company, including the name of each institution where each
such account is held, the name of each such account and the name of each entity
that holds each account.

[The Remainder of this Page has been intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto signed this Perfection Certificate
Supplement as of the date first above written.

 

UGI Energy Services, LLC, as the Borrower By:  

    

  Name: Joseph J. Hartz   Title:   President [●],   as a Grantor By:  

    

  Name:   Title:



--------------------------------------------------------------------------------

ANNEX II

Security Agreement

[See attached]



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

 

SECURITY AGREEMENT

dated as of

August 13, 2019

among

UGI ENERGY SERVICES, LLC,

as the Company,

and

THE OTHER GRANTORS PARTY HERETO

and

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

       PAGE   ARTICLE 1

 

DEFINITIONS

 

Section 1.01.

  Certain Definitions; Rules of Construction      1  

Section 1.02.

  Other Defined Terms      2   ARTICLE 2

 

PLEDGE OF SECURITIES

 

Section 2.01.

  Pledge      4  

Section 2.02.

  Delivery of the Pledged Collateral      5  

Section 2.03.

  Representations, Warranties and Covenants      5  

Section 2.04.

  Actions with Respect to Certain Pledged Collateral      6  

Section 2.05.

  Registration in Nominee Name; Denominations      7  

Section 2.06.

  Voting Rights; Dividends and Interest      7   ARTICLE 3

 

SECURITY INTERESTS IN PERSONAL PROPERTY

 

Section 3.01.

  Security Interest      9  

Section 3.02.

  Representations and Warranties      12  

Section 3.03.

  Covenants      13   ARTICLE 4

 

REMEDIES

 

Section 4.01.

  Remedies upon Default      16  

Section 4.02.

  Application of Proceeds      18  

Section 4.03.

  Grant of License to Use Intellectual Property; Power of Attorney      19  
ARTICLE 5

 

MISCELLANEOUS

 

Section 5.01.

  Notices      20  

Section 5.02.

  Waivers; Amendment; Several Agreement      20  

Section 5.03.

  Collateral Agent’s Fees and Expenses      20  

Section 5.04.

  Successors and Assigns      21  

Section 5.05.

  Survival of Agreement      21  

Section 5.06.

  Counterparts; Effectiveness; Successors and Assigns      21  

Section 5.07.

  Severability      21  

Section 5.08.

  Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent to Service
of Process      22  

Section 5.09.

  Headings      22  

Section 5.10.

  Security Interest Absolute      22  



--------------------------------------------------------------------------------

Section 5.11.

  Intercreditor Agreement Governs      23  

Section 5.12.

  Termination or Release      23  

Section 5.13.

  Additional Grantors      24  

Section 5.14.

  Collateral Agent Appointed Attorney-in-Fact      24  

Section 5.15.

  General Authority of the Collateral Agent      25  

Section 5.16.

  Reasonable Care      25  

Section 5.17.

  Mortgages      26  

Section 5.18.

  Reinstatement      26  

Section 5.19.

  Miscellaneous      26   SCHEDULES   

Schedule I

  Pledged Equity; Pledged Debt   

EXHIBITS

    

Exhibit I

  Form of Security Agreement Supplement   

Exhibit II

  Form of Patent Security Agreement   

Exhibit III

  Form of Trademark Security Agreement   

Exhibit IV

  Form of Copyright Security Agreement   



--------------------------------------------------------------------------------

SECURITY AGREEMENT dated as of August 13, 2019, among UGI ENERGY SERVICES, LLC,
a Pennsylvania limited liability company (the “Company”) and each other entity
identified as a “Grantor” on the signature pages hereof or who from time to time
becomes a party hereto (together with the Company, the “Grantors” and each a
“Grantor”) and JPMORGAN CHASE BANK, N.A., as collateral agent for the Secured
Parties (together with its successors and assigns in such capacity, the
“Collateral Agent”).

Reference is made to (i) the Second Amended and Restated Credit Agreement dated
as of February 29, 2016 (as amended by the First Amendment (as defined below)
and as otherwise amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; except as provided
in Article 1.01(a) below, capitalized terms used in this Agreement but not
defined in this Agreement having the respective meanings given to them in the
Credit Agreement), among the Company, the lenders from time to time party
thereto (collectively, the “Lenders” and each, a “Lender”), JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”),
the Collateral Agent and the other parties from time to time party thereto, and
(ii) the First Amendment to the Second Amended and Restated Credit Agreement,
dated as of August 13, 2019 (the “First Amendment”) among the Company, the
Lenders, the Administrative Agent and the Collateral Agent. The Secured Parties
have agreed to extend credit to the Company subject to the terms and conditions
set forth in the Credit Agreement and the other Loan Documents and each Person
that is a counterparty to a Swap Agreement with a Loan Party or any Subsidiary
and that is a Lender, the Administrative Agent or any of their Affiliates (each,
a “Hedge Bank” and collectively, the “Hedge Banks”) agreed that they may perform
certain obligations under one or more Swap Agreements. In connection with the
execution and delivery of the First Amendment, the Company and each initial
Grantor agreed to grant a security interest to the Collateral Agent to secure
the Obligations. The obligations of (i) the Lenders and the Issuing Banks to
continue extending such credit and (ii) the Hedge Banks to perform such
obligations under the Swap Agreements are conditioned upon, among other things,
the execution and delivery of this Agreement. The Grantors (other than the
Company) are subsidiaries of the Company, will derive substantial benefits from
such extension of credit by the Lenders and the Issuing Banks and the
performance by the Hedge Banks of their respective obligations and are willing
to execute and deliver this Agreement in order to induce the Lenders to continue
extending such credit and the Hedge Banks to continue performing their
obligations under the Swap Agreements. Accordingly, the parties hereto agree as
follows:

ARTICLE 1

DEFINITIONS

Section 1.01.    Certain Definitions; Rules of Construction. (a) All terms
defined in the New York UCC (as defined herein) and not otherwise defined in
this Agreement have the meanings specified in the New York UCC.

(b)    The rules of construction specified in Article I of the Credit Agreement
also apply to this Agreement.



--------------------------------------------------------------------------------

Section 1.02.    Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

“Administrative Agent” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Agreement” means this Security Agreement, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).

“Collateral” means the Article 9 Collateral and the Pledged Collateral.

“Collateral Agent” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Company” has the meaning assigned to such term in the preliminary statement of
this Agreement.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any Copyright now or hereafter owned by
any third party, and all rights of such Grantor under any such agreement.

“Copyrights” means all of the following: (a) all copyright rights in any work
subject to and under the copyright laws of the United States or any other
jurisdiction (whether or not the underlying works of authorship have been
published), whether as author, assignee, transferee, exclusive licensee or
otherwise, (b) all registrations and applications for registration of any such
copyright, including registrations, recordings, supplemental registrations and
pending applications for registration in the USCO or in any similar office and
(c) all renewals of any of the foregoing.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Grantor” and “Grantors” have the meanings assigned to such terms in the
preliminary statement of this Agreement.

“Intellectual Property” means all intellectual property of every kind and
nature, including inventions, designs, Patents, Copyrights, Licenses,
Trademarks, trade secrets, confidential or proprietary technical and business
information, know-how, show-how or other data or information, the intellectual
property rights in software and databases and related documentation, all
additions, improvements and accessions to any of the foregoing, and all goodwill
associated therewith.

 

2



--------------------------------------------------------------------------------

“Intellectual Property Security Agreements” means the Patent Security Agreement,
Trademark Security Agreement, and Copyright Security Agreement, each
substantially in the form attached hereto as Exhibits II, III and IV,
respectively.

“Lender” and “Lenders” have the meanings assigned to such terms in the
preliminary statement of this Agreement.

“License” means any Patent License, Trademark License, Copyright License or
other Intellectual Property license or sublicense agreement to which any Grantor
is a party, together with any and all renewals, extensions, amendments and
supplements thereof.

“New York UCC” means the Uniform Commercial Code as in effect from time to time
in the State of New York.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention covered
by a Patent, now or hereafter owned by any Grantor or that any Grantor otherwise
has the right to license or granting to any Grantor any right to make, use or
sell any invention covered by a Patent, now or hereafter owned by any third
party and all rights of any Grantor under any such agreement.

“Patents” means all of the following: (a) all letters patent, all registrations
and recordings thereof, and all applications for letters patent, including
applications in the USPTO or in any similar office or agency and (b) all
reissues, re-examinations, continuations, divisions, continuations-in-part,
renewals, or extensions thereof, and the inventions or improvements disclosed or
claimed therein.

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

“Pledged Debt” has the meaning assigned to such term in Section 2.01.

“Pledged Equity” has the meaning assigned to such term in Section 2.01.

“Pledged Securities” means any promissory notes, stock certificates, limited or
unlimited liability membership certificates or other certificated securities
representing the Pledged Collateral, including all certificates, instruments or
other documents representing or evidencing any Pledged Collateral; provided that
the Pledged Securities shall not include any Excluded Property.

“Security Agreement Supplement” means an instrument in the form of Exhibit I
hereto.

“Security Interest” has the meaning assigned to such term in Section 3.01(a).

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any Trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

 

3



--------------------------------------------------------------------------------

“Trademarks” means all of the following: (a) all trademarks, service marks,
trade names, corporate names, trade dress, logos, designs, business names,
fictitious business names and all other source or business identifiers, and all
general intangibles of like nature, (b) all goodwill symbolized thereby or
associated with each of them, (c) all registrations and recordings in connection
therewith, including all registration and recording applications filed in the
USPTO or any similar offices and (d) all renewals of any of the foregoing.

“USCO” means the United States Copyright Office.

“USPTO” means the United States Patent and Trademark Office.

ARTICLE 2

PLEDGE OF SECURITIES

Section 2.01.    Pledge. As security for the payment or performance in full when
due of the Obligations, including its Guarantee of the Obligations, each Grantor
hereby pledges to the Collateral Agent and its successors and assigns, for the
benefit of the Secured Parties, and hereby grants to the Collateral Agent and
its successors and assigns, for the benefit of the Secured Parties, a security
interest in all of such Grantor’s right, title and interest in, to and under
(a) all Equity Interests now or hereafter held by such Grantor in each
Subsidiary (other than any such Equity Interests constituting Excluded
Property), including the Equity Interests listed on Schedule I, and the
certificates, if any, representing all such Equity Interests (the “Pledged
Equity”); (b) any promissory note(s), Tangible Chattel Paper and Instrument(s)
evidencing Indebtedness owed to such Grantor and listed opposite the name of
such Grantor on Schedule I and any promissory note(s), Tangible Chattel Paper
and Instrument(s) evidencing Indebtedness (including, without limitation, any
intercompany notes) directly owing to such Grantor in the future (other than any
such promissory note(s), Tangible Chattel Paper and Instrument(s) constituting
Excluded Property) (the “Pledged Debt”); (c) all payments of principal or
interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of, in exchange for or
upon the conversion of, and all other Proceeds received in respect of, the
Pledged Equity and Pledged Debt; (d) subject to Section 2.06, all rights and
privileges of such Grantor with respect to the securities and other property
referred to in clauses (a), (b), and (c) above; and (e) subject to Section 2.06,
all Proceeds of any of the foregoing (the items referred to in clauses
(a) through (e) above being collectively referred to as the “Pledged
Collateral”); provided that notwithstanding anything in this Agreement or any
other Loan Document to the contrary, nothing in this Agreement shall constitute
or be deemed to constitute a grant of a security interest in, and none of the
Pledged Collateral shall include, any Excluded Property.

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, forever, subject, however, to the terms, covenants and
conditions hereinafter set forth.

 

4



--------------------------------------------------------------------------------

Section 2.02.    Delivery of the Pledged Collateral. (a) Each Grantor agrees to
deliver to the Collateral Agent on the First Amendment Effective Date (or such
later date as may be specified pursuant to the Credit Agreement) all Pledged
Securities directly owned by it on such date and with respect to any Pledged
Securities issued or acquired after such date, it agrees to deliver or cause to
be delivered as promptly as practicable (and in any event, no later than the
next date on which a compliance certificate is required to be delivered pursuant
to Section 5.01(c) of the Credit Agreement (or, if earlier, the date on which
such compliance certificate is actually delivered to the Administrative Agent)
or such later date as to which the Administrative Agent may agree in its
reasonable discretion) to the Collateral Agent, for the benefit of the Secured
Parties, any and all such Pledged Securities. If any Pledged Equity consisting
of uncertificated securities subsequently becomes certificated such that it
constitutes Pledged Securities, the applicable Grantor agrees to deliver or
cause to be delivered as promptly as practicable (and in any event, no later
than the next date on which a compliance certificate is required to be delivered
pursuant to Section 5.01(c) of the Credit Agreement (or, if earlier, the date on
which such compliance certificate is actually delivered to the Administrative
Agent) or such later date as to which the Administrative Agent may agree in its
reasonable discretion) to the Collateral Agent, for the benefit of the Secured
Parties, any and all such certificates.

(b)    The Grantors will cause (or, with respect to Indebtedness owed to any
Grantor by any Person other than the Company or any of its Subsidiaries, will
use reasonable best efforts to cause) any Pledged Debt (other than such as may
arise from ordinary course intercompany cash management obligations)
constituting Indebtedness for borrowed money owed to any Grantor by any Person
that is not a Grantor having a principal amount in excess of $25 million
individually to be evidenced by a duly executed promissory note that is pledged
and delivered to the Collateral Agent, for the benefit of the Secured Parties,
pursuant to the terms hereof.

(c)    Upon delivery to the Collateral Agent, any Pledged Securities required to
be delivered pursuant to the foregoing paragraphs (a) and (b) of this
Section 2.02 shall be accompanied by undated stock or note powers, as
applicable, duly executed in blank or other instruments of transfer reasonably
satisfactory to the Collateral Agent.

Section 2.03.    Representations, Warranties and Covenants. Each Grantor
represents, warrants and covenants to the Collateral Agent, for the benefit of
the Secured Parties, that:

(a)    Schedule I correctly sets forth, as of the First Amendment Effective
Date, a true and complete list, with respect to each Grantor, of (i) all the
Pledged Equity owned by such Grantor and (ii) all the Pledged Debt having an
aggregate value or face amount in excess of $25,000,000 owed to such Grantor;

 

5



--------------------------------------------------------------------------------

(b)    (i) the Pledged Equity constituting an Equity Interest issued by a
Grantor or a wholly owned Subsidiary of a Grantor has been (to the extent such
concepts are relevant with respect to such Pledged Equity) duly and validly
authorized and issued by the issuers thereof and is fully paid and
nonassessable, and (ii) to the best of its knowledge, the Pledged Debt has been
duly and validly authorized and issued by the issuers thereof and is the legal,
valid and binding obligation of each issuer thereof, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding at law or in equity)
and an implied covenant of good faith and fair dealing;

(c)    as of the First Amendment Effective Date, each of the Grantors (i) is the
direct owner, beneficially and of record, of the Pledged Securities indicated on
Schedule I as held by such Grantor and (ii) holds the same free and clear of all
Liens, other than Liens not prohibited by Section 6.02 of the Credit Agreement;

(d)    except for restrictions and limitations imposed by the Loan Documents or
securities laws generally or not prohibited by the terms of the Credit
Agreement, the Pledged Collateral is and will continue to be freely transferable
and assignable, and none of the Pledged Collateral is or will be subject to any
option, right of first refusal, shareholders agreement, charter or by-law
provision or contractual restriction of any nature that might prohibit, impair,
delay or otherwise affect in any manner material and adverse to the Secured
Parties the pledge of such Pledged Collateral hereunder, the sale or disposition
thereof pursuant hereto or the exercise by the Collateral Agent of rights and
remedies hereunder;

(e)    each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;

(f)    no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect); and

(g)    the execution and delivery by each Grantor of this Agreement and the
pledge of the Pledged Collateral pledged by such Grantor pursuant hereto create
a legal, valid and enforceable (subject to Liens not prohibited by Section 6.02
of the Credit Agreement) security interest in such Pledged Collateral and (i) in
the case of Pledged Securities, upon the earlier of (x) delivery of such Pledged
Securities to the Collateral Agent in accordance with this Agreement and (y) the
filing of the applicable Uniform Commercial Code financing statements described
in Section 3.01(b) and (ii) in the case of all other Pledged Collateral, upon
the filing of the applicable Uniform Commercial Code financing statements
described in Section 3.01(b), shall create a perfected security interest in
favor of the Collateral Agent (for the benefit of the Secured Parties) in
respect of such Pledged Collateral.

Section 2.04.    Actions with Respect to Certain Pledged Collateral. (a) Any
limited liability company and any limited partnership whose Equity Interests are
pledged by any Grantor shall either (i) not include in its operative documents
any provision that any Equity Interests in such limited liability company or
such limited partnership be a

 

6



--------------------------------------------------------------------------------

“security” as defined under Article 8 of the Uniform Commercial Code or
(ii) certificate any Equity Interests in any such limited liability company or
such limited partnership or otherwise grant “control” under Section 8-106 of the
Uniform Commercial Code. To the extent an interest in any limited liability
company or limited partnership controlled by any Grantor and pledged under
Section 2.01 is certificated or becomes certificated and is a “security” as
defined under Article 8 of the Uniform Commercial Code, (A) each such
certificate shall be delivered to the Collateral Agent pursuant to
Section 2.02(a), and (B) such Grantor shall fulfill all other requirements under
Section 2.02 applicable in respect thereof.

(b)    Each Grantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default, it will, with respect to any Pledged Equity
issued by such Grantor constituting “uncertificated securities”, comply with
instructions of the Collateral Agent without further consent by the applicable
owner or holder of such Equity Interests.

Section 2.05.    Registration in Nominee Name; Denominations. If an Event of
Default shall occur and be continuing, (a) the Collateral Agent, on behalf of
the Secured Parties, shall have the right (in its sole and absolute discretion)
to hold the Pledged Securities in its own name as pledgee, the name of its
nominee (as pledgee or as sub-agent) or the name of the applicable Grantor,
endorsed or assigned in blank or in favor of the Collateral Agent, and each
Grantor will, upon the request of the Collateral Agent, promptly give to the
Collateral Agent copies of any notices or other communications received by it
with respect to Pledged Securities registered in the name of such Grantor and
(b) the Collateral Agent, on behalf of the Secured Parties, shall have the right
to exchange certificates representing any Pledged Securities for certificates of
smaller or larger denominations for any purpose consistent with this Agreement
(subject, with respect to Pledged Securities issued by any Person other than a
wholly-owned Subsidiary of the Company, to the organizational documents or any
other agreement binding on such issuer); provided, in each case, that the
Collateral Agent shall give the Company prior written notice of its intent to
exercise such rights.

Section 2.06.    Voting Rights; Dividends and Interest. (a) Unless and until an
Event of Default shall have occurred and be continuing and the Collateral Agent
shall have notified the Company in writing that it is exercising its rights
under Article 4 hereof and that the rights of the Grantors under this
Section 2.06 are being suspended:

(i)    Subject to Section 2.06(c), each Grantor shall be entitled to exercise
any and all voting and/or other consensual rights and powers inuring to an owner
of Pledged Securities or any part thereof for any purpose that would not violate
the terms of this Agreement, the Credit Agreement and the other Loan Documents.

(ii)    Subject to Section 2.06(b) below, the Collateral Agent shall be deemed
without further action or formality to have granted to each Grantor all
necessary consents relating to voting rights and/or consensual rights and powers
it is entitled to exercise pursuant to subparagraph (i) above and shall promptly
execute and deliver to each Grantor, or cause to be executed and delivered to
each Grantor,

 

7



--------------------------------------------------------------------------------

all such proxies, powers of attorney and other instruments as each Grantor may
reasonably request for the purpose of enabling such Grantor to exercise the
voting and/or consensual rights and powers it is entitled to exercise pursuant
to subparagraph (i) above.

(iii)    Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are not prohibited by the
Credit Agreement or the other Loan Documents; provided that any noncash
dividends, interest, principal or other distributions that would constitute
Pledged Equity or Pledged Debt, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests of the
issuer of any Pledged Securities or received in exchange for Pledged Securities
or any part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Pledged Collateral,
and, if received by any Grantor, shall be held in trust for the benefit of the
Collateral Agent and the other Secured Parties and shall be promptly (and in any
event no later than the next date on which a compliance certificate is required
to be delivered pursuant to Section 5.01(c) of the Credit Agreement (or, if
earlier, the date on which such compliance certificate is actually delivered to
the Collateral Agent) or such later date as to which the Collateral Agent may
agree in its discretion) delivered to the Collateral Agent in the same form as
so received (with any necessary endorsement reasonably requested by the
Collateral Agent).

(b)    Upon the occurrence and during the continuance of an Event of Default and
after the Collateral Agent shall have notified the Company in writing that it is
exercising its rights under Article 4 hereof and that the rights of the Grantors
under this Section 2.06 are being suspended, subject to applicable law, and so
long as any Borrowing is outstanding, all rights of any Grantor to receive
dividends, interest, principal or other distributions that such Grantor is
authorized to receive pursuant to paragraph (a)(iii) of this Section 2.06 shall
cease, and all such rights shall thereupon become vested, for the benefit of the
Secured Parties, in the Collateral Agent, which shall have the sole and
exclusive right and authority to receive and retain such dividends, interest,
principal or other distributions. All dividends, interest, principal or other
distributions received by any Grantor contrary to the provisions of this
Section 2.06 shall be held in trust for the benefit of the Collateral Agent and
the other Secured Parties, and shall be promptly (and in any event within thirty
(30) days or such longer period as to which the Collateral Agent may agree in
its reasonable discretion) delivered to the Collateral Agent upon demand in the
same form as so received (with any necessary endorsement reasonably requested by
the Collateral Agent). Any and all money and other property paid over to or
received by the Collateral Agent pursuant to the provisions of this paragraph
(b) shall be retained by the Collateral Agent in an account to be established by
the Collateral Agent upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 4.02 hereof. After all
Events of Default have been cured or waived, the Collateral Agent shall promptly
repay to each Grantor (without interest) all dividends, interest,

 

8



--------------------------------------------------------------------------------

principal or other distributions that such Grantor would otherwise be permitted
to retain pursuant to the terms of paragraph (a)(iii) of this Section 2.06 that
have not been applied in accordance with the provisions of Section 4.02 hereof
pursuant to this Section 2.06(b).

(c)    Upon the occurrence and during the continuance of an Event of Default and
after the Collateral Agent shall have notified the Company in writing that it is
exercising its rights under Article 4 hereof and that the rights of the Grantors
under this Section 2.06 are being suspended, subject to applicable law, all
rights of any Grantor to exercise the voting and consensual rights and powers it
is entitled to exercise pursuant to paragraph (a)(i) of this Section 2.06, and
the obligations of the Collateral Agent under paragraph (a)(ii) of this
Section 2.06, shall cease, and all such rights shall thereupon become vested in
the Collateral Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers; provided
that, unless otherwise directed by the Required Lenders, the Collateral Agent
shall have the right from time to time during the continuance of an Event of
Default to permit the Grantors to exercise such rights at the discretion of the
Collateral Agent. After all Events of Default have been cured or waived,
(i) each Grantor shall have the exclusive right to exercise the voting and/or
consensual rights and powers that such Grantor would otherwise be entitled to
exercise pursuant to the terms of paragraph (a)(i) of this Section 2.06 and
(ii) the obligations of the Collateral Agent pursuant to the terms of paragraph
(a)(i) of this Section 2.06 shall be reinstated.

(d)    Any notice given by the Collateral Agent to the Company suspending the
rights of the Grantors under paragraph (b) of this Section 2.06 (i) shall be
given in writing, (ii) may be given with respect to one or more of the Grantors
at the same or different times and (iii) may suspend the rights of the Grantors
under paragraph (a)(i) or paragraph (a)(iii) of this Section 2.06 in part
without suspending all such rights (as specified by the Collateral Agent in its
sole and absolute discretion) and without waiving or otherwise affecting the
Collateral Agent’s rights to give additional written notices from time to time
suspending other rights so long as an Event of Default has occurred and is
continuing.

ARTICLE 3

SECURITY INTERESTS IN PERSONAL PROPERTY

Section 3.01.    Security Interest. (a) As security for the payment or
performance in full when due of the Obligations, including each Guarantee of the
Obligations, each Grantor hereby pledges to the Collateral Agent, for the
benefit of the Secured Parties, and hereby grants to the Collateral Agent, for
the benefit of the Secured Parties, a continuing security interest (the
“Security Interest”) in all of its right, title and interest in or to any and
all of the following assets and properties, whether now owned, or hereafter
acquired by or arising in favor of such Grantor, and regardless of where located
(collectively, the “Article 9 Collateral”):

(i)    all Accounts;

(ii)    all Chattel Paper;

 

9



--------------------------------------------------------------------------------

(iii)    all Deposit Accounts;

(iv)    all Documents;

(v)    all Equipment;

(vi)    all Fixtures;

(vii)    all General Intangibles;

(viii)    all Intellectual Property, including all claims for, and rights to sue
for, past, present or future infringements, misappropriations or other
violations of Intellectual Property, and all income, royalties, damages and
payments now or hereafter due or payable with respect to Intellectual Property;

(ix)    all Goods;

(x)    all Instruments;

(xi)    all Inventory, including goods that are returned, repossessed, stopped
in transit or which are otherwise owned by any Grantor;

(xii)    all Investment Property, Pledged Equity and other Pledged Collateral;

(xiii)    all books and records pertaining to the Article 9 Collateral;

(xiv)    all Letters of Credit and Letter of Credit Rights;

(xv)    all Money, cash and cash equivalents;

(xvi)    all Commercial Tort Claims described on Schedule 10 to the Perfection
Certificate or any Perfection Certificate Supplement; and

(xvii)    all Proceeds and products of any and all of the foregoing and all
Supporting Obligations, collateral security and guarantees given by any Person
with respect to any of the foregoing;

provided that notwithstanding anything to the contrary in this Agreement, this
Agreement shall not constitute a grant of a security interest in (and the terms
“Collateral” and “Article 9 Collateral” shall not include) any Excluded
Property.

(b)    Each Grantor hereby irrevocably authorizes the Collateral Agent for the
benefit of the Secured Parties at any time and from time to time to file in any
relevant jurisdiction any financing statements (including Fixture filings with
respect to any Fixtures associated with Material Real Property that is subject
to a Mortgage) with respect to the Article 9 Collateral or any part thereof and
amendments thereto that (i) indicate the Collateral as “all assets of the
Debtor, whether now owned or existing or hereafter acquired or arising and
wheresoever located, including all accessions thereto and products and

 

10



--------------------------------------------------------------------------------

proceeds thereof” or words of similar effect as being of an equal or lesser
scope or with greater detail, and (ii) contain the information required by
Article 9 of the Uniform Commercial Code or the analogous legislation of each
applicable jurisdiction for the filing of any financing statement or amendment,
including (x) whether such Grantor is an organization, the type of organization
and, if required, any organizational identification number issued to such
Grantor and (y) in the case of a financing statement filed as a Fixture filing,
a sufficient description of the Material Real Property subject to a Mortgage to
which such Article 9 Collateral relates. Each Grantor agrees to provide such
information to the Collateral Agent promptly upon any reasonable request. The
Collateral Agent shall provide reasonable written notice to the Company of all
such filings made by the Collateral Agent on or about the First Amendment
Effective Date, and, reasonably promptly thereafter, any subsequent filings or
amendments, supplements or terminations of existing filings, made from time to
time thereafter and, in each case, shall, upon the reasonable request of the
Company, provide to the Company file-stamped copies thereof within a reasonable
time following receipt thereof.

(c)    The Security Interest is granted as security only and shall not subject
the Collateral Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Grantor with respect to or arising
out of the Article 9 Collateral.

(d)    The Collateral Agent is authorized to file with the USPTO or the USCO (or
any successor office) such documents as may be necessary or advisable for the
purpose of perfecting, confirming, continuing, enforcing or protecting the
Security Interest in United States Intellectual Property granted by each
Grantor, without the signature of any Grantor, and naming the applicable Grantor
or Grantors as debtors and the Collateral Agent as secured party. The Collateral
Agent shall provide reasonable written notice to the Company of all such filings
made by the Collateral Agent on or about the First Amendment Effective Date and,
reasonably promptly thereafter, any subsequent filings or amendments,
supplements or terminations of existing filings, made from time to time
thereafter.

(e)    Notwithstanding anything to the contrary in the Loan Documents, none of
the Grantors shall be required to perfect the Security Interests granted by this
Agreement (including Security Interests in Investment Property and Fixtures) by
any means other than by (i) filings pursuant to the Uniform Commercial Code of
the relevant State(s), (ii) filings at the USPTO or the USCO, as applicable,
with respect to Intellectual Property as expressly provided for elsewhere
herein, (iii) delivery to the Collateral Agent to be held in its possession of
all Collateral consisting of Pledged Securities as expressly required elsewhere
herein or in the Credit Agreement and (iv) Fixture filings in the applicable
real estate records with respect to any Fixtures associated with Material Real
Property that is subject to a Mortgage. No Grantor shall be required to
establish the Collateral Agent’s “control” over any Collateral other than the
Collateral consisting of Pledged Securities as provided in Section 2.02.

(f)    Each Grantor (or the Company, in place of any Grantor) shall pay any
applicable filing fees, recordation fees and related expenses relating to its
Article 9 Collateral or any Fixture filings with respect to any Fixtures
associated with Material Real Property that is subject to a Mortgage, in each
case, in accordance with Section 5.09(c) of the Credit Agreement.

 

11



--------------------------------------------------------------------------------

Section 3.02.    Representations and Warranties. Each Grantor represents,
warrants and covenants to the Collateral Agent, for the benefit of the Secured
Parties, that:

(a)    Subject to Liens not prohibited by Section 6.02 of the Credit Agreement,
such Grantor has good and valid rights in and title to the Article 9 Collateral
with respect to which it has purported to grant a Security Interest hereunder.

(b)    This Agreement has been duly executed and delivered by each Grantor that
is party hereto and constitutes a legal, valid and binding obligation of such
Grantor, enforceable against such Grantor in accordance with its terms, subject
to the effects of bankruptcy, insolvency, fraudulent conveyance, reorganization
and other similar laws relating to or affecting creditors’ rights generally and
by general principles of equity (whether considered in a proceeding in equity or
law).

(c)    The Uniform Commercial Code financing statements or other appropriate
filings, recordings or registrations prepared by the Collateral Agent based upon
the information provided to the Collateral Agent in the Perfection Certificate
for filing in each governmental, municipal or other office specified in Schedule
4 to the Perfection Certificate (or specified by written notice from the Company
to the Collateral Agent after the First Amendment Effective Date in the case of
filings, recordings or registrations required by the Credit Agreement after the
First Amendment Effective Date), are all the filings, recordings and
registrations (other than the Intellectual Property Security Agreements to be
filed at the USPTO and the USCO in order to perfect the Security Interest in
Article 9 Collateral consisting of United States Patents, Trademarks, Copyrights
and Copyright Licenses) that are necessary to establish a legal, valid and
perfected security interest in favor of the Collateral Agent (for the benefit of
the Secured Parties) in respect of all Article 9 Collateral in which the
Security Interest may be perfected by filing, recording or registration of a
Uniform Commercial Code financing statement or Intellectual Property filing in
the United States (or any political subdivision thereof), and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements and
amendments.

(d)    Each Grantor represents and warrants on the First Amendment Effective
Date that Intellectual Property Security Agreements containing a description of
all Article 9 Collateral consisting of United States Patents, United States
registered Trademarks (and Trademarks for which United States registration
applications are pending, unless it constitutes Excluded Property), United
States registered Copyrights and exclusive Copyright Licenses in respect of
United States registered Copyrights, respectively, have been or on or promptly
after the First Amendment Effective Date shall be executed and delivered to the
Collateral Agent for recording by the USPTO and the USCO pursuant to 35 U.S.C. §
261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the regulations thereunder, as
applicable, as may be necessary or reasonably requested to establish a legal,
valid and

 

12



--------------------------------------------------------------------------------

perfected security interest in favor of the Collateral Agent (for the benefit of
the Secured Parties) in respect of all Article 9 Collateral consisting of
registrations and applications for United States Patents, Trademarks (except
pending Trademark applications that constitute Excluded Property), Copyrights
and exclusive Copyright Licenses in respect of United States registered
Copyrights, to the extent a security interest may be perfected by filing,
recording or registration in the USPTO or the USCO, and no further or subsequent
filing, refiling, recording, rerecording, registration or reregistration is
necessary (other than (i) such filings and actions as are necessary to perfect
the Security Interest with respect to any Article 9 Collateral consisting of
registrations and applications for United States Patents, Trademarks and
Copyrights or exclusive Copyright Licenses in respect of United States
registered Copyrights acquired or developed by any Grantor after the date
hereof, and (ii) the UCC financing and continuation statements and amendments
contemplated in Section 3.02(c)).

(e)    The Security Interest constitutes a valid security interest in the
Article 9 Collateral, and (i) when all appropriate filings, recordings,
registrations and/or notifications are made (and all other actions are taken as
may be necessary in connection therewith (including payment of any applicable
filing and recording taxes)) as may be required under applicable law to perfect
the Security Interest and (ii) upon the taking of possession or control by the
Collateral Agent of such Article 9 Collateral with respect to which a security
interest may be perfected only by possession or control (which possession or
control shall be given to the Collateral Agent to the extent required by this
Agreement (except, for the avoidance of doubt, to the extent otherwise required
by the Intercreditor Agreement)), the Security Interest in such Article 9
Collateral with respect to which such actions have been taken shall be perfected
and shall be prior to any other Lien on any of the Article 9 Collateral, other
than Liens not prohibited by Section 6.02 of the Credit Agreement and subject to
any limitations or exclusions from the requirement to perfect the security
interests and Liens on the Collateral described herein or in the Credit
Agreement.

(f)    The Grantors own, and have rights in, the Article 9 Collateral free and
clear of any Lien, except for Liens not prohibited by Section 6.02 of the Credit
Agreement. Subject to the Intercreditor Agreement, none of the Grantors has
filed or consented to the filing of (i) any financing statement or analogous
document under the New York UCC or any other applicable laws covering any
Article 9 Collateral, (ii) any assignment in which any Grantor assigns any
Article 9 Collateral or any security agreement or similar instrument covering
any Article 9 Collateral with the USPTO or the USCO or (iii) any assignment in
which any Grantor assigns any Article 9 Collateral or any security agreement or
similar instrument covering any Article 9 Collateral with any foreign
governmental, municipal or other office, which financing statement or analogous
document, assignment, security agreement or similar instrument is still in
effect, except, in each case to the extent the Lien or security interest
evidenced thereby is not prohibited by the Credit Agreement.

Section 3.03.    Covenants.

(a)    Each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Collateral Agent may from time to time reasonably
request to assure,

 

13



--------------------------------------------------------------------------------

preserve, protect and perfect the Security Interest and the rights and remedies
created hereby, including the payment of any fees and taxes required in
connection with the execution and delivery of this Agreement, the granting of
the Security Interest and the filing of any financing statements (including
Fixture filings with respect to Fixtures associated with any Material Real
Property that is subject to a Mortgage) or other documents in connection
herewith or therewith, all in accordance with the terms of this Agreement and
the Credit Agreement.

(b)    At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not permitted pursuant
to Section 6.02 of the Credit Agreement, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Grantor fails to do
so as required by the Credit Agreement, this Agreement or any other Loan
Document and within a reasonable period of time after the Collateral Agent has
requested in writing that the Company do so. Any and all reasonable amounts so
expended by the Collateral Agent shall be reimbursed by the Grantors within
fifteen (15) days after demand for any payment made in respect of such amounts
that are due and payable or any reasonable expense incurred by the Collateral
Agent pursuant to the foregoing authorization in accordance with Section 5.03;
provided, however, that the Grantors shall not be obligated to reimburse the
Collateral Agent with respect to any Intellectual Property included in the
Collateral which any Grantor has abandoned or failed to maintain or pursue, or
otherwise allowed to lapse, terminate or be put into the public domain, in
accordance with Section 3.03(c)(iii). Nothing in this paragraph shall be
interpreted as excusing any Grantor from the performance of, or imposing any
obligation on the Collateral Agent or any Secured Party to cure or perform, any
covenants or other promises of any Grantor with respect to taxes, assessments,
charges, fees, Liens, security interests or other encumbrances and maintenance
as set forth herein or in the other Loan Documents.

(c)    Intellectual Property Covenants.

(i)    In the event that any Grantor, either directly or through any agent,
employee, licensee or designee, (A) files an application for the registration of
(or otherwise becomes the owner of) any United States Patent, Trademark,
Copyright or Copyright License with the USPTO or the USCO or (B) acquires any
registration or application for registration of any United States Patent,
Trademark, or Copyright or any Copyright License, such Grantor will, no later
than the next date on which a compliance certificate is required to be delivered
pursuant to Section 5.01(c) of the Credit Agreement (or, if earlier, the date on
which such compliance certificate is actually delivered to the Collateral Agent)
or such later date as to which the Collateral Agent may agree in its reasonable
discretion), provide the Collateral Agent written notice thereof, and, upon
request of the Collateral Agent, such Grantor shall promptly execute and deliver
any and all Intellectual Property Security Agreements as the Collateral Agent
may reasonably request to evidence the Collateral Agent’s security interest (for
the benefit of the Secured Parties) in such United States Patent, Trademark,
Copyright or Copyright License, and the general intangibles of such Grantor
relating thereto or represented thereby (other than, in each case, to the extent
constituting Excluded Property).

 

14



--------------------------------------------------------------------------------

(ii)    Other than to the extent permitted herein or in the Credit Agreement or
with respect to registrations and applications no longer material, used or
useful, and except to the extent failure to act would not, as deemed by the
Company in its reasonable business judgment, reasonably be expected to have a
Material Adverse Effect, with respect to registration or pending application of
each item of its Intellectual Property included in the Article 9 Collateral for
which such Grantor has standing to do so, each Grantor agrees to take, at its
expense, all reasonable steps, including, without limitation, in the USPTO, the
USCO and any other Governmental Authority located in the United States, to
pursue the registration and maintenance of each Patent, Trademark or Copyright
registration or application or Copyright License, now or hereafter included in
such Article 9 Collateral of such Grantor.

(iii)    Other than to the extent permitted herein or in the Credit Agreement,
or with respect to registrations and applications no longer material, used or
useful, or except as would not, as deemed by the Company in its reasonable
business judgment, reasonably be expected to have a Material Adverse Effect, no
Grantor shall do or permit any act or knowingly omit to do any act whereby any
of its Intellectual Property included in the Article 9 Collateral may lapse, be
terminated, or become invalid or unenforceable or placed in the public domain
(or in the case of a trade secret, becomes publicly known).

(iv)    Other than as excluded or as permitted herein or in the Credit
Agreement, or with respect to Patents, Copyrights or Trademarks which are no
longer material, used or useful in the Grantor’s business operations or except
where failure to do so would not, as deemed by the Company in its reasonable
business judgment, reasonably be expected to have a Material Adverse Effect,
each Grantor shall take all reasonable steps to preserve and protect each item
of its Intellectual Property included in the Article 9 Collateral, including,
without limitation, maintaining the quality of any and all products or services
used or provided in connection with any of its Trademarks, consistent with the
quality of the products and services as of the date hereof, and taking all
reasonable steps necessary to ensure that all licensed users of any of its
Trademarks abide by the applicable license’s terms with respect to standards of
quality.

(v)    Notwithstanding clauses (i) through (iv) above, nothing in this Agreement
or any other Loan Document prevents any Grantor from Disposing of, discontinuing
the use or maintenance of, failing to pursue, or otherwise allowing to lapse,
terminate or be put into the public domain, any of its Intellectual Property
included in the Article 9 Collateral to the extent permitted by the Credit
Agreement.

(d)    Except to the extent permitted under the Credit Agreement, each Grantor
shall, upon request of the Collateral Agent, at its own expense, take any and
all commercially reasonable actions necessary to defend title and rights to the
Article 9

 

15



--------------------------------------------------------------------------------

Collateral against all Persons and to defend the Security Interest of the
Collateral Agent in the Article 9 Collateral and the priority thereof against
any Lien not permitted pursuant to Section 6.02 of the Credit Agreement. Each
Grantor (rather than the Collateral Agent or any Secured Party) shall remain
liable (as between itself and any relevant counterparty) to observe and perform
all the conditions and obligations to be observed and performed by it under each
contract, agreement or instrument relating to the Article 9 Collateral, all in
accordance with the terms and conditions thereof.

ARTICLE 4

REMEDIES

Section 4.01.    Remedies upon Default. Upon the occurrence and during the
continuance of an Event of Default, it is agreed that the Collateral Agent shall
have the right to exercise any and all rights afforded to a secured party with
respect to the Obligations under the Uniform Commercial Code or other applicable
law and also may (a) require each Grantor to, and each Grantor agrees that it
will at its expense and upon request of the Collateral Agent promptly, assemble
all or part of the Collateral as directed by the Collateral Agent and make it
available to the Collateral Agent at a place and time to be reasonably
designated by the Collateral Agent; (b) enter into any premises owned or, to the
extent lawful and permitted, leased by any of the Grantors where the Collateral
or any part thereof is assembled or located in order to effectuate its rights
and remedies hereunder or under law, without obligation to such Grantor in
respect of such occupation; provided that the Collateral Agent shall provide the
applicable Grantor with written notice thereof prior to such occupancy; (c) with
respect to any of the Article 9 Collateral consisting of Intellectual Property,
exercise the remedies set forth in Section 4.03; (d) exercise any and all rights
and remedies of any of the Grantors under or in connection with the Collateral,
or otherwise in respect of the Collateral; provided that the Collateral Agent
shall provide the applicable Grantor with written notice thereof prior to such
exercise; and (e) subject to the mandatory requirements of applicable law and
the notice requirements described below, sell or otherwise dispose of all or any
part of the Collateral securing the Obligations at a public or private sale or
at any broker’s board or on any securities exchange, for cash, upon credit or
for future delivery as the Collateral Agent shall deem appropriate. The
Collateral Agent shall be authorized at any such sale of securities (if it deems
it advisable to do so) to restrict the prospective bidders or purchasers to
Persons who will represent and agree that they are purchasing the Collateral for
their own account for investment and not with a view to the distribution or sale
thereof, and upon consummation of any such sale the Collateral Agent shall have
the right to assign, transfer and deliver to the purchaser or purchasers thereof
the Collateral so sold. Each such purchaser at any sale of Collateral shall hold
the property sold absolutely, free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by law) all
rights of redemption, stay and appraisal which such Grantor now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted.

The Collateral Agent shall give the applicable Grantors and the Company ten
(10) Business Days’ written notice (which each Grantor agrees is reasonable
notice within the meaning of Section 9-611 of the New York UCC or its equivalent
in other jurisdictions) of the Collateral Agent’s intention to make any sale of
Collateral. Such notice, in the case of

 

16



--------------------------------------------------------------------------------

a public sale, shall state the time and place for such sale and, in the case of
a sale at a broker’s board or on a securities exchange, shall state the board or
exchange at which such sale is to be made and the day on which the Collateral,
or a portion thereof, will first be offered for sale at such board or exchange.
Any such public sale shall be held at such time or times within ordinary
business hours and at such place or places as the Collateral Agent may fix and
state in the notice (if any) of such sale. At any such sale, the Collateral, or
a portion thereof, to be sold may be sold in one lot as an entirety or in
separate parcels, as the Collateral Agent may (in its sole and absolute
discretion) determine. The Collateral Agent shall not be obligated to make any
sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In the case of
any sale of all or any part of the Collateral made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent shall not incur any liability in the event that any such
purchaser or purchasers shall fail to take up and pay for the Collateral so sold
and, in case of any such failure, such Collateral may be sold again upon like
notice. At any public (or, to the extent permitted by law, private) sale made
pursuant to this Agreement, any Secured Party may bid for or purchase, free (to
the extent permitted by law) from any right of redemption, stay, valuation or
appraisal on the part of any Grantor (all said rights being also hereby waived
and released to the extent permitted by law), the Collateral or any part thereof
offered for sale and may make payment on account thereof by using any claim then
due and payable to such Secured Party from any Grantor as a credit against the
purchase price, and such Secured Party may, upon compliance with the terms of
sale, hold, retain and dispose of such property without further accountability
to any Grantor therefor. For purposes hereof, a written agreement to purchase
the Collateral or any portion thereof shall be treated as a sale thereof; the
Collateral Agent shall be free to carry out such sale pursuant to such agreement
and no Grantor shall be entitled to the return of the Collateral or any portion
thereof subject thereto, notwithstanding the fact that after the Collateral
Agent shall have entered into such an agreement all Events of Default shall have
been remedied and the Obligations paid in full. As an alternative to exercising
the power of sale herein conferred upon it, the Collateral Agent may proceed by
a suit or suits at law or in equity to foreclose this Agreement and to sell the
Collateral or any portion thereof pursuant to a judgment or decree of a court or
courts having competent jurisdiction or pursuant to a proceeding by a court
appointed receiver. Any sale pursuant to the provisions of this Section 4.01
shall be deemed to be commercially reasonable as provided in Section 9-610(b) of
the New York UCC or its equivalent in other jurisdictions.

 

17



--------------------------------------------------------------------------------

Section 4.02.    Application of Proceeds.

(a)    Upon the exercise of remedies as set forth in Section 7.01 of the Credit
Agreement and subject to the Intercreditor Agreement, the Collateral Agent shall
apply the proceeds of any collection or sale of Collateral, including any
Collateral consisting of cash, in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including amounts payable under Sections 2.15, 2.16, 2.17 and 9.03 of the Credit
Agreement) payable under the Loan Documents to the Administrative Agent in its
capacity as such and the Collateral Agent in its capacity as such, ratably in
proportion to the respective amounts owing to them;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest, but including
amounts payable under Sections 2.15, 2.16, 2.17 and 9.03 of the Credit
Agreement) payable to the Lenders, ratably among them in proportion to the
amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and Borrowings, any fees, premiums and scheduled
periodic payments due under Swap Agreements or Banking Services Agreements,
ratably among the Secured Parties in proportion to the respective amounts
described in this clause Third held by them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Borrowings, unreimbursed LC Disbursements and to cash
collateralize that portion of LC Exposure consisting of the aggregate undrawn
amount of Letters of Credit and any breakage, termination or other payments
under Swap Agreements or Banking Services Agreements, ratably among the Secured
Parties in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Collateral Agent and the other Secured Parties on such date,
ratably based upon the respective aggregate amounts of all such Obligations
owing to the Collateral Agent and the other Secured Parties on such date; and

Last, the balance, if any, after all of the Obligations have been paid in full,
as directed by the Company or as otherwise required by law.

(b)    Subject to the Intercreditor Agreement and the Credit Agreement, the
Collateral Agent shall have absolute discretion as to the time of application of
any such proceeds, monies or balances in accordance with this Agreement. Upon
any sale of Collateral by the Collateral Agent (including pursuant to a power of
sale granted by statute or under a judicial proceeding), the receipt of the
Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof.

(c)    In making the determinations and allocations required by this
Section 4.02, the Collateral Agent may rely conclusively upon information
supplied to or by the Collateral Agent as to the amounts of unpaid principal and
interest and other amounts outstanding with respect to the Obligations, and the
Collateral Agent shall have no liability

 

18



--------------------------------------------------------------------------------

to any of the Secured Parties for actions taken in reliance on such information,
provided that nothing in this sentence shall prevent any Grantor from contesting
any amounts claimed by any Secured Party in any information so supplied. All
distributions made by the Collateral Agent pursuant to this Section 4.02 shall
be (subject to any decree of any court of competent jurisdiction) final (absent
manifest error), and the Collateral Agent shall have no duty to inquire as to
the application by the Collateral Agent of any amounts distributed to it.

Section 4.03.    Grant of License to Use Intellectual Property; Power of
Attorney. For the exclusive purpose of enabling the Collateral Agent to exercise
rights and remedies under this Agreement at such time as the Collateral Agent
shall be lawfully entitled to exercise such rights and remedies at any time
after and during the continuance of an Event of Default, each Grantor hereby
grants to the Collateral Agent a non-exclusive, royalty-free, limited license
(until the termination or cure of the Event of Default) to use, license or, to
the extent permitted under the terms of the relevant license, sublicense any of
the Intellectual Property included in the Article 9 Collateral now owned or
hereafter acquired by such Grantor, and including in such license reasonable
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof; provided, however, that all of the foregoing rights of the Collateral
Agent to operate such license, sublicense and other rights shall expire
immediately upon the termination or cure of all Events of Default and shall be
exercised by the Collateral Agent solely during the continuance of an Event of
Default and upon ten (10) Business Days’ prior written notice to the Company,
and nothing in this Section 4.03 shall require Grantors to grant any license
that is prohibited by any applicable law, or is prohibited by, or constitutes a
breach or default under or results in the termination of any contract, license,
agreement, instrument or other document evidencing, giving rise to or
theretofore granted, to the extent not prohibited by the Credit Agreement, with
respect to such property or otherwise unreasonably prejudices the value thereof
to the relevant Grantor; provided, further, that such licenses granted hereunder
with respect to Trademarks shall be subject to the maintenance of quality
standards with respect to the goods and services on which such Trademarks are
used sufficient to preserve the validity of such Trademarks (it being understood
that, notwithstanding anything herein to the contrary, any license, sublicense
or other transaction entered into by the Collateral Agent in accordance herewith
shall be binding upon each Grantor notwithstanding any subsequent cure of an
Event of Default). Furthermore, each Grantor hereby grants to the Collateral
Agent an absolute power of attorney to sign, subject only to the giving of ten
(10) days’ written notice to such Grantor and the Company, upon the occurrence
and during the continuance of any Event of Default, any document which may be
required by the USPTO or the USCO in order to effect an absolute assignment of
all right, title and interest in each registration and application for a United
States Patent, Trademark or Copyright or Copyright License, and to record the
same.

 

19



--------------------------------------------------------------------------------

ARTICLE 5

MISCELLANEOUS

Section 5.01.    Notices. All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Grantor other than the Company shall be given to it in care of the
Company as provided in Section 9.01 of the Credit Agreement.

Section 5.02.    Waivers; Amendment; Several Agreement. (a) No failure or delay
by the Collateral Agent, any Issuing Bank or any Lender in exercising any right
or power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Collateral Agent, the Issuing
Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Grantor therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section 5.02, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Collateral Agent, any Issuing
Bank or any Lender may have had notice or knowledge of such Default at the time.
No notice or demand on any Grantor in any case shall entitle any Grantor to any
other or further notice or demand in similar or other circumstances.

(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Grantor or Grantors with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 9.02 of the Credit Agreement; provided that the
Collateral Agent in its reasonable discretion may grant extensions of time for
the creation or perfection of security interests in, or taking other actions
with respect to, particular assets or any other compliance with the requirements
of this Agreement where it reasonably determines in writing, in consultation
with the Company, that the creation or perfection of security interests in or
taking other actions, or any other compliance with the requirements of this
definition cannot be accomplished without undue delay, burden or expense by the
time or times at which it would otherwise be required by this Agreement.

(c)    This Agreement shall be construed as a separate agreement with respect to
each Grantor and may be amended, modified, supplemented (including by the
addition of a Grantor pursuant to a Security Agreement Supplement), waived or
released with respect to any Grantor without the approval of any other Grantor
and without affecting the obligations of any other Grantor hereunder.

Section 5.03.    Collateral Agent’s Fees and Expenses. (a) The parties hereto
agree that the Collateral Agent shall be entitled to reimbursement of its
expenses incurred hereunder (including without limitation disbursements of the
Collateral Agent pursuant to Section 5.14) and indemnity for its actions in
connection herewith to the extent provided in Sections 9.03 of the Credit
Agreement.

 

20



--------------------------------------------------------------------------------

(b)    Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Collateral Documents. The provisions
of this Section 5.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Collateral Agent or any other Secured Party.

Section 5.04.    Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns, to the extent permitted under Section 9.04 of
the Credit Agreement.

Section 5.05.    Survival of Agreement. All covenants, agreements,
representations and warranties made by the Grantors in this Agreement and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement shall be considered to have been relied upon by the
Lenders and shall survive the execution and delivery of the Loan Documents and
the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any Lender or on its behalf, and shall continue in full
force and effect until the termination of this Agreement in accordance with
Section 5.12(a).

Section 5.06.    Counterparts; Effectiveness; Successors and Assigns. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Delivery by facsimile or other electronic communication of an
executed counterpart of a signature page to this Agreement shall be effective as
delivery of an original executed counterpart of this Agreement. This Agreement
shall become effective as to any Grantor when a counterpart hereof executed on
behalf of such Grantor shall have been delivered to the Collateral Agent and a
counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding, without the consent of any other party, upon
such Grantor and the Collateral Agent and their respective successors and
assigns permitted thereby, and shall inure to the benefit of such Grantor, the
Collateral Agent and the other Secured Parties and their respective successors
and assigns permitted thereby, except that no Grantor shall have the right to
assign or transfer its rights or obligations hereunder or any interest herein or
in the Collateral (and any such assignment or transfer shall be void) except as
permitted by this Agreement or the other Loan Documents (it being understood
that a merger or consolidation not prohibited by the Credit Agreement shall not
constitute an assignment or transfer).

Section 5.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

21



--------------------------------------------------------------------------------

Section 5.08.    Governing Law; Jurisdiction; Venue; Waiver of Jury Trial;
Consent to Service of Process. (a) THE TERMS OF SECTION 9.09 OF THE CREDIT
AGREEMENT WITH RESPECT TO GOVERNING LAW, SUBMISSION OF JURISDICTION AND VENUE
ARE INCORPORATED HEREIN BY REFERENCE, MUTATIS MUTANDIS, AND THE PARTIES HERETO
AGREE TO SUCH TERMS.

(b)    EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 5.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

Section 5.09.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 5.10.    Security Interest Absolute. To the extent permitted by
applicable law, all rights of the Collateral Agent hereunder, the Security
Interest, the grant of a security interest in the Collateral and all obligations
of each Grantor hereunder shall be absolute and unconditional irrespective of
(a) any lack of validity or enforceability of the Credit Agreement, any other
Loan Document, any agreement with respect to any of the Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Credit Agreement, any other Loan Document or any other agreement or
instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the
Obligations or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Grantor in respect of the
Obligations or this Agreement.

 

22



--------------------------------------------------------------------------------

Section 5.11.    Intercreditor Agreement Governs.

(a)    Notwithstanding anything herein to the contrary, (i) the priority of the
liens and security interests granted to the Collateral Agent pursuant to this
Agreement are expressly subject to the Intercreditor Agreement and (ii) the
exercise of any right or remedy by the Collateral Agent hereunder is subject to
the limitations and provisions of the Intercreditor Agreement. In the event of
any conflict between the terms of the Intercreditor Agreement and the terms of
this Agreement regarding the priority of the liens and the security interests
granted to the Collateral Agent or exercise of any rights or remedies by the
Collateral Agent, the terms of the Intercreditor Agreement shall govern.

(b)    Notwithstanding anything herein to the contrary, to the extent any
Grantor is required hereunder to deliver Collateral to, or the possession or
control by, the Collateral Agent for purposes of possession and/or “control” (as
such term is used herein) and is unable to do so as a result of having
previously delivered such Collateral to the Controlling Authorized
Representative (as defined in the Intercreditor Agreement) in accordance with
the terms of the Intercreditor Agreement, such Grantor’s obligations hereunder
with respect to such delivery shall be deemed complied with and satisfied by the
delivery to the Controlling Authorized Representative (as defined in the
Intercreditor Agreement), as gratuitous bailee and/or gratuitous agent for the
benefit of each other First-Priority Secured Party (as defined in the
Intercreditor Agreement).

Section 5.12.    Termination or Release.

(a)    This Agreement, the Security Interest and all other security interests
granted hereby shall automatically terminate with respect to all Obligations
upon termination of the Commitments and payment in full of all Obligations
(other than (i) indemnities and contingent obligations with respect to which no
claim for reimbursement has been made in writing, (ii) Swap Agreements, and
(iii) Banking Services, other than Letters of Credit that have been cash
collateralized pursuant to arrangements mutually agreed between the applicable
Issuing Bank and the Company or with respect to which other arrangements have
been made that are satisfactory to the applicable Issuing Bank).

(b)    A Grantor (other than the Company) shall automatically be released from
its obligations hereunder in accordance with, and to the extent provided by,
Section 9.14 of the Credit Agreement.

(c)    The security interest granted hereunder by any Grantor in any Collateral
shall be automatically released and the license granted in Section 4.03 shall be
automatically terminated with respect to such Collateral (i) at the time the
property subject to such security interest is transferred or to be transferred
as part of or in connection with any transfer not prohibited by the Credit
Agreement (and the Collateral Agent may rely conclusively on a certificate to
that effect provided to it by such Grantor upon its reasonable request without
further inquiry) to any person other than a Grantor, (ii) subject to
Section 9.02 of the Credit Agreement, if the release of such security interest
is approved, authorized or ratified in writing by the Required Lenders or
(iii) upon release of such Grantor from its obligations hereunder pursuant to
Section 5.12(b) above.

 

23



--------------------------------------------------------------------------------

(d)    In connection with any termination or release pursuant to paragraph (a),
(b) or (c) of this Section 5.12, the Collateral Agent shall execute and deliver
to any Grantor, at such Grantor’s expense, all documents and take all such
further actions that such Grantor shall reasonably request to evidence such
termination or release, in each case in accordance with the terms of Article
VIII and Section 9.14 of the Credit Agreement. Any execution and delivery of
documents pursuant to this Section 5.12 shall be without recourse to or warranty
by the Collateral Agent.

(e)    Notwithstanding anything to the contrary set forth in this Agreement,
each Secured Party by the acceptance of the benefits under this Agreement hereby
acknowledges and agrees that (i) the obligations of the Company or any of its
Subsidiaries under any Loan Document shall be secured pursuant to this Agreement
only to the extent that, and for so long as, the other Obligations are so
secured and (ii) any release of Collateral effected in the manner permitted by
this Agreement shall not require the consent of any Secured Party.

Section 5.13.    Additional Grantors. Each direct or indirect Domestic
Subsidiary of the Company that is required to enter into this Agreement as a
Grantor pursuant to Section 5.09(b) of the Credit Agreement shall, and any
Subsidiary of the Company may, execute and deliver a Security Agreement
Supplement and thereupon such Subsidiary shall become a Grantor hereunder with
the same force and effect as if originally named as a Grantor herein. The
execution and delivery of any such instrument shall not require the consent of
any other Grantor hereunder or of any other Person. The rights and obligations
of each Grantor hereunder shall remain in full force and effect notwithstanding
the addition of any new Grantor as a party to this Agreement.

Section 5.14.    Collateral Agent Appointed Attorney-in-Fact. Each Grantor
hereby appoints the Collateral Agent the attorney-in-fact of such Grantor for
the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Collateral Agent may deem necessary
or advisable and consistent with the terms of this Agreement and the Credit
Agreement to accomplish the purposes hereof at any time after and during the
continuance of an Event of Default, which appointment is irrevocable for the
term hereof and coupled with an interest. The foregoing appointment shall
terminate upon termination of this Agreement (or, with respect to any Grantor
released from its obligations hereunder in accordance with Section 5.12 before
termination of this Agreement, upon such release of such Grantor) and the
Security Interest granted hereunder pursuant to Section 5.12(a). Without
limiting the generality of the foregoing, the Collateral Agent shall have the
right, upon the occurrence and during the continuance of an Event of Default and
written notice by the Collateral Agent to the Company of its intent to exercise
such rights, with full power of substitution either in the Collateral Agent’s
name or in the name of such Grantor, (a) to receive, endorse, assign and/or
deliver any and all notes, acceptances, checks, drafts, money orders or other
evidences of payment relating to the Collateral or any part thereof; (b) to
demand, collect, receive payment of, give receipt for and give discharges and
releases of all or any of the Collateral; (c) to sign the name of any Grantor on
any invoice or bill of lading relating to any of the Collateral; (d) to send
verifications of Accounts to any Account Debtor; (e) to commence and prosecute
any and all suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect or otherwise realize on all or any of the
Collateral or to enforce any rights in

 

24



--------------------------------------------------------------------------------

respect of any Collateral; (f) to settle, compromise, compound, adjust or defend
any actions, suits or proceedings relating to all or any of the Collateral;
(g) to notify, or to require any Grantor to notify, Account Debtors to make
payment directly to the Collateral Agent; (h) to make, settle and adjust claims
in respect of Article 9 Collateral under policies of insurance, including
endorsing the name of any Grantor on any check, draft, instrument or other item
of payment for the proceeds of such policies of insurance, making all
determinations and decisions with respect thereto and obtaining or maintaining
the policies of insurance required by Section 5.05 of the Credit Agreement or
paying any premium in whole or in part relating thereto; and (i) to use, sell,
assign, transfer, pledge, make any agreement with respect to or otherwise deal
with all or any of the Collateral, and to do all other acts and things necessary
to carry out the purposes of this Agreement, as fully and completely as though
the Collateral Agent were the absolute owner of the Collateral for all purposes;
provided that nothing herein contained shall be construed as requiring or
obligating the Collateral Agent to make any commitment or to make any inquiry as
to the nature or sufficiency of any payment received by the Collateral Agent, or
to present or file any claim or notice, or to take any action with respect to
the Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby. Anything in this Section 5.14 to the
contrary notwithstanding, the Collateral Agent agrees that it will not exercise
any rights under the appointment provided for in this Section 5.14 unless an
Event of Default shall have occurred and be continuing. The Collateral Agent and
the other Secured Parties shall be accountable only for amounts actually
received as a result of the exercise of the powers granted to them herein. The
Collateral Agent shall not be liable in the absence of its own gross negligence
or willful misconduct, as determined by a final judgment of a court of competent
jurisdiction.

Section 5.15.    General Authority of the Collateral Agent. By acceptance of the
benefits of this Agreement and any other Collateral Documents, each Secured
Party (whether or not a signatory hereto) shall be deemed irrevocably (a) to
consent to the appointment of the Collateral Agent as its agent hereunder and
under such other Collateral Documents, (b) to confirm that the Collateral Agent
shall have the authority to act as the exclusive agent of such Secured Party for
the enforcement of any provisions of this Agreement and such other Collateral
Documents against any Grantor, the exercise of remedies hereunder or thereunder
and the giving or withholding of any consent or approval hereunder or thereunder
relating to any Collateral or any Grantor’s obligations with respect thereto,
(c) to agree that it shall not take any action to enforce any provisions of this
Agreement or any other Collateral Document against any Grantor, to exercise any
remedy hereunder or thereunder or to give any consents or approvals hereunder or
thereunder except as expressly provided in this Agreement or any other
Collateral Document and (d) to agree to be bound by the terms of this Agreement
and any other Collateral Documents.

Section 5.16.    Reasonable Care. The Collateral Agent is required to exercise
reasonable care in the custody and preservation of any of the Collateral in its
possession; provided that the Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any of the Collateral, if
such Collateral is accorded treatment substantially similar to that which the
Collateral Agent accords its own property.

 

25



--------------------------------------------------------------------------------

Section 5.17.    Mortgages. In the event that any of the Collateral hereunder is
also subject to a valid and enforceable Lien under the terms of a Mortgage and
the terms thereof are inconsistent with the terms of this Agreement, then with
respect to such Collateral, the terms of such Mortgage shall control in the case
of Fixtures, and the terms of this Agreement shall control in the case of all
other Collateral.

Section 5.18.    Reinstatement. This Agreement shall continue to be effective,
or be reinstated, as the case may be, if at any time payment, or any part
thereof, of any of the Obligations is rescinded or must otherwise be restored or
returned by the Collateral Agent or any other Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Company or any
other Loan Party, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, the Company or
any other Loan Party or any substantial part of its property, or otherwise, all
as though such payments had not been made.

Section 5.19.    Miscellaneous. (a) The Collateral Agent may execute any of the
powers granted under this Agreement and perform any duty hereunder either
directly or by or through agents or attorneys-in-fact.

(b)    The Collateral Agent shall not be deemed to have actual, constructive,
direct or indirect notice or knowledge of the occurrence of any Event of Default
unless and until the Collateral Agent shall have received a notice of Event of
Default or a notice from a Grantor or the Secured Parties to the Collateral
Agent in its capacity as Collateral Agent indicating that an Event of Default
has occurred. The Collateral Agent shall have no obligation either prior to or
after receiving such notice to inquire whether an Event of Default has, in fact,
occurred and shall be entitled to rely conclusively, and shall be fully
protected in so relying, on any notice so furnished to it.

[Signature pages follow]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

UGI ENERGY SERVICES, LLC,
as a Grantor

By:  

 

Name:   Title:  

UGI ASSET MANAGEMENT, INC.,
as a Grantor

By  

 

Name:   Title:  

HELLERTOWN PIPELINE COMPANY,
as a Grantor

By  

 

Name:   Title:  

HOMESTEAD HOLDING COMPANY,
as a Grantor

By  

 

Name:   Title:  

UGI LNG, INC.,
as a Grantor

By  

 

Name:   Title:  

UGI STORAGE COMPANY,
as a Grantor

By  

 

Name:   Title:  

 

Signature Page to Security Agreement



--------------------------------------------------------------------------------

UGI DEVELOPMENT COMPANY,
as a Grantor

By  

 

Name:   Title:  

UGI MARCELLUS, LLC,
as a Grantor

By  

 

Name:   Title:  

UGI MT. BETHEL PIPELINE COMPANY, LLC
as a Grantor

By  

 

Name:   Title:  

UGI SUNBURY, LLC
as a Grantor

By  

 

Name:   Title:  

UGID HOLDING COMPANY,
as a Grantor

By  

 

Name:   Title:  

UGI HUNLOCK DEVELOPMENT COMPANY,
as a Grantor

By  

 

Name:   Title:  

 

Signature Page to Security Agreement



--------------------------------------------------------------------------------

UGI APPALACHIA, LLC,

as a Grantor

By  

 

Name:   Title:  

UGI PENNANT, LLC,
as a Grantor

By  

 

Name:   Title:  

UGI GIBRALTAR GATHERING, LLC,
as a Grantor

By  

 

Name:   Title:  

UGI PENNEAST, LLC

By: UGI Energy Services, LLC,
       its sole member

By  

 

Name:   Title:  

 

Signature Page to Security Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,
as Collateral Agent

 

Name:

 

Title:

 

 

Signature Page to Security Agreement



--------------------------------------------------------------------------------

SCHEDULE I

PLEDGED EQUITY

 

Issuer

 

Number of

Certificate

 

Registered

Owner

 

Number and

Class of Equity

Interests

 

Percentage of

Equity Interests

Energy Services Funding Corporation

  2   UGI Energy Services, LLC   100   100%

UGI Asset Management, Inc.

  3   UGI Energy Services, LLC   100   100%

Hellertown Pipeline Company

  1   UGI Energy Services, LLC   100   100%

Homestead Holding Company

  2   UGI Energy Services, LLC   100   100%

UGI LNG, Inc.

  1   UGI Energy Services, LLC   100   100%

UGI Storage Company

  1   UGI Energy Services, LLC   100   100%

UGI Development Company

  5   UGI Energy Services, LLC   9,487   100%

UGI Marcellus, LLC

  N/A   UGI Energy Services, LLC   100%   100%

UGI Mt. Bethel Pipeline Company, LLC

  N/A   UGI Energy Services, LLC   100%   100%

UGI Sunbury, LLC

  N/A   UGI Energy Services, LLC   100%   100%

UGI PennEast, LLC

  N/A   UGI Energy Services, LLC   100%   100%

UGI Ponderosa, LLC

  N/A   UGI Energy Services, LLC   100%   100%

UGI Bethlehem LNG, LLC

  N/A   UGI Energy Services, LLC   100%   100%

UGI Peaking, LLC

  N/A   UGI Energy Services, LLC   100%   100%

UGI Gathering, LLC

  N/A   UGI Energy Services, LLC   100%   100%

 

Schedule I-1



--------------------------------------------------------------------------------

UGI Texas Creek, LLC

  N/A   UGI Energy Services, LLC   100%   100%

UGI Transmission, LLC

  N/A   UGI Energy Services, LLC   100%   100%

UGI Appalachia, LLC

  N/A   UGI Energy Services, LLC   100%   100%

UGID Holding Company

  2   UGI Development Company   100   100%

UGI Hunlock Development Company

  3   UGI Development Company   100   100%

Hunlock Energy, LLC

  N/A   UGI Development Company   100%   100%

UGID Conemaugh, LLC

  N/A   UGI Development Company   100%   100%

UGI Pennant, LLC

  N/A   UGI Appalachia, LLC   100%   100%

UGI Gibraltar Gathering, LLC

  N/A   UGI Appalachia, LLC   100%   100%

UGI PennEast, LLC

  N/A   PennEast Pipeline Company, LLC   20%   100%

UGI Pennant, LLC

  N/A   Pennant Midstream, LLC   47.025%   100%

PLEDGED DEBT

None.

 

Schedule I-2



--------------------------------------------------------------------------------

EXHIBIT I TO THE

SECURITY AGREEMENT

SUPPLEMENT NO. [    ] dated as of [    ], to the Security Agreement (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement”) dated as of August 13, 2019 among UGI ENERGY
SERVICES, LLC (“the Company”), as a Grantor, the other Grantors party thereto
and JPMORGAN CHASE BANK, N.A., as collateral agent (in such capacity, the
“Collateral Agent”) for the Secured Parties.

A.    Reference is made to the Second Amended and Restated Credit Agreement
dated as of February 29, 2016 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Company, the lenders from time to time party thereto (collectively,
the “Lenders” and each, a “Lender”), JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), the
Collateral Agent and the other parties from time to time party thereto.

B.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Security Agreement.

C.    The Grantors have entered into the Security Agreement in order to induce
the Lenders to continue making Loans, the Issuing Banks to continue issuing
Letters of Credit and the Hedge Banks to continue entering into the Swap
Agreements. Section 5.13 of the Security Agreement provides that certain
additional Subsidiaries of the Company may become Grantors under the Security
Agreement by execution and delivery of an instrument in the form of this
Supplement. The undersigned (the “New Subsidiary”) is executing this Supplement
in accordance with the requirements of the Credit Agreement to become a Grantor
under the Security Agreement in order to induce the Lenders to make additional
Loans, the Issuing Banks to issue additional Letters of Credit and the Hedge
Banks to continue entering into Swap Agreements and as consideration for Loans
previously made and Letters of Credit previously issued.

Accordingly, the Collateral Agent and the New Subsidiary agree as follows:

SECTION 1.    In accordance with Section 5.13 of the Security Agreement, the New
Subsidiary by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
the New Subsidiary hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, the New Subsidiary, as security for the payment and performance
in full of the Obligations does hereby create and grant to the Collateral Agent,
its successors and assigns, for the benefit of the Secured Parties, their
successors and assigns, a security interest in and lien on all of the New
Subsidiary’s right, title and interest in and to the Collateral (as defined in
the Security Agreement) of the New Subsidiary. Each reference to a “Grantor” in
the Security Agreement shall be deemed to

 

Exhibit I-1



--------------------------------------------------------------------------------

include the New Subsidiary. The Security Agreement is hereby incorporated herein
by reference. The New Subsidiary hereby irrevocably authorizes the Collateral
Agent for the benefit of the Secured Parties at any time and from time to time
to file in any relevant jurisdiction any financing statements (including Fixture
filings with respect to any Fixtures associated with Material Real Property that
is subject to a Mortgage) with respect to the Article 9 Collateral or any part
thereof and amendments thereto that (i) indicate the Collateral as “all assets
of the Debtor, whether now owned or existing or hereafter acquired or arising
and wheresoever located, including all accessions thereto and products and
proceeds thereof” or words of similar effect as being of an equal or lesser
scope or with greater detail, and (ii) contain the information required by
Article 9 of the Uniform Commercial Code or the analogous legislation of each
applicable jurisdiction for the filing of any financing statement or amendment,
including (x) whether such Grantor is an organization, the type of organization
and, if required, any organizational identification number issued to such
Grantor and (y) in the case of a financing statement filed as a Fixture filing,
a sufficient description of the Material Real Property subject to a Mortgage to
which such Article 9 Collateral relates. The New Subsidiary agrees to provide
such information to the Collateral Agent promptly upon any reasonable request.

SECTION 2.    The New Subsidiary represents and warrants to the Collateral Agent
for the benefit of the Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as such enforceability may be limited by laws affecting creditors’ rights
generally and by general principles of equity.

SECTION 3.    This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received a counterpart of this Supplement that bears the signature of the
New Subsidiary, and the Collateral Agent has executed a counterpart hereof.
Delivery of an executed signature page to this Supplement by facsimile
transmission or other electronic communication shall be as effective as delivery
of a manually signed counterpart of this Supplement.

SECTION 4.    The New Subsidiary hereby represents and warrants that (a) set
forth under its signature hereto is the true and correct legal name of the New
Subsidiary, its jurisdiction of formation and the location of its chief
executive office and (b) Schedule I attached hereto sets forth a true and
complete list, with respect to the New Subsidiary, of (i) all the Pledged Equity
owned by the New Subsidiary and (ii) all the Pledged Debt owed to the New
Subsidiary.

SECTION 5.    Except as supplemented hereby, the Security Agreement shall remain
in full force and effect.

SECTION 6.    THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY CONFLICTS
OF LAWS PROVISIONS THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

 

Exhibit I-2



--------------------------------------------------------------------------------

SECTION 7.    If any provision of this Supplement is held to be illegal, invalid
or unenforceable, the legality, validity and enforceability of the remaining
provisions of this Supplement and the other Loan Documents shall not be affected
or impaired thereby. The invalidity of a provision in a particular jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.

SECTION 8.    All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Security Agreement.

[Signatures on following page]

 

Exhibit I-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.

 

[NAME OF NEW SUBSIDIARY]

By:  

 

Name:   Title:  

 

Jurisdiction of Formation:

Address of Chief Executive Office:

JPMORGAN CHASE BANK, N.A.,

      as Collateral Agent

By:  

 

Name:   Title:  

 

Exhibit I-4



--------------------------------------------------------------------------------

SCHEDULE I

TO SUPPLEMENT NO      TO THE

SECURITY AGREEMENT

PLEDGED EQUITY

 

Issuer

  

Number of

Certificate

  

Registered

Owner

  

Number and

Class of Equity

Interests

  

Percentage of

Equity Interests

                                 

PLEDGED DEBT

 

Issuer

  

Principal Amount

  

Date of Note

  

Maturity Date

                           

 

Exhibit I-5



--------------------------------------------------------------------------------

EXHIBIT II

FORM OF

PATENT SECURITY AGREEMENT

PATENT SECURITY AGREEMENT, dated as of [    ] (this “Agreement”) among the
Persons listed on the signature pages hereof, as Grantors, and JPMORGAN CHASE
BANK, N.A., as collateral agent (in such capacity, the “Collateral Agent”) for
the Secured Parties.

Reference is made to the Security Agreement (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”) dated as of August 13, 2019, among UGI Energy Services, LLC (“the
Company”), as a Grantor, the other Grantors party thereto and the Collateral
Agent. The Secured Parties’ agreements in respect of extensions of credit to the
Borrower are set forth in the Second Amended and Restated Credit Agreement dated
as of February 29, 2016 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Company, the lenders from time to time party thereto (collectively,
the “Lenders” and each, a “Lender”), JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), the
Collateral Agent and the other parties from time to time party thereto. The
Grantors are subsidiaries of the Company, will derive substantial benefits from
the extension of credit to the Company pursuant to the Credit Agreement and the
undersigned Grantors are willing to execute and deliver this Agreement in order
to induce the Lenders and the Issuing Bank to continue extending such credit and
the Hedge Banks to continue entering into the Swap Agreements. Accordingly, the
parties hereto agree as follows:

Section 1.    Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings assigned to such terms in the Security
Agreement. The rules of construction specified in Article I of the Credit
Agreement also apply to this Agreement. For purposes of this Agreement,
“Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States, all registrations and
recordings thereof, and all applications for letters patent of the United
States, including applications in the USPTO or in any similar office or agency
of the United States, (b) all reissues, re-examinations, continuations,
divisions, continuations-in-part, renewals, or extensions thereof, and the
inventions or improvements disclosed or claimed therein, (c) all claims for, and
rights to sue for, past, present or future infringements or other violations of
any of the foregoing, and (d) all income, royalties, damages and payments now or
hereafter due or payable with respect to any of the foregoing, including damages
and payments for past, present or future infringements or other violations
thereof.

Section 2.    Grant of Security Interest. As security for the payment or
performance in full when due of the Obligations, including each Guarantee of the
Obligations, each Grantor hereby pledges to the Collateral Agent, for the
benefit of the Secured Parties, and hereby grants to the Collateral Agent, for
the benefit of the Secured Parties, a continuing security interest in all of its
right, title and interest in or to any and all

 

Exhibit II-1



--------------------------------------------------------------------------------

of the following assets and properties, whether now owned, or at any time
hereafter acquired by or arising in favor of such Grantor or in which such
Grantor now has or at any time in the future may acquire any right, title or
interest (collectively, the “Patent Collateral”):

(a) All Patents, including those listed on Schedule I hereto; and

(b) to the extent not included in the foregoing, all Proceeds and products of
any and all of the foregoing and all Supporting Obligations, collateral security
and guarantees given by any Person with respect to any of the foregoing.

Notwithstanding anything to the contrary in (a) or (b) above, this Agreement
shall not constitute a grant of a security interest in any Excluded Property.

Section 3.    Termination. This Patent Security Agreement and the security
interest granted hereby shall automatically terminate with respect to all of a
Grantor’s Obligations and any Lien arising therefrom shall be automatically
released upon termination of the Security Agreement or release of such Grantor’s
obligations thereunder. The Collateral Agent shall, in connection with any
termination or release herein or under the Security Agreement, execute and
deliver to any Grantor as such Grantor may request, an instrument in writing
releasing the security interest in the Patent Collateral acquired under this
Agreement. Additionally, upon such termination or release, the Collateral Agent
shall reasonably cooperate with any efforts made by a Grantor to make of record
or otherwise confirm such satisfaction including, but not limited to, the
release and/or termination of this Agreement and any security interest in, to or
under the Patent Collateral.

Section 4.    Supplement to the Security Agreement. The security interests
granted to the Collateral Agent herein are granted in furtherance, and not in
limitation of, the security interests granted to the Collateral Agent pursuant
to the Security Agreement. Each Grantor hereby acknowledges and affirms that the
rights and remedies of the Collateral Agent with respect to the Patent
Collateral are more fully set forth in the Security Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein. In the event of any conflict between the terms of this Agreement
and the Security Agreement, the terms of the Security Agreement shall govern.

Section 5.    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
ANY CONFLICTS OF LAWS PROVISIONS THAT WOULD RESULT IN THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION.

Section 6.    Intercreditor Agreement Governs. Notwithstanding anything herein
to the contrary, (i) the liens and security interests granted to the Collateral
Agent pursuant to this Agreement are expressly subject to the Intercreditor
Agreement and (ii) the exercise of any right or remedy by the Collateral Agent
hereunder is subject to the limitations and

 

Exhibit II-2



--------------------------------------------------------------------------------

provisions of the Intercreditor Agreement. In the event of any conflict between
the terms of the Intercreditor Agreement and the terms of this Agreement, the
terms of the Intercreditor Agreement shall govern.

Section 7.    Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement shall become effective when it shall have been
executed by the Collateral Agent and when the Collateral Agent shall have
received counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means (including in .pdf
format) shall be effective as delivery of a manually executed counterpart of
this Agreement.

[Signatures on following page]

 

Exhibit II-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[GRANTOR],

      as a Grantor

By:  

 

Name:   Title:  

 

Signature Page for Patent Security Agreement

Exhibit II-4



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

      as Collateral Agent

By:  

 

Name:   Title:  

 

Signature Page for Patent Security Agreement

Exhibit II-5



--------------------------------------------------------------------------------

Schedule I

Short Particulars of U.S. Patent Collateral

United States Issued Patents:

 

OWNER

  

PATENT

NUMBER

  

TITLE

          

United States Patent Applications:

 

OWNER

  

APPLICATION

NUMBER

  

TITLE

     

 

Exhibit II-6



--------------------------------------------------------------------------------

EXHIBIT III

FORM OF

TRADEMARK SECURITY AGREEMENT

TRADEMARK SECURITY AGREEMENT, dated as of [    ] (this “Agreement”) among the
Persons listed on the signature pages hereof, as Grantors, and JPMORGAN CHASE
BANK, N.A., as collateral agent (in such capacity, the “Collateral Agent”) for
the Secured Parties.

Reference is made to the Security Agreement (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”) dated as of August 13, 2019, among UGI Energy Services, LLC (“the
Company”), as a Grantor, the other Grantors party thereto and the Collateral
Agent. The Secured Parties’ agreements in respect of extensions of credit to the
Borrower are set forth in the Second Amended and Restated Credit Agreement dated
as of February 29, 2016 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Company, the lenders from time to time party thereto (collectively,
the “Lenders” and each, a “Lender”), JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), the
Collateral Agent and the other parties from time to time party thereto. The
Grantors are subsidiaries of the Company, will derive substantial benefits from
the extension of credit to the Company pursuant to the Credit Agreement and the
undersigned Grantors are willing to execute and deliver this Agreement in order
to induce the Lenders and the Issuing Bank to continue extending such credit and
the Hedge Banks to continue entering into the Swap Agreements. Accordingly, the
parties hereto agree as follows:

Section 1.    Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings assigned to such terms in the Security
Agreement. The rules of construction specified in Article I of the Credit
Agreement also apply to this Agreement. For purposes of this Agreement,
“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, trade names, corporate names, trade
dress, logos, designs, business names, fictitious business names and all other
source or business identifiers, and all general intangibles of like nature,
protected under the laws of the United States or any state or political
subdivision thereof, as well as any unregistered trademarks and service marks
used by a Grantor, (b) all goodwill symbolized thereby or associated with each
of them, (c) all registrations and recordings in connection therewith, including
all registration and recording applications filed in the USPTO or any similar
offices in any state of the United States or any political subdivision thereof,
(d) all renewals of any of the foregoing, (e) all claims for, and rights to sue
for, past, present or future infringements or other violations of any of the
foregoing, and (f) all income, royalties, damages and payments now or hereafter
due or payable with respect to any of the foregoing, including damages and
payments for past, present or future infringements or other violations thereof.

 

Exhibit III-1



--------------------------------------------------------------------------------

Section 2.    Grant of Security Interest. As security for the payment or
performance in full when due of the Obligations, including each Guarantee of the
Obligations, each Grantor hereby pledges to the Collateral Agent, for the
benefit of the Secured Parties, and hereby grants to the Collateral Agent, for
the benefit of the Secured Parties, a continuing security interest in all of its
right, title and interest in or to any and all of the following assets and
properties, whether now owned, or at any time hereafter acquired by or arising
in favor of such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest (collectively, the “Trademark
Collateral”):

(a) All Trademarks, including those listed on Schedule I hereto; and

(b) to the extent not included in the foregoing, all Proceeds and products of
any and all of the foregoing and all Supporting Obligations, collateral security
and guarantees given by any Person with respect to any of the foregoing.

Notwithstanding anything to the contrary in (a) or (b) above, this Agreement
shall not constitute a grant of a security interest in any Excluded Property,
including any “intent-to-use” trademark applications prior to the filing and
acceptance of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act or
an “Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto to the extent that, and solely during the period in which, a
grant of a security interest therein would impair the validity or enforceability
of such intent-to-use trademark applications under applicable federal law.

Section 3.    Termination. This Trademark Security Agreement and the security
interest granted hereby shall automatically terminate with respect to all of a
Grantor’s Obligations and any Lien arising therefrom shall be automatically
released upon termination of the Security Agreement or release of such Grantor’s
obligations thereunder. The Collateral Agent shall, in connection with any
termination or release herein or under the Security Agreement, execute and
deliver to any Grantor as such Grantor may request, an instrument in writing
releasing the security interest in the Trademark Collateral acquired under this
Agreement. Additionally, upon such termination or release, the Collateral Agent
shall reasonably cooperate with any efforts made by a Grantor to make of record
or otherwise confirm such satisfaction including, but not limited to, the
release and/or termination of this Agreement and any security interest in, to or
under the Trademark Collateral.

Section 4.    Supplement to the Security Agreement. The security interests
granted to the Collateral Agent herein are granted in furtherance, and not in
limitation of, the security interests granted to the Collateral Agent pursuant
to the Security Agreement. Each Grantor hereby acknowledges and affirms that the
rights and remedies of the Collateral Agent with respect to the Trademark
Collateral are more fully set forth in the Security Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein. In the event of any conflict between the terms of this Agreement
and the Security Agreement, the terms of the Security Agreement shall govern.

 

Exhibit III-2



--------------------------------------------------------------------------------

Section 5.    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
ANY CONFLICTS OF LAWS PROVISIONS THAT WOULD RESULT IN THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION.

Section 6.    Intercreditor Agreement Governs. Notwithstanding anything herein
to the contrary, (i) the liens and security interests granted to the Collateral
Agent pursuant to this Agreement are expressly subject to the Intercreditor
Agreement and (ii) the exercise of any right or remedy by the Collateral Agent
hereunder is subject to the limitations and provisions of the Intercreditor
Agreement. In the event of any conflict between the terms of the Intercreditor
Agreement and the terms of this Agreement, the terms of the Intercreditor
Agreement shall govern.

Section 7.    Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement shall become effective when it shall have been
executed by the Collateral Agent and when the Collateral Agent shall have
received counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means (including in .pdf
format) shall be effective as delivery of a manually executed counterpart of
this Agreement.

[Signatures on following page]

 

Exhibit III-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[GRANTOR],

      as a Grantor

By:  

 

Name:   Title:  

 

Signature Page for Trademark Security Agreement

Exhibit III-4



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

      as Collateral Agent

By:  

 

Name:   Title:  

 

Signature Page for Trademark Security Agreement

Exhibit III-5



--------------------------------------------------------------------------------

Schedule I

Short Particulars of U.S. Trademark Collateral

 

Grantor

  

Registered

Trademark or

Service Mark

  

Date Granted

  

Registration No.

and Jurisdiction

                                                       

 

Grantor

  

Trademark or

Service Mark

Application

  

Date Filed

  

Application No.

and Jurisdiction

                                                       

 

Exhibit III-6



--------------------------------------------------------------------------------

EXHIBIT IV

FORM OF

COPYRIGHT SECURITY AGREEMENT

COPYRIGHT SECURITY AGREEMENT, dated as of [    ] (this “Agreement”) among the
Persons listed on the signature pages hereof, as Grantors, and JPMORGAN CHASE
BANK, N.A., as collateral agent (in such capacity, the “Collateral Agent”) for
the Secured Parties.

Reference is made to the Security Agreement (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”) dated as of August 13, 2019, among UGI Energy Services, LLC (“the
Company”), as a Grantor, the other Grantors party thereto and the Collateral
Agent. The Secured Parties’ agreements in respect of extensions of credit to the
Borrower are set forth in the Second Amended and Restated Credit Agreement dated
as of February 29, 2016 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Company, the lenders from time to time party thereto (collectively,
the “Lenders” and each, a “Lender”), JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), the
Collateral Agent and the other parties from time to time party thereto. The
Grantors are subsidiaries of the Company, will derive substantial benefits from
the extension of credit to the Company pursuant to the Credit Agreement and the
undersigned Grantors are willing to execute and deliver this Agreement in order
to induce the Lenders and the Issuing Bank to continue extending such credit and
the Hedge Banks to continue entering into the Swap Agreements. Accordingly, the
parties hereto agree as follows:

Section 1.    Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings assigned to such terms in the Security
Agreement. The rules of construction specified in Article I of the Credit
Agreement also apply to this Agreement. For purposes of this Agreement, (A)
“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor: (a) all copyright rights in any work subject to and under the copyright
laws of the United States (whether or not the underlying works of authorship
have been published), whether as author, assignee, transferee, exclusive
licensee or otherwise, (b) all registrations and applications for registration
of any such copyright in the United States, including registrations, recordings,
supplemental registrations and pending applications for registration in the USCO
or in any similar office or agency of the United States, (c) all renewals of any
of the foregoing, (d) all claims for, and rights to sue for, past, present or
future infringements or other violations of any of the foregoing, and (e) all
income, royalties, damages and payments now or hereafter due or payable with
respect to any of the foregoing, including damages and payments for past,
present or future infringements or other violations thereof and (B) “Copyright
License” means any written agreement, now or hereafter in effect, granting any
right to any third party under any Copyright now or hereafter owned by any
Grantor or that such Grantor otherwise has the right to license, or granting any
right to any Grantor under any Copyright now or hereafter owned by any third
party, and all rights of such Grantor under any such agreement.

 

Exhibit IV-1



--------------------------------------------------------------------------------

Section 2.    Grant of Security Interest. As security for the payment or
performance in full when due of the Obligations, including each Guarantee of the
Obligations, each Grantor hereby pledges to the Collateral Agent, for the
benefit of the Secured Parties, and hereby grants to the Collateral Agent, for
the benefit of the Secured Parties, a continuing security interest in all of its
right, title and interest in or to any and all of the following assets and
properties, whether now owned, or at any time hereafter acquired by or arising
in favor of such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest (collectively, the “Copyright
Collateral”):

(a) All Copyrights, including those listed on Schedule I hereto;

(b) all exclusive Copyright Licenses with respect to registered United States
Copyrights under which any Grantor is the licensee, including those listed on
Schedule I hereto; and

(c) to the extent not included in the foregoing, all Proceeds and products of
any and all of the foregoing and all Supporting Obligations, collateral security
and guarantees given by any Person with respect to any of the foregoing.

Notwithstanding anything to the contrary in (a) through (c) above, this
Agreement shall not constitute a grant of a security interest in any Excluded
Property.

Section 3.    Termination. This Copyright Security Agreement and the security
interest granted hereby shall automatically terminate with respect to all of a
Grantor’s Obligations and any Lien arising therefrom shall be automatically
released upon termination of the Security Agreement or release of such Grantor’s
obligations thereunder. The Collateral Agent shall, in connection with any
termination or release herein or under the Security Agreement, execute and
deliver to any Grantor as such Grantor may request, an instrument in writing
releasing the security interest in the Copyright Collateral acquired under this
Agreement. Additionally, upon such termination or release, the Collateral Agent
shall reasonably cooperate with any efforts made by a Grantor to make of record
or otherwise confirm such satisfaction including, but not limited to, the
release and/or termination of this Agreement and any security interest in, to or
under the Copyright Collateral.

Section 4.    Supplement to the Security Agreement. The security interests
granted to the Collateral Agent herein are granted in furtherance, and not in
limitation of, the security interests granted to the Collateral Agent pursuant
to the Security Agreement. Each Grantor hereby acknowledges and affirms that the
rights and remedies of the Collateral Agent with respect to the Copyright
Collateral are more fully set forth in the

 

Exhibit IV-2



--------------------------------------------------------------------------------

Security Agreement, the terms and provisions of which are hereby incorporated
herein by reference as if fully set forth herein. In the event of any conflict
between the terms of this Agreement and the Security Agreement, the terms of the
Security Agreement shall govern.

Section 5.    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
ANY CONFLICTS OF LAWS PROVISIONS THAT WOULD RESULT IN THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION.

Section 6.    Intercreditor Agreement Governs. Notwithstanding anything herein
to the contrary, (i) the liens and security interests granted to the Collateral
Agent pursuant to this Agreement are expressly subject to the Intercreditor
Agreement and (ii) the exercise of any right or remedy by the Collateral Agent
hereunder is subject to the limitations and provisions of the Intercreditor
Agreement. In the event of any conflict between the terms of the Intercreditor
Agreement and the terms of this Agreement, the terms of the Intercreditor
Agreement shall govern.

Section 7.    Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement shall become effective when it shall have been
executed by the Collateral Agent and when the Collateral Agent shall have
received counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means (including in .pdf
format) shall be effective as delivery of a manually executed counterpart of
this Agreement.

[Signatures on following page]

 

Exhibit IV-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[GRANTOR],

as a Grantor

By:  

 

Name:   Title:  

 

Signature Page for Copyright Security Agreement

Exhibit IV-4



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent

By:  

 

Name:   Title:  

 

Signature Page for Copyright Security Agreement

Exhibit IV-5



--------------------------------------------------------------------------------

Schedule I

Short Particulars of U.S. Copyright Collateral

Copyright Registrations:

 

OWNER

   REGISTRATION
NUMBER      TITLE        

Copyright Applications:

 

OWNER

   TITLE     

Exclusive Copyright Licenses:

 

OWNER / LICENSOR

   LICENSEE      REGISTRATION
NUMBER      TITLE           

 

Exhibit IV-6



--------------------------------------------------------------------------------

ANNEX III

Intercreditor Agreement

[See attached]



--------------------------------------------------------------------------------

EXECUTION VERSION

INTERCREDITOR AGREEMENT

dated as of

August 13, 2019

among

JPMORGAN CHASE BANK, N.A.,

as the Initial Revolving Credit Facility Agent,

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as the Initial Term Credit Facility Agent,

each additional Authorized Representative from time to time party hereto,

and consented to by each Grantor from time to time party hereto



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I Definitions

     1  

SECTION 1.01.

  Construction; Certain Defined Terms      1  

ARTICLE II Priorities and Agreements with Respect to Common Collateral

     10  

SECTION 2.01.

  Priority of Claims      10  

SECTION 2.02.

  Actions with Respect to Common Collateral; Prohibition on      Contesting
Liens      13  

SECTION 2.03.

  No Interference; Payment Over      14  

SECTION 2.04.

  Automatic Release of Liens; Amendments to First-Priority      Collateral
Documents      15  

SECTION 2.05.

  Certain Agreements with Respect to Bankruptcy or Insolvency      Proceedings
     16  

SECTION 2.06.

  Reinstatement      17  

SECTION 2.07.

  Insurance      17  

SECTION 2.08.

  Refinancings      18  

SECTION 2.09.

 

Possessory Collateral, Control Collateral and Controlling Authorized
Representative

as Gratuitous Bailee/Agent for Perfection

     18  

ARTICLE III Existence and Amounts of Liens and Obligations

     19  

ARTICLE IV The Controlling Authorized Representative

     19  

SECTION 4.01.

  Appointment and Authority      19  

SECTION 4.02.

  Rights as a First-Priority Secured Party      20  

SECTION 4.03.

  Exculpatory Provisions      21  

SECTION 4.04.

  Reliance by Controlling Authorized Representative      23  

SECTION 4.05.

  Delegation of Duties      23  

SECTION 4.06.

  Non-Reliance on Controlling Authorized Representative and      Other
First-Priority Secured Parties      23  

ARTICLE V Miscellaneous

     24  

SECTION 5.01.

  Notices      24  

SECTION 5.02.

  Waivers; Amendment; Joinder Agreements      24  

SECTION 5.03.

  Parties in Interest      25  

SECTION 5.04.

  Survival of Agreement      25  

SECTION 5.05.

  Counterparts      25  

SECTION 5.06.

  Severability      25  

SECTION 5.07.

  Governing Law      25  

 

i



--------------------------------------------------------------------------------

SECTION 5.08.

  Submission to Jurisdiction; Waivers      26  

SECTION 5.09.

  WAIVER OF JURY TRIAL      26  

SECTION 5.10.

  Headings      27  

SECTION 5.11.

  Conflicts      27  

SECTION 5.12.

  Provisions Solely to Define Relative Rights      27  

SECTION 5.13.

  Authorized Representatives      27  

SECTION 5.14.

  Other First-Priority Obligations      28  

SECTION 5.15.

  Junior Lien Intercreditor Agreements      28  

 

Annexes and Exhibits

Annex A   

Consent of Grantors

Annex B   

Joinder

 

ii



--------------------------------------------------------------------------------

This INTERCREDITOR AGREEMENT (as amended, restated, modified or supplemented
from time to time, this “Agreement’), dated as of August 13, 2019, is among
JPMORGAN CHASE BANK, N.A., as collateral agent for the Initial Revolving Credit
Agreement Secured Parties (in such capacity and together with its successors in
such capacity, the “Initial Revolving Credit Facility Agent”), CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH, as collateral agent for the Initial Term Credit Agreement
Secured Parties (in such capacity and together with its successors in such
capacity, the “Initial Term Credit Facility Agent”), and each additional
Authorized Representative from time to time party hereto for the Other
First-Priority Secured Parties of the Series with respect to which it is acting
in such capacity, as consented to by the Grantors in the Consent of Grantors.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Initial Revolving Credit Facility Agent (for itself and on
behalf of the Initial Revolving Credit Agreement Secured Parties), the Initial
Term Credit Facility Agent (for itself and on behalf of the Initial Term Credit
Agreement Secured Parties) and each additional Authorized Representative (for
itself and on behalf of the Other First-Priority Secured Parties of the
applicable Series) agree as follows:

ARTICLE I

Definitions

SECTION 1.01.    Construction; Certain Defined Terms.

(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument, other document,
statute or regulation herein shall be construed as referring to such agreement,
instrument, other document, statute or regulation as from time to time amended,
supplemented or otherwise modified, (ii) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, but shall
not be deemed to include the subsidiaries of such Person unless express
reference is made to such subsidiaries, (iii) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof,
(iv) unless otherwise expressly stated herein, all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and
(vi) the term “or” is not exclusive.



--------------------------------------------------------------------------------

(b)    It is the intention of the First-Priority Secured Parties of each Series
that the holders of First-Priority Obligations of such Series (and not the
First-Priority Secured Parties of any other Series) bear the risk of (i) any
determination by a court of competent jurisdiction that (x) any of the
First-Priority Obligations of such Series are unenforceable under applicable law
or are subordinated to any other obligations (other than another Series of
First-Priority Obligations), (y) any of the First-Priority Obligations of such
Series do not have a valid and perfected security interest in any of the
Collateral securing any other Series of First-Priority Obligations and/or
(z) any intervening security interest exists securing any other obligations
(other than another Series of First-Priority Obligations and, without limiting
the foregoing, after taking into account the effect of any applicable
intercreditor agreements) on a basis ranking prior to the security interest of
such Series of First-Priority Obligations but junior to the security interest of
any other Series of First-Priority Obligations or (ii) the existence of any
Collateral for any other Series of First-Priority Obligations that is not Common
Collateral (any such condition referred to in the foregoing clauses (i) or (ii)
with respect to any Series of First-Priority Obligations, an “Impairment” of
such Series). In the event of any Impairment with respect to any Series of
First-Priority Obligations, the results of such Impairment shall be borne solely
by the holders of such Series of First-Priority Obligations, and the rights of
the holders of such Series of First-Priority Obligations (including, without
limitation, the right to receive distributions in respect of such Series of
First-Priority Obligations pursuant to Section 2.01) set forth herein shall be
modified to the extent necessary so that the effects of such Impairment are
borne solely by the holders of the Series of such First-Priority Obligations
subject to such Impairment. Additionally, in the event the First-Priority
Obligations of any Series are modified pursuant to applicable law (including,
without limitation, pursuant to Section 1129 of the Bankruptcy Code), any
reference to such First-Priority Obligations or the Secured Credit Documents
governing such First-Priority Obligations shall refer to such obligations or
such documents as so modified.

(c)    Capitalized terms used and not otherwise defined herein shall have the
meanings set forth in the Initial Revolving Credit Agreement or the Initial Term
Credit Agreement, as applicable. As used in this Agreement, the following terms
have the meanings specified below:

“Additional First-Priority Agent” has the meaning assigned to such term in
Section 5.14(b).

“Additional First-Priority Agreements” has the meaning assigned to such term in
Section 5.14(b).

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Authorized Representative” means (i) in the case of any Initial Revolving
Credit Agreement Obligations or Initial Revolving Credit Agreement Secured
Parties, the Initial Revolving Credit Facility Agent, (ii) in the case of any
Initial Term Credit Agreement Obligations or any Initial Term Credit Agreement
Secured Parties, the Initial Term Credit Facility Agent and (iii) in the case of
any Series of Other First-

 

2



--------------------------------------------------------------------------------

Priority Obligations or Other First-Priority Secured Parties that become subject
to this Agreement after the date hereof, the Person named as the Additional
First-Priority Agent for such Series in the applicable Joinder Agreement.

“Bankruptcy Case” has the meaning assigned to such term in Section 2.05(b).

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

“Borrower” means UGI Energy Services, LLC, a Pennsylvania limited liability
company.

“Cash Management Obligations” means, with respect to any Person, all
obligations, indebtedness, and liabilities of any such Person which arise
pursuant to (a) credit cards for commercial customers (including, without
limitation, commercial credit cards and purchasing cards), (b) stored value
cards, (c) merchant processing services and (d) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, any direct debit scheme or arrangement, overdrafts
and interstate depository network services).

“Collateral” means all assets and properties subject to Liens created pursuant
to any First-Priority Collateral Document to secure one or more Series of
First-Priority Obligations.

“Common Collateral” means, at any time, Collateral in which the holders of two
or more Series of First-Priority Obligations (or their respective Authorized
Representatives) hold a valid and perfected security interest or Lien at such
time; provided that collateral consisting of cash and cash equivalents pledged
to secure Credit Agreement Obligations consisting of reimbursement obligations
in respect of letters of credit or otherwise held by the administrative agent
thereunder pursuant to Section 2.06 or Section 2.21 of the applicable Credit
Agreement (or any Equivalent Provision) shall be applied as specified in the
applicable Credit Agreement or such Equivalent Provision and will not constitute
Common Collateral. If more than two Series of First-Priority Obligations are
outstanding at any time and the holders of less than all Series of
First-Priority Obligations hold a valid and perfected security interest or Lien
in any Collateral at such time, then such Collateral shall constitute Common
Collateral for those Series of First-Priority Obligations that hold a valid and
perfected security interest or Lien in such Collateral at such time and shall
not constitute Common Collateral for any Series which does not have a valid and
perfected security interest or Lien in such Collateral at such time.

“Consent of Grantors” means the Consent of Grantors in the form of Annex A
attached hereto.

 

3



--------------------------------------------------------------------------------

“Control Collateral” means any Common Collateral in the control of the
Controlling Authorized Representative (or its agents or bailees, including any
Authorized Representative acting as gratuitous bailee and/or gratuitous agent
pursuant to Section 2.09(a)), to the extent that control thereof perfects a Lien
thereon under the Uniform Commercial Code of any jurisdiction or otherwise.
Control Collateral includes, without limitation, Deposit Accounts, Electronic
Chattel Paper, Investment Property or Letter-of-Credit Rights. All capitalized
terms used in this definition and not defined elsewhere in this Agreement have
the meanings assigned to them in the New York UCC.

“Controlled” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ability to exercise voting power, by contract or otherwise.

“Controlling Authorized Representative” means, with respect to any Common
Collateral, (i) until the earlier of (x) the Discharge of Credit Agreement
Obligations and (y) the Non-Controlling Authorized Representative Enforcement
Date, the Initial Revolving Credit Facility Agent and (ii) from and after the
earlier of (x) the Discharge of the Initial Revolving Credit Agreement
Obligations and (y) the Non-Controlling Authorized Representative Enforcement
Date, the Major Non-Controlling Authorized Representative; provided, in each
case, that if there shall occur one or more Non-Controlling Authorized
Representative Enforcement Dates, the Applicable Authorized Representative shall
be the Authorized Representative that is the Major Non-Controlling Authorized
Representative in respect of the most recent Non-Controlling Authorized
Representative Enforcement Date.

“Controlling Secured Parties” means, as of any date of determination, with
respect to any Common Collateral, (i) until the Discharge of the Credit
Agreement Obligations, the Credit Agreement Secured Parties holding a majority
of the aggregate Credit Agreement Obligations as of such date of determination
and (ii) from and after the Discharge of Credit Agreement Obligations, the
Series of First-Priority Secured Parties whose Authorized Representative is the
Controlling Authorized Representative for such Common Collateral. For purposes
of this Agreement, and notwithstanding anything to the contrary in any Credit
Agreement, the requisite Controlling Secured Parties authorized to direct the
Controlling Authorized Representative shall be the Credit Agreement Secured
Parties holding a majority of the aggregate Credit Agreement Obligations as of
the applicable date of determination.

“Credit Agreement” means the Initial Revolving Credit Agreement and/or the
Initial Term Credit Agreement, as applicable.

“Credit Agreement Obligations” means the Initial Revolving Credit Agreement
Obligations and/or the Initial Term Credit Agreement Obligations, as applicable.

“Credit Agreement Secured Parties” means the Initial Revolving Credit Agreement
Secured Parties and/or the Initial Term Credit Agreement Secured Parties, as
applicable.

 

4



--------------------------------------------------------------------------------

“DIP Financing” has the meaning assigned to such term in Section 2.05(b).

“DIP Financing Liens” has the meaning assigned to such term in Section 2.05(b).

“DIP Lenders” has the meaning assigned to such term in Section 2.05(b).

“Discharge” means, with respect to any Common Collateral and any Series of
First-Priority Obligations, the date on which such Series of First-Priority
Obligations is no longer secured by, and no longer required to be secured by,
such Common Collateral. The term “Discharged” has a corresponding meaning.

“Discharge of Initial Revolving Credit Agreement Obligations” means, with
respect to any Common Collateral, the Discharge of the Initial Revolving Credit
Agreement Obligations (other than any contingent “Obligations” as defined in and
under the Initial Revolving Credit Agreement in respect of which no claim has
been made) with respect to such Common Collateral; provided that the Discharge
of Initial Revolving Credit Agreement Obligations shall not be deemed to have
occurred in connection with a Refinancing of such Initial Revolving Credit
Agreement Obligations or an incurrence of future Initial Revolving Credit
Agreement Obligations with additional First-Priority Obligations secured by such
Common Collateral under an Other First-Priority Agreement which has been
designated in writing by the Borrower to the Controlling Authorized
Representative and each other Authorized Representative as the “Initial
Revolving Credit Agreement” for purposes of this Agreement.

“Discharge of Credit Agreement Obligations” means, with respect to any Common
Collateral, the Discharge of the Initial Revolving Credit Agreement Obligations
and Discharge of Initial Term Credit Agreement Obligations with respect to such
Common Collateral.

“Discharge of Initial Term Credit Agreement Obligations” means, with respect to
any Common Collateral, the Discharge of Initial Term Credit Agreement
Obligations (other than any contingent “Obligations” as defined in and under the
Initial Term Credit Agreement in respect of which no claim has been made) with
respect to such Common Collateral; provided that the Discharge of Initial Term
Credit Agreement Obligations shall not be deemed to have occurred in connection
with a Refinancing of such Initial Term Credit Agreement Obligations or an
incurrence of future Initial Term Credit Agreement Obligations with additional
First-Priority Obligations secured by such Common Collateral under an Other
First-Priority Agreement which has been designated in writing by the Borrower to
the Controlling Authorized Representative and each other Authorized
Representative as the “Initial Term Credit Agreement” for purposes of this
Agreement.

“Equivalent Provision” means, with respect to any reference to a specific
provision of or definition in an agreement in effect on the date hereof (the
“original agreement”), if such agreement is amended, restated, supplemented,
modified or replaced

 

5



--------------------------------------------------------------------------------

after the date hereof in a manner permitted hereby, the provision or definition
in such amended, restated, supplemented, modified or replacement agreement that
is the equivalent to such specific provision in such original agreement.

“Event of Default” means an “Event of Default” under and as defined in any
Credit Agreement or any Other First-Priority Agreement (or, in each case, the
Equivalent Provision thereof).

“First-Priority Cash Management Obligations” means any Cash Management
Obligations secured by any Common Collateral under the First-Priority Collateral
Documents.

“First-Priority Collateral Documents” means any agreement, instrument or
document entered into in favor of the applicable Authorized Representative for
the holders of any Series of First-Priority Obligations for purposes of securing
such Series of First-Priority Obligations.

“First-Priority Hedging Obligations” means any Hedging Obligations secured by
any Common Collateral under the First-Priority Collateral Documents.

“First-Priority Obligations” means, collectively, (i) the Credit Agreement
Obligations, (ii) each Series of Other First-Priority Obligations and (iii) any
other First-Priority Hedging Obligations and First-Priority Cash Management
Obligations (which shall be deemed to be part of the Series of Other
First-Priority Obligations to which they relate to the extent provided in the
applicable Other First-Priority Agreement).

“First-Priority Secured Parties” means (a) the Credit Agreement Secured Parties
and (ii) the Other First-Priority Secured Parties with respect to each Series of
Other First-Priority Obligations.

“Grantors” means the Borrower and each of the Subsidiaries of the Borrower that
has executed and delivered a First-Priority Collateral Document as a grantor
thereunder unless and until such Subsidiary is released from its obligations
under such First-Priority Collateral Documents.

“Hedging Obligations” means, with respect to any Person, all obligations,
indebtedness, and liabilities (other than Excluded Swap Obligations as defined
in the Credit Agreements) which arise pursuant to any Swap Contracts, whether
now existing or hereafter arising, whether direct, indirect, related, unrelated,
fixed, contingent, liquidated, unliquidated, joint, several, or joint and
several, including, without limitation, all fees, costs, and expenses (including
reasonable attorneys’ fees and expenses) provided for in such Swap Contracts.

“Impairment” has the meaning assigned to such term in Section 1.01(b).

“Initial Revolving Credit Agreement” means that certain Second Amendment and
Restated Credit Agreement, dated as of February 29, 2016, as amended pursuant to
that certain First Amendment to Second Amended and Restated Credit

 

6



--------------------------------------------------------------------------------

Agreement dated as of August 13, 2019, among the Borrower, the lenders from time
to time party thereto, the Initial Revolving Credit Facility Agent, as
administrative agent and the other parties thereto, as amended, restated,
supplemented or otherwise modified, refinanced or replaced from time to time,
including, in the event such Credit Agreement is terminated or replaced and the
Borrower subsequently enters into any agreement, indenture, instrument or other
document evidencing any indebtedness, the agreement, indenture, instrument or
other document designated by the Borrower to be the “Initial Revolving Credit
Agreement” hereunder.

“Initial Revolving Credit Agreement Obligations” means all “Obligations” as
defined in the Initial Revolving Credit Agreement (or the Equivalent Provision
thereof).

“Initial Revolving Credit Agreement Secured Parties” means the “Secured Parties”
as defined in the Initial Revolving Credit Agreement (or the Equivalent
Provision thereof).

“Initial Revolving Credit Facility Agent” has the meaning assigned to such term
in the introductory paragraph of this Agreement, together with its successors
and assigns.

“Initial Term Credit Agreement” means that certain Term Loan Credit Agreement,
dated as of August 13, 2019, among the Borrower, the lenders from time to time
party thereto, the Initial Term Credit Facility Agent, as administrative agent
and the other parties thereto, as amended, restated, supplemented or otherwise
modified, refinanced or replaced from time to time, including, in the event such
Credit Agreement is terminated or replaced and the Borrower subsequently enters
into any agreement, indenture, instrument or other document evidencing any
indebtedness, the agreement, indenture, instrument or other document designated
by the Borrower to be the “Initial Term Credit Agreement” hereunder.

“Initial Term Credit Agreement Obligations” means the “Obligations” as defined
in the Initial Term Credit Agreement (or the Equivalent Provision thereof).

“Initial Term Credit Agreement Secured Parties” means the holders of any Initial
Term Credit Agreement Obligations and the Initial Term Credit Facility Agent.

“Initial Term Credit Facility Agent” has the meaning assigned to such term in
the introductory paragraph to this Agreement.

“Insolvency or Liquidation Proceeding” means:

(1)    any case commenced by or against the Borrower or any other Grantor under
any Bankruptcy Law, any other proceeding for the reorganization,
recapitalization or adjustment or marshalling of the assets or liabilities of
the Borrower or any other Grantor, any receivership or assignment for the
benefit of creditors relating to the Borrower or any other Grantor or any
similar case or proceeding relative to the Borrower or any other Grantor or its
creditors, as such, in each case whether or not voluntary;

 

7



--------------------------------------------------------------------------------

(2)    any liquidation, dissolution, marshalling of assets or liabilities or
other winding up of or relating to the Borrower or any other Grantor, in each
case whether or not voluntary and whether or not involving bankruptcy or
insolvency (except for any voluntary liquidation, dissolution or other winding
up to the extent permitted by the applicable Secured Credit Documents); or

(3)    any other proceeding of any type or nature in which substantially all
claims of creditors of the Borrower or any other Grantor are determined and any
payment or distribution is or may be made on account of such claims.

“Intervening Creditor” has the meaning assigned to such term in Section 2.01(a).

“Joinder Agreement” means a supplement to this agreement substantially in the
form of Annex B, appropriately completed.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Major Non-Controlling Authorized Representative” means, with respect to any
Common Collateral, (i) prior to the Discharge of the Initial Term Credit
Agreement, the Initial Term Credit Facility Agent, and (ii) thereafter, the
Authorized Representative of the Series of Other First-Priority Obligations that
constitutes the largest outstanding principal amount of any then outstanding
Series of Other First-Priority Obligations with respect to such Common
Collateral; provided, however, that if there are two outstanding Series of Other
First-Priority Obligations which have an equal outstanding principal amount, the
Series of Other First-Priority Obligations with the earlier maturity date shall
be considered to have the larger outstanding principal amount for purposes of
this definition, and if such Series of Other First-Priority Obligations have the
same maturity date, the Major Non-Controlling Authorized Representative shall be
determined by vote of the holders of such Series of Other First-Priority
Obligations constituting a majority of the amount of such Series of Other
First-Priority Obligations.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Non-Controlling Authorized Representative” means, at any time with respect to
any Common Collateral, any Authorized Representative that is not the Controlling
Authorized Representative at such time with respect to such Common Collateral.

 

8



--------------------------------------------------------------------------------

“Non-Controlling Authorized Representative Enforcement Date” means, with respect
to any Non-Controlling Authorized Representative, the date which is 180 days
(throughout which 180 day period such Non-Controlling Authorized Representative
was the Major Non-Controlling Authorized Representative) after the occurrence of
both (i) an Event of Default (under and as defined in the Initial Term Credit
Agreement, or, after the Discharge of the Initial Term Credit Agreement
Obligations, the Other First-Priority Agreement under which such Non-Controlling
Authorized Representative is the Authorized Representative) and (ii) the
Controlling Authorized Representative’s and each other Authorized
Representative’s receipt of written notice from such Non-Controlling Authorized
Representative certifying that (x) such Non-Controlling Authorized
Representative is the Major Non-Controlling Authorized Representative and that
an Event of Default (under and as defined in the Initial Term Credit Agreement,
or, after the Discharge of the Initial Term Credit Agreement Obligations, the
Other First-Priority Agreement under which such Non-Controlling Authorized
Representative is the Authorized Representative) has occurred and is continuing
and (y) the Initial Term Credit Agreement Obligations, or, after the Discharge
of the Initial Term Credit Agreement Obligations, the First-Priority Obligations
of the Series with respect to which such Non-Controlling Authorized
Representative is the Authorized Representative are currently due and payable in
full (whether as a result of acceleration thereof or otherwise) in accordance
with the terms of the Initial Term Credit Agreement or Other First-Priority
Agreement, as applicable; provided that the Non-Controlling Authorized
Representative Enforcement Date shall be stayed and shall not occur and shall be
deemed not to have occurred with respect to any Common Collateral (1) at any
time the Controlling Authorized Representative has commenced and is diligently
pursuing any enforcement action with respect to such Common Collateral or (2) at
any time the Grantor that has granted a security interest in such Common
Collateral is then a debtor under or with respect to (or otherwise subject to)
any Insolvency or Liquidation Proceeding.

“Non-Controlling Secured Parties” means, with respect to any Common Collateral,
the First-Priority Secured Parties which are not Controlling Secured Parties
with respect to such Common Collateral.

“Other First-Priority Agreement” means each Additional First-Priority Agreement.

“Other First-Priority Obligations” means all obligations of the Grantors that
shall have been designated as such pursuant to Section 5.14.

“Other First-Priority Secured Party” means the holders of any Other
First-Priority Obligations and any Authorized Representative with respect
thereto.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

 

9



--------------------------------------------------------------------------------

“Possessory Collateral” means any Common Collateral in the possession of the
Controlling Authorized Representative (or its agents or bailees, including any
Authorized Representative acting as gratuitous bailee and/or gratuitous agent
pursuant to Section 2.09(a)), to the extent that possession thereof perfects a
Lien thereon under the Uniform Commercial Code of any jurisdiction or otherwise.
Possessory Collateral includes, without limitation, any Certificated Securities,
Promissory Notes, Instruments, and Chattel Paper, in each case, delivered to or
in the possession of the Controlling Authorized Representative under the terms
of the First-Priority Collateral Documents. All capitalized terms used in this
definition and not defined elsewhere in this Agreement have the meanings
assigned to them in the New York UCC.

“Proceeds” has the meaning assigned to such term in Section 2.01(a).

“Refinance” means, in respect of any indebtedness, to refinance, replace,
defease or refund in exchange or replacement for such indebtedness.

“Secured Credit Document” means (i) each Credit Agreement and (iii) each
Additional First-Priority Agreement.

“Series” means (a) with respect to the First-Priority Secured Parties, each of
(i) the Initial Revolving Credit Agreement Secured Parties (in their capacities
as such), (ii) the Initial Term Credit Agreement Secured Parties (in their
capacities as such) and (iii) the Other First-Priority Secured Parties that
become subject to this Agreement after the date hereof that are represented by a
common Authorized Representative (in its capacity as such for such Other
First-Priority Secured Parties) and (b) with respect to any First-Priority
Obligations, each of (i) the Initial Revolving Credit Agreement Obligations,
(ii) the Initial Term Credit Agreement Obligations and (iii) the Other
First-Priority Obligations incurred pursuant to any Other First-Priority
Agreement, which pursuant to any Joinder Agreement, are to be represented
hereunder by a common Authorized Representative (in its capacity as such for
such Other First-Priority Obligations).

“Swap Contract” means any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or its
Subsidiaries shall be a Swap Contract.

ARTICLE II

Priorities and Agreements with Respect to Common Collateral

SECTION 2.01.    Priority of Claims.

(a)    Anything contained herein or in any of the Secured Credit Documents to
the contrary notwithstanding (but subject to Section 1.01(b)), if an Event of
Default has occurred and is continuing, and the Controlling Authorized
Representative or any First-

 

10



--------------------------------------------------------------------------------

Priority Secured Party is taking action to enforce rights in respect of any
Common Collateral, any distribution is made in respect of any Common Collateral
in any Bankruptcy Case of any Grantor or any First-Priority Secured Party
receives any payment pursuant to any intercreditor agreement (other than this
Agreement) with respect to any Common Collateral, the proceeds of any sale,
collection or other liquidation of any such Collateral by any First-Priority
Secured Party are received by the Controlling Authorized Representative or any
First-Priority Secured Party pursuant to any such intercreditor agreement with
respect to such Common Collateral and proceeds of any such distribution
(subject, in the case of any such distribution, to the sentence immediately
following) to which the First-Priority Obligations are entitled under any
intercreditor agreement (other than this Agreement) (all proceeds of any sale,
collection or other liquidation of any Collateral and all proceeds of any such
distribution being collectively referred to as “Proceeds”), shall be applied by
the Controlling Authorized Representative as follows:

FIRST, to the payment of all reasonable fees, costs and expenses incurred by the
Controlling Authorized Representative in connection with such collection or sale
or otherwise in connection with this Agreement, or any other First-Priority
Collateral Document or any of the First-Priority Obligations, including all
court costs and the reasonable fees and expenses of its agents, professional
advisors and legal counsel, the repayment of all advances made by the
Controlling Authorized Representative hereunder or under any other
First-Priority Collateral Document on behalf of the Grantors, if any, and any
other reasonable costs or expenses incurred in connection with the exercise of
any right or remedy hereunder or under any other First-Priority Collateral
Document;

SECOND, to the payment of all reasonable fees, costs and expenses incurred by
the Authorized Representatives (other than the Authorized Representative that is
the Controlling Authorized Representative) in connection with such collection or
sale or otherwise in connection with this Agreement, or any other First-Priority
Collateral Document or any of the First-Priority Obligations, including all
court costs and the reasonable fees and expenses of its agents, professional
advisors and legal counsel, the repayment of all advances made by such
Authorized Representatives hereunder or under any other First-Priority
Collateral Document on behalf of the Grantors, if any, and any other reasonable
costs or expenses incurred in connection with the exercise of any right or
remedy hereunder or under any other First-Priority Collateral Document;

THIRD, subject to Section 1.01(b), to the payment in full of the First-Priority
Obligations of each Series on a ratable basis, with such Proceeds to be applied
to the First-Priority Obligations of a given Series in accordance with the terms
of the applicable Secured Credit Documents; and

FOURTH, to the Grantors or their successors or assigns, or as a court of
competent jurisdiction may otherwise direct.

 

11



--------------------------------------------------------------------------------

(b)    Notwithstanding the foregoing, with respect to any Common Collateral for
which a third party (other than a First-Priority Secured Party and, without
limiting the foregoing, after taking into account the effect of any applicable
intercreditor agreements) has a lien or security interest that is junior in
priority to the security interest of any Series of First-Priority Obligations
but senior (as determined by appropriate legal proceedings in the case of any
dispute) to the security interest of any other Series of First-Priority
Obligations (such third party an “Intervening Creditor”), the value of any
Common Collateral or Proceeds which are allocated to such Intervening Creditor
shall be deducted on a ratable basis solely from the Common Collateral or
Proceeds to be distributed in respect of the Series of First-Priority
Obligations with respect to which such Impairment exists.

(c)    It is acknowledged that the First-Priority Obligations of any Series may,
subject to the limitations set forth in the Secured Credit Documents, be
increased, extended, renewed, replaced, restated, supplemented, restructured,
repaid, refunded, Refinanced or otherwise amended or modified from time to time,
all without affecting the priorities set forth in Section 2.01(a) or the
provisions of this Agreement defining the relative rights of the First-Priority
Secured Parties of any Series.

(d)    Notwithstanding the date, time, method, manner or order of grant,
attachment or perfection of any Liens securing any Series of First-Priority
Obligations granted on the Common Collateral and notwithstanding any provision
of the Uniform Commercial Code of any jurisdiction, or any other applicable law
or the Secured Credit Documents or any defect or deficiencies in the Liens
securing the First-Priority Obligations of any Series or any other circumstance
whatsoever (but, in each case, subject to Section 1.01(b) hereof), each
First-Priority Secured Party hereby agrees that the Liens securing each Series
of First-Priority Obligations on any Common Collateral shall be of equal
priority.

(e)    Notwithstanding anything to the contrary in this Agreement or any other
Secured Credit Documents to the contrary, the applicable Authorized
Representative (in each case, with respect to a Series of First-Priority
Obligations) may:

(i)    take any action (not adverse to the pari-passu status of the Liens on the
Common Collateral securing each other Series of First-Priority Obligations, or
the rights of any other Authorized Representative to exercise remedies in
respect thereof) in order to create, perfect, preserve or protect its Lien on
the Common Collateral;

(ii)    file a claim, proof of claim or statement of interest with respect to
such Series of First-Priority Obligations; provided that an Insolvency or
Liquidation Proceeding has been commenced by or against any of the Grantors;

(iii)    file any necessary responsive or defensive pleadings in opposition to
any motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the
applicable Series of First-Priority Secured Parties, including any claims
secured by the Common Collateral, if any, in each case not in violation of the
terms of this Agreement;

 

12



--------------------------------------------------------------------------------

(iv)    file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under either any Insolvency or Liquidation Proceeding or applicable
non-bankruptcy law, in each case not in violation of the terms of this
Agreement; and

(v)    vote on any plan of reorganization, file any proof of claim, make other
filings and make any arguments and motions that are, in each case, in accordance
with the terms of this Agreement, with respect to such Series of First-Priority
Obligations and the Common Collateral.

SECTION 2.02.    Actions with Respect to Common Collateral; Prohibition on
Contesting Liens.

(a)    With respect to any Common Collateral, (i) notwithstanding Section 2.01,
only the Controlling Authorized Representative shall act or refrain from acting
with respect to the Common Collateral (including with respect to any
intercreditor agreement with respect to any Common Collateral) and then only on
the instructions of the requisite Controlling Secured Parties and pursuant to
the terms of the applicable Secured Credit Document and (ii) no other Authorized
Representative or Non-Controlling Authorized Representative or other
First-Priority Secured Party (other than the Controlling Secured Parties) shall
or shall instruct the Controlling Authorized Representative to, commence any
judicial or nonjudicial foreclosure proceedings with respect to, seek to have a
trustee, receiver, liquidator or similar official appointed for or over, attempt
any action to take possession of, exercise any right, remedy or power with
respect to, or otherwise take any action to enforce its security interest in or
realize upon, or take any other action available to it in respect of, any Common
Collateral (including with respect to any intercreditor agreement with respect
to any Common Collateral), whether under any First-Priority Collateral Document,
applicable law or otherwise, it being agreed that only the Controlling
Authorized Representative, acting on the instructions of the requisite
Controlling Secured Parties and pursuant to the terms of the applicable Secured
Credit Documents and in accordance with the applicable First-Priority Collateral
Documents, shall be entitled to take any such actions or exercise any such
remedies with respect to Common Collateral. Notwithstanding the equal priority
of the Liens, the Controlling Authorized Representative may deal with the Common
Collateral as if such Controlling Authorized Representative had a senior Lien on
such Collateral. No Non-Controlling Authorized Representative or Non-Controlling
Secured Party will contest, protest or object to any foreclosure proceeding or
action brought by the Controlling Authorized Representative or the Controlling
Secured Parties or any other exercise by the Controlling Authorized
Representative or the Controlling Secured Parties of any rights and remedies
relating to the Common Collateral or to cause the Controlling Authorized
Representative to do so. The foregoing shall not be construed to limit the
rights and priorities of any First-Priority Secured Party or any Authorized
Representative with respect to any Collateral not constituting Common
Collateral.

 

13



--------------------------------------------------------------------------------

(b)    Each of the Authorized Representatives agrees that it will not accept any
Lien on any Common Collateral for the benefit of any Series of First-Priority
Obligations (other than funds deposited for the discharge or defeasance of any
Other First-Priority Agreement) other than pursuant to the First-Priority
Collateral Documents and, by executing this Agreement (or a Joinder Agreement),
each Authorized Representative and the Series of First-Priority Secured Parties
for which it is acting hereunder agree to be bound by the provisions of this
Agreement and the other First-Priority Collateral Documents applicable to it.

(c)    Each of the First-Priority Secured Parties agrees that it will not (and
hereby waives any right to) contest or support any other Person in contesting,
in any proceeding (including any Insolvency or Liquidation Proceeding), the
perfection, priority, validity or enforceability of a Lien held by or on behalf
of any of the First-Priority Secured Parties in all or any part of the
Collateral, or the provisions of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair (i) the rights of any
Authorized Representative or any First-Priority Secured Party to enforce this
Agreement or (ii) the rights of any First-Priority Secured Party from contesting
or supporting any other Person in contesting the enforceability of any Lien
purporting to secure First-Priority Obligations constituting unmatured interest
pursuant to Section 502(b)(2) of the Bankruptcy Code.

SECTION 2.03.    No Interference; Payment Over.

(a)    Each First-Priority Secured Party agrees that (i) it will not challenge
or question in any proceeding the validity or enforceability of any
First-Priority Obligations of any Series or any First-Priority Collateral
Document or the validity, attachment, perfection or priority of any Lien under
any First-Priority Collateral Document or the validity or enforceability of the
priorities, rights or duties established by or other provisions of this
Agreement, (ii) it will not take or cause to be taken any action the purpose or
intent of which is, or could be, to interfere, hinder or delay, in any manner,
whether by judicial proceedings or otherwise, any sale, transfer or other
disposition of the Common Collateral by the Controlling Authorized
Representative, (iii) except as provided in Section 2.02, it shall have no right
to (A) direct the Controlling Authorized Representative or any other
First-Priority Secured Party to exercise any right, remedy or power with respect
to any Common Collateral (including pursuant to any other intercreditor
agreement) or (B) consent to the exercise by the Controlling Authorized
Representative or any other First-Priority Secured Party of any right, remedy or
power with respect to any Common Collateral, (iv) it will not institute any suit
or assert in any suit, bankruptcy, insolvency or other proceeding any claim
against the Controlling Authorized Representative or any other First-Priority
Secured Party seeking damages from or other relief by way of specific
performance, instructions or otherwise with respect to any Common Collateral,
and none of the Controlling Authorized Representative, any other Authorized
Representatives or any other First-Priority Secured Party shall be liable for
any action taken or omitted to be taken by the Controlling Authorized
Representative or other First-Priority Secured Party with respect to any Common
Collateral in accordance with the provisions of this Agreement, (v) it will not
seek, and hereby waives any right, to have any Common Collateral or any part
thereof

 

14



--------------------------------------------------------------------------------

marshaled upon any foreclosure or other disposition of such Collateral and
(vi) it will not attempt, directly or indirectly, whether by judicial
proceedings or otherwise, to challenge the enforceability of any provision of
this Agreement; provided that nothing in this Agreement shall be construed to
prevent or impair the rights of any of the Authorized Representatives or any
other First-Priority Secured Party to enforce this Agreement.

(b)    Each First-Priority Secured Party hereby agrees that, if it shall obtain
possession of any Common Collateral or shall realize any proceeds or payment in
respect of any such Common Collateral, pursuant to any First-Priority Collateral
Document or by the exercise of any rights available to it under applicable law
or in any Insolvency or Liquidation Proceeding or through any other exercise of
remedies (including pursuant to any intercreditor agreement), at any time prior
to the Discharge of each Series of First-Priority Obligations, then it shall
hold such Common Collateral, proceeds or payment in trust for the First-Priority
Secured Parties and promptly transfer such Common Collateral, proceeds or
payment, as the case may be, to the Controlling Authorized Representative, to be
distributed by the Controlling Authorized Representative in accordance with the
provisions of Section 2.01(a) hereof.

SECTION 2.04.    Automatic Release of Liens; Amendments to First-Priority
Collateral Documents.

(a)    If at any time any Common Collateral is transferred to a third party or
otherwise disposed of, in each case, in connection with any enforcement by the
Controlling Authorized Representative in accordance with the provisions of this
Agreement and the applicable First-Priority Collateral Documents, then (whether
or not any Insolvency or Liquidation Proceeding is pending at the time) the
Liens in favor of each Authorized Representative for the benefit of each Series
of First-Priority Secured Parties upon such Common Collateral will automatically
be released and discharged upon final conclusion of the applicable foreclosure
proceeding; provided that any proceeds of any Common Collateral realized
therefrom shall be applied pursuant to Section 2.01 hereof.

(b)    If, in connection with any sale, lease, exchange, transfer or other
disposition of any Common Collateral permitted under the terms of the Secured
Credit Documents (whether or not an Event of Default thereunder, and as defined
therein, has occurred and is continuing), the Controlling Authorized
Representative, for itself or on behalf of the Controlling Secured Parties,
releases any of its Liens on any part of the Common Collateral, then the Liens,
if any, of each Non-Controlling Authorized Representative on such Common
Collateral (but not the proceeds thereof, which shall be subject to the
priorities set forth in this Agreement) shall be automatically, unconditionally
and simultaneously released, and each Non-Controlling Authorized Representative,
at the Grantors’ sole cost and expense, promptly shall execute, if applicable,
and deliver to the Controlling Authorized Representative or such Grantor such
termination statements, releases, authorizations and other documents and
instruments, and shall take or authorize the Controlling Authorized
Representative or such Grantor to take such action (including any recordation,
filing or giving of notice), as the Controlling Authorized Representative or
such Grantor may reasonably request to effectively confirm such release.

 

15



--------------------------------------------------------------------------------

(c)    Each First-Priority Secured Party agrees that the Controlling Authorized
Representative may, with the prior written consent of the Grantors, enter into
any amendment (and, upon request by the Controlling Authorized Representative,
each Authorized Representative shall sign a consent to such amendment) to any
First-Priority Collateral Document solely as such First-Priority Collateral
Document relates to a particular Series of First-Priority Obligations for which
the Controlling Authorized Representative is acting (including, without
limitation, to release Liens securing such Series of First- Priority
Obligations) so long as (x) such amendment is in accordance with the Secured
Credit Document pursuant to which such Series of First-Priority Obligations was
incurred and (y) such amendment does not materially adversely affect the
First-Priority Secured Parties of any other Series. The Controlling Authorized
Representative shall provide a copy of such amendment to each Authorized
Representative.

(d)    Each Authorized Representative agrees to execute, if applicable and
deliver (at the sole cost and expense of the Grantors) all such termination
statements, releases, authorizations and other documents and instruments, and
shall take or authorize the applicable Authorized Representative or such Grantor
to take such action (including any recordation, filing or giving of notice)
reasonably required in connection therewith as shall reasonably be requested by
the applicable Authorized Representative to evidence and confirm any release of
Common Collateral, whether in connection with a sale of such assets by the
relevant owner pursuant to the preceding clauses or otherwise or amendment to
any First-Priority Collateral Document provided for in this Section.

SECTION 2.05.    Certain Agreements with Respect to Bankruptcy or Insolvency
Proceedings.

(a)    This Agreement shall continue in full force and effect notwithstanding
the commencement of any proceeding under the Bankruptcy Code or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law by
or against the Borrower or any of its Subsidiaries. The relative rights as to
the Common Collateral and proceeds thereof shall continue after the commencement
of any Insolvency or Liquidation Proceeding on the same basis as prior to the
date of the petition therefor. All references herein to any Grantor shall
include such Grantor as a debtor-in-possession and any receiver or trustee for
such Grantor.

(b)    If any Grantor shall become subject to a case (a “Bankruptcy Case”) under
the Bankruptcy Code and shall, as debtor(s)-in-possession, move for approval of
financing (“DIP Financing”) to be provided by one or more lenders (the “DIP
Lenders”) under Section 364 of the Bankruptcy Code or the use of cash collateral
under Section 363 of the Bankruptcy Code, each First-Priority Secured Party
(other than any Controlling Secured Party or the Controlling Authorized
Representative) agrees that it will raise no objection to any such financing or
to the Liens on the Common Collateral securing the same (“DIP Financing Liens”)
or to any use of cash collateral that constitutes Common Collateral, unless any
Controlling Secured Party or Controlling Authorized

 

16



--------------------------------------------------------------------------------

Representative, shall then oppose or object to such DIP Financing or such DIP
Financing Liens or use of cash collateral (and (i) to the extent that such DIP
Financing Liens are senior to the Liens on any such Common Collateral for the
benefit of the Controlling Secured Parties, each Non-Controlling Secured Party
will subordinate its Liens with respect to such Common Collateral on the same
terms as the Liens of the Controlling Secured Parties (other than any Liens of
any First-Priority Secured Parties constituting DIP Financing Liens) are
subordinated thereto, and (ii) to the extent that such DIP Financing Liens rank
pari passu with the Liens on any such Common Collateral granted to secure the
First-Priority Obligations of the Controlling Secured Parties, each
Non-Controlling Secured Party will confirm the priorities with respect to such
Common Collateral as set forth herein), in each case so long as (A) the
First-Priority Secured Parties of each Series retain the benefit of their Liens
on all such Common Collateral pledged to the DIP Lenders, including proceeds
thereof arising after the commencement of such proceeding, with the same
priority vis-à-vis all the other First-Priority Secured Parties (other than any
Liens of the First-Priority Secured Parties constituting DIP Financing Liens) as
existed prior to the commencement of the Bankruptcy Case, (B) the First-Priority
Secured Parties of each Series are granted Liens on any additional collateral
pledged to any First-Priority Secured Parties as adequate protection or
otherwise in connection with such DIP Financing or use of cash collateral, with
the same priority vis-à-vis the First-Priority Secured Parties as set forth in
this Agreement, (C) if any amount of such DIP Financing or cash collateral is
applied to repay any of the First-Priority Obligations, such amount is applied
pursuant to Section 2.01(a) of this Agreement and (D) if any First-Priority
Secured Parties are granted adequate protection, including in the form of
periodic payments, in connection with such DIP Financing or use of cash
collateral, the proceeds of such adequate protection is applied pursuant to
Section 2.01(a) of this Agreement; provided that the First-Priority Secured
Parties of each Series shall have a right to object to the grant of a Lien to
secure the DIP Financing over any Collateral subject to Liens in favor of the
First-Priority Secured Parties of such Series or its Authorized Representative
that shall not constitute Common Collateral; provided further that the
First-Priority Secured Parties receiving adequate protection shall not object to
any other First-Priority Secured Party receiving adequate protection comparable
to any adequate protection granted to such First-Priority Secured Parties in
connection with a DIP Financing or use of cash collateral.

SECTION 2.06.    Reinstatement. In the event that any of the First-Priority
Obligations shall be paid in full and such payment or any part thereof shall
subsequently, for whatever reason (including an order or judgment for
disgorgement of a preference under the Bankruptcy Code, or any similar law, or
the settlement of any claim in respect thereof), be required to be returned or
repaid, the terms and conditions of this Article II shall be fully applicable
thereto until all such First-Priority Obligations shall again have been paid in
full in cash.

SECTION 2.07.    Insurance. As between the First-Priority Secured Parties, the
Controlling Authorized Representative shall have the right to adjust or settle
any insurance policy or claim covering or constituting Common Collateral in the
event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding affecting the Common Collateral.

 

17



--------------------------------------------------------------------------------

SECTION 2.08.    Refinancings. The First-Priority Obligations of any Series may
be Refinanced, in whole or in part, in each case without notice to, or the
consent (except to the extent a consent is otherwise required to permit the
refinancing transaction under any Secured Credit Document) of, any
First-Priority Secured Party of any other Series, all without affecting the
priorities provided for herein or the other provisions hereof; provided that the
Authorized Representative of the holders of any such Refinancing indebtedness
shall have executed a Joinder Agreement on behalf of the holders of such
Refinancing indebtedness.

SECTION 2.09.    Possessory Collateral, Control Collateral and Controlling
Authorized Representative as Gratuitous Bailee/Agent for Perfection.

(a)    The Controlling Authorized Representative agrees to hold any Common
Collateral constituting Possessory Collateral or Control Collateral that is part
of the Collateral in its possession or control (or in the possession or control
of its agents or bailees) as gratuitous bailee and/or gratuitous agent for the
benefit of each other First-Priority Secured Party and any assignee solely for
the purpose of perfecting the security interest granted in such Possessory
Collateral or Control Collateral, if any, pursuant to the applicable
First-Priority Collateral Documents, in each case, subject to the terms and
conditions of this Section 2.09. Pending delivery to the Controlling Authorized
Representative, each other Authorized Representative agrees to hold any Common
Collateral constituting Possessory Collateral or Control Collateral, from time
to time in its possession, as gratuitous bailee and/or gratuitous agent for the
benefit of each other First-Priority Secured Party and any assignee, solely for
the purpose of perfecting the security interest granted in such Possessory
Collateral or Control Collateral, if any, pursuant to the applicable
First-Priority Collateral Documents, in each case, subject to the terms and
conditions of this Section 2.09.

(b)    The duties or responsibilities of the Controlling Authorized
Representative and each other Authorized Representative under this Section 2.09
shall be limited solely to holding any Common Collateral constituting Possessory
Collateral or Control Collateral as gratuitous bailee and/or gratuitous agent
for the benefit of each other First-Priority Secured Party for purposes of
perfecting the Lien held by such First-Priority Secured Parties therein.

(c)    The agreement of the Controlling Authorized Representative to act as
gratuitous bailee and/or gratuitous agent pursuant to this Section 2.09 is
intended, among other things, to satisfy the requirements of Sections
8-106(d)(3), 8-301(a)(2), 9-104(a)(5) and 9-313(c)(2) of the Uniform Commercial
Code.

(d)    Upon the occurrence of any change in the identity of the Person serving
as the Controlling Authorized Representative, the retiring Controlling
Authorized Representative shall (i) deliver to the successor Controlling
Authorized Representative (and each Grantor hereby directs the Controlling
Authorized Representative to so deliver) at the Grantors’ sole cost and expense,
any Possessory Collateral or Control Collateral evidencing or constituting such
Common Collateral in its possession or control together with any necessary
endorsements to the extent required by the Secured Credit Documents

 

18



--------------------------------------------------------------------------------

and (ii) in the case of any Common Collateral as to which the Controlling
Authorized Representative has control (whether pursuant to an account control
agreement or otherwise), the Controlling Authorized Representative and the
applicable Grantor, at the Grantors’ sole cost and expense, shall take such
actions, if any, as are required to cause control over such Common Collateral to
become vested in the successor Controlling Authorized Representative.

ARTICLE III

Existence and Amounts of Liens and Obligations

Whenever any Authorized Representative shall be required, in connection with the
exercise of its rights or the performance of its obligations hereunder, to
determine the existence or amount of any First-Priority Obligations of any
Series, or the Common Collateral subject to any Lien securing the First-Priority
Obligations of any Series, it may request that such information be furnished to
it in writing by each other Authorized Representative and shall be entitled to
make such determination on the basis of the information so furnished; provided,
however, that, if an Authorized Representative shall fail or refuse reasonably
promptly to provide the requested information, the requesting Controlling
Authorized Representative or Authorized Representative shall be entitled to make
any such determination or not make any determination by such method as it may,
in the exercise of its good faith judgment, determine, including by reliance
upon a certificate of a President, a Vice President or a Financial Officer of
the Borrower. The Controlling Authorized Representative and each other
Authorized Representative may rely conclusively, and shall be fully protected in
so relying, on any determination made by it in accordance with the provisions of
the preceding sentence (or as otherwise directed by a court of competent
jurisdiction) and shall have no liability to any Grantor, any First-Priority
Secured Party or any other person as a result of such determination, except to
the extent a court of competent jurisdiction in a final, nonappealable judgment
to have resulted from gross negligence or willful misconduct of such Authorized
Representative.

ARTICLE IV

The Controlling Authorized Representative

SECTION 4.01.    Appointment and Authority.

(a)    Notwithstanding any other provision of this Agreement, nothing herein
shall be construed to impose any fiduciary or other duty on the Controlling
Authorized Representative to any Non-Controlling Secured Party or give any
Non-Controlling Secured Party the right to direct the Controlling Authorized
Representative, except that the Controlling Authorized Representative shall be
obligated to distribute proceeds of any Common Collateral in accordance with
Section 2.01 hereof.

 

19



--------------------------------------------------------------------------------

(b)    Each Non-Controlling Secured Party acknowledges and agrees that the
Controlling Authorized Representative shall be entitled, for the benefit of the
First-Priority Secured Parties, to sell, transfer or otherwise dispose of or
deal with any Common Collateral as provided herein and in the First-Priority
Collateral Documents for which the Controlling Authorized Representative is the
collateral agent of such Common Collateral, without regard to any rights to
which Non-Controlling Secured Parties would otherwise be entitled as a result of
holding any First-Priority Obligations, except that the Controlling Authorized
Representative shall be obligated to distribute proceeds of any Common
Collateral in accordance with Section 2.01 hereof. Without limiting the
foregoing, each Non-Controlling Secured Party agrees that none of the
Controlling Authorized Representative or any other First-Priority Secured Party
shall have any duty or obligation first to marshal or realize upon any type of
Common Collateral (or any other Collateral securing any of the First-Priority
Obligations), or to sell, dispose of or otherwise liquidate all or any portion
of such Common Collateral (or any other Collateral securing any First-Priority
Obligations), in any manner that would maximize the return to the
Non-Controlling Secured Parties, notwithstanding that the order and timing of
any such realization, sale, disposition or liquidation may affect the amount of
proceeds actually received by the Non-Controlling Secured Parties from such
realization, sale, disposition or liquidation. Each of the First-Priority
Secured Parties waives any claim it may now or hereafter have against the
Controlling Authorized Representative or the Authorized Representative of any
other Series of First-Priority Obligations or any other First-Priority Secured
Party of any other Series arising out of (i) any actions which the Controlling
Authorized Representative, any other Authorized Representative or any
First-Priority Secured Party takes or omits to take (including, actions with
respect to the creation, perfection or continuation of Liens on any Collateral,
actions with respect to the foreclosure upon, sale, release or depreciation of,
or failure to realize upon, any of the Collateral and actions with respect to
the collection of any claim for all or any part of the First-Priority
Obligations from any account debtor, guarantor or any other party) in accordance
with the First-Priority Collateral Documents or any other agreement related
thereto or to the collection of the First-Priority Obligations or the valuation,
use, protection or release of any security for the First-Priority Obligations,
(ii) any election by any Authorized Representative or any holders of
First-Priority Obligations, in any proceeding instituted under the Bankruptcy
Code, of the application of Section 1111(b) of the Bankruptcy Code or
(iii) subject to Section 2.05 of this Agreement, any borrowing or grant of a
security interest or administrative expense priority under Section 364 of the
Bankruptcy Code by the Borrower or any of its Subsidiaries, as
debtor-in-possession. Notwithstanding any other provision of this Agreement, the
Controlling Authorized Representative shall not accept any Common Collateral in
full or partial satisfaction of any First-Priority Obligations pursuant to
Section 9-620 of the Uniform Commercial Code of any jurisdiction, without the
consent of each Authorized Representative representing holders of First-Priority
Obligations for whom such Collateral constitutes Common Collateral.

SECTION 4.02.    Rights as a First-Priority Secured Party. The Person serving as
the Controlling Authorized Representative hereunder shall have the same rights
and powers in its capacity as a First-Priority Secured Party under any Series of
First-Priority Obligations that it holds as any other First-Priority Secured
Party of such

 

20



--------------------------------------------------------------------------------

Series and may exercise the same as though it were not the Controlling
Authorized Representative and the term “First-Priority Secured Party” or
“First-Priority Secured Parties” or (as applicable) “Initial Revolving Credit
Agreement Secured Party”, “Initial Term Credit Agreement Secured Parties”,
“Other First-Priority Secured Party” or “Other First-Priority Secured Parties”
shall, unless otherwise expressly indicated or unless the context otherwise
requires, include the Person serving as the Controlling Authorized
Representative hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Borrower or any Subsidiary of the Borrower or other Affiliate
thereof as if such Person were not the Controlling Authorized Representative
hereunder and without any duty to account therefor to any other First-Priority
Secured Party.

SECTION 4.03.    Exculpatory Provisions.

(a)    The Controlling Authorized Representative shall not have any duties or
obligations except those expressly set forth herein and in the other
First-Priority Collateral Documents. Without limiting the generality of the
foregoing, the Controlling Authorized Representative:

(i)    shall not be subject to any fiduciary or other implied duties of any kind
or nature to any Person, regardless of whether an Event of Default has occurred
and is continuing;

(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other First-Priority Collateral Documents;
provided that the Controlling Authorized Representative shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
the Controlling Authorized Representative to liability or that is contrary to
any First-Priority Collateral Document or applicable law;

(iii)    shall not, except as expressly set forth herein and in the other
First-Priority Collateral Documents, have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Affiliates that is communicated to or obtained by the Person serving
as the Controlling Authorized Representative or any of its Affiliates in any
capacity;

(iv)    shall not be liable for any action taken or not taken by it (A) in the
absence of its own gross negligence or willful misconduct, as determined by a
court of competent jurisdiction in a final and non-appealable decision or (B) in
reliance on a certificate of an authorized officer of the Borrower stating that
such action is not prohibited by the terms of this Agreement. The Controlling
Authorized Representative shall be deemed not to have knowledge of any Event of
Default under any Series of First-Priority Obligations unless and until notice
describing such Event of Default is given to the Controlling Authorized
Representative by the Authorized Representative of such First-Priority
Obligations or the Borrower;

 

21



--------------------------------------------------------------------------------

(v)    shall not be responsible for or have any duty to ascertain or inquire
into (A) any statement, warranty or representation made in or in connection with
this Agreement or any other First-Priority Collateral Document, (B) the contents
of any certificate, report or other document delivered hereunder or thereunder
or in connection herewith or therewith, (C) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any default, (D) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other First-Priority
Collateral Document or any other agreement, instrument or document, or the
creation, perfection or priority of any Lien purported to be created by the
First-Priority Collateral Documents, (E) the value or the sufficiency of any
Collateral for any Series of First-Priority Obligations, or (F) the satisfaction
of any condition set forth in any Secured Credit Document, other than to confirm
receipt of items expressly required to be delivered to the Controlling
Authorized Representative;

(vi)    shall not have any fiduciary duties or contractual obligations of any
kind or nature under any Other First-Priority Agreement (but shall be entitled
to all protections provided to the Authorized Representative therein); and

(vii)    with respect to any Credit Agreement, any Other First-Priority
Agreement or any First-Priority Collateral Document, may conclusively assume
that the Grantors have complied with all of their obligations thereunder unless
it has knowledge of any such non-compliance or is advised in writing by the
Authorized Representative thereunder to the contrary specifically setting forth
the alleged violation.

(b)    Each Authorized Representative and each First-Priority Secured Party
hereby waives any claim it may now or hereafter have against the Controlling
Authorized Representative or any First-Priority Secured Parties arising out of
(i) any actions which the Controlling Authorized Representative (or any of its
representatives) takes or omits to take (including actions with respect to the
creation, perfection or continuation of Liens on any Collateral, actions with
respect to the foreclosure upon, disposition, release or depreciation of, or
failure to realize upon, any of the Collateral and actions with respect to the
collection of any claim for all or any part of the First-Priority Obligations
from any account debtor, guarantor or any other party) in accordance with any
relevant First-Priority Collateral Documents, or any other agreement related
thereto, or to the collection of the First-Priority Obligations or the
valuation, use, protection or release of any security for the First-Priority
Obligations, (ii) any election by the Controlling Authorized Representative (or
any of its agents), in any proceeding instituted under the Bankruptcy Code, of
the application of Section 1111(b) of the Bankruptcy Code, or (iii) subject to
Section 2.05, any borrowing by, or grant of a security interest or
administrative expense priority under Section 364 of the Bankruptcy Code by, the
Borrower or any of its Subsidiaries, as debtor-in-possession.

 

22



--------------------------------------------------------------------------------

SECTION 4.04.    Reliance by Controlling Authorized Representative. The
Controlling Authorized Representative shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. The Controlling Authorized Representative
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. The Controlling Authorized Representative may consult with
legal counsel (who may include, but shall not be limited to counsel for the
Borrower and its Subsidiaries or counsel to the Initial Revolving Credit
Facility Agent, the Initial Term Credit Facility Agent or any other Authorized
Representative), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

SECTION 4.05.    Delegation of Duties. The Controlling Authorized Representative
may perform any and all of its duties and exercise its rights and powers
hereunder or under any other First-Priority Collateral Document by or through
any one or more sub-agents appointed by the Controlling Authorized
Representative. The Controlling Authorized Representative and any such sub-agent
may perform any and all of its duties and exercise its rights and powers by or
through their respective Affiliates. The exculpatory provisions of this Article
shall apply to any such sub-agent and to the Affiliates of the Controlling
Authorized Representative and any such sub-agent.

SECTION 4.06.    Non-Reliance on Controlling Authorized Representative and Other
First-Priority Secured Parties. Each First-Priority Secured Party acknowledges
that it has, independently and without reliance upon the Controlling Authorized
Representative, any other Authorized Representative or any other First-Priority
Secured Party or any of their Affiliates and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Secured Credit Documents.
Each First-Priority Secured Party also acknowledges that it will, independently
and without reliance upon the Controlling Authorized Representative, any other
Authorized Representative or any other First-Priority Secured Party or any of
their Affiliates and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Secured Credit
Document or any related agreement or any document furnished hereunder or
thereunder.

 

23



--------------------------------------------------------------------------------

ARTICLE V

Miscellaneous

SECTION 5.01.    Notices. All notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:

(a)    if to the Controlling Authorized Representative or the Initial Revolving
Credit Facility Agent, to the Initial Revolving Credit Facility Agent as
provided in the Initial Revolving Credit Agreement;

(b)    if to the Initial Term Credit Facility Agent, to it as provided in the
Initial Term Credit Agreement; and

(c)    if to any additional Other Authorized Representative, to it at the
address set forth in the applicable Joinder Agreement.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt (if
a Business Day) and on the next Business Day thereafter (in all other cases) if
delivered by hand or overnight courier service or sent by telecopy or on the
date five Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 5.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 5.01.
As agreed to in writing among the Controlling Authorized Representative and each
other Authorized Representative from time to time, notices and other
communications may also be delivered by e-mail to the e-mail address of a
representative of the applicable person provided from time to time by such
person.

SECTION 5.02.    Waivers; Amendment; Joinder Agreements.

(a)    No failure or delay on the part of any party hereto in exercising any
right or power hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall not be prohibited by paragraph (b) of
this Section 5.02, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. No notice or demand
on any party hereto in any case shall entitle such party to any other or further
notice or demand in similar or other circumstances.

(b)    Neither this Agreement nor any provision hereof may be terminated,
waived, amended or modified (other than pursuant to any Joinder Agreement)
except pursuant to an agreement or agreements in writing entered into by each
Authorized Representative (or its authorized agent) and, only to the extent such
amendment or other modification would materially and adversely affect any right
or obligation of any Grantor hereunder or under any Secured Credit Document or
would impose any additional obligations on the Grantors, the Borrower.
Notwithstanding anything in this Section 5.02(b) to the contrary, this Agreement
may be amended from time to time at the request

 

24



--------------------------------------------------------------------------------

of the Borrower, at the Borrower’s expense, and without the consent of any
Authorized Representative or any First-Priority Secured Party, to add other
parties holding Other First-Priority Obligations (or any agent or trustee
therefor) in accordance with clause (c) below and Section 5.14, to the extent
such obligations are not prohibited by any Secured Credit Document.
Notwithstanding the foregoing, this Agreement shall terminate with respect to a
Series of First-Priority Obligations (and the Authorized Representative with
respect thereto) upon the Discharge of such Series of First-Priority
Obligations.

(c)    Notwithstanding the foregoing, without the consent of any First-Priority
Secured Party, any Authorized Representative may become a party hereto by
execution and delivery of a Joinder Agreement in accordance with Section 5.14
and, upon such execution and delivery, such Authorized Representative and the
Other First-Priority Secured Parties and Other First-Priority Obligations of the
Series for which such Authorized Representative is acting shall be subject to
the terms hereof and the terms of the other First-Priority Collateral Documents
applicable thereto.

SECTION 5.03.    Parties in Interest. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, as well as the other First-Priority Secured Parties, all of whom are
intended to be bound by, and to be third party beneficiaries of, this Agreement.
The Borrower and the other Grantors shall be third party beneficiaries of
Section 5.02 only.

SECTION 5.04.    Survival of Agreement. All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement.

SECTION 5.05.    Counterparts. This Agreement may be executed in counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute a single contract. Delivery of an executed signature page to
this Agreement by facsimile transmission or via electronic mail shall be as
effective as delivery of a manually signed counterpart of this Agreement.

SECTION 5.06.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 5.07.    Governing Law. This Agreement shall be construed in accordance
with and governed by the law of the State of New York without regard to
conflicts of law principles.

 

25



--------------------------------------------------------------------------------

SECTION 5.08.    Submission to Jurisdiction; Waivers. The Controlling Authorized
Representative and each other Authorized Representative, on behalf of itself and
the First-Priority Secured Parties of the Series for whom it is acting,
irrevocably and unconditionally:

(a)    submits, for itself and its property, to the exclusive jurisdiction of
any federal or state court located in the borough of Manhattan in the City of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement and the First-Priority Collateral
Documents, or for recognition or enforcement of any judgment, and each of such
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such federal court. Each of
such parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law;

(b)    waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any of the
First Priority Collateral Documents in any court referred to in clause (a) of
this Section 5.08. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court;

(c)    consents to service of process in the manner provided for notices in
Section 5.01 and agrees that nothing in this Agreement or any of the First
Priority Collateral Documents will affect the right of any party to this
Agreement to serve process in any other manner permitted by law; and

(d)    waives, and none of parties hereto shall assert, to the extent permitted
by applicable law, any claim against any such party, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, the
First Priority Collateral Documents or any agreement or instrument contemplated
hereby, provided, that nothing contained in this sentence shall limit the
parties’ indemnification obligations to the extent such special, indirect,
consequential and punitive damages are included in any third party claim in
connection with which any indemnitee is entitled to indemnification hereunder.

SECTION 5.09.    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OF THE FIRST PRIORITY COLLATERAL DOCUMENTS.
EACH PARTY TO THIS AGREEMENT (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO

 

26



--------------------------------------------------------------------------------

ENTER INTO THIS AGREEMENT OR ANY OF THE FIRST PRIORITY COLLATERAL AGREEMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.09.

SECTION 5.10.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 5.11.    Conflicts. In the event of any conflict regarding the priority
of the Liens and security interests granted to any of the First-Priority
Representatives or the exercise of rights or remedies of any of the
First-Priority Representatives between the terms of this Agreement and the terms
of any of the other Secured Credit Documents or First-Priority Collateral
Documents, the terms of this Agreement shall govern.

SECTION 5.12.    Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the First-Priority Secured Parties in relation to one
another. None of the Borrower, any other Grantor or any other creditor thereof
shall have any rights or obligations hereunder, except as expressly provided in
this Agreement (provided that nothing in this Agreement (other than
Section 2.04, 2.05, 2.08, 2.09 or Article V) is intended to or will amend, waive
or otherwise modify the provisions of the Credit Agreements or any Other
First-Priority Agreements), and none of the Borrower or any other Grantor may
rely on the terms hereof (other than Sections 2.04, 2.05, 2.08, 2.09 and Article
V); provided, however, that in no event shall any amendment or other
modification of this agreement be effective to the extent the rights or
obligations of any Grantor would be adversely affected thereby without the
written consent of the Borrower. Nothing in this Agreement is intended to or
shall impair the obligations of any Grantor, which are absolute and
unconditional, to pay the First-Priority Obligations as and when the same shall
become due and payable in accordance with their terms.

SECTION 5.13.    Authorized Representatives. Each of the Initial Revolving
Credit Facility Agent and the Initial Term Credit Facility Agent is executing
and delivering this Agreement solely in its capacity as such and pursuant to
directions set forth in the Initial Revolving Credit Agreement or the Initial
Term Credit Agreement, as applicable; and in so doing, neither the Initial
Revolving Credit Facility Agent nor the Initial Term Credit Facility Agent shall
be responsible for the terms or sufficiency of this Agreement for any purpose.
Neither the Initial Revolving Credit Facility Agent nor the Initial Term Credit
Facility Agent shall have duties or obligations under or pursuant to this
Agreement other than such duties expressly set forth in this Agreement as duties
on its part to be performed or observed. In entering into this Agreement, or in
taking (or forbearing from) any action under or pursuant to this Agreement, each
of the Initial Revolving Credit Facility Agent and the Initial Term Credit
Facility Agent shall have and be protected by all of the rights, immunities,
indemnities and other protections granted to it under the Initial Revolving
Credit Agreement or the Initial Term Credit Agreement, as applicable.

 

27



--------------------------------------------------------------------------------

SECTION 5.14.    Other First-Priority Obligations. The Borrower may from time to
time, subject to any limitations contained in any Secured Credit Documents in
effect at such time, designate additional indebtedness and related obligations
that are, or are to be, secured by Liens on any assets of the Grantors that
would, if such Liens were granted, constitute Common Collateral as “Other
First-Priority Obligations” hereunder, by delivering to each Authorized
Representative party hereto at such time a certificate of a President, a Vice
President or a Financial Officer of the Borrower:

(a)    describing the indebtedness and other obligations being designated as
Other First-Priority Obligations, and including a statement of the maximum
aggregate outstanding principal amount of such indebtedness as of the date of
such certificate;

(b)    setting forth each of the indentures, credit agreements or other similar
agreements (the “Additional First-Priority Agreements”) under which such Other
First-Priority Obligations are, or are to be, issued or incurred, and under
which the Liens securing such Other First-Priority Obligations are, or are to
be, granted or created, and attaching copies of such Additional First-Priority
Agreements as each Grantor has executed and delivered to the Person that serves
as the collateral agent, collateral trustee or a similar representative for the
holders of such Other First-Priority Obligations (such Person, the “Additional
First-Priority Agent”) with respect to such Other First-Priority Obligations on
the closing date of such Other First-Priority Obligations, certified as being
true and complete by a President, a Vice President or a Financial Officer of the
Borrower;

(c)    identifying the Person that serves as the Additional First-Priority
Agent;

(d)    certifying that the incurrence of such Other First-Priority Obligations,
the creation of the Liens securing such Other First-Priority Obligations and the
designation of such Other First-Priority Obligations as “Other First-Priority
Obligations” hereunder do not violate or result in a default under any provision
of any Secured Credit Document of any Series in effect at such time; and

(e)    attaching a fully completed Joinder Agreement executed and delivered by
the Authorized Representative in respect of such Series of Other First-Priority
Obligations.

Upon the delivery of such certificate and the related attachments as provided
above, the obligations designated in such notice shall become Other
First-Priority Obligations for all purposes of this Agreement.

SECTION 5.15.    Junior Lien Intercreditor Agreements. Each Authorized
Representative hereby appoints the Controlling Authorized Representative to act
as agent on their behalf pursuant to and in connection with the execution of any
intercreditor agreements governing any Liens on Common Collateral junior to
Liens securing the First-Priority Obligations that are incurred after the date
hereof in compliance with the Secured Credit Documents.

[Remainder of this page intentionally left blank]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Intercreditor Agreement
to be duly executed by their respective authorized officers as of the day and
year first above written.

 

JPMORGAN CHASE BANK, N.A.,
as Initial Revolving Credit Facility Agent

By:  

 

Name:   Title:  

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Initial Term Credit Facility Agent

By:  

 

Name:   Title:  

[Signature Page to Intercreditor Agreement]



--------------------------------------------------------------------------------

Annex A

CONSENT OF GRANTORS

Dated: August 13, 2019

Reference is made to the Intercreditor Agreement, dated as of August 13, 2019,
among JPMORGAN CHASE BANK, N.A., as Initial Revolving Credit Facility Agent,
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Initial Term Credit Facility Agent,
and each additional Authorized Representative from time to time party thereto
(as the same may be amended, restated, supplemented, waived, or otherwise
modified from time to time, the “Intercreditor Agreement”). Capitalized terms
used but not defined herein shall have the meanings assigned to such terms in
the Intercreditor Agreement.

Each of the Grantors party hereto has read the foregoing Intercreditor Agreement
and consents thereto. Each of the Grantors party hereto agrees that it will not
take any action that would be contrary to the express provisions of the
foregoing Intercreditor Agreement, agrees to abide by the requirements expressly
applicable to it under the foregoing Intercreditor Agreement and agrees that,
except as otherwise provided therein, no First-Priority Secured Party shall have
any liability to any Grantor for acting in accordance with the provisions of the
foregoing Intercreditor Agreement. Each of the Grantors party hereto confirms
that the foregoing Intercreditor Agreement is for the sole benefit of the
First-Priority Secured Parties and their respective successors and assigns, and
that no Grantor is an intended beneficiary or third party beneficiary thereof
except to the extent otherwise expressly provided therein.

Each of the Grantors party hereto agrees to take such further action and to
execute and deliver such additional documents and instruments (in recordable
form, if requested) as the Controlling Authorized Representative may reasonably
request to effectuate the terms of and the lien priorities contemplated by the
Intercreditor Agreement.

This Consent of Grantors shall be governed and construed in accordance with the
laws of the State of New York. Notices delivered to the Grantors pursuant to
this Consent of Grantors shall be delivered in accordance with the notice
provisions set forth in the Intercreditor Agreement.

[Signatures follow.]



--------------------------------------------------------------------------------

IN WITNESS HEREOF, this Consent of Grantors is hereby executed by each of the
Grantors as of the date first written above.

 

UGI ENERGY SERVICES, LLC

By

 

 

Name:

 

Title:

 

UGI ASSET MANAGEMENT, INC.

By

 

 

Name:

 

Title:

 

HELLERTOWN PIPELINE COMPANY

By

 

 

Name:

 

Title:

 

HOMESTEAD HOLDING COMPANY

By

 

 

Name:

 

Title:

 

UGI LNG, INC.

By

 

 

Name:

 

Title:

 

UGI STORAGE COMPANY

By

 

 

Name:

 

Title:

 

[Signature Page to Intercreditor Agreement – Consent of Grantors]



--------------------------------------------------------------------------------

UGI DEVELOPMENT COMPANY

By  

 

Name:   Title:  

UGI MARCELLUS, LLC

By  

 

Name:   Title:  

UGI MT. BETHEL PIPELINE COMPANY, LLC

By  

 

Name:   Title:  

UGI SUNBURY, LLC

By  

 

Name:   Title:  

UGID HOLDING COMPANY

By  

 

Name:   Title:  

UGI HUNLOCK DEVELOPMENT COMPANY

By  

 

Name:   Title:  

UGI APPALACHIA, LLC

By  

 

Name:   Title:  

[Signature Page to Intercreditor Agreement – Consent of Grantors]



--------------------------------------------------------------------------------

UGI PENNANT, LLC

By  

 

Name:   Title:  

UGI GIBRALTAR GATHERING, LLC

By  

 

Name:   Title:  

UGI PENNEAST, LLC By: UGI Energy Services, LLC, its sole member

By  

 

Name:   Title:  

[Signature Page to Intercreditor Agreement – Consent of Grantors]



--------------------------------------------------------------------------------

Annex B

Form of Joinder

[FORM OF] JOINDER AGREEMENT NO. [    ] dated as of [    ], 20[    ] (the
“Joinder Agreement”) to the INTERCREDITOR AGREEMENT dated as of August 13, 2019
(the “Intercreditor Agreement”), among JPMORGAN CHASE BANK, N.A., as Initial
Revolving Credit Facility Agent, CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
Initial Term Credit Facility Agent, and each other Authorized Representative
from time to time party thereto.

A.    Capitalized terms used herein but not otherwise defined herein shall have
the meanings assigned to such terms in the Intercreditor Agreement.

B.    The Borrower proposes to issue or incur Other First-Priority Obligations
and the Person identified in the signature pages hereto as the “Additional
First-Priority Agent” (the “Additional First-Priority Agent”) will serve as the
collateral agent, collateral trustee or a similar representative for the Other
First-Priority Secured Parties. The Other First-Priority Obligations are being
designated as such by the Borrower in accordance with Section 5.14 of the
Intercreditor Agreement.

C.    The Additional First-Priority Agent wishes to become a party to the
Intercreditor Agreement and to acquire and undertake, for itself and on behalf
of the Other First-Priority Secured Parties, the rights and obligations of an
“Additional First-Priority Agent” and “Authorized Representative” thereunder.
The Additional First-Priority Agent is entering into this Joinder Agreement in
accordance with the provisions of the Intercreditor Agreement in order to become
an Additional First-Priority Agent and Authorized Representative thereunder.

Accordingly, the Additional First-Priority Agent and the Borrower agree as
follows, for the benefit of the Additional First-Priority Agent, the Borrower
and each other party to the Intercreditor Agreement:

Section 1. Accession to the Intercreditor Agreement. The Additional
First-Priority Agent (a) hereby accedes and becomes a party to the Intercreditor
Agreement as an Additional First-Priority Agent and Authorized Representative
for the Other First-Priority Secured Parties from time to time in respect of the
Other First-Priority Obligations, (b) agrees, for itself and on behalf of the
Other First-Priority Secured Parties from time to time in respect of the Other
First-Priority Obligations, to all the terms and provisions of the Intercreditor
Agreement and (c) shall have all the rights and obligations of an Additional
First-Priority Agent and an Authorized Representative under the Intercreditor
Agreement.

Section 2. Representations, Warranties and Acknowledgement of the Authorized
Representative. The Additional First-Priority Agent represents and warrants to
the other Authorized Representatives and the other First-Priority Secured
Parties that (a) it has full power and authority to enter into this Joinder
Agreement, in its capacity as the Additional First-Priority Agent, (b) this
Joinder Agreement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against



--------------------------------------------------------------------------------

it in accordance with the terms of this Joinder Agreement, except as
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability, and (c) the Other First-Priority
Agreements relating to such Other First-Priority Obligations provide that, upon
the Additional First-Priority Agent’s entry into this Joinder Agreement, the
secured parties in respect of such Other First-Priority Obligations will be
subject to and bound by the provisions of the Intercreditor Agreement as Other
First-Priority Secured Parties.

Section 3. Counterparts. This Joinder Agreement may be executed in multiple
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Joinder Agreement shall
become effective when each Authorized Representative shall have received a
counterpart of this Joinder Agreement that bears the signature of the Additional
First-Priority Agent. Delivery of an executed signature page to this Joinder
Agreement by facsimile or other electronic transmission (including PDF copies)
shall be effective as delivery of a manually signed counterpart of this Joinder
Agreement.

Section 4. Benefit of Agreement. The agreements set forth herein or undertaken
pursuant hereto are for the benefit of, and may be enforced by, any party to the
Intercreditor Agreement.

Section 5. Governing Law. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

Section 6. Severability. In case any one or more of the provisions contained in
this Joinder Agreement should be held invalid, illegal or unenforceable in any
respect, none of the parties hereto shall be required to comply with such
provision for so long as such provision is held to be invalid, illegal or
unenforceable, but the validity, legality and enforceability of the remaining
provisions contained herein and in the Intercreditor Agreement shall not in any
way be affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

Section 7. Notices. All communications and notices hereunder shall be in writing
and given as provided in Section 5.01 of the Intercreditor Agreement. All
communications and notices hereunder to the Authorized Representative shall be
given to it at the address set forth under its signature hereto, which
information supplements Section 5.01 of the Intercreditor Agreement.

[Signature Pages Follow]

 

B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Additional First-Priority Agent has duly executed this
Joinder Agreement to the Intercreditor Agreement as of the day and year first
above written.

 

[NAME OF ADDITIONAL FIRST-PRIORITY AGENT], as ADDITIONAL FIRST-PRIORITY AGENT
and AUTHORIZED REPRESENTATIVE for the OTHER FIRST-PRIORITY SECURED PARTIES

By:  

 

Name:   Title:  

 

Address for notices:

 

 

 

attention of:  

 

Telecopy:  

 

 

B-3



--------------------------------------------------------------------------------

Acknowledged by:

 

JPMORGAN CHASE BANK, N.A., as
      Initial Revolving Credit Facility Agent

By:  

 

Name:   Title:  

 

CREDIT SUISSE AG, CAYMAN

      ISLANDS BRANCH,

      as Initial Term Credit Facility Agent

By:  

 

Name:   Title:  

 

UGI ENERGY SERVICES, LLC, as the

      Borrower

By:  

 

Name:   Title:  

 

B-4



--------------------------------------------------------------------------------

[OTHER GRANTORS]

By:  

 

Name:   Title:  

 

B-5



--------------------------------------------------------------------------------

ANNEX IV

Subsidiary Guaranty

[See attached]



--------------------------------------------------------------------------------

EXECUTION VERSION

THIRD AMENDED AND RESTATED GUARANTY

THIS THIRD AMENDED AND RESTATED GUARANTY (this “Guaranty”) is made as of
August 13, 2019, by and among each of the undersigned (the “Initial Guarantors”
and along with any additional Subsidiaries of the Borrower which become parties
to this Guaranty by executing a supplement hereto in the form attached as Annex
I, the “Guarantors”) in favor of the Administrative Agent, for the ratable
benefit of the Holders of Guaranteed Obligations (as defined below), under the
Credit Agreement referred to below.

WITNESSETH

WHEREAS, UGI Energy Services, LLC, a Pennsylvania limited liability company (the
“Borrower”), the institutions from time to time parties thereto as lenders (the
“Lenders”), and JPMorgan Chase Bank, N.A., in its capacity as administrative
agent (the “Administrative Agent”) and as collateral agent (the “Collateral
Agent”), have entered into a certain Second Amended and Restated Credit
Agreement, dated as of February 29, 2016 (as amended by that certain First
Amendment to Second Amended and Restated Credit Agreement dated August 13, 2019,
and as the same may be further amended, modified, supplemented and/or restated,
and as in effect from time to time, the “Credit Agreement”), providing, subject
to the terms and conditions thereof, for extensions of credit and other
financial accommodations to be made by the Lenders to the Borrower;

WHEREAS, in connection with the Credit Agreement, certain Subsidiaries of the
Borrower entered into that certain Second Amended and Restated Guaranty dated as
of February 29, 2016 (the “Existing Guaranty”), in favor of the Administrative
Agent, for the ratable benefit of the Holders of Guaranteed Obligations, to
guaranty the performance and payment in full of the Guaranteed Obligations;

WHEREAS, each Guarantor party to the Existing Guaranty wishes to affirm its
obligations under the terms of the Existing Guaranty with respect to amounts
owing by the Borrower under the Credit Agreement and wishes to amend and restate
the terms of the Existing Guaranty;

WHEREAS, it is a condition precedent to the continued extensions of credit by
the Lenders under the Credit Agreement that each of the Guarantors (constituting
all of the Subsidiaries of the Borrower required to execute this Guaranty
pursuant to Section 5.09 of the Credit Agreement), execute and deliver this
Guaranty, whereby each of the Guarantors shall guarantee the payment when due of
all Obligations;

WHEREAS, in consideration of the direct and indirect financial and other support
that the Borrower has provided, and such direct and indirect financial and other
support as the Borrower may in the future provide, to the Guarantors, and in
order to induce the Lenders and the Administrative Agent to continue providing
extensions of credit and other financial accommodations under, and the
Collateral Agent to enter into, the Credit Agreement, each of the Guarantors is
willing to guarantee the Obligations of the Borrower; and

WHEREAS, it is the intention of the parties hereto that this Guaranty be merely
an amendment and restatement of the Existing Guaranty and not constitute a
novation of the obligations thereunder.

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1



--------------------------------------------------------------------------------

SECTION 1.    Definitions. Terms defined in the Credit Agreement and not
otherwise defined herein have, as used herein, the respective meanings provided
for therein.

SECTION 2.    Representations, Warranties and Covenants. Each of the Guarantors
represents and warrants (which representations and warranties shall be deemed to
have been renewed at the time of the making, conversion or continuation of any
Loan or issuance of any Letter of Credit) that:

(A)    It is a corporation, partnership or limited liability company duly
organized, validly existing and (to the extent such concept applies to such
entity) in good standing under the laws of its jurisdiction of incorporation,
organization or formation, and has all requisite power and authority to carry on
its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing, in every jurisdiction where such qualification is required.

(B)    It (to the extent applicable) has the requisite power and authority and
legal right to execute and deliver this Guaranty and to perform its obligations
hereunder. The execution and delivery by each Guarantor of this Guaranty and the
performance by each of its obligations hereunder have been duly authorized by
proper proceedings, and this Guaranty constitutes a legal, valid and binding
obligation of such Guarantor, respectively, enforceable against such Guarantor,
respectively, in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

(C)    Neither the execution and delivery by it of this Guaranty, nor the
consummation by it of the transactions herein contemplated, nor compliance by it
with the provisions hereof will (i) violate any applicable law, rule or
regulation, the charter, by-laws or other organizational documents of the
Borrower or any of its Subsidiaries, or the provisions of any indenture,
material agreement or other material instrument binding upon the Borrower or any
of its Subsidiaries or the assets thereof or (ii) result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Subsidiaries
(other than as expressly contemplated by any Loan Document). No consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect, is required to be obtained or made by it in connection
with the execution, delivery and performance by it of, or the legality,
validity, binding effect or enforceability against it of, this Guaranty.

In addition to the foregoing, each of the Guarantors covenants that, so long as
any Lender has any Commitment or Letter of Credit outstanding under the Credit
Agreement or any amount payable under the Credit Agreement or any other
Guaranteed Obligations shall remain unpaid, it will, and, if necessary, will
enable the Borrower to, fully comply with those covenants and agreements of the
Borrower applicable to such Guarantor set forth in the Credit Agreement.

SECTION 3.    Reaffirmation and Guaranty. Each Guarantor party to the Existing
Guaranty affirms its obligations under and the terms and conditions of the
Existing Guaranty and agrees that such obligations remain in full force and
effect and are hereby ratified, reaffirmed and confirmed. Each Guarantor party
to the Existing Guaranty acknowledges and agrees with the Administrative Agent
that the Existing Guaranty is amended, restated and superseded in its entirety
pursuant to the terms hereof. Furthermore, each of the Guarantors hereby
unconditionally guarantees, jointly with the other Guarantors and severally, the
full and punctual payment and performance when due (whether at stated maturity,
upon acceleration or otherwise) of the Obligations, including, without
limitation, (i) the principal of and interest

 

2



--------------------------------------------------------------------------------

on each Loan made to the Borrower pursuant to the Credit Agreement, (ii) any
obligations of the Borrower to reimburse LC Disbursements (“Reimbursement
Obligations”), (iii) all obligations of the Borrower owing to any Lender or any
affiliate of any Lender under any Swap Agreement or Banking Services Agreement,
(iv) all other amounts payable by the Borrower or any of its Subsidiaries under
the Credit Agreement, any Swap Agreement, any Banking Services Agreement and the
other Loan Documents and (v) the punctual and faithful performance, keeping,
observance, and fulfillment by the Borrower of all of the agreements,
conditions, covenants, and obligations of the Borrower contained in the Loan
Documents (all of the foregoing being referred to collectively as the
“Guaranteed Obligations” (provided that the definition of “Guaranteed
Obligations” shall not create any guarantee by any Guarantor of any Excluded
Swap Obligations of such Guarantor for purposes of determining the obligations
of such Guarantor) and the holders from time to time of the Guaranteed
Obligations being referred to collectively as the “Holders of Guaranteed
Obligations”). Upon (x) the failure by the Borrower or any of its Subsidiaries,
as applicable, to pay punctually any such amount or perform such obligation, and
(y) such failure continuing beyond any applicable grace or notice and cure
period, each of the Guarantors agrees that it shall forthwith on demand pay such
amount or perform such obligation at the place and in the manner specified in
the Credit Agreement, any Swap Agreement, any Banking Services Agreement or the
relevant Loan Document, as the case may be. Each of the Guarantors hereby agrees
that this Guaranty is an absolute, irrevocable and unconditional guaranty of
payment and is not a guaranty of collection.

SECTION 4.    Guaranty Unconditional. The obligations of each of the Guarantors
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:

(A)    any extension, renewal, settlement, indulgence, compromise, waiver or
release of or with respect to the Guaranteed Obligations or any part thereof or
any agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations;

(B)    any modification or amendment of or supplement to the Credit Agreement,
any Swap Agreement, any Banking Services Agreement or any other Loan Document,
including, without limitation, any such amendment which may increase the amount
of, or the interest rates applicable to, any of the Obligations guaranteed
hereby;

(C)    any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any collateral securing the
Guaranteed Obligations or any part thereof, any other guaranties with respect to
the Guaranteed Obligations or any part thereof, or any other obligation of any
person or entity with respect to the Guaranteed Obligations or any part thereof,
or any nonperfection or invalidity of any direct or indirect security for the
Guaranteed Obligations;

(D)    any change in the limited liability company, corporate, partnership or
other existence, structure or ownership of the Borrower or any other guarantor
of any of the Guaranteed Obligations, or any insolvency, bankruptcy,
reorganization or other similar proceeding affecting the Borrower or any other
guarantor of the Guaranteed Obligations, or any of their respective assets or
any resulting release or discharge of any obligation of the Borrower or any
other guarantor of any of the Guaranteed Obligations;

 

3



--------------------------------------------------------------------------------

(E)    the existence of any claim, setoff or other rights which the Guarantors
may have at any time against the Borrower, any other guarantor of any of the
Guaranteed Obligations, the Administrative Agent, the Collateral Agent, any
Holder of Guaranteed Obligations or any other Person, whether in connection
herewith or in connection with any unrelated transactions; provided that nothing
herein shall prevent the assertion of any such claim by separate suit or
compulsory counterclaim;

(F)    the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to any collateral securing the Guaranteed Obligations or
any part thereof, or any other invalidity or unenforceability relating to or
against the Borrower or any other guarantor of any of the Guaranteed
Obligations, for any reason related to the Credit Agreement, any Swap Agreement,
any Banking Services Agreement, any other Loan Document, or any provision of
applicable law, decree, order or regulation of any jurisdiction purporting to
prohibit the payment by the Borrower or any other guarantor of the Guaranteed
Obligations, of any of the Guaranteed Obligations or otherwise affecting any
term of any of the Guaranteed Obligations;

(G)    the failure of the Administrative Agent or the Collateral Agent to take
any steps to perfect and maintain any security interest in, or to preserve any
rights to, any security or collateral for the Guaranteed Obligations, if any;

(H)    the election by, or on behalf of, any one or more of the Holders of
Guaranteed Obligations, in any proceeding instituted under Chapter 11 of
Title 11 of the United States Code (11 U.S.C. 101 et seq.) (the “Bankruptcy
Code”), of the application of Section 1111(b)(2) of the Bankruptcy Code;

(I)    any borrowing or grant of a security interest by the Borrower, as
debtor-in-possession, under Section 364 of the Bankruptcy Code;

(J)    the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of the claims of the Holders of Guaranteed Obligations or the
Administrative Agent or the Collateral Agent for repayment of all or any part of
the Guaranteed Obligations;

(K)    the failure of any other guarantor to sign or become party to this
Guaranty or any amendment, change, or reaffirmation hereof; or

(L)    any other act or omission to act or delay of any kind by the Borrower,
any other guarantor of the Guaranteed Obligations, the Administrative Agent, the
Collateral Agent, any Holder of Guaranteed Obligations or any other Person or
any other circumstance whatsoever which might, but for the provisions of this
Section 4, constitute a legal or equitable discharge of any Guarantor’s
obligations hereunder except as provided in Section 5.

SECTION 5.    Discharge Only Upon Payment In Full: Reinstatement In Certain
Circumstances. Each of the Guarantors’ obligations hereunder shall remain in
full force and effect until all Guaranteed Obligations shall have been paid in
full in cash and the Commitments and all Letters of Credit issued under the
Credit Agreement shall have terminated or expired. If at any time any payment of
the principal of or interest on any Loan, any Reimbursement Obligation or any
other amount payable by the Borrower or any other party under the Credit
Agreement, any Swap Agreement, any Banking Services Agreement or any other Loan
Document is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy or reorganization of the Borrower or otherwise, each of
the Guarantors’ obligations hereunder with respect to such payment shall be
reinstated as though such payment had been due but not made at such time. The
parties hereto acknowledge and agree that each of the Guaranteed Obligations
shall be due and payable in Dollars.

 

4



--------------------------------------------------------------------------------

SECTION 6.    General Waivers; Additional Waivers.

(A)    General Waivers. Each of the Guarantors irrevocably waives acceptance
hereof, presentment, demand or action on delinquency, protest, the benefit of
any statutes of limitations and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against the Borrower, any other guarantor of the
Guaranteed Obligations, or any other Person.

(B)    Additional Waivers. Notwithstanding anything herein to the contrary, each
of the Guarantors hereby absolutely, unconditionally, knowingly, and expressly
waives:

(i)    any right it may have to revoke this Guaranty as to future indebtedness
or notice of acceptance hereof;

(ii)    (a) notice of acceptance hereof; (b) notice of any loans or other
financial accommodations made or extended under the Loan Documents or the
creation or existence of any Guaranteed Obligations; (c) notice of the amount of
the Guaranteed Obligations, subject, however, to each Guarantor’s right to make
inquiry of Administrative Agent and Holders of Guaranteed Obligations to
ascertain the amount of the Guaranteed Obligations at any reasonable time;
(d) notice of any adverse change in the financial condition of the Borrower or
of any other fact that might increase such Guarantor’s risk hereunder;
(e) notice of presentment for payment, demand, protest, and notice thereof as to
any instruments among the Loan Documents; (f) notice of any Default or Event of
Default; and (g) all other notices (except if such notice is specifically
required to be given to such Guarantor hereunder or under the Loan Documents)
and demands to which each Guarantor might otherwise be entitled;

(iii)    its right, if any, to require the Administrative Agent, the Collateral
Agent and the other Holders of Guaranteed Obligations to institute suit against,
or to exhaust any rights and remedies which the Administrative Agent and the
other Holders of Guaranteed Obligations has or may have against, the other
Guarantors or any third party, or against any collateral provided by the other
Guarantors, or any third party; and each Guarantor further waives any defense
arising by reason of any disability or other defense (other than the defense
that the Guaranteed Obligations shall have been fully and finally performed and
indefeasibly paid) of the other Guarantors or by reason of the cessation from
any cause whatsoever of the liability of the other Guarantors in respect
thereof;

(iv)    (a) any rights to assert against the Administrative Agent, the
Collateral Agent and the other Holders of Guaranteed Obligations any defense
(legal or equitable), set-off, counterclaim, or claim which such Guarantor may
now or at any time hereafter have against the other Guarantors or any other
party liable to the Administrative Agent, the Collateral Agent and the other
Holders of Guaranteed Obligations; (b) any defense, set-off, counterclaim, or
claim, of any kind or nature, arising directly or indirectly from the present or
future lack of perfection, sufficiency, validity, or enforceability of the
Guaranteed Obligations or any security therefor; (c) any defense such Guarantor
has to performance hereunder, and any right such Guarantor has to be exonerated,
arising by reason of: the impairment or suspension of the Administrative
Agent’s, the Collateral Agent’s and the other Holders of Guaranteed Obligations’
rights or remedies against the

 

5



--------------------------------------------------------------------------------

other Guarantors; the alteration by the Administrative Agent, the Collateral
Agent and the other Holders of Guaranteed Obligations of the Guaranteed
Obligations; any discharge of the other Guarantors’ obligations to the
Administrative Agent, the Collateral Agent and the other Holders of Guaranteed
Obligations by operation of law as a result of the Administrative Agent’s, the
Collateral Agent’s and the other Holders of Guaranteed Obligations’ intervention
or omission; or the acceptance by the Administrative Agent, the Collateral Agent
and the other Holders of Guaranteed Obligations of anything in partial
satisfaction of the Guaranteed Obligations; and (d) the benefit of any statute
of limitations affecting such Guarantor’s liability hereunder or the enforcement
thereof, and any act which shall defer or delay the operation of any statute of
limitations applicable to the Guaranteed Obligations shall similarly operate to
defer or delay the operation of such statute of limitations applicable to such
Guarantor’s liability hereunder; and

(v)    any defense arising by reason of or deriving from (a) any claim or
defense based upon an election of remedies by the Administrative Agent, the
Collateral Agent and the other Holders of Guaranteed Obligations; or (b) any
election by the Administrative Agent, the Collateral Agent and the other Holders
of Guaranteed Obligations under Section 1111(b) of Title 11 of the United States
Code entitled “Bankruptcy”, as now and hereafter in effect (or any successor
statute), to limit the amount of, or any collateral securing, its claim against
the Guarantors.

SECTION 7.    Subordination of Subrogation; Subordination of Intercompany
Indebtedness.

(A)    Subordination of Subrogation. Until the Guaranteed Obligations have been
fully and finally performed and indefeasibly paid in full in cash, the
Guarantors (i) shall have no right of subrogation with respect to such
Guaranteed Obligations and (ii) waive any right to enforce any remedy which the
Holders of Guaranteed Obligations, the Issuing Banks or the Administrative Agent
or the Collateral Agent now have or may hereafter have against the Borrower, any
endorser or any guarantor of all or any part of the Guaranteed Obligations or
any other Person, and the Guarantors waive any benefit of, and any right to
participate in, any security or collateral given to the Holders of Guaranteed
Obligations, the Collateral Agent, the Issuing Banks and the Administrative
Agent to secure the payment or performance of all or any part of the Guaranteed
Obligations or any other liability of the Borrower to the Holders of Guaranteed
Obligations or the Issuing Banks. Should any Guarantor have the right,
notwithstanding the foregoing, to exercise its subrogation rights, each
Guarantor hereby expressly and irrevocably (A) subordinates any and all rights
at law or in equity to subrogation, reimbursement, exoneration, contribution,
indemnification or set off that such Guarantor may have to the indefeasible
payment in full in cash of the Guaranteed Obligations and (B) waives any and all
defenses available to a surety, guarantor or accommodation co-obligor until the
Guaranteed Obligations are indefeasibly paid in full in cash. Each Guarantor
acknowledges and agrees that this subordination is intended to benefit the
Administrative Agent, the Collateral Agent and the other Holders of Guaranteed
Obligations and shall not limit or otherwise affect such Guarantor’s liability
hereunder or the enforceability of this Guaranty, and that the Administrative
Agent, the Collateral Agent, the other Holders of Guaranteed Obligations and
their respective successors and assigns are intended third party beneficiaries
of the waivers and agreements set forth in this Section 7(A).

(B)    Subordination of Intercompany Indebtedness. Each Guarantor agrees that
any and all claims of such Guarantor against the Borrower or any other Guarantor
hereunder (each an “Obligor”) with respect to any “Intercompany Indebtedness”
(as hereinafter defined), any

 

6



--------------------------------------------------------------------------------

endorser, obligor or any other guarantor of all or any part of the Guaranteed
Obligations, or against any of its properties shall be subordinate and subject
in right of payment to the prior payment, in full and in cash, of all Guaranteed
Obligations; provided that, as long as no Event of Default has occurred and is
continuing, such Guarantor may receive payments of principal and interest from
any Obligor with respect to Intercompany Indebtedness. Notwithstanding any right
of any Guarantor to ask, demand, sue for, take or receive any payment from any
Obligor, all rights, liens and security interests of such Guarantor, whether now
or hereafter arising and howsoever existing, in any assets of any other Obligor
shall be and are subordinated to the rights of the Holders of Guaranteed
Obligations, the Collateral Agent and the Administrative Agent in those assets.
No Guarantor shall have any right to possession of any such asset or to
foreclose upon any such asset, whether by judicial action or otherwise, unless
and until all of the Guaranteed Obligations shall have been fully paid and
satisfied (in cash) and all financing arrangements pursuant to any Loan
Document, any Swap Agreement or any Banking Services Agreement have been
terminated. If all or any part of the assets of any Obligor, or the proceeds
thereof, are subject to any distribution, division or application to the
creditors of such Obligor, whether partial or complete, voluntary or
involuntary, and whether by reason of liquidation, bankruptcy, arrangement,
receivership, assignment for the benefit of creditors or any other action or
proceeding, or if the business of any such Obligor is dissolved or if
substantially all of the assets of any such Obligor are sold, then, and in any
such event (such events being herein referred to as an “Insolvency Event”), any
payment or distribution of any kind or character, either in cash, securities or
other property, which shall be payable or deliverable upon or with respect to
any indebtedness of any Obligor to any Guarantor (“Intercompany Indebtedness”)
shall be paid or delivered directly to the Administrative Agent for application
on any of the Guaranteed Obligations, due or to become due, until such
Guaranteed Obligations shall have first been fully paid and satisfied (in cash).
Should any payment, distribution, security or instrument or proceeds thereof be
received by the applicable Guarantor upon or with respect to the Intercompany
Indebtedness after any Insolvency Event and prior to the satisfaction of all of
the Guaranteed Obligations and the termination of all financing arrangements
pursuant to any Loan Document among the Borrower and the Holders of Guaranteed
Obligations, such Guarantor shall receive and hold the same in trust, as
trustee, for the benefit of the Holders of Guaranteed Obligations and shall
forthwith deliver the same to the Administrative Agent, for the benefit of the
Holders of Guaranteed Obligations, in precisely the form received (except for
the endorsement or assignment of the Guarantor where necessary), for application
to any of the Guaranteed Obligations, due or not due, and, until so delivered,
the same shall be held in trust by the Guarantor as the property of the Holders
of Guaranteed Obligations. If any such Guarantor fails to make any such
endorsement or assignment to the Administrative Agent, the Administrative Agent
or any of its officers or employees is irrevocably authorized to make the same.
Each Guarantor agrees that until the Guaranteed Obligations (other than the
contingent indemnity obligations) have been paid in full (in cash) and satisfied
and all financing arrangements pursuant to any Loan Document among the Borrower
and the Holders of Guaranteed Obligations have been terminated, no Guarantor
will assign or transfer to any Person (other than the Administrative Agent) any
claim any such Guarantor has or may have against any Obligor.

SECTION 8.    Contribution with Respect to Guaranteed Obligations.

(A)    To the extent that any Guarantor shall make a payment under this Guaranty
(a “Guarantor Payment”) which, taking into account all other Guarantor Payments
then previously or concurrently made by any other Guarantor, exceeds the amount
which otherwise would have been paid by or attributable to such Guarantor if
each Guarantor had paid the aggregate Guaranteed Obligations satisfied by such
Guarantor Payment in the same proportion as such Guarantor’s “Allocable Amount”
(as defined below) (as determined immediately prior to such

 

7



--------------------------------------------------------------------------------

Guarantor Payment) bore to the aggregate Allocable Amounts of each of the
Guarantors as determined immediately prior to the making of such Guarantor
Payment, then, following indefeasible payment in full in cash of the Guaranteed
Obligations and termination of the Credit Agreement, the Swap Agreements and the
Banking Services Agreements, such Guarantor shall be entitled to receive
contribution and indemnification payments from, and be reimbursed by, each other
Guarantor for the amount of such excess, pro rata based upon their respective
Allocable Amounts in effect immediately prior to such Guarantor Payment.

(B)    As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the excess of the fair saleable value of the property of such
Guarantor over the total liabilities of such Guarantor (including the maximum
amount reasonably expected to become due in respect of contingent liabilities,
calculated, without duplication, assuming each other Guarantor that is also
liable for such contingent liability pays its ratable share thereof), giving
effect to all payments made by other Guarantors as of such date in a manner to
maximize the amount of such contributions.

(C)    This Section 8 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 8 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.

(D)    The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.

(E)    The rights of the indemnifying Guarantors against other Guarantors under
this Section 8 shall be exercisable upon the full and indefeasible payment of
the Guaranteed Obligations in cash and the termination of the Credit Agreement,
the Swap Agreements and the Banking Services Agreements.

SECTION 9.    Limitation of Guaranty. Notwithstanding any other provision of
this Guaranty, the amount guaranteed by each Guarantor hereunder shall be
limited to the extent, if any, required so that the obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law. In determining the limitation,
if any, on the amount of any Guarantor’s obligations hereunder pursuant to the
preceding sentence, it is the intention of the parties hereto that any rights of
subrogation, indemnification or contribution which such Guarantor may have under
this Guaranty, any other agreement or applicable law shall be taken into
account.

SECTION 10.    Stay of Acceleration. If acceleration of the time for payment of
any amount payable by the Borrower under the Credit Agreement, any Swap
Agreement, any Banking Services Agreement or any other Loan Document is stayed
upon the insolvency, bankruptcy or reorganization of the Borrower, all such
amounts otherwise subject to acceleration under the terms of the Credit
Agreement, any Swap Agreement, any Banking Services Agreement or any other Loan
Document shall nonetheless be payable by each of the Guarantors hereunder
forthwith on demand by the Administrative Agent.

SECTION 11.    Notices. All notices, requests and other communications to any
party hereunder shall be given in the manner prescribed in Article IX of the
Credit Agreement (including by facsimile or other electronic communications)
with respect to each of the Administrative Agent and the Collateral Agent at its
notice address therein and with respect to any Guarantor, in care of the
Borrower at

 

8



--------------------------------------------------------------------------------

the address of the Borrower set forth in the Credit Agreement or such other
address or facsimile number as such party may hereafter specify for such purpose
by notice to the Administrative Agent in accordance with the provisions of such
Article IX.

SECTION 12.    No Waivers. No failure or delay by the Administrative Agent, the
Collateral Agent or any other Holder of Guaranteed Obligations in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies provided in this Guaranty, the Credit Agreement, any Swap Agreement,
any Banking Services Agreement and the other Loan Documents shall be cumulative
and not exclusive of any rights or remedies provided by law.

SECTION 13.    Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the other Holders of Guaranteed Obligations and their
respective successors and permitted assigns; provided, that no Guarantor shall
have any right to assign its rights or obligations hereunder without the consent
of all of the Lenders, and any such assignment in violation of this Section 13
shall be null and void; and in the event of an assignment of any amounts payable
under the Credit Agreement, any Swap Agreement, any Banking Services Agreement
or the other Loan Documents in accordance with the respective terms thereof, the
rights hereunder, to the extent applicable to the indebtedness so assigned, may
be transferred with such indebtedness. This Guaranty shall be binding upon each
of the Guarantors and their respective successors and assigns.

SECTION 14.    Changes in Writing. Other than in connection with the addition of
additional Subsidiaries, which become parties hereto by executing a supplement
hereto in the form attached as Annex I, neither this Guaranty nor any provision
hereof may be changed, waived, discharged or terminated orally, but only in
writing signed by each of the Guarantors and the Administrative Agent and the
Collateral Agent with the consent of the Required Lenders under the Credit
Agreement.

SECTION 15.    GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

SECTION 16.    CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL;
IMMUNITY.

(A)    CONSENT TO JURISDICTION. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, BOROUGH OF
MANHATTAN, AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT FOR
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR,
TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.

(B)    Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Guaranty or any other Loan Document shall affect any right that
the Administrative Agent, the Collateral Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Guaranty
or any other Loan Document against any Loan Party or its properties in the
courts of any jurisdiction.

 

9



--------------------------------------------------------------------------------

(C)    Each Guarantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guaranty or any other Loan Document in any
court referred to in paragraph (A) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(D)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 10. Nothing in this Guaranty or
any other Loan Document will affect the right of any party to this Guaranty to
serve process in any other manner permitted by law.

(E)    WAIVER OF JURY TRIAL. EACH GUARANTOR, THE ADMINISTRATIVE AGENT AND THE
COLLATERAL AGENT HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY, ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

(F)    TO THE EXTENT THAT ANY GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY
IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER FROM
SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION
OF A JUDGMENT, EXECUTION OR OTHERWISE), EACH GUARANTOR HEREBY IRREVOCABLY WAIVES
SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS GUARANTY.

SECTION 17.    No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Guaranty. In the event an
ambiguity or question of intent or interpretation arises, this Guaranty shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Guaranty.

SECTION 18.    Taxes, Expenses of Enforcement, Etc.

(A)    Taxes.

(i)    Each payment by any Guarantor hereunder or under any promissory note or
application for a Letter of Credit shall be made without withholding for any
Taxes, unless such withholding is required by any law. If any Guarantor
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Guarantor may so withhold and shall timely
pay the full amount of withheld Taxes to the

 

10



--------------------------------------------------------------------------------

relevant Governmental Authority in accordance with applicable law. If such Taxes
are Indemnified Taxes, then the amount payable by the Guarantor shall be
increased as necessary so that, net of such withholding (including such
withholding applicable to additional amounts payable under this Section), the
applicable Recipient receives the amount it would have received had no such
withholding been made.

(ii)    In addition, such Guarantor shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(iii)    As soon as practicable after any payment of Indemnified Taxes by any
Guarantor to a Governmental Authority, such Guarantor shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(iv)    The Guarantors shall jointly and severally indemnify each Recipient for
any Indemnified Taxes that are paid or payable by such Recipient in connection
with any Loan Document (including amounts payable under this Section 18(A)) and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this Section 18(A) shall be
paid within fifteen (15) days after the Recipient delivers to any Guarantor a
certificate stating the amount of any Indemnified Taxes so payable by such
Recipient. Such certificate shall be conclusive of the amount so payable absent
manifest error. Such Recipient shall deliver a copy of such certificate to the
Administrative Agent. In the case of any Lender making a claim under this
Section 18(A) on behalf of any of its beneficial owners, an indemnity payment
under this Section 18(A) shall be due only to the extent that such Lender is
able to establish that, with respect to the applicable Indemnified Taxes, such
beneficial owners supplied to the applicable Persons such properly completed and
executed documentation necessary to claim any applicable exemption from, or
reduction of, such Indemnified Taxes.

(v)    By accepting the benefits hereof, each Lender agrees that it will comply
with Section 2.17(f) of the Credit Agreement.

(B)    Expenses of Enforcement, Etc. The Guarantors agree to reimburse the
Administrative Agent and the other Holders of Guaranteed Obligations for any
documented costs and out-of-pocket expenses (including documented fees, charges
and disbursements of counsel) paid or incurred by the Administrative Agent, the
Collateral Agent or any other Holder of Guaranteed Obligations in connection
with the collection and enforcement of amounts due under the Loan Documents,
including without limitation this Guaranty.

SECTION 19.    Setoff. At any time after all or any part of the Guaranteed
Obligations have become due and payable (by acceleration or otherwise), each
Holder of Guaranteed Obligations (including the Administrative Agent and the
Collateral Agent) may, without notice to any Guarantor and regardless of the
acceptance of any security or collateral for the payment hereof, appropriate and
apply in accordance with the terms of the Credit Agreement toward the payment of
all or any part of the Guaranteed Obligations (i) any indebtedness due or to
become due from such Holder of Guaranteed Obligations or the Administrative
Agent or the Collateral Agent to any Guarantor, and (ii) any moneys, credits or
other property belonging to any Guarantor, at any time held by or coming into
the possession of such Holder of Guaranteed Obligations (including the
Administrative Agent and the Collateral Agent) or any of their respective
affiliates.

 

11



--------------------------------------------------------------------------------

SECTION 20.    Financial Information. Each Guarantor hereby assumes
responsibility for keeping itself informed of the financial condition of the
Borrower and any and all endorsers and/or other Guarantors of all or any part of
the Guaranteed Obligations, and of all other circumstances bearing upon the risk
of nonpayment of the Guaranteed Obligations, or any part thereof, that diligent
inquiry would reveal, and each Guarantor hereby agrees that none of the Holders
of Guaranteed Obligations (including the Administrative Agent) shall have any
duty to advise such Guarantor of information known to any of them regarding such
condition or any such circumstances. In the event any Holder of Guaranteed
Obligations (including the Administrative Agent), in its sole discretion,
undertakes at any time or from time to time to provide any such information to a
Guarantor, such Holder of Guaranteed Obligations (including the Administrative
Agent) shall be under no obligation (i) to undertake any investigation not a
part of its regular business routine, (ii) to disclose any information which
such Holder of Guaranteed Obligations (including the Administrative Agent),
pursuant to accepted or reasonable commercial finance or banking practices,
wishes to maintain confidential or (iii) to make any other or future disclosures
of such information or any other information to such Guarantor.

SECTION 21.    Severability. Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

SECTION 22.    Merger. This Guaranty represents the final agreement of each of
the Guarantors with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or subsequent
oral agreements, between the Guarantor and any Holder of Guaranteed Obligations
(including the Administrative Agent and the Collateral Agent).

SECTION 23.    Headings. Section headings in this Guaranty are for convenience
of reference only and shall not govern the interpretation of any provision of
this Guaranty.

SECTION 24.    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under this Guaranty in respect of
Specified Swap Obligations (provided, however, that each Qualified ECP Guarantor
shall only be liable under this Section 24 for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 24 or otherwise under this Guaranty voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 24 shall remain in full force and effect until a discharge of such
Qualified ECP Guarantor’s Guaranteed Obligations in accordance with the terms
hereof and the other Loan Documents. Each Qualified ECP Guarantor intends that
this Section 24 constitute, and this Section 24 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Guarantor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. As
used herein, “Qualified ECP Guarantor” means, in respect of any Specified Swap
Obligation, each Guarantor that has total assets exceeding $10,000,000 at the
time the relevant Guarantee or grant of the relevant security interest becomes
or would become effective with respect to such Specified Swap Obligation or such
other Person as constitutes an ECP and can cause another Person to qualify as an
ECP at such time by entering into a keepwell under Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

 

12



--------------------------------------------------------------------------------

SECTION 25.    Counterparts. This Guaranty may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Guaranty by telecopy, e-mailed.pdf or any other electronic means that reproduces
an image of the actual executed signature page shall be effective as delivery of
a manually executed counterpart of this Guaranty. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Guaranty and the transactions
contemplated hereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

SECTION 26.    Termination of Guaranty. The obligations of any Guarantor under
this Guaranty shall automatically terminate in accordance with Section 9.14 of
the Credit Agreement.

SECTION 27.    Amendment and Restatement. This Guaranty amends and restates in
its entirety the Existing Guaranty and this Guaranty in no way is intended to
constitute a novation of any obligations owed by the Guarantors to the
Administrative Agent under the Existing Guaranty, all of which are hereby
reaffirmed, ratified and confirmed. All references in the Loan Documents to the
Existing Guaranty shall be deemed to mean this Guaranty, as an amendment and
restatement of the Existing Guaranty.

Remainder of Page Intentionally Blank.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Initial Guarantors has caused this Guaranty to
be duly executed by its authorized officer as of the day and year first above
written.

 

UGI ASSET MANAGEMENT, INC.

By  

 

Name:   Title:  

HELLERTOWN PIPELINE COMPANY

By  

 

Name:   Title:  

HOMESTEAD HOLDING COMPANY

By  

 

Name:   Title:  

UGI LNG, INC.

By  

 

Name:   Title:  

UGI STORAGE COMPANY

By  

 

Name:   Title:  

UGI DEVELOPMENT COMPANY

By  

 

Name:   Title:  

UGI MARCELLUS, LLC

By  

 

Name:   Title:  

 

Signature Page to Third Amended and Restated Guaranty



--------------------------------------------------------------------------------

UGI MT. BETHEL PIPELINE COMPANY, LLC

By  

 

Name:   Title:  

UGI SUNBURY, LLC

By  

 

Name:   Title:  

UGID HOLDING COMPANY

By  

 

Name:   Title:  

UGI HUNLOCK DEVELOPMENT COMPANY

By  

 

Name:   Title:  

UGI APPALACHIA, LLC

By  

 

Name:   Title:  

UGI PENNANT, LLC

By  

 

Name:   Title:  

UGI GIBRALTAR GATHERING, LLC

By  

 

Name:   Title:  

 

Signature Page to Third Amended and Restated Guaranty



--------------------------------------------------------------------------------

UGI PENNEAST, LLC By: UGI Energy Services, LLC, its sole member

By  

 

Name:   Title:  

 

Signature Page to Third Amended and Restated Guaranty



--------------------------------------------------------------------------------

Acknowledged and agreed as of the date first written above:

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent

By:  

 

Name:   Title:  

 

Signature Page to Third Amended and Restated Guaranty



--------------------------------------------------------------------------------

ANNEX I TO GUARANTY

Reference is hereby made to the Third Amended and Restated Guaranty (the
“Guaranty”) made as of August 13, 2019, by and among UGI ASSET MANAGEMENT, INC.,
HELLERTOWN PIPELINE COMPANY, HOMESTEAD HOLDING COMPANY, UGI LNG, INC., UGI
STORAGE COMPANY, UGI DEVELOPMENT COMPANY, UGI MARCELLUS, LLC, UGI MT. BETHEL
PIPELINE COMPANY, LLC, UGI SUNBURY, LLC, UGI PENNEAST, LLC, UGID HOLDING
COMPANY, UGI HUNLOCK DEVELOPMENT COMPANY, UGI APPALACHIA, LLC, UGI PENNANT, LLC
and UGI GIBRALTAR GATHERING, LLC (the “Initial Guarantors” and along with any
additional Subsidiaries of the Borrower, which become parties thereto and
together with the undersigned, the “Guarantors”) in favor of the Administrative
Agent and the Collateral Agent, for the ratable benefit of the Holders of
Guaranteed Obligations, under the Credit Agreement. Capitalized terms used
herein and not defined herein shall have the meanings given to them in the
Guaranty. By its execution below, the undersigned [NAME OF NEW GUARANTOR], a
[corporation] [partnership] [limited liability company] (the “New Guarantor”),
agrees to become, and does hereby become, a Guarantor under the Guaranty and
agrees to be bound by such Guaranty as if originally a party thereto. By its
execution below, the undersigned represents and warrants as to itself that all
of the representations and warranties contained in Section 2 of the Guaranty are
true and correct in all respects as of the date hereof.

IN WITNESS WHEREOF, New Guarantor has executed and delivered this Annex I
counterpart to the Guaranty as of this __________ day of _________, 20___.

 

[NAME OF NEW GUARANTOR]

By  

 

Its:  